Case:19-18459-MER Doc#:123 Filed:11/21/19   Entered:11/21/19 10:50:57 Page1 of 109
    Case:19-18459-MER Doc#:123 Filed:11/21/19                                   Entered:11/21/19 10:50:57 Page2 of 109




DEBTOR(S):                   Frictionless World LLC                           CASE NO:              19-18459 MER

                                                          Form 2-B
                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:         9/30/2019 to         10/31/2019


CASH FLOW SUMMARY                                                              Current
                                                                               Month                  Accumulated

1. Beginning Cash Balance                                            $       4,349,929.84 (1)   $       4,349,929.84 (1)

2. Cash Receipts
     Operations                                                              1,044,987.20               1,044,987.20
     Sale of Assets                                                                  0.00                       0.00
     DIP Funding                                                                     0.00                       0.00
     Other                                                                         694.95                     694.95

     Total Cash Receipts                                             $       1,045,682.15       $       1,045,682.15

3. Cash Disbursements
     Administrative Expenses                                                     5,925.85                  5,925.85
     Contract Labor                                                              7,813.50                  7,813.50
     Insurance Expenses                                                         37,140.00                 37,140.00
     IT Expenses                                                                 9,841.30                  9,841.30
     Legal Expenses                                                              6,982.63                  6,982.63
     Online Selling Fees                                                        15,249.46                 15,249.46
     Outbound Shipping                                                          62,380.79                 62,380.79
     Payroll & Benefits                                                        123,924.29                123,924.29
     Product Related Expense                                                   317,275.98                317,275.98
     Professional Fees                                                          40,000.00                 40,000.00
     Royalty Expense                                                             4,630.50                  4,630.50
     Travel Expenses                                                               754.60                    754.60
     UST Fees                                                                      325.00                    325.00
     Warehouse Expenses                                                        242,414.12                242,414.12

     Total Cash Disbursements                                        $         874,658.02       $        874,658.02

4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                               171,024.13                171,024.13


5 Ending Cash Balance (to Form 2-C)                                  $       4,520,953.97 (2)   $       4,520,953.97 (2)


CASH BALANCE SUMMARY                                                                                     Book
                                                             Financial Institution                      Balance

  Chase AR Account 7389                             Chase Bank                                  $        177,262.55
  PayPal                                            PayPal                                                    3,393.05
  Chase General Account 6981                        Chase Bank                                           376,800.36
  Chase AP Account 7005                             Chase Bank                                            -13,087.65
  Chase Savings Account 3005                        Chase Bank                                          3,976,403.14
  Petty Cash                                        n/a                                                        182.52


  TOTAL (must agree with Ending Cash Balance above)                                             $       4,520,953.97 (2)

(1) Accumulated beginning cash balance is the cash available at the commencement of the case and retainers.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
    Case:19-18459-MER Doc#:123 Filed:11/21/19                                                           Entered:11/21/19 10:50:57 Page3 of 109

DEBTOR(S): Frictionless World LLC                                                                                  CASE NO:         19-18459 MER


                                                                          Form 2-B
                                                       CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                  For Period:           9/30/2019            to    10/31/2019

CASH RECEIPTS DETAIL                                                       Account No:                             7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

       Date                                    Payer                                         Account Description                           Amount                        Account #
  9/30/2019        Amazon.com Services, Inc.                                    Operations                                      $                      80.14   Chase AR Account 7389
  9/30/2019        CHASE INTEREST INCOME                                        Other                                                                 350.83   Chase Savings Account 3005
  9/30/2019        DIRTY HAND TOOLS                                             Operations                                                            808.44   Chase AR Account 7389
  9/30/2019        HOME DEPOT                                                   Operations                                                          5,394.40   Chase AR Account 7389
  9/30/2019        LOWES HOME CENTER LLC                                        Operations                                                          2,625.25   Chase AR Account 7389
  9/30/2019        RANCHEX                                                      Operations                                                            125.82   Chase AR Account 7389
  9/30/2019        REDBACK                                                      Operations                                                            719.92   Chase AR Account 7389
  9/30/2019        SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            197.80   Chase AR Account 7389
  9/30/2019        PHONE SALES - SEPTEMBER                                      Operations                                                           -159.99   Chase AP Account 7005
  9/30/2019        PHONE SALES - SEPTEMBER                                      Operations                                                          3,550.83   Chase AR Account 7389
  10/01/2019       DIRTY HAND TOOLS                                             Operations                                                            828.43   Chase AR Account 7389
  10/01/2019       eBAY CUSTOMER                                                Operations                                                          1,464.83   PayPal
  10/01/2019       HOME DEPOT                                                   Operations                                                          5,298.58   Chase AR Account 7389
  10/01/2019       PEAVEY INDUSTRIES                                            Operations                                                            328.64   Chase AR Account 7389
  10/01/2019       RANCHEX                                                      Operations                                                             94.97   Chase AR Account 7389
  10/01/2019       REDBACK                                                      Operations                                                            799.92   Chase AR Account 7389
  10/02/2019       AMAZON SELLER                                                Operations                                                          7,522.61   Chase AR Account 7389
  10/02/2019       Amazon.com Services, Inc.                                    Operations                                                          7,613.40   Chase AR Account 7389
  10/02/2019       DIRTY HAND TOOLS                                             Operations                                                            187.93   Chase AR Account 7389
  10/02/2019       eBAY CUSTOMER                                                Operations                                                          2,208.84   PayPal
  10/02/2019       RANCHEX                                                      Operations                                                            464.94   Chase AR Account 7389
  10/02/2019       REDBACK                                                      Operations                                                            799.92   Chase AR Account 7389
  10/02/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            398.89   Chase AR Account 7389
  10/02/2019       TIMPTE INC.                                                  Operations                                                          4,615.00   Chase AR Account 7389
  10/03/2019       DIRTY HAND TOOLS                                             Operations                                                            166.96   Chase AR Account 7389
  10/03/2019       eBAY CUSTOMER                                                Operations                                                          4,566.91   PayPal
  10/03/2019       GREAT PLAINS MFG. INC.                                       Operations                                                         14,625.00   Chase AR Account 7389
  10/03/2019       RANCHEX                                                      Operations                                                             99.93   Chase AR Account 7389
  10/03/2019       REDBACK                                                      Operations                                                          1,529.92   Chase AR Account 7389
  10/03/2019       VM EXPRESS                                                   Operations                                                          7,966.42   Chase AR Account 7389
  10/03/2019       WALMART STORE/DC                                             Operations                                                          4,459.28   Chase AR Account 7389
  10/04/2019       Amazon.com Services, Inc.                                    Operations                                                          1,280.45   Chase AR Account 7389
  10/04/2019       DIRTY HAND TOOLS                                             Operations                                                            157.96   Chase AR Account 7389
  10/04/2019       eBAY CUSTOMER                                                Operations                                                          3,855.86   PayPal
  10/04/2019       REDBACK                                                      Operations                                                            399.97   Chase AR Account 7389
  10/04/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            880.77   Chase AR Account 7389
  10/07/2019       Amazon.com Services, Inc.                                    Operations                                                         47,479.75   Chase AR Account 7389
  10/07/2019       eBAY CUSTOMER                                                Operations                                                          3,012.80   PayPal
  10/07/2019       HOME DEPOT                                                   Operations                                                          8,105.37   Chase AR Account 7389
  10/07/2019       LOWES HOME CENTER LLC                                        Operations                                                         17,431.18   Chase AR Account 7389
  10/08/2019       DIRTY HAND TOOLS                                             Operations                                                          3,022.93   Chase AR Account 7389
  10/08/2019       eBAY CUSTOMER                                                Operations                                                          1,610.94   PayPal
  10/08/2019       HOME DEPOT                                                   Operations                                                          3,173.25   Chase AR Account 7389
  10/08/2019       RANCHEX                                                      Operations                                                            780.82   Chase AR Account 7389
  10/08/2019       REDBACK                                                      Operations                                                            319.98   Chase AR Account 7389
  10/08/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            712.77   Chase AR Account 7389
  10/08/2019       WALMART STORE/DC                                             Operations                                                         15,253.85   Chase AR Account 7389
  10/09/2019       eBAY CUSTOMER                                                Operations                                                          2,576.58   PayPal
  10/09/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            929.85   Chase AR Account 7389
  10/10/2019       DIRTY HAND TOOLS                                             Operations                                                          1,105.94   Chase AR Account 7389
  10/10/2019       eBAY CUSTOMER                                                Operations                                                            547.46   PayPal
  10/10/2019       GREAT PLAINS MFG. INC.                                       Operations                                                             90.00   Chase AR Account 7389
  10/10/2019       RANCHEX                                                      Operations                                                            147.56   Chase AR Account 7389
  10/10/2019       TIMPTE INC.                                                  Operations                                                          6,611.00   Chase AR Account 7389
  10/11/2019       ALTAQUIP                                                     Operations                                                             35.22   Chase AR Account 7389
  10/11/2019       BEAVER VALLEY SUPPLY CO INC                                  Operations                                                          2,242.64   Chase AR Account 7389
  10/11/2019       CRAIGSLIST SALES                                             Operations                                                          8,010.00   Chase AR Account 7389
  10/11/2019       DIRTY HAND TOOLS                                             Operations                                                          1,034.95   Chase AR Account 7389
  10/11/2019       eBAY CUSTOMER                                                Operations                                                          2,339.77   PayPal
  10/11/2019       MIDSTATES DISTRIBUTING COMPANY-V22090                        Operations                                                          3,981.89   Chase AR Account 7389
  10/11/2019       POWER EQUIPMENT DIRECT                                       Operations                                                            149.00   Chase AR Account 7389
  10/11/2019       RURAL KING                                                   Operations                                                          3,150.00   Chase AR Account 7389
  10/11/2019       SCOTSCO, INC.                                                Operations                                                             62.80   Chase AR Account 7389
  10/11/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            768.85   Chase AR Account 7389
  10/11/2019       THE FAMILY CENTER WAREHOUSE                                  Operations                                                          1,893.79   Chase AR Account 7389
  10/11/2019       TRACTOR SUPPLY COMPANY .COM                                  Operations                                                         11,190.05   Chase AR Account 7389
  10/14/2019       eBAY CUSTOMER                                                Operations                                                          4,704.67   PayPal
  10/15/2019       AMAZON SELLER                                                Operations                                                         23,460.92   Chase AR Account 7389
  10/15/2019       CHONGQING HWASDAN POWER TECHNOLOGY CO.,                      Operations                                                            990.00   Chase AR Account 7389
  10/15/2019       DIRTY HAND TOOLS                                             Operations                                                          2,710.22   Chase AR Account 7389
  10/15/2019       eBAY CUSTOMER                                                Operations                                                          2,558.81   PayPal
  10/15/2019       HOME DEPOT                                                   Operations                                                         10,866.85   Chase AR Account 7389
  10/15/2019       LOWES HOME CENTER LLC                                        Operations                                                         83,876.77   Chase AR Account 7389
  10/15/2019       MID-STATES DISTRIBUTING, LLC                                 Operations                                                         28,506.75   Chase AR Account 7389
  10/15/2019       RANCHEX                                                      Operations                                                            117.93   Chase AR Account 7389
  10/15/2019       REDBACK                                                      Operations                                                            762.93   Chase AR Account 7389
  10/15/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                          1,205.81   Chase AR Account 7389
  10/16/2019       AMAZON SELLER                                                Operations                                                         33,310.19   Chase AR Account 7389
  10/16/2019       DIRTY HAND TOOLS                                             Operations                                                          1,213.96   Chase AR Account 7389
  10/16/2019       eBAY CUSTOMER                                                Operations                                                          1,276.91   PayPal
  10/16/2019       REDBACK                                                      Operations                                                            149.99   Chase AR Account 7389
  10/16/2019       SHOPIFY DIRTY HAND TOOLS                                     Operations                                                            235.96   Chase AR Account 7389
  10/17/2019       AMAZON SELLER                                                Operations                                                          9,725.92   Chase AR Account 7389
  10/17/2019       Amazon.com Services, Inc.                                    Operations                                                            222.44   Chase AR Account 7389
  10/17/2019       DIRTY HAND TOOLS                                             Operations                                                             89.99   Chase AR Account 7389
  10/17/2019       eBAY CUSTOMER                                                Operations                                                          1,920.90   PayPal
    Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                      Entered:11/21/19 10:50:57 Page4 of 109

DEBTOR(S): Frictionless World LLC                                                                                             CASE NO:         19-18459 MER


                                                                                      Form 2-B
                                                           CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                             For Period:           9/30/2019            to    10/31/2019

CASH RECEIPTS DETAIL                                                                   Account No:                            7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

        Date                                       Payer                                                Account Description                           Amount                           Account #
   10/17/2019         IRVA TOOLS                                                           Operations                                                      20,000.00         Chase AR Account 7389
   10/18/2019         Amazon.com Services, Inc.                                            Operations                                                      26,489.05         Chase AR Account 7389
   10/18/2019         DIRTY HAND TOOLS                                                     Operations                                                           79.00        Chase AR Account 7389
   10/18/2019         eBAY CUSTOMER                                                        Operations                                                        2,524.93        PayPal
   10/18/2019         LONCIN MOTOR COMPANY, LTD                                            Operations                                                        2,480.00        Chase AR Account 7389
   10/18/2019         RANCHEX                                                              Operations                                                           28.96        Chase AR Account 7389
   10/18/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                        1,008.82        Chase AR Account 7389
   10/21/2019         ALTAQUIP                                                             Operations                                                           74.64        Chase AR Account 7389
   10/21/2019         Amazon.com Services, Inc.                                            Operations                                                        1,835.99        Chase AR Account 7389
   10/21/2019         DIRTY HAND TOOLS                                                     Operations                                                        2,041.89        Chase AR Account 7389
   10/21/2019         eBAY CUSTOMER                                                        Operations                                                        5,116.80        PayPal
   10/21/2019         HOME DEPOT                                                           Operations                                                        3,690.57        Chase AR Account 7389
   10/21/2019         LOWES HOME CENTER LLC                                                Operations                                                     180,838.72         Chase AR Account 7389
   10/21/2019         MIDSTATES DISTRIBUTING COMPANY-V22090                                Operations                                                      29,084.67         Chase AR Account 7389
   10/21/2019         PIONEER FARM EQUIPMENT, INC.                                         Operations                                                        1,449.89        Chase AR Account 7389
   10/21/2019         POWER EQUIPMENT DIRECT                                               Operations                                                      61,447.60         Chase AR Account 7389
   10/21/2019         REDBACK                                                              Operations                                                          199.99        Chase AR Account 7389
   10/21/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                          359.94        Chase AR Account 7389
   10/21/2019         THE FAMILY CENTER WAREHOUSE                                          Operations                                                          870.88        Chase AR Account 7389
   10/22/2019         AMAZON SELLER                                                        Operations                                                          292.66        Chase AR Account 7389
   10/22/2019         DIRTY HAND TOOLS                                                     Operations                                                           85.07        Chase AR Account 7389
   10/22/2019         eBAY CUSTOMER                                                        Operations                                                        1,579.94        PayPal
   10/22/2019         HOME DEPOT                                                           Operations                                                        3,561.41        Chase AR Account 7389
   10/23/2019         DIRTY HAND TOOLS                                                     Operations                                                          394.97        Chase AR Account 7389
   10/23/2019         eBAY CUSTOMER                                                        Operations                                                        1,029.88        PayPal
   10/23/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                          783.90        Chase AR Account 7389
   10/23/2019         TIMPTE INC.                                                          Operations                                                        5,797.75        Chase AR Account 7389
   10/24/2019         ALTAQUIP                                                             Operations                                                          337.85        Chase AR Account 7389
   10/24/2019         Amazon.com Services, Inc.                                            Operations                                                      35,653.39         Chase AR Account 7389
   10/24/2019         DIRTY HAND TOOLS                                                     Operations                                                        3,125.93        Chase AR Account 7389
   10/24/2019         eBAY CUSTOMER                                                        Operations                                                        2,973.82        PayPal
   10/24/2019         FARM AND INDUSTRIAL SUPPLY                                           Operations                                                           88.08        Chase AR Account 7389
   10/24/2019         JACK'S SMALL ENGINE & GENERATOR SERVICE,                             Operations                                                          885.84        Chase AR Account 7389
   10/24/2019         POWER EQUIPMENT DIRECT                                               Operations                                                      49,250.00         Chase AR Account 7389
   10/24/2019         RANCHEX                                                              Operations                                                           61.96        Chase AR Account 7389
   10/24/2019         REDBACK                                                              Operations                                                          449.99        Chase AR Account 7389
   10/24/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                          308.98        Chase AR Account 7389
   10/24/2019         SMA, INC                                                             Operations                                                          924.96        Chase AR Account 7389
   10/24/2019         TRACTOR SUPPLY COMPANY - STORE/DC                                    Operations                                                      51,875.46         Chase AR Account 7389
   10/24/2019         TRACTOR SUPPLY COMPANY .COM                                          Operations                                                        6,695.50        Chase AR Account 7389
   10/24/2019         VM EXPRESS                                                           Operations                                                        3,825.93        Chase AR Account 7389
   10/25/2019         Amazon.com Services, Inc.                                            Operations                                                        5,839.82        Chase AR Account 7389
   10/25/2019         eBAY CUSTOMER                                                        Operations                                                          856.93        PayPal
   10/25/2019         REDBACK                                                              Operations                                                          449.99        Chase AR Account 7389
   10/25/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                          478.89        Chase AR Account 7389
   10/28/2019         Amazon.com Services, Inc.                                            Operations                                                          167.44        Chase AR Account 7389
   10/28/2019         DIRTY HAND TOOLS                                                     Operations                                                          933.87        Chase AR Account 7389
   10/28/2019         eBAY CUSTOMER                                                        Operations                                                        6,076.66        PayPal
   10/28/2019         HOME DEPOT                                                           Operations                                                        6,523.77        Chase AR Account 7389
   10/28/2019         RANCHEX                                                              Operations                                                           94.96        Chase AR Account 7389
   10/28/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                        1,018.91        Chase AR Account 7389
   10/29/2019         eBAY CUSTOMER                                                        Operations                                                        1,614.91        PayPal
   10/29/2019         HOME DEPOT                                                           Operations                                                        6,912.00        Chase AR Account 7389
   10/29/2019         REDBACK                                                              Operations                                                        1,049.96        Chase AR Account 7389
   10/30/2019         AMAZON SELLER                                                        Operations                                                      22,996.79         Chase AR Account 7389
   10/30/2019         DIRTY HAND TOOLS                                                     Operations                                                        1,693.96        Chase AR Account 7389
   10/30/2019         eBAY CUSTOMER                                                        Operations                                                        2,749.84        PayPal
   10/30/2019         IRVA TOOLS                                                           Operations                                                        2,685.79        Chase AR Account 7389
   10/30/2019         RANCHEX                                                              Operations                                                           47.96        Chase AR Account 7389
   10/30/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                          217.89        Chase AR Account 7389
   10/30/2019         TIMPTE INC.                                                          Operations                                                          676.50        Chase AR Account 7389
   10/30/2019         TSC STORES - PEAVEY                                                  Operations                                                          709.98        Chase AR Account 7389
   10/31/2019         AMAZON SELLER                                                        Operations                                                      11,548.58         Chase AR Account 7389
   10/31/2019         CHASE INTEREST INCOME                                                Other                                                               344.12        Chase Savings Account 3005
   10/31/2019         DIRTY HAND TOOLS                                                     Operations                                                       -1,814.02        Chase AR Account 7389
   10/31/2019         eBAY CUSTOMER                                                        Operations                                                       -8,386.48        PayPal
   10/31/2019         PHONE SALES - OCTOBER                                                Operations                                                         -475.00        Chase AP Account 7005
   10/31/2019         PHONE SALES - OCTOBER                                                Operations                                                      16,503.15         Chase AR Account 7389
   10/31/2019         RANCHEX                                                              Operations                                                         -167.68        Chase AR Account 7389
   10/31/2019         REDBACK                                                              Operations                                                       -2,118.93        Chase AR Account 7389
   10/31/2019         SHOPIFY DIRTY HAND TOOLS                                             Operations                                                         -138.49        Chase AR Account 7389
   10/31/2019         VM EXPRESS                                                           Operations                                                      14,995.79         Chase AR Account 7389

                                                                                           Total Cash Receipts                             $              1,045,682.15 (1)



(1) Total for all accounts should agree with total cash receipts listed on Form 2-B, page 1



                                                                                           Reconciling Items                                                      0.00
      Case:19-18459-MER Doc#:123 Filed:11/21/19                                          Entered:11/21/19 10:50:57 Page5 of 109

DEBTOR(S):       Frictionless World LLC                                                                                          CASE NO:      19-18459 MER


                                                          Form 2-B
                                                   CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                          For Period:                                 9/30/2019   to    10/31/2019



CASH DISBURSEMENTS DETAIL                                                      Account No:                                       7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

      Date       Check No.                                           Payee                                       Description (Purpose)                Amount                  Account
  9/30/2019      PAYCHEX FEES             PAYROLL- Processing Fees                                     Payroll & Benefits                                    $452.56   Chase AP Account 7005
  9/30/2019      PAYCHEX PR               PAYROLL- EE Garnishments                                     Payroll & Benefits                                    $101.54   Chase AP Account 7005
  9/30/2019      PAYCHEX PR               PAYROLL- EE Net Pay                                          Payroll & Benefits                                  $5,837.07   Chase AP Account 7005
  9/30/2019      RECORD                   BOULDER PARKING                                              Travel Expenses                                         $6.75   Chase AP Account 7005
  9/30/2019      RECORD                   COYOTE CAR WASH                                              Travel Expenses                                         $5.91   Chase AP Account 7005
  9/30/2019      RECORD                   DENVER PARKING                                               Travel Expenses                                        $22.00   Chase AP Account 7005
  9/30/2019      5027                     JAKOB MAKI                                                   Contract Labor                                        $951.33   Chase AR Account 7389
  9/30/2019      190930-BOISE             BOISE SMALL ENGINE                                           Product Related Expense                               $360.00   Chase AR Account 7389
  9/30/2019      21356                    MCMASTER-CARR                                                Warehouse Expenses                                    $138.59   Chase AP Account 7005
  9/30/2019      PAYCHEX TAXES            PAYROLL- Taxes                                               Payroll & Benefits                                    $966.33   Chase AP Account 7005
  9/30/2019      21363                    LENERTZ INDUSTRIAL SUPPLY CO INC                             Warehouse Expenses                                  $2,825.00   Chase AP Account 7005
  9/30/2019      21352                    LENERTZ INDUSTRIAL SUPPLY CO INC                             Warehouse Expenses                                  $4,982.32   Chase AP Account 7005
  9/30/2019      21358                    THREE TWENTY-ONE CAPITAL PARTNERS                            Professional Fees                                  $15,000.00   Chase AP Account 7005
  9/30/2019      21350                    R2 ADVISORS                                                  Professional Fees                                  $25,000.00   Chase AP Account 7005
  9/30/2019      ACH190930-AGILITY        AGILITY LOGISTICS                                            Product Related Expense                           $190,758.01   Chase AP Account 7005
  9/30/2019      ACH190930-FRISCO         FRISCO PALLET                                                Warehouse Expenses                                  $2,500.00   Chase AP Account 7005
  9/30/2019      ACH190930-NST            NEXT STRATEGIC TECHNOLOGIES                                  IT Expenses                                         $6,403.01   Chase AP Account 7005
  10/01/2019     191001-HARTFORDA         HARTFORD FINANCIAL SERVICES, INC                             Insurance Expenses                                  $9,996.00   Chase AP Account 7005
  10/01/2019     191001-US CBPA           US CBP PAYMENT                                               Product Related Expense                            $18,529.07   Chase AP Account 7005
  10/02/2019     191002-HARTFORDA         HARTFORD FINANCIAL SERVICES, INC                             Insurance Expenses                                 $27,144.00   Chase AP Account 7005
  10/02/2019     191002-PRINCIPALA        PRINCIPAL LIFE INSURANCE COMPANY                             Payroll & Benefits                                  $1,352.96   Chase AP Account 7005
  10/02/2019     191002-WASTE CONNECTA    WASTE CONNECTIONS                                            Warehouse Expenses                                    $254.78   Chase AP Account 7005
  10/02/2019     DEBIT CARD 7005          PAYMENTECH FEE                                               Online Selling Fees                                   $396.68   Chase AP Account 7005
  10/02/2019     RECORD                   PAYMENTECH FEE                                               Online Selling Fees                                   $127.55   Chase AR Account 7389
  10/03/2019     DEBIT CARD 7005          ENDICIA FEES                                                 Outbound Shipping                                      $34.95   Chase AP Account 7005
  10/04/2019     191004-FEDEXA            FEDEX                                                        Outbound Shipping                                     $104.47   Chase AP Account 7005
  10/04/2019     DEBIT CARD 7005          AUTHORIZE.NET FEE                                            Online Selling Fees                                    $30.00   Chase AP Account 7005
  10/04/2019     DEBIT CARD 7005          INTERMEDIA.NET                                               IT Expenses                                           $801.91   Chase AP Account 7005
  10/07/2019     191007-FEDEXA            FEDEX                                                        Outbound Shipping                                      $75.06   Chase AP Account 7005
  10/07/2019     191007-SPS COMMERCEA     SPS COMMERCE INC                                             IT Expenses                                           $355.70   Chase AP Account 7005
  10/07/2019     DEBIT CARD 7005          CONOCO                                                       Travel Expenses                                        $69.49   Chase AP Account 7005
  10/07/2019     DEBIT CARD 7005          SHOPIFY.COM FEE                                              Online Selling Fees                                    $29.00   Chase AP Account 7005
  10/7/2019      RECORD                   SIRIUS XM                                                    Travel Expenses                                        $58.23   Chase AP Account 7005
  10/08/2019     021385                   LENERTZ INDUSTRIAL SUPPLY CO INC                             Warehouse Expenses                                  $7,963.90   Chase AP Account 7005
  10/08/2019     191008-ACCOUNTEMPSA      ACCOUNTEMPS                                                  Contract Labor                                      $3,028.68   Chase AP Account 7005
  10/08/2019     DEBIT CARD 7005          STAMPS.COM                                                   Outbound Shipping                                     $200.00   Chase AP Account 7005
  10/08/2019     DEBIT CARD 7005          TED'S MONTANA GRILL                                          Travel Expenses                                       $109.19   Chase AP Account 7005
  10/08/2019     DEBIT CARD 7005          VANTIV FEE                                                   Online Selling Fees                                   $617.07   Chase AP Account 7005
  10/8/2019      RECORD                   AMAZON.COM                                                   Administrative Expenses                                $13.49   Chase AP Account 7005
  10/09/2019     DEBIT CARD 7005          DENCOL SUPPLY COMPANY                                        Outbound Shipping                                     $727.68   Chase AP Account 7005
  10/09/2019     DEBIT CARD 7005          INTUISHIP                                                    Outbound Shipping                                   $1,000.00   Chase AP Account 7005
  10/9/2019      RECORD                   AT&T                                                         Administrative Expenses                               $201.49   Chase AP Account 7005
  10/10/2019     191010-US CBPA           US CBP PAYMENT                                               Product Related Expense                            $18,529.07   Chase AP Account 7005
  10/10/2019     6086                     PAYROLL- EE Net Pay                                          Payroll & Benefits                                    $171.80   Chase AP Account 7005
  10/10/2019     DEBIT CARD 7005          CITY OF BOULDER MUNICIPAL COURT                              Administrative Expenses                                $15.00   Chase AP Account 7005
  10/10/2019     DEBIT CARD 7005          SHIPSOURCE                                                   Outbound Shipping                                     $145.00   Chase AP Account 7005
  10/10/2019     PAYCHEX 401K             PAYROLL- 401K                                                Payroll & Benefits                                    $139.37   Chase AP Account 7005
  10/10/2019     PAYCHEX FEES             PAYROLL- Processing Fees                                     Payroll & Benefits                                    $707.66   Chase AP Account 7005
  10/10/2019     PAYCHEX PR               PAYROLL- EE Garnishments                                     Payroll & Benefits                                    $222.92   Chase AP Account 7005
  10/10/2019     PAYCHEX PR               PAYROLL- EE Net Pay                                          Payroll & Benefits                                  $6,233.48   Chase AP Account 7005
  10/10/2019     PAYCHEX TAX              PAYROLL- Taxes                                               Payroll & Benefits                                  $1,447.56   Chase AP Account 7005
  10/11/2019     191011-FEDEX1A           FEDEX                                                        Outbound Shipping                                      $14.50   Chase AP Account 7005
  10/11/2019     191011-FEDEX2A           FEDEX                                                        Outbound Shipping                                      $70.58   Chase AP Account 7005
  10/11/2019     6087                     PAYROLL- EE Net Pay                                          Payroll & Benefits                                    $181.07   Chase AP Account 7005
  10/13/2019     RECORD                   LINKEDIN.COM                                                 IT Expenses                                            $24.95   Chase AP Account 7005
  10/14/2019     021386                   BETHEL POWER EQUIPMENT, LLC                                  Product Related Expense                               $176.03   Chase AP Account 7005
  10/14/2019     021387                   BURLAP & LANDSCAPE SUPPLY CO                                 Product Related Expense                                $68.00   Chase AP Account 7005
  10/14/2019     021388                   MIKE BREWER                                                  Product Related Expense                               $603.63   Chase AP Account 7005
  10/14/2019     021389                   ROMBOLA POWER EQUIPMENT INC                                  Product Related Expense                               $118.72   Chase AP Account 7005
  10/14/2019     021390                   SCOTSCO INC                                                  Product Related Expense                               $102.15   Chase AP Account 7005
  10/14/2019     021391                   SMALL ENGINE MASTERS                                         Product Related Expense                               $141.93   Chase AP Account 7005
  10/15/2019     191015-CHASEA            CHASE BANK                                                   Administrative Expenses                               $476.11   Chase AP Account 7005
  10/15/2019     191015-NWPKWYA           NORTHWEST PARKWAY                                            Travel Expenses                                        $26.15   Chase AP Account 7005
  10/15/2019     191015-US CBP-1A         US CBP PAYMENT                                               Product Related Expense                            $51,432.85   Chase AP Account 7005
  10/15/2019     191015-US CBPA           US CBP PAYMENT                                               Product Related Expense                             $9,339.86   Chase AP Account 7005
  10/15/2019     ACH101119-2a             BRANDON RASO                                                 Contract Labor                                         $24.75   Chase AR Account 7389
  10/15/2019     ACH101119-2b             ESTES EXPRESS LINES                                          Outbound Shipping                                     $692.91   Chase AR Account 7389
  10/15/2019     ACH101119-2c             HOLZER PATEL DRENNAN                                         Legal Expenses                                      $3,046.62   Chase AR Account 7389
  10/15/2019     ACH101119-2d             US-COMMERCE TECHNOLOGIES LLC                                 IT Expenses                                           $374.44   Chase AR Account 7389
  10/15/2019     DEBIT CARD 7005          AMAZON SELLER CENTRAL FEE                                    Online Selling Fees                                    $41.01   Chase AP Account 7005
  10/15/2019     DEBIT CARD 7005          BOULDER PARKING                                              Travel Expenses                                         $2.00   Chase AP Account 7005
  10/15/2019     DEBIT CARD 7005          COLORADO GARAGE DOOR SERVICE, INC                            Warehouse Expenses                                  $4,280.13   Chase AP Account 7005
  10/15/2019     DEBIT CARD 7005          COYOTE CAR WASH                                              Travel Expenses                                         $3.00   Chase AP Account 7005
  10/15/2019     DEBIT CARD 7005          EBAY FEES                                                    Online Selling Fees                                $12,485.58   Chase AP Account 7005
  10/15/2019     PAYCHEX 401K             PAYROLL- 401K                                                Payroll & Benefits                                  $3,869.89   Chase AP Account 7005
  10/15/2019     PAYCHEX PR               PAYROLL- EE Net Pay                                          Payroll & Benefits                                 $23,722.24   Chase AP Account 7005
  10/15/2019     PAYCHEX TAX              PAYROLL- Taxes                                               Payroll & Benefits                                  $8,821.80   Chase AP Account 7005
  10/16/2019     DEBIT CARD 7005          USPS POSTAGE                                                 Outbound Shipping                                     $200.00   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          AMAZON.COM                                                   Administrative Expenses                                $46.46   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          DENVER PARKING                                               Travel Expenses                                        $23.00   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          INTUISHIP                                                    Outbound Shipping                                   $1,000.00   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          MURPHY USA                                                   Travel Expenses                                        $63.89   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          PRECISION ROLLER                                             Administrative Expenses                               $113.68   Chase AP Account 7005
  10/17/2019     DEBIT CARD 7005          WHOLE FOODS                                                  Travel Expenses                                        $96.57   Chase AP Account 7005
  10/18/2019     021392                   BROWN'S SMALL ENGINE REPAIR                                  Product Related Expense                               $133.88   Chase AP Account 7005
  10/18/2019     021393                   BRUCE LEONE                                                  Product Related Expense                               $549.00   Chase AP Account 7005
  10/18/2019     021394                   COASTAL FARM & HOME SUPPLY                                   Product Related Expense                               $130.00   Chase AP Account 7005
  10/18/2019     021395                   FEDEX FREIGHT                                                Outbound Shipping                                     $199.48   Chase AP Account 7005
  10/18/2019     021396                   HILLSIDE LAWN & FARM REPAIR INC.                             Product Related Expense                               $130.00   Chase AP Account 7005
  10/18/2019     021397                   LENERTZ INDUSTRIAL SUPPLY CO INC                             Warehouse Expenses                                  $4,252.75   Chase AP Account 7005
  10/18/2019     021398                   LEWIS SMALL ENGINE & MOTORSPORTS SERVICE                     Product Related Expense                                $55.00   Chase AP Account 7005
  10/18/2019     021399                   ONTRAC                                                       Product Related Expense                                $17.04   Chase AP Account 7005
  10/18/2019     021400                   SMITHCO EQUIPMENT, LLC                                       Product Related Expense                               $107.25   Chase AP Account 7005
  10/18/2019     021401                   UPPER CUMBERLAND RENTAL & SALES LLC                          Product Related Expense                               $262.50   Chase AP Account 7005
  10/18/2019     191017-ACCOUNTEMPSA      ACCOUNTEMPS                                                  Contract Labor                                      $1,459.60   Chase AP Account 7005
  10/18/2019     191018-FEDEX1A           FEDEX                                                        Outbound Shipping                                      $14.50   Chase AP Account 7005
  10/18/2019     191018-FEDEX2A           FEDEX                                                        Outbound Shipping                                      $26.52   Chase AP Account 7005
  10/18/2019     191018-STAPLESA          STAPLES                                                      Administrative Expenses                               $130.30   Chase AP Account 7005
  10/18/2019     ACH101719-1a             GREY WOLF SYSTEMS                                            IT Expenses                                         $1,420.93   Chase AR Account 7389
  10/18/2019     ACH101719-1b             HOLZER PATEL DRENNAN                                         Legal Expenses                                      $1,587.00   Chase AR Account 7389
  10/21/2019     191021-UPSA              UPS                                                          Outbound Shipping                                  $43,775.70   Chase AP Account 7005
  10/21/2019     DEBIT CARD 7005          ADOBE                                                        IT Expenses                                           $431.36   Chase AP Account 7005
  10/21/2019     DEBIT CARD 7005          AMAZON.COM                                                   Administrative Expenses                               $253.87   Chase AP Account 7005
  10/21/2019     DEBIT CARD 7005          AVP ENERGY                                                   Travel Expenses                                        $41.31   Chase AP Account 7005
  10/21/2019     DEBIT CARD 7005          BOULDER PARKING                                              Travel Expenses                                         $1.50   Chase AP Account 7005
  10/21/2019     DEBIT CARD 7005          BUCKEYE WELDING SUPPLY                                       Warehouse Expenses                                     $63.60   Chase AP Account 7005
       Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                 Entered:11/21/19 10:50:57 Page6 of 109

DEBTOR(S):         Frictionless World LLC                                                                                                                CASE NO:            19-18459 MER


                                                                                          Form 2-B
                                                                             CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                   For Period:                                9/30/2019   to    10/31/2019



CASH DISBURSEMENTS DETAIL                                                                              Account No:                                       7389, 6981, 7005, 3005, PayPal
(attach additional sheets as necessary)

       Date        Check No.                                                                  Payee                                      Description (Purpose)                      Amount                      Account
   10/21/2019      DEBIT CARD 7005                                 CONOCO                                                      Travel Expenses                                              $59.62       Chase AP Account 7005
   10/21/2019      DEBIT CARD 7005                                 STAPLES                                                     Administrative Expenses                                    $250.23        Chase AP Account 7005
   10/22/2019      06140M                                          ESTES EXPRESS LINES                                         Outbound Shipping                                          $429.73        Chase AP Account 7005
   10/22/2019      191022-EVOLVEA                                  EVOLVE NETWORK SOLUTIONS, LLC                               Administrative Expenses                                   $1,865.82       Chase AP Account 7005
   10/22/2019      PAYCHEX 401K                                    PAYROLL- 401K                                               Payroll & Benefits                                         $321.47        Chase AP Account 7005
   10/22/2019      PAYCHEX PR                                      PAYROLL- EE Garnishments                                    Payroll & Benefits                                         $268.64        Chase AP Account 7005
   10/22/2019      PAYCHEX PR                                      PAYROLL- EE Net Pay                                         Payroll & Benefits                                       $14,075.16       Chase AP Account 7005
   10/22/2019      PAYCHEX TAX                                     PAYROLL- Taxes                                              Payroll & Benefits                                        $4,533.91       Chase AP Account 7005
   10/23/2019      191023-AFLACA                                   AFLAC                                                       Payroll & Benefits                                         $298.50        Chase AP Account 7005
   10/23/2019      191023-US CBPA                                  US CBP PAYMENT                                              Product Related Expense                                   $2,101.40       Chase AP Account 7005
   10/23/2019      DEBIT CARD 7005                                 eFAX                                                        Administrative Expenses                                      $43.80       Chase AP Account 7005
   10/24/2019      021402                                          COUNTRY AUTO                                                Product Related Expense                                    $490.00        Chase AP Account 7005
   10/24/2019      021403                                          M & K OUTDOOR PRODUCTS                                      Product Related Expense                                      $75.00       Chase AP Account 7005
   10/24/2019      021404                                          MARK WINKELMAN                                              Product Related Expense                                    $526.55        Chase AP Account 7005
   10/24/2019      021405                                          RANDY SNYDER                                                Product Related Expense                                    $125.00        Chase AP Account 7005
   10/24/2019      021406                                          SHAKOPEE SMALL ENGINE                                       Product Related Expense                                    $300.00        Chase AP Account 7005
   10/24/2019      021407                                          SIOUX INTERNATIONAL INC.                                    Outbound Shipping                                          $263.99        Chase AP Account 7005
   10/24/2019      021408                                          US TRUSTEE                                                  UST Fees                                                   $325.00        Chase AP Account 7005
   10/24/2019      191023-ACCOUNTEMPSA                             ACCOUNTEMPS                                                 Contract Labor                                            $1,149.44       Chase AP Account 7005
   10/24/2019      191024-FEDEXA                                   FEDEX                                                       Outbound Shipping                                          $229.62        Chase AP Account 7005
   10/24/2019      6141                                            PAYROLL- EE Net Pay                                         Payroll & Benefits                                        $1,966.75       Chase AP Account 7005
   10/24/2019      ACH102419-1a                                    ATLAS DENVER INDUSTRIAL LP                                  Warehouse Expenses                                      $106,799.70       Chase AR Account 7389
   10/24/2019      DEBIT CARD 7005                                 AVERY BREWING COMPANY                                       Travel Expenses                                              $26.82       Chase AP Account 7005
   10/24/2019      DEBIT CARD 7005                                 DAY & ROSS                                                  Warehouse Expenses                                         $284.35        Chase AP Account 7005
   10/24/2019      DEBIT CARD 7005                                 FOREIGN EX RATE ADJ                                         Outbound Shipping                                             $8.53       Chase AP Account 7005
   10/24/2019      DEBIT CARD 7005                                 INTUISHIP                                                   Outbound Shipping                                         $1,000.00       Chase AP Account 7005
   10/24/2019      DEBIT CARD 7005                                 PANERA BREAD                                                Travel Expenses                                              $31.88       Chase AP Account 7005
   10/25/2019      191025-LEAFA                                    LEAF                                                        Administrative Expenses                                    $262.61        Chase AP Account 7005
   10/25/2019      ACH102419-2b                                    BEANSTALK                                                   Royalty Expense                                           $4,630.50       Chase AR Account 7389
   10/25/2019      ACH102419-3a                                    DAN BANJO                                                   Product Related Expense                                  $13,333.33       Chase AR Account 7389
   10/25/2019      DEBIT CARD 7005                                 BAD DADDY'S BURGER BAR                                      Travel Expenses                                              $44.59       Chase AP Account 7005
   10/25/2019      RECORD                                          ESTES EXPRESS LINES                                         Outbound Shipping                                          $388.67        Chase AP Account 7005
   10/26/2019      RECORD                                          LOGMEIN GOTOMEETING                                         IT Expenses                                                  $29.00       Chase AP Account 7005
   10/28/2019      191028-UPSA                                     UPS                                                         Outbound Shipping                                         $6,903.89       Chase AP Account 7005
   10/28/2019      DEBIT CARD 7005                                 AMAZON.COM                                                  Administrative Expenses                                      $44.61       Chase AP Account 7005
   10/28/2019      DEBIT CARD 7005                                 BOULDER PARKING                                             Travel Expenses                                               $1.75       Chase AP Account 7005
   10/28/2019      DEBIT CARD 7005                                 USPS POSTAGE                                                Outbound Shipping                                          $200.00        Chase AP Account 7005
   10/29/2019      021409                                          SAIA MOTOR FREIGHT LINE, LLC                                Outbound Shipping                                          $144.95        Chase AP Account 7005
   10/29/2019      191029-CODRA                                    COLORADO DEPARTMENT OF REVENUE                              Administrative Expenses                                   $1,079.68       Chase AP Account 7005
   10/29/2019      DEBIT CARD 7005                                 AMAZON.COM                                                  Administrative Expenses                                      $24.09       Chase AP Account 7005
   10/30/2019      DEBIT CARD 7005                                 AMAZON.COM                                                  Administrative Expenses                                      $35.15       Chase AP Account 7005
   10/30/2019      DEBIT CARD 7005                                 BOULDER PARKING                                             Travel Expenses                                               $1.25       Chase AP Account 7005
   10/31/2019      021410                                          BARR'S SMALL ENGINES                                        Warehouse Expenses                                         $333.95        Chase AP Account 7005
   10/31/2019      021411                                          COLBERT LAWNMOWER SHOP LLC                                  Product Related Expense                                    $160.00        Chase AP Account 7005
   10/31/2019      021412                                          COMCAST BUSINESS                                            Administrative Expenses                                   $1,030.52       Chase AP Account 7005
   10/31/2019      021413                                          FEDEX FREIGHT                                               Outbound Shipping                                          $993.64        Chase AP Account 7005
   10/31/2019      021414                                          PATRICK GEURTS                                              Contract Labor                                             $105.00        Chase AP Account 7005
   10/31/2019      021415                                          SCOTSCO INC                                                 Product Related Expense                                    $396.58        Chase AP Account 7005
   10/31/2019      191031-ACCOUNTEMPSA                             ACCOUNTEMPS                                                 Contract Labor                                            $1,094.70       Chase AP Account 7005
   10/31/2019      191031-HK CHINABASEA                            HONG KONG CHINABASE INTL. GRP.                              Product Related Expense                                    $426.00        Chase AP Account 7005
   10/31/2019      191031-NWPKYA                                   NORTHWEST PARKWAY                                           Travel Expenses                                              $59.70       Chase AP Account 7005
   10/31/2019      ACH103019-1a                                    AGILITY LOGISTICS CORP                                      Product Related Expense                                   $7,712.99       Chase AR Account 7389
   10/31/2019      ACH110119-1a                                    ALTAQUIP LLC                                                Product Related Expense                                      $85.14       Chase AR Account 7389
   10/31/2019      ACH110119-1b                                    ATLAS DENVER INDUSTRIAL LP                                  Warehouse Expenses                                      $106,799.70       Chase AR Account 7389
   10/31/2019      ACH110119-1c                                    DISCOVERY BENEFITS                                          Payroll & Benefits                                           $85.00       Chase AR Account 7389
   10/31/2019      ACH110119-1d                                    ESTES EXPRESS LINES                                         Outbound Shipping                                         $1,076.18       Chase AR Account 7389
   10/31/2019      ACH110119-1e                                    HOLZER PATEL DRENNAN                                        Legal Expenses                                            $2,349.01       Chase AR Account 7389
   10/31/2019      ACH110119-1f                                    REDDAWAY INC.                                               Outbound Shipping                                         $1,460.24       Chase AR Account 7389
   10/31/2019      ACH110119-1g                                    VICTORY PACKAGING                                           Warehouse Expenses                                         $547.93        Chase AR Account 7389
   10/31/2019      ACH110119-1h                                    WELCH EQUIPMENT COMPANY                                     Warehouse Expenses                                         $387.42        Chase AR Account 7389
   10/31/2019      DEBIT CARD 7005                                 INTUISHIP                                                   Outbound Shipping                                         $1,000.00       Chase AP Account 7005
   10/31/2019      DEBIT CARD 7005                                 KING SOOPERS                                                Administrative Expenses                                      $38.94       Chase AP Account 7005
   10/31/2019      PAYCHEX 401K                                    PAYROLL- 401K                                               Payroll & Benefits                                        $4,943.79       Chase AP Account 7005
   10/31/2019      PAYCHEX PR                                      PAYROLL- EE Garnishments                                    Payroll & Benefits                                         $109.56        Chase AP Account 7005
   10/31/2019      PAYCHEX PR                                      PAYROLL- EE Net Pay                                         Payroll & Benefits                                       $30,316.72       Chase AP Account 7005
   10/31/2019      PAYCHEX TAX                                     PAYROLL- Taxes                                              Payroll & Benefits                                       $12,776.54       Chase AP Account 7005
   10/31/2019      RECORD                                          PAYPAL FEES                                                 Online Selling Fees                                       $1,522.57       PayPal

                                                                                                                          Total Cash Disbursements                       $             $874,658.02 (1)
                                                                                                                                                                                              0.00

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
                                                                                                                          Reconciling Items
                                                                                                                                                    Live Checks Issued                       $0.00
                                                                                                                                                  Live Checks Cleared                        $0.00
                   Case:19-18459-MER Doc#:123 Filed:11/21/19                   Entered:11/21/19 10:50:57 Page7 of 109


                                                    Frictionless World, LLC
                                                  Chase Bank Account 7389
                                                           11000-100
                                                  2019-10 - WORKSHEET 200
Balance Per Bank Statement                                                                         $161,366.52
       Less- O/S Checks:
              Date         Check #                     Vendor                        Amount           Notes

                                                                       Sub-Total       $0.00
       Less- Other O/S Disbursements:
              Date           Source                  Description                     Amount           Notes

                                                                       Sub-Total       $0.00
       Plus- Outstanding Deposits:
              Date          Source                   Description                      Amount          Notes
              10/31/2019    CHECK       VM Express deposited 11-1-19               $14,995.79
              10/31/2019    Shopify     WEB Orders                                    $150.94
              10/31/2019    Phone       10/30 & 10/31 batches                         $749.30
                                                                       Sub-Total   $15,896.03
Adjusted Balance                                                                                   $177,262.55
Balance Per General Ledger                                                                         $177,262.55
Difference                                                                                            $0.00
Case:19-18459-MER Doc#:123 Filed:11/21/19                     Entered:11/21/19 10:50:57 Page8 of 109


                                            Frictionless World, LLC
                                                Paypal Account
                                                   11002-100
                                                    2019-10
                                                                PayPal Statement
     Beginning Balance                                        $           3,687.32
     Payments                 eBay Auction Payment            $          59,313.12
     Payments                 General payment                 $                -
     Withdrawals and Debits   Transfer Withdrawal             $         (47,554.21)
     Withdrawals and Debits   Payment Refund                  $         (10,530.61)
     Withdrawals and Debits   Payments Sent                   $                -
     Fees                     Fee Credit                      $             298.20
     Fees                     Payment Fee                     $          (1,820.77) $           (1,522.57) Net Fee
     Chargeback               Chargeback Adjustments          $                -
                              Net Activity                    $            (294.27)

     Ending Balance                                          $          3,393.05 Per Bank Statement

                                                             $          3,393.05 Per General Ledger

                                                             $                -    Difference
                        Case:19-18459-MER Doc#:123 Filed:11/21/19                             Entered:11/21/19 10:50:57 Page9 of 109


                                                       Frictionless World, LLC
                                                      Chase Bank Account 7005
                                                              11004-100
                                                      2019-10 WORKSHEET 203
Balance Per Bank Statement                                                                                  $0.00
       Less- O/S Checks:
            Date         Check #                         Vendor                             Amount          Notes
         6/27/2019       021226         C+S POWER EQUIPMENT, LLC                      $       75.00
         7/25/2019       021291         OGIELAS MOWER                                 $      187.50
         7/25/2019       021294         WASHINGTON TRACTOR                            $      120.00
         9/26/2019       021360         PROSPECT SMALL ENGINE LLC                     $      260.70
        10/14/2019       021389         ROMBOLA POWER EQUIPMENT INC                   $      118.72
        10/18/2019       021394         COASTAL FARM & HOME SUPPLY                    $      130.00
        10/24/2019       021405         RANDY SNYDER                                  $      125.00
        10/24/2019       021407         SIOUX INTERNATIONAL INC.                      $      263.99
        10/24/2019       021408         US TRUSTEE                                    $      325.00
        10/29/2019       021409         SAIA MOTOR FREIGHT LINE, LLC                  $      144.95
        10/31/2019       021410         BARR'S SMALL ENGINES                          $      333.95
        10/31/2019       021411         COLBERT LAWNMOWER SHOP LLC                    $      160.00
        10/31/2019       021412         COMCAST BUSINESS                              $    1,030.52
        10/31/2019       021413         FEDEX FREIGHT                                 $      993.64
        10/31/2019       021414         PATRICK GEURTS                                $      105.00
        10/31/2019       021415         SCOTSCO INC                                   $      396.58
        10/31/2019 191031-NWPKYA        NORTHWEST PARKWAY                             $       59.70
                                                                          Sub-Total       $4,830.25
       Less- Other O/S Disbursements:
           Date            Source                      Description                          Amount          Notes
        10/31/2019        PAYROLL       10/10 BW 401k                                 $      139.37
        10/31/2019        PAYROLL       10/10 BW GARNISHMENT                          $      222.92
        10/31/2019        PAYROLL       10/10 BW PAYROLL TAX                          $    1,447.56
        10/31/2019        PAYROLL       10/15 SM NET PAY #6092 CHAMBERS               $    1,471.78
        10/31/2019        PAYROLL       10/15 SM 401k                                 $   3,869.89
        10/31/2019        PAYROLL       10/31 SM NET PAY #6104 CHAMBERS               $    1,105.88
                                                                          Sub-Total       $8,257.40
       Plus- Outstanding Deposits:
           Date           Source                       Description                         Amount           Notes

                                                                          Sub-Total          $0.00
Adjusted Balance                                                                                          -$13,087.65
Balance Per General Ledger                                                                                -$13,087.65

Difference                                                                                                  $0.00
     Case:19-18459-MER Doc#:123 Filed:11/21/19                                        Entered:11/21/19 10:50:57 Page10 of 109
DEBTOR(S):            Frictionless World LLC                                               CASE NO:                  19-18459 MER

                                                                Form 2-C
                                            COMPARATIVE BALANCE SHEET
                                          For Period Ended:           10/31/2019
                                                                                                   Current              Petition
ASSETS                                                                                             Month                Date (1)
Current Assets:
  Cash (from Form 2-B, line 5)                                                             $      4,520,953.97   $     4,349,929.84
  Accounts Receivable (from Form 2-E)                                                             2,555,377.68         2,866,164.06
  Receivable from Officers, Employees, Affiliates
  Inventory                                                                                       4,722,849.67         6,199,439.43
  Other Current Assets :(List)    Advances for inventory                                            241,183.48           240,007.48
                                  Prepaid expenses                                                   42,502.24            44,686.58
                                  NOL - 2016                                                        524,558.00           524,558.40
                                  NOL - 2018                                                         96,795.00            96,795.00
                                  Sportsman's club                                                    3,300.00             3,300.00
                                  AICPA membership                                                      655.00               655.00
                                  AICPA membership                                                      655.00               655.00
     Total Current Assets                                                                  $    12,708,830.04    $    14,326,190.79
Fixed Assets:
  Land                                                                                     $              0.00   $             0.00
  Building                                                                                                0.00                 0.00
  Equipment, Furniture and Fixtures                                                               1,945,054.13         1,945,054.13
     Total Fixed Assets                                                                           1,945,054.13         1,945,054.13
  Less: Accumulated Depreciation                                                           (      1,103,138.10 ) (     1,076,123.11 )

     Net Fixed Assets                                                                      $        841,916.03   $      868,931.02

  Other Assets (List):                    Intangible assets, net                                      7,720.02            8,802.02
                                          Security deposits                                         100,000.00          100,000.00

     TOTAL ASSETS                                                                          $    13,658,466.09    $    15,303,923.83

LIABILITIES
  Post-petition Accounts Payable (from Form 2-E)                                           $         21,062.66   $             0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                            139,215.75                 0.00
  Post-petition Taxes Payable (from Form 2-E)                                                           675.48                 0.00
  Post-petition Notes Payable                                                                             0.00                 0.00
  Other Post-petition Payable(List):                                                                      0.00                 0.00
                                                                                                          0.00                 0.00

     Total Post Petition Liabilities                                                       $        160,953.89   $             0.00

Pre Petition Liabilities:
  Secured Debt                                                                                           0.00                  0.00
  Priority Debt                                                                                          0.00                  0.00
  Unsecured Debt                                                                                17,364,542.36         17,364,542.36

     Total Pre Petition Liabilities                                                        $    17,364,542.36    $    17,364,542.36

     TOTAL LIABILITIES                                                                     $    17,525,496.25    $    17,364,542.36

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                              $       -790,530.08   $         3,942.50
 Retained Earnings - Prepetition                                                                 -2,064,561.03        -2,064,561.03
 Retained Earnings - Post-petition                                                               -1,011,939.05                 0.00

     TOTAL OWNERS' EQUITY                                                                  $     -3,867,030.16   $    -2,060,618.53

     TOTAL LIABILITIES AND OWNERS' EQUITY                                                  $    13,658,466.09    $    15,303,923.83

(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
Case:19-18459-MER Doc#:123 Filed:11/21/19                                 Entered:11/21/19 10:50:57 Page11 of 109


DEBTOR(S):             Frictionless World LLC                                                     CASE NO:       19-18459 MER


                                                 Form 2-D
                                   PROFIT AND LOSS STATEMENT
                                        For Period         9/30/2019 to            10/31/2019

                                                                                   Current                       Accumulated
                                                                                   Month                           Total (1)

Gross Operating Revenue                                                       $    1170320.64                $     1170320.64
Less: Discounts, Returns and Allowances                                   (        -125333.44 )              (     -125333.44 )

      Net Operating Revenue                                               $        1044987.20                $     1044987.20

Cost of Goods Sold                                                                  682117.18                       682117.18

      Gross Profit                                                        $         362870.02                $      362870.02

Operating Expenses
   Selling, General and Administrative                                              874658.02                       874658.02
   Depreciation, Depletion and Amortization                                              0.00                            0.00
   Other (list):                                                                         0.00                            0.00
                                                                                         0.00                            0.00

   Total Operating Expenses                                               $         874658.02                $      874658.02

      Operating Income (Loss)                                             $        -511788.00                $     -511788.00


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                           $              0.00                $           0.00
   Gains (Losses) on Sale of Assets                                                      0.00                            0.00
   Interest Income                                                                     694.95                          694.95
   Interest Expense                                                                      0.00                            0.00
   Other Non-Operating Income                                                            0.00                            0.00
   Net Non-Operating Income or (Expenses)                                 $            694.95                $         694.95

Reorganization Expenses
   Legal and Professional Fees                                            $         139215.75                $      139215.75
   Other Reorganization Expense                                                          0.00                            0.00

   Total Reorganization Expenses                                          $         139215.75                $      139215.75

      Net Income (Loss) Before Income Taxes                               $        -650308.80                $     -650308.80

Federal and State Income Tax Expense (Benefit)                                           0.00                            0.00

      NET INCOME (LOSS)                                                   $        -650308.80                $     -650308.80


(1) Accumulated Totals include all revenue and expenses since the petition date.
Case:19-18459-MER Doc#:123 Filed:11/21/19                                        Entered:11/21/19 10:50:57 Page12 of 109




DEBTOR(S):                              Frictionless World LLC                                             CASE NO: 19-18459 MER

                                                                 Form 2-E (Page 1 of 2)
                                                               SUPPORTING SCHEDULES
                        For Period:             9/30/2019                      to                     10/31/2019

                                                    Summary of Post-Petition Taxes
                                                    1                           2                          3                          4

                                          Unpaid post-petition        Post-petition taxes          Post-petition tax        Unpaid post-petition
                                            taxes from prior       accrued this month (new       payments made this       taxes at end of reporting
            Type of tax                   reporting month(1)             obligations)              reporting month         month (columns 1+2-3)
Federal
Employee income tax withheld                                                         13,444                     13,444
Employee FICA taxes withheld                                                          7,068                      7,068
Employer FICA taxes                                                                   7,068                      7,068
Unemployment taxes
Other:____________________
State
Sales, use & excise taxes                                                               675                                                    675
Unemployment taxes
Other:____________________
Local
Personal property taxes
Real property taxes
Other:____________________
                                                                                    Total unpaid post-petition taxes                           675
(1) For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.


                                                     Insurance Coverage Summary
                                                                                                                           Premium paid through
           Type of insurance             Insurance carrier          Coverage amount           Policy expiration date               date
Workers' compensation                   Hartford Insurance              1,000,000                  12/31/2019                  12/31/2019
General liability                       Hartford Insurance             10,000,000                  12/31/2019                  12/31/2019
Property (fire, theft, etc.)            Hartford Insurance             13,260,000                  12/31/2019                  12/31/2019
Vehicle                                 Hartford Insurance              1,000,000                  12/31/2019                  12/31/2019
Ocean                                   Hartford Insurance              1,960,000                   9/30/2020                   9/30/2020
Travelers Wrap (EPL and fiduciary)           Travelers                  1,000,000                  10/31/2020                  10/31/2020
If any policies were renewed or replaced during reporting period, attach new certificate of insurance.

                                                                                                                                 Page 1 of 2
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                           Entered:11/21/19 10:50:57 Page13 of 109




                            DEBTOR(S): Frictionless World LLC                                                  CASE NO: 19-18459 MER

                                                                      Form 2-E (Page 2 of 2)
                                                                    SUPPORTING SCHEDULES
                               For Period:              9/30/2019 0:00                to                   10/31/2019 0:00



                                       Accounts Receivable Aging Summary (attach detailed aging report)
                                                    30 days or less             31 to 60 days             61 to 90 days              Over 90 days            Total at month end
Pre-petition receivables                                 1,870,586.29                  10,573.10                  15,503.69                 (27,810.04)           1,868,853.04
Post-petition receivables                                  635,930.40                                                                                               635,930.40
Total                                                    2,506,516.69                  10,573.10                  15,503.69                 (27,810.04)           2,504,783.44



                               Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                                    30 days or less             31 to 60 days             61 to 90 days              Over 90 days            Total at month end
Trade Payables                                               23,462.66                                                                                               23,462.66
Other Payables
Total                                                        23,462.66                                                                                               23,462.66


                               SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                                      Month-end                    Current                    Paid in
                                                        Retainer                  Month's                    Current               Court Approval               Month-end
                                                        Balance                    Accrual                    Month                       Date                Balance Due *
Debtor's Counsel                                       62,943.00                 31,653.77                                                                      31,653.77
Counsel for Unsecured
  Creditors' Committee
Trustee's Counsel
Accountant                                                                        2,400.00                                                                       2,400.00
Restructuring firm                                     50,000.00                 41,789.25                                                                      41,789.25
Investment bank                                        15,000.00                 15,000.00                                                                      15,000.00
Litigation attorney                                   213,484.08                 48,372.73                                                                      48,372.73
Total                                                 341,427.08                139,215.75                                                                      139,215.75
*Balance due to include fees and expenses incurred but not yet paid.


                             SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES**
                Payee Name                                           Position                                       Nature of Payment                         Gross Amount
Daniel Banjo                                    CEO                                                  W2 WAGES + LEASE                                           29,094.87
Rob Germundson                                  CFO                                                  W2 WAGES                                                    9,358.40
Hampton Smith                                   COO                                                  W2 WAGES                                                    4,924.46
Paul Emig                                       VP Sales                                             W2 WAGES                                                    9,585.07


**List payments and transfers of any kind and in any form made to or for the benefit of any proprietor, owner, partner, shareholder, officer, or director.
                                                                                                                                                                Page 2 of 2
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                      Entered:11/21/19 10:50:57 Page14 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date        net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111150   ALTAQUIP                   10/31/2019 9:07      11/30/2019 0:00      Post-Petition 3121641      $            83.47    $                  -   $          83.47        10/31/2019      -30 30 Days or Less
          111150   ALTAQUIP                  10/24/2019 11:36      11/23/2019 0:00      Post-Petition 3121091      $            15.75    $                  -   $          15.75        10/31/2019      -23 30 Days or Less
          111150   ALTAQUIP                  10/24/2019 12:00      11/23/2019 0:00      Post-Petition 3121096      $            15.75    $                  -   $          15.75        10/31/2019      -23 30 Days or Less
          111150   ALTAQUIP                   10/23/2019 9:51      11/22/2019 0:00      Post-Petition 3120941      $             8.73    $                  -   $           8.73        10/31/2019      -22 30 Days or Less
          111150   ALTAQUIP                  10/22/2019 11:49      11/21/2019 0:00      Post-Petition 3120844      $            39.86    $                  -   $          39.86        10/31/2019      -21 30 Days or Less
          111150   ALTAQUIP                  10/22/2019 13:40      11/21/2019 0:00      Post-Petition 3120865      $            82.91    $                  -   $          82.91        10/31/2019      -21 30 Days or Less
          111150   ALTAQUIP                  10/18/2019 11:21      11/17/2019 0:00      Post-Petition 3120608      $            19.26    $                  -   $          19.26        10/31/2019      -17 30 Days or Less
          111150   ALTAQUIP                  10/18/2019 11:29      11/17/2019 0:00      Post-Petition 3120611      $            25.11    $                  -   $          25.11        10/31/2019      -17 30 Days or Less
          111150   ALTAQUIP                  10/18/2019 11:45      11/17/2019 0:00      Post-Petition 3120616      $            41.76    $                  -   $          41.76        10/31/2019      -17 30 Days or Less
          111150   ALTAQUIP                  10/17/2019 14:52      11/16/2019 0:00      Post-Petition 3120536      $            11.76    $                  -   $          11.76        10/31/2019      -16 30 Days or Less
          111150   ALTAQUIP                  10/17/2019 15:07      11/16/2019 0:00      Post-Petition 3120537      $            11.26    $                  -   $          11.26        10/31/2019      -16 30 Days or Less
          111150   ALTAQUIP                  10/16/2019 14:10      11/15/2019 0:00      Post-Petition 3120411      $            67.10    $                  -   $          67.10        10/31/2019      -15 30 Days or Less
          111150   ALTAQUIP                  10/14/2019 13:55      11/13/2019 0:00      Post-Petition 3120099      $            39.26    $                  -   $          39.26        10/31/2019      -13 30 Days or Less
          111150   ALTAQUIP                   10/11/2019 8:30      11/10/2019 0:00      Post-Petition 3119920      $            23.24    $                  -   $          23.24        10/31/2019      -10 30 Days or Less
          111150   ALTAQUIP                   10/11/2019 8:42      11/10/2019 0:00      Post-Petition 3119924      $            77.55    $                  -   $          77.55        10/31/2019      -10 30 Days or Less
          111150   ALTAQUIP                   10/11/2019 8:57      11/10/2019 0:00      Post-Petition 3119926      $            58.12    $                  -   $          58.12        10/31/2019      -10 30 Days or Less
          111150   ALTAQUIP                   10/11/2019 9:01      11/10/2019 0:00      Post-Petition 3119927      $            16.25    $                  -   $          16.25        10/31/2019      -10 30 Days or Less
          111150   ALTAQUIP                   10/10/2019 9:13       11/9/2019 0:00      Post-Petition 3119839      $            38.13    $                  -   $          38.13        10/31/2019       -9 30 Days or Less
          111150   ALTAQUIP                  10/10/2019 15:32       11/9/2019 0:00      Post-Petition 3119907      $            11.00    $                  -   $          11.00        10/31/2019       -9 30 Days or Less
          111150   ALTAQUIP                  10/10/2019 15:57       11/9/2019 0:00      Post-Petition 3119911      $            15.70    $                  -   $          15.70        10/31/2019       -9 30 Days or Less
          111150   ALTAQUIP                    10/9/2019 8:22       11/8/2019 0:00      Post-Petition 3119711      $            44.21    $                  -   $          44.21        10/31/2019       -8 30 Days or Less
          111150   ALTAQUIP                   10/8/2019 16:26       11/7/2019 0:00      Post-Petition 3119671      $            23.65    $                  -   $          23.65        10/31/2019       -7 30 Days or Less
          111150   ALTAQUIP                    10/7/2019 8:22       11/6/2019 0:00      Post-Petition 3119380      $            25.22    $                  -   $          25.22        10/31/2019       -6 30 Days or Less
          111150   ALTAQUIP                    10/7/2019 8:24       11/6/2019 0:00      Post-Petition 3119383      $            23.17    $                  -   $          23.17        10/31/2019       -6 30 Days or Less
          111150   ALTAQUIP                   10/3/2019 16:01       11/2/2019 0:00      Post-Petition 3119243      $            55.19    $                  -   $          55.19        10/31/2019       -2 30 Days or Less
          111150   ALTAQUIP                   10/3/2019 16:18       11/2/2019 0:00      Post-Petition 3119246      $            25.72    $                  -   $          25.72        10/31/2019       -2 30 Days or Less
          111150   ALTAQUIP                    10/1/2019 8:06      10/31/2019 0:00      Post-Petition 3118742      $            29.29    $                  -   $          29.29        10/31/2019        0 30 Days or Less
          111150   ALTAQUIP                    10/1/2019 8:08      10/31/2019 0:00      Post-Petition 3118743      $            15.62    $                  -   $          15.62        10/31/2019        0 30 Days or Less
          111150   ALTAQUIP                    10/1/2019 9:19      10/31/2019 0:00      Post-Petition 3118763      $            40.03    $                  -   $          40.03        10/31/2019        0 30 Days or Less
          111150   ALTAQUIP                   9/26/2019 14:49      10/26/2019 0:00       Pre-Petition 3118341      $            55.62    $                  -   $          55.62        10/31/2019        5 30 Days or Less
          111150   ALTAQUIP                   9/26/2019 14:58      10/26/2019 0:00       Pre-Petition 3118342      $            50.19    $                  -   $          50.19        10/31/2019        5 30 Days or Less
          111150   ALTAQUIP                   9/26/2019 15:28      10/26/2019 0:00       Pre-Petition 3118354      $            32.15    $                  -   $          32.15        10/31/2019        5 30 Days or Less
          111150   ALTAQUIP                   9/26/2019 15:30      10/26/2019 0:00       Pre-Petition 3118355      $            20.49    $                  -   $          20.49        10/31/2019        5 30 Days or Less
          111150   ALTAQUIP                   9/24/2019 16:22      10/24/2019 0:00       Pre-Petition 3117914      $            19.14    $                  -   $          19.14        10/31/2019        7 30 Days or Less
          111150   ALTAQUIP                   9/24/2019 16:34      10/24/2019 0:00       Pre-Petition 3117921      $            22.25    $                  -   $          22.25        10/31/2019        7 30 Days or Less
          111150   ALTAQUIP                   9/23/2019 10:39      10/23/2019 0:00       Pre-Petition 3117511      $            11.74    $                  -   $          11.74        10/31/2019        8 30 Days or Less
          111150   ALTAQUIP                   9/23/2019 10:46      10/23/2019 0:00       Pre-Petition 3117515      $            23.22    $                  -   $          23.22        10/31/2019        8 30 Days or Less
          111150   ALTAQUIP                   9/23/2019 10:47      10/23/2019 0:00       Pre-Petition 3117516      $            16.23    $                  -   $          16.23        10/31/2019        8 30 Days or Less
          111150   ALTAQUIP                   9/23/2019 11:37      10/23/2019 0:00       Pre-Petition 3117529      $           118.82    $                  -   $         118.82        10/31/2019        8 30 Days or Less
          111150   ALTAQUIP                   9/20/2019 10:30      10/20/2019 0:00       Pre-Petition 3117262      $            16.94    $                  -   $          16.94        10/31/2019       11 30 Days or Less
          111150   ALTAQUIP                   9/20/2019 11:09      10/20/2019 0:00       Pre-Petition 3117284      $            45.89    $                  -   $          45.89        10/31/2019       11 30 Days or Less
          111150   ALTAQUIP                   9/20/2019 12:24      10/20/2019 0:00       Pre-Petition 3117331      $            11.70    $                  -   $          11.70        10/31/2019       11 30 Days or Less
          111150   ALTAQUIP                   9/18/2019 14:22      10/18/2019 0:00       Pre-Petition 3116849      $            38.19    $                  -   $          38.19        10/31/2019       13 30 Days or Less
          111150   ALTAQUIP                   9/18/2019 14:25      10/18/2019 0:00       Pre-Petition 3116851      $            11.22    $                  -   $          11.22        10/31/2019       13 30 Days or Less
          111150   ALTAQUIP                   9/18/2019 14:48      10/18/2019 0:00       Pre-Petition 3116855      $            16.74    $                  -   $          16.74        10/31/2019       13 30 Days or Less
          111150   ALTAQUIP                   9/16/2019 16:29      10/16/2019 0:00       Pre-Petition 3116345      $             9.24    $                  -   $           9.24        10/31/2019       15 30 Days or Less
          111150   ALTAQUIP                      9/3/2019 8:22      10/3/2019 0:00       Pre-Petition 3113785      $            12.24    $                  -   $          12.24        10/31/2019       28 30 Days or Less
          111150   ALTAQUIP                    8/29/2019 9:36       9/28/2019 0:00       Pre-Petition 3113419      $            15.24    $                  -   $          15.24        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                    8/29/2019 9:50       9/28/2019 0:00       Pre-Petition 3113435      $            16.63    $                  -   $          16.63        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 10:20       9/28/2019 0:00       Pre-Petition 3113449      $            77.58    $                  -   $          77.58        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 10:31       9/28/2019 0:00       Pre-Petition 3113461      $            19.24    $                  -   $          19.24        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 10:52       9/28/2019 0:00       Pre-Petition 3113475      $            13.16    $                  -   $          13.16        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 10:58       9/28/2019 0:00       Pre-Petition 3113479      $            26.73    $                  -   $          26.73        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 11:02       9/28/2019 0:00       Pre-Petition 3113482      $             9.24    $                  -   $           9.24        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                   8/29/2019 11:29       9/28/2019 0:00       Pre-Petition 3113499      $            16.23    $                  -   $          16.23        10/31/2019       33 31 to 60 Days
          111150   ALTAQUIP                    8/23/2019 9:01       9/22/2019 0:00       Pre-Petition 3112416      $            79.60    $                  -   $          79.60        10/31/2019       39 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 14:03       9/21/2019 0:00       Pre-Petition 3112310      $            27.26    $                  -   $          27.26        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 15:12       9/21/2019 0:00       Pre-Petition 3112336      $            88.27    $                  -   $          88.27        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 15:39       9/21/2019 0:00       Pre-Petition 3112352      $            24.26    $                  -   $          24.26        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 15:41       9/21/2019 0:00       Pre-Petition 3112353      $            44.21    $                  -   $          44.21        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 15:42       9/21/2019 0:00       Pre-Petition 3112354      $            16.25    $                  -   $          16.25        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 16:13       9/21/2019 0:00       Pre-Petition 3112369      $            62.77    $                  -   $          62.77        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                   8/22/2019 16:14       9/21/2019 0:00       Pre-Petition 3112370      $            45.26    $                  -   $          45.26        10/31/2019       40 31 to 60 Days
          111150   ALTAQUIP                    8/14/2019 9:52       9/13/2019 0:00       Pre-Petition 3110734      $            34.64    $                  -   $          34.64        10/31/2019       48 31 to 60 Days
          111150   ALTAQUIP                   8/14/2019 10:34       9/13/2019 0:00       Pre-Petition 3110783      $            14.42    $                  -   $          14.42        10/31/2019       48 31 to 60 Days
          111150   ALTAQUIP                    8/8/2019 12:33        9/7/2019 0:00       Pre-Petition 3109830      $             9.81    $                  -   $           9.81        10/31/2019       54 31 to 60 Days
          111150   ALTAQUIP                   7/25/2019 14:27       8/24/2019 0:00       Pre-Petition 3107451      $           104.84    $                  -   $         104.84        10/31/2019       68 61 to 90 Days
          111150   ALTAQUIP                    7/3/2019 14:10        8/2/2019 0:00       Pre-Petition 3104140      $            11.26    $                  -   $          11.26        10/31/2019       90 61 to 90 Days
          111150   ALTAQUIP                    6/27/2019 8:46       7/27/2019 0:00       Pre-Petition 3103023      $            16.62    $                  -   $          16.62        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:14       7/27/2019 0:00       Pre-Petition 3103038      $            21.25    $                  -   $          21.25        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:16       7/27/2019 0:00       Pre-Petition 3103039      $            46.58    $                  -   $          46.58        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:18       7/27/2019 0:00       Pre-Petition 3103040      $            22.26    $                  -   $          22.26        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:21       7/27/2019 0:00       Pre-Petition 3103042      $            22.26    $                  -   $          22.26        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:54       7/27/2019 0:00       Pre-Petition 3103058      $            15.76    $                  -   $          15.76        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/27/2019 9:59       7/27/2019 0:00       Pre-Petition 3103060      $            37.26    $                  -   $          37.26        10/31/2019       96 Over 90 Days
          111150   ALTAQUIP                    6/26/2019 8:15       7/26/2019 0:00       Pre-Petition 3102686      $            10.46    $                  -   $          10.46        10/31/2019       97 Over 90 Days
          111150   ALTAQUIP                    6/21/2019 8:55       7/21/2019 0:00       Pre-Petition 3102121      $           (66.95)   $                  -   $         (66.95)       10/31/2019      102 Over 90 Days
          111150   ALTAQUIP                   6/21/2019 13:53       7/21/2019 0:00       Pre-Petition 3102215      $            16.78    $                  -   $          16.78        10/31/2019      102 Over 90 Days
          111150   ALTAQUIP                   6/20/2019 10:41       7/20/2019 0:00       Pre-Petition 3101988      $            33.15    $                  -   $          33.15        10/31/2019      103 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 13:04       7/19/2019 0:00       Pre-Petition 3101764      $            41.78    $                  -   $          41.78        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 14:41       7/19/2019 0:00       Pre-Petition 3101810      $            10.34    $                  -   $          10.34        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 14:54       7/19/2019 0:00       Pre-Petition 3101816      $            41.78    $                  -   $          41.78        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 15:48       7/19/2019 0:00       Pre-Petition 3101842      $            43.26    $                  -   $          43.26        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 16:08       7/19/2019 0:00       Pre-Petition 3101860      $            48.92    $                  -   $          48.92        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/19/2019 16:09       7/19/2019 0:00       Pre-Petition 3101862      $            47.17    $                  -   $          47.17        10/31/2019      104 Over 90 Days
          111150   ALTAQUIP                   6/17/2019 13:56       7/17/2019 0:00       Pre-Petition 3101330      $           139.87    $                  -   $         139.87        10/31/2019      106 Over 90 Days
          111150   ALTAQUIP                    6/13/2019 9:55       7/13/2019 0:00       Pre-Petition 3100869      $            20.78    $                  -   $          20.78        10/31/2019      110 Over 90 Days
          111150   ALTAQUIP                   6/13/2019 10:40       7/13/2019 0:00       Pre-Petition 3100890      $            15.75    $                  -   $          15.75        10/31/2019      110 Over 90 Days
          111150   ALTAQUIP                   6/13/2019 11:52       7/13/2019 0:00       Pre-Petition 3100930      $            34.08    $                  -   $          34.08        10/31/2019      110 Over 90 Days
          111150   ALTAQUIP                   6/13/2019 13:21       7/13/2019 0:00       Pre-Petition 3100964      $            32.26    $                  -   $          32.26        10/31/2019      110 Over 90 Days
          111150   ALTAQUIP                   6/13/2019 15:46       7/13/2019 0:00       Pre-Petition 3101035      $            10.86    $                  -   $          10.86        10/31/2019      110 Over 90 Days
          111150   ALTAQUIP                      6/6/2019 9:26       7/6/2019 0:00       Pre-Petition 3099851      $            15.75    $                  -   $          15.75        10/31/2019      117 Over 90 Days
          111150   ALTAQUIP                    6/5/2019 16:48        7/5/2019 0:00       Pre-Petition 3099779      $            24.08    $                  -   $          24.08        10/31/2019      118 Over 90 Days
          111150   ALTAQUIP                   5/31/2019 11:42       6/30/2019 0:00       Pre-Petition 3098993      $            12.69    $                  -   $          12.69        10/31/2019      123 Over 90 Days
          111150   ALTAQUIP                    5/30/2019 9:55       6/29/2019 0:00       Pre-Petition 3098660      $            22.42    $                  -   $          22.42        10/31/2019      124 Over 90 Days
          111150   ALTAQUIP                    5/23/2019 8:18       6/22/2019 0:00       Pre-Petition 3097885      $            71.86    $                  -   $          71.86        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/23/2019 11:29       6/22/2019 0:00       Pre-Petition 3097954      $            22.06    $                  -   $          22.06        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/23/2019 14:03       6/22/2019 0:00       Pre-Petition 3098008      $            46.78    $                  -   $          46.78        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/23/2019 14:24       6/22/2019 0:00       Pre-Petition 3098018      $            35.28    $                  -   $          35.28        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/23/2019 15:36       6/22/2019 0:00       Pre-Petition 3098031      $            69.28    $                  -   $          69.28        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/23/2019 16:22       6/22/2019 0:00       Pre-Petition 3098047      $            15.78    $                  -   $          15.78        10/31/2019      131 Over 90 Days
          111150   ALTAQUIP                   5/16/2019 14:56       6/15/2019 0:00       Pre-Petition 3097116      $            29.47    $                  -   $          29.47        10/31/2019      138 Over 90 Days
          111150   ALTAQUIP                   5/16/2019 16:13       6/15/2019 0:00       Pre-Petition 3097158      $             8.25    $                  -   $           8.25        10/31/2019      138 Over 90 Days
          111150   ALTAQUIP                   5/10/2019 10:30        6/9/2019 0:00       Pre-Petition 3096227      $            23.73    $                  -   $          23.73        10/31/2019      144 Over 90 Days
          111150   ALTAQUIP                      5/8/2019 8:43       6/7/2019 0:00       Pre-Petition 3095694      $           100.45    $                  -   $         100.45        10/31/2019      146 Over 90 Days
          111150   ALTAQUIP                      5/7/2019 9:19       6/6/2019 0:00       Pre-Petition 3095555      $            15.28    $                  -   $          15.28        10/31/2019      147 Over 90 Days
          111150   ALTAQUIP                   4/26/2019 15:21       5/26/2019 0:00       Pre-Petition 3094086      $            34.01    $                  -   $          34.01        10/31/2019      158 Over 90 Days
          111150   ALTAQUIP                    4/5/2019 10:47        5/5/2019 0:00       Pre-Petition 3090879      $            15.25    $                  -   $          15.25        10/31/2019      179 Over 90 Days
          156010   AMAZON SELLER              10/31/2019 9:24      11/30/2019 0:00      Post-Petition 3121645      $            27.99    $                  -   $          27.99        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER              10/31/2019 9:51      11/30/2019 0:00      Post-Petition 3121646      $            19.96    $                  -   $          19.96        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER             10/31/2019 11:59      11/30/2019 0:00      Post-Petition 3121651      $         1,859.99    $                  -   $       1,859.99        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER             10/31/2019 14:05      11/30/2019 0:00      Post-Petition 3121669      $            15.98    $                  -   $          15.98        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER             10/31/2019 14:14      11/30/2019 0:00      Post-Petition 3121671      $            99.99    $                  -   $          99.99        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER             10/31/2019 15:51      11/30/2019 0:00      Post-Petition 3121683      $             7.99    $                  -   $           7.99        10/31/2019      -30 30 Days or Less
          156010   AMAZON SELLER              10/30/2019 9:05      11/29/2019 0:00      Post-Petition 3121532      $           699.95    $                  -   $         699.95        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER              10/30/2019 9:26      11/29/2019 0:00      Post-Petition 3121540      $            44.99    $                  -   $          44.99        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER              10/30/2019 9:29      11/29/2019 0:00      Post-Petition 3121541      $            34.99    $                  -   $          34.99        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER             10/30/2019 10:41      11/29/2019 0:00      Post-Petition 3121552      $            27.99    $                  -   $          27.99        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER             10/30/2019 11:23      11/29/2019 0:00      Post-Petition 3121565      $            34.99    $                  -   $          34.99        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER             10/30/2019 14:22      11/29/2019 0:00      Post-Petition 3121588      $           399.99    $                  -   $         399.99        10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER             10/30/2019 15:43      11/29/2019 0:00      Post-Petition 3121612      $           349.99    $                  -   $         349.99        10/31/2019      -29 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                         Entered:11/21/19 10:50:57 Page15 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                        invoice_date       net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts        amount_due        period end       days     Bucket
          156010   AMAZON SELLER                 10/30/2019 16:20     11/29/2019 0:00      Post-Petition 3121618      $        (1,749.95)   $                -      $      (1,749.95)       10/31/2019      -29 30 Days or Less
          156010   AMAZON SELLER                  10/29/2019 9:29     11/28/2019 0:00      Post-Petition 3121447      $           349.99    $                -      $         349.99        10/31/2019      -28 30 Days or Less
          156010   AMAZON SELLER                  10/29/2019 9:33     11/28/2019 0:00      Post-Petition 3121451      $           349.99    $                -      $         349.99        10/31/2019      -28 30 Days or Less
          156010   AMAZON SELLER                  10/29/2019 9:45     11/28/2019 0:00      Post-Petition 3121461      $            34.99    $                -      $          34.99        10/31/2019      -28 30 Days or Less
          156010   AMAZON SELLER                 10/28/2019 15:45     11/27/2019 0:00      Post-Petition 3121394      $            34.99    $                -      $          34.99        10/31/2019      -27 30 Days or Less
          156010   AMAZON SELLER                  10/25/2019 7:25     11/24/2019 0:00      Post-Petition 3121140      $          (329.99)   $                -      $        (329.99)       10/31/2019      -24 30 Days or Less
          156010   AMAZON SELLER                 10/22/2019 16:18     11/21/2019 0:00      Post-Petition 3120907      $            17.99    $                -      $          17.99        10/31/2019      -21 30 Days or Less
          156010   AMAZON SELLER                 10/21/2019 16:16     11/20/2019 0:00      Post-Petition 3120772      $            17.99    $                -      $          17.99        10/31/2019      -20 30 Days or Less
          156010   AMAZON SELLER                  10/16/2019 0:00     11/15/2019 0:00      Post-Petition 3121727      $        (1,859.99)   $                -      $      (1,859.99)       10/31/2019      -15 30 Days or Less
          156010   AMAZON SELLER                  10/15/2019 9:25     11/14/2019 0:00      Post-Petition 3120243      $          (799.99)   $                -      $        (799.99)       10/31/2019      -14 30 Days or Less
          156010   AMAZON SELLER                 10/14/2019 16:32     11/13/2019 0:00      Post-Petition 3120139      $            35.98    $                -      $          35.98        10/31/2019      -13 30 Days or Less
          156010   AMAZON SELLER                  10/9/2019 13:00      11/8/2019 0:00      Post-Petition 3119728      $            17.99    $                -      $          17.99        10/31/2019       -8 30 Days or Less
          156010   AMAZON SELLER                  10/9/2019 13:26      11/8/2019 0:00      Post-Petition 3119742      $         1,859.99    $                -      $       1,859.99        10/31/2019       -8 30 Days or Less
          156010   AMAZON SELLER                  10/8/2019 13:53      11/7/2019 0:00      Post-Petition 3119606      $           399.99    $             349.99    $          50.00        10/31/2019       -7 30 Days or Less
          156010   AMAZON SELLER                  10/7/2019 14:16      11/6/2019 0:00      Post-Petition 3119461      $            17.99    $                -      $          17.99        10/31/2019       -6 30 Days or Less
          156010   AMAZON SELLER                  10/7/2019 14:18      11/6/2019 0:00      Post-Petition 3119462      $            17.99    $                -      $          17.99        10/31/2019       -6 30 Days or Less
          156010   AMAZON SELLER                  10/7/2019 15:32      11/6/2019 0:00      Post-Petition 3119486      $           269.85    $                -      $         269.85        10/31/2019       -6 30 Days or Less
          156010   AMAZON SELLER                   10/4/2019 7:10      11/3/2019 0:00      Post-Petition 3119248      $          (349.99)   $            (280.00)   $         (69.99)       10/31/2019       -3 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 11:30      11/2/2019 0:00      Post-Petition 3119150      $          (949.99)   $                -      $        (949.99)       10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 11:33      11/2/2019 0:00      Post-Petition 3119151      $          (349.99)   $                -      $        (349.99)       10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 11:35      11/2/2019 0:00      Post-Petition 3119152      $          (499.99)   $                -      $        (499.99)       10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 13:59      11/2/2019 0:00      Post-Petition 3119205      $           499.99    $                -      $         499.99        10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 14:02      11/2/2019 0:00      Post-Petition 3119208      $           349.99    $                -      $         349.99        10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                  10/3/2019 14:08      11/2/2019 0:00      Post-Petition 3119211      $           949.99    $                -      $         949.99        10/31/2019       -2 30 Days or Less
          156010   AMAZON SELLER                   9/30/2019 0:00     10/30/2019 0:00      Post-Petition 3118807      $          (329.99)   $                -      $        (329.99)       10/31/2019        1 30 Days or Less
          156010   AMAZON SELLER                   9/30/2019 9:03     10/30/2019 0:00      Post-Petition 3118560      $           349.99    $                -      $         349.99        10/31/2019        1 30 Days or Less
          156010   AMAZON SELLER                  9/30/2019 11:34     10/30/2019 0:00      Post-Petition 3118637      $            17.99    $                -      $          17.99        10/31/2019        1 30 Days or Less
          156010   AMAZON SELLER                  9/26/2019 12:50     10/26/2019 0:00       Pre-Petition 3118281      $            53.97    $                -      $          53.97        10/31/2019        5 30 Days or Less
          156010   AMAZON SELLER                  9/25/2019 10:51     10/25/2019 0:00       Pre-Petition 3118060      $            17.99    $                -      $          17.99        10/31/2019        6 30 Days or Less
          156010   AMAZON SELLER                  9/25/2019 10:53     10/25/2019 0:00       Pre-Petition 3118063      $            17.99    $                -      $          17.99        10/31/2019        6 30 Days or Less
          156010   AMAZON SELLER                  9/24/2019 10:55     10/24/2019 0:00       Pre-Petition 3117742      $            35.98    $                -      $          35.98        10/31/2019        7 30 Days or Less
          156010   AMAZON SELLER                  9/24/2019 11:14     10/24/2019 0:00       Pre-Petition 3117754      $            17.99    $                -      $          17.99        10/31/2019        7 30 Days or Less
          156010   AMAZON SELLER                  9/24/2019 11:20     10/24/2019 0:00       Pre-Petition 3117757      $            17.99    $                -      $          17.99        10/31/2019        7 30 Days or Less
          156010   AMAZON SELLER                  9/20/2019 10:41     10/20/2019 0:00       Pre-Petition 3117268      $            17.99    $                -      $          17.99        10/31/2019       11 30 Days or Less
          156010   AMAZON SELLER                  9/18/2019 11:33     10/18/2019 0:00       Pre-Petition 3116781      $            17.99    $                -      $          17.99        10/31/2019       13 30 Days or Less
          156010   AMAZON SELLER                  9/18/2019 11:38     10/18/2019 0:00       Pre-Petition 3116783      $            17.99    $                -      $          17.99        10/31/2019       13 30 Days or Less
          156010   AMAZON SELLER                  9/18/2019 15:48     10/18/2019 0:00       Pre-Petition 3116862      $          (349.99)   $                -      $        (349.99)       10/31/2019       13 30 Days or Less
          156010   AMAZON SELLER                  9/17/2019 14:17     10/17/2019 0:00       Pre-Petition 3116553      $           349.00    $                -      $         349.00        10/31/2019       14 30 Days or Less
          156010   AMAZON SELLER                  9/16/2019 14:59     10/16/2019 0:00       Pre-Petition 3116291      $            17.99    $                -      $          17.99        10/31/2019       15 30 Days or Less
          156010   AMAZON SELLER                  9/12/2019 13:48     10/12/2019 0:00       Pre-Petition 3115811      $            17.99    $                -      $          17.99        10/31/2019       19 30 Days or Less
          156010   AMAZON SELLER                  9/10/2019 13:34     10/10/2019 0:00       Pre-Petition 3115282      $            17.99    $                -      $          17.99        10/31/2019       21 30 Days or Less
          156010   AMAZON SELLER                    9/9/2019 8:27      10/9/2019 0:00       Pre-Petition 3114860      $            17.99    $                -      $          17.99        10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                    9/9/2019 8:29      10/9/2019 0:00       Pre-Petition 3114861      $            35.98    $                -      $          35.98        10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                    9/9/2019 8:31      10/9/2019 0:00       Pre-Petition 3114863      $            17.99    $                -      $          17.99        10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                    9/9/2019 8:41      10/9/2019 0:00       Pre-Petition 3114869      $          (549.99)   $                -      $        (549.99)       10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                   9/9/2019 13:56      10/9/2019 0:00       Pre-Petition 3114992      $            17.99    $                -      $          17.99        10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                   9/9/2019 14:05      10/9/2019 0:00       Pre-Petition 3115004      $            17.99    $                -      $          17.99        10/31/2019       22 30 Days or Less
          156010   AMAZON SELLER                   9/4/2019 10:49      10/4/2019 0:00       Pre-Petition 3114146      $          (329.99)   $                -      $        (329.99)       10/31/2019       27 30 Days or Less
          156010   AMAZON SELLER                   9/4/2019 15:53      10/4/2019 0:00       Pre-Petition 3114238      $            17.99    $                -      $          17.99        10/31/2019       27 30 Days or Less
          156010   AMAZON SELLER                   9/4/2019 15:55      10/4/2019 0:00       Pre-Petition 3114239      $            17.99    $                -      $          17.99        10/31/2019       27 30 Days or Less
          156010   AMAZON SELLER                   9/4/2019 15:56      10/4/2019 0:00       Pre-Petition 3114240      $            17.99    $                -      $          17.99        10/31/2019       27 30 Days or Less
          156010   AMAZON SELLER                   8/8/2019 10:33       9/7/2019 0:00       Pre-Petition 3109803      $           (56.20)   $                -      $         (56.20)       10/31/2019       54 31 to 60 Days
          156010   AMAZON SELLER                   8/8/2019 10:35       9/7/2019 0:00       Pre-Petition 3109804      $           104.62    $                -      $         104.62        10/31/2019       54 31 to 60 Days
          156010   AMAZON SELLER                   7/2/2019 11:02       8/1/2019 0:00       Pre-Petition 3103810      $            70.00    $                -      $          70.00        10/31/2019       91 Over 90 Days
          156010   AMAZON SELLER                  6/17/2019 11:22      7/17/2019 0:00       Pre-Petition 3101278      $           562.35    $                -      $         562.35        10/31/2019      106 Over 90 Days
          156010   AMAZON SELLER                   6/14/2019 9:57      7/14/2019 0:00       Pre-Petition 3101108      $        (5,967.70)   $                -      $      (5,967.70)       10/31/2019      109 Over 90 Days
          156010   AMAZON SELLER                  6/14/2019 10:07      7/14/2019 0:00       Pre-Petition 3101109      $           562.35    $                -      $         562.35        10/31/2019      109 Over 90 Days
          156010   AMAZON SELLER                   5/29/2019 0:00      6/28/2019 0:00       Pre-Petition 3099747      $        (1,456.96)   $                -      $      (1,456.96)       10/31/2019      125 Over 90 Days
          111161   Amazon.com Services, Inc.      10/31/2019 0:00     12/30/2019 0:00      Post-Petition 3121907      $       (26,721.36)   $         (21,850.52)   $      (4,870.84)       10/31/2019      -60 30 Days or Less
          111161   Amazon.com Services, Inc.      10/31/2019 7:20     12/30/2019 0:00      Post-Petition 3121621      $             1.50    $                -      $           1.50        10/31/2019      -60 30 Days or Less
          111161   Amazon.com Services, Inc.      10/30/2019 9:15     12/29/2019 0:00      Post-Petition 3121537      $         1,328.58    $                -      $       1,328.58        10/31/2019      -59 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:29     12/28/2019 0:00      Post-Petition 3121406      $           773.46    $                -      $         773.46        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:31     12/28/2019 0:00      Post-Petition 3121407      $           221.43    $                -      $         221.43        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:33     12/28/2019 0:00      Post-Petition 3121408      $           442.86    $                -      $         442.86        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:37     12/28/2019 0:00      Post-Petition 3121409      $         3,768.09    $                -      $       3,768.09        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:40     12/28/2019 0:00      Post-Petition 3121410      $           400.00    $                -      $         400.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:43     12/28/2019 0:00      Post-Petition 3121411      $            20.64    $                -      $          20.64        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:44     12/28/2019 0:00      Post-Petition 3121412      $           790.00    $                -      $         790.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:48     12/28/2019 0:00      Post-Petition 3121413      $         1,634.49    $                -      $       1,634.49        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 7:55     12/28/2019 0:00      Post-Petition 3121414      $         2,907.06    $                -      $       2,907.06        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:04     12/28/2019 0:00      Post-Petition 3121415      $           398.40    $                -      $         398.40        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:40     12/28/2019 0:00      Post-Petition 3121428      $           920.59    $                -      $         920.59        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:49     12/28/2019 0:00      Post-Petition 3121430      $             5.08    $                -      $           5.08        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:50     12/28/2019 0:00      Post-Petition 3121431      $             5.00    $                -      $           5.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:54     12/28/2019 0:00      Post-Petition 3121432      $            25.00    $                -      $          25.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 8:57     12/28/2019 0:00      Post-Petition 3121433      $            10.40    $                -      $          10.40        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:01     12/28/2019 0:00      Post-Petition 3121434      $            41.60    $                -      $          41.60        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:05     12/28/2019 0:00      Post-Petition 3121435      $           221.43    $                -      $         221.43        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:10     12/28/2019 0:00      Post-Petition 3121437      $           442.86    $                -      $         442.86        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:14     12/28/2019 0:00      Post-Petition 3121439      $           385.00    $                -      $         385.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:19     12/28/2019 0:00      Post-Petition 3121441      $            94.00    $                -      $          94.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:23     12/28/2019 0:00      Post-Petition 3121442      $            16.32    $                -      $          16.32        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:29     12/28/2019 0:00      Post-Petition 3121448      $           479.00    $                -      $         479.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:43     12/28/2019 0:00      Post-Petition 3121459      $             2.05    $                -      $           2.05        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:47     12/28/2019 0:00      Post-Petition 3121462      $             2.05    $                -      $           2.05        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:52     12/28/2019 0:00      Post-Petition 3121465      $             8.76    $                -      $           8.76        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:55     12/28/2019 0:00      Post-Petition 3121468      $             4.50    $                -      $           4.50        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:59     12/28/2019 0:00      Post-Petition 3121471      $            26.28    $                -      $          26.28        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:02     12/28/2019 0:00      Post-Petition 3121474      $             8.76    $                -      $           8.76        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:06     12/28/2019 0:00      Post-Petition 3121477      $             4.50    $                -      $           4.50        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:09     12/28/2019 0:00      Post-Petition 3121478      $             4.50    $                -      $           4.50        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:12     12/28/2019 0:00      Post-Petition 3121480      $             8.76    $                -      $           8.76        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:16     12/28/2019 0:00      Post-Petition 3121482      $            83.20    $                -      $          83.20        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:19     12/28/2019 0:00      Post-Petition 3121485      $            41.60    $                -      $          41.60        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:24     12/28/2019 0:00      Post-Petition 3121487      $           290.43    $                -      $         290.43        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:28     12/28/2019 0:00      Post-Petition 3121489      $           189.23    $                -      $         189.23        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:33     12/28/2019 0:00      Post-Petition 3121490      $           189.23    $                -      $         189.23        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:33     12/28/2019 0:00      Post-Petition 3121491      $           980.00    $                -      $         980.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:39     12/28/2019 0:00      Post-Petition 3121493      $           164.59    $                -      $         164.59        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:41     12/28/2019 0:00      Post-Petition 3121495      $         1,715.00    $                -      $       1,715.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:44     12/28/2019 0:00      Post-Petition 3121496      $            69.00    $                -      $          69.00        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:49     12/28/2019 0:00      Post-Petition 3121497      $            87.83    $                -      $          87.83        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:53     12/28/2019 0:00      Post-Petition 3121498      $            41.28    $                -      $          41.28        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.     10/29/2019 10:54     12/28/2019 0:00      Post-Petition 3121499      $           946.15    $                -      $         946.15        10/31/2019      -58 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 7:41     12/23/2019 0:00      Post-Petition 3121023      $         2,878.59    $                -      $       2,878.59        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 7:49     12/23/2019 0:00      Post-Petition 3121025      $         1,522.52    $                -      $       1,522.52        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:02     12/23/2019 0:00      Post-Petition 3121026      $         6,036.27    $                -      $       6,036.27        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:02     12/23/2019 0:00      Post-Petition 3121028      $             9.62    $                -      $           9.62        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:06     12/23/2019 0:00      Post-Petition 3121030      $           664.29    $                -      $         664.29        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:15     12/23/2019 0:00      Post-Petition 3121031      $         1,024.89    $                -      $       1,024.89        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:20     12/23/2019 0:00      Post-Petition 3121032      $         1,024.89    $                -      $       1,024.89        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:27     12/23/2019 0:00      Post-Petition 3121033      $           312.00    $                -      $         312.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:34     12/23/2019 0:00      Post-Petition 3121034      $           312.00    $                -      $         312.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:42     12/23/2019 0:00      Post-Petition 3121035      $           442.86    $                -      $         442.86        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:45     12/23/2019 0:00      Post-Petition 3121037      $           156.00    $                -      $         156.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:48     12/23/2019 0:00      Post-Petition 3121039      $           156.00    $                -      $         156.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:51     12/23/2019 0:00      Post-Petition 3121041      $           341.63    $                -      $         341.63        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 8:55     12/23/2019 0:00      Post-Petition 3121043      $           156.00    $                -      $         156.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:00     12/23/2019 0:00      Post-Petition 3121047      $           442.86    $                -      $         442.86        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:07     12/23/2019 0:00      Post-Petition 3121051      $           156.00    $                -      $         156.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:10     12/23/2019 0:00      Post-Petition 3121055      $           221.43    $                -      $         221.43        10/31/2019      -53 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                         Entered:11/21/19 10:50:57 Page16 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                        invoice_date       net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts        amount_due        period end       days     Bucket
          111161   Amazon.com Services, Inc.      10/24/2019 9:14     12/23/2019 0:00      Post-Petition 3121058      $           221.43    $                -      $         221.43        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:16     12/23/2019 0:00      Post-Petition 3121059      $           221.43    $                -      $         221.43        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:20     12/23/2019 0:00      Post-Petition 3121062      $           221.43    $                -      $         221.43        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:26     12/23/2019 0:00      Post-Petition 3121064      $           312.00    $                -      $         312.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:29     12/23/2019 0:00      Post-Petition 3121065      $           156.00    $                -      $         156.00        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:34     12/23/2019 0:00      Post-Petition 3121066      $             7.50    $                -      $           7.50        10/31/2019      -53 30 Days or Less
          111161   Amazon.com Services, Inc.      10/23/2019 9:41     12/22/2019 0:00      Post-Petition 3120937      $         1,263.15    $                -      $       1,263.15        10/31/2019      -52 30 Days or Less
          111161   Amazon.com Services, Inc.      10/23/2019 9:58     12/22/2019 0:00      Post-Petition 3120942      $           735.00    $                -      $         735.00        10/31/2019      -52 30 Days or Less
          111161   Amazon.com Services, Inc.     10/23/2019 11:11     12/22/2019 0:00      Post-Petition 3120948      $           980.00    $                -      $         980.00        10/31/2019      -52 30 Days or Less
          111161   Amazon.com Services, Inc.     10/23/2019 11:33     12/22/2019 0:00      Post-Petition 3120950      $           245.00    $                -      $         245.00        10/31/2019      -52 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 7:49     12/21/2019 0:00      Post-Petition 3120782      $             9.43    $                -      $           9.43        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 7:54     12/21/2019 0:00      Post-Petition 3120783      $            10.40    $                -      $          10.40        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 8:08     12/21/2019 0:00      Post-Petition 3120784      $           922.42    $                -      $         922.42        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 8:34     12/21/2019 0:00      Post-Petition 3120785      $            61.50    $                -      $          61.50        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 8:38     12/21/2019 0:00      Post-Petition 3120787      $            20.64    $                -      $          20.64        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 8:54     12/21/2019 0:00      Post-Petition 3120791      $             8.76    $                -      $           8.76        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 9:15     12/21/2019 0:00      Post-Petition 3120794      $         4,529.09    $                -      $       4,529.09        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 9:51     12/21/2019 0:00      Post-Petition 3120801      $           142.86    $                -      $         142.86        10/31/2019      -51 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:19     12/16/2019 0:00      Post-Petition 3120451      $           245.00    $                -      $         245.00        10/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:26     12/16/2019 0:00      Post-Petition 3120452      $           245.00    $                -      $         245.00        10/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:32     12/16/2019 0:00      Post-Petition 3120453      $             5.00    $                -      $           5.00        10/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:36     12/16/2019 0:00      Post-Petition 3120454      $            66.01    $                -      $          66.01        10/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      10/17/2019 8:47     12/16/2019 0:00      Post-Petition 3120455      $           490.00    $                -      $         490.00        10/31/2019      -46 30 Days or Less
          111161   Amazon.com Services, Inc.      10/16/2019 9:01     12/15/2019 0:00      Post-Petition 3120360      $            61.29    $                -      $          61.29        10/31/2019      -45 30 Days or Less
          111161   Amazon.com Services, Inc.      10/16/2019 9:43     12/15/2019 0:00      Post-Petition 3120371      $           392.27    $                -      $         392.27        10/31/2019      -45 30 Days or Less
          111161   Amazon.com Services, Inc.     10/16/2019 10:01     12/15/2019 0:00      Post-Petition 3120374      $           245.18    $                -      $         245.18        10/31/2019      -45 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:38     12/14/2019 0:00      Post-Petition 3120166      $           842.86    $                -      $         842.86        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:44     12/14/2019 0:00      Post-Petition 3120167      $            22.95    $                -      $          22.95        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:47     12/14/2019 0:00      Post-Petition 3120168      $           161.00    $                -      $         161.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:50     12/14/2019 0:00      Post-Petition 3120169      $           439.40    $                -      $         439.40        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:51     12/14/2019 0:00      Post-Petition 3120170      $           189.23    $                -      $         189.23        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:53     12/14/2019 0:00      Post-Petition 3120171      $            41.68    $                -      $          41.68        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:55     12/14/2019 0:00      Post-Petition 3120172      $             1.50    $                -      $           1.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:57     12/14/2019 0:00      Post-Petition 3120173      $             1.50    $                -      $           1.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 7:59     12/14/2019 0:00      Post-Petition 3120174      $             2.50    $                -      $           2.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:03     12/14/2019 0:00      Post-Petition 3120176      $             6.00    $                -      $           6.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:05     12/14/2019 0:00      Post-Petition 3120177      $             5.21    $                -      $           5.21        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:07     12/14/2019 0:00      Post-Petition 3120178      $            21.90    $                -      $          21.90        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:09     12/14/2019 0:00      Post-Petition 3120179      $           317.02    $                -      $         317.02        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:11     12/14/2019 0:00      Post-Petition 3120181      $            21.90    $                -      $          21.90        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:14     12/14/2019 0:00      Post-Petition 3120183      $           173.25    $                -      $         173.25        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:16     12/14/2019 0:00      Post-Petition 3120185      $             3.00    $                -      $           3.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:20     12/14/2019 0:00      Post-Petition 3120188      $            90.90    $                -      $          90.90        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:22     12/14/2019 0:00      Post-Petition 3120190      $             5.02    $                -      $           5.02        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:25     12/14/2019 0:00      Post-Petition 3120191      $           453.26    $                -      $         453.26        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:27     12/14/2019 0:00      Post-Petition 3120193      $            25.00    $                -      $          25.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:29     12/14/2019 0:00      Post-Petition 3120195      $            37.72    $                -      $          37.72        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:32     12/14/2019 0:00      Post-Petition 3120196      $           515.90    $                -      $         515.90        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:36     12/14/2019 0:00      Post-Petition 3120199      $            21.90    $                -      $          21.90        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:38     12/14/2019 0:00      Post-Petition 3120200      $           400.00    $                -      $         400.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:40     12/14/2019 0:00      Post-Petition 3120203      $           400.00    $                -      $         400.00        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:42     12/14/2019 0:00      Post-Petition 3120204      $         3,228.50    $                -      $       3,228.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:56     12/14/2019 0:00      Post-Petition 3120211      $         4,615.50    $                -      $       4,615.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:56     12/14/2019 0:00      Post-Petition 3120212      $            50.94    $                -      $          50.94        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:01     12/14/2019 0:00      Post-Petition 3120218      $           514.35    $                -      $         514.35        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:05     12/14/2019 0:00      Post-Petition 3120225      $           567.69    $                -      $         567.69        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:14     12/14/2019 0:00      Post-Petition 3120240      $           377.50    $                -      $         377.50        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:39     12/14/2019 0:00      Post-Petition 3120246      $           353.72    $                -      $         353.72        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:41     12/14/2019 0:00      Post-Petition 3120248      $            26.05    $                -      $          26.05        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:42     12/14/2019 0:00      Post-Petition 3120249      $            18.86    $                -      $          18.86        10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.     10/15/2019 13:31     12/14/2019 0:00      Post-Petition 3120294      $        (1,256.03)   $            (205.13)   $      (1,050.90)       10/31/2019      -44 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 7:06     12/13/2019 0:00      Post-Petition 3120010      $           221.43    $                -      $         221.43        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 7:10     12/13/2019 0:00      Post-Petition 3120011      $         1,107.15    $                -      $       1,107.15        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 7:19     12/13/2019 0:00      Post-Petition 3120012      $         1,107.15    $                -      $       1,107.15        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 7:22     12/13/2019 0:00      Post-Petition 3120013      $           432.60    $                -      $         432.60        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 9:16     12/13/2019 0:00      Post-Petition 3120025      $         1,328.58    $                -      $       1,328.58        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 9:20     12/13/2019 0:00      Post-Petition 3120026      $         1,771.44    $                -      $       1,771.44        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 9:21     12/13/2019 0:00      Post-Petition 3120027      $            70.94    $                -      $          70.94        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 9:22     12/13/2019 0:00      Post-Petition 3120028      $            67.87    $                -      $          67.87        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 9:47     12/13/2019 0:00      Post-Petition 3120030      $         3,542.88    $                -      $       3,542.88        10/31/2019      -43 30 Days or Less
          111161   Amazon.com Services, Inc.      10/11/2019 8:22     12/10/2019 0:00      Post-Petition 3119916      $           113.00    $                -      $         113.00        10/31/2019      -40 30 Days or Less
          111161   Amazon.com Services, Inc.      10/11/2019 8:49     12/10/2019 0:00      Post-Petition 3119925      $         2,202.98    $                -      $       2,202.98        10/31/2019      -40 30 Days or Less
          111161   Amazon.com Services, Inc.      10/10/2019 8:04      12/9/2019 0:00      Post-Petition 3119825      $             1.00    $                -      $           1.00        10/31/2019      -39 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:26      12/8/2019 0:00      Post-Petition 3119688      $             6.00    $                -      $           6.00        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:28      12/8/2019 0:00      Post-Petition 3119689      $             6.58    $                -      $           6.58        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:30      12/8/2019 0:00      Post-Petition 3119690      $             3.00    $                -      $           3.00        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:32      12/8/2019 0:00      Post-Petition 3119691      $             1.50    $                -      $           1.50        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:34      12/8/2019 0:00      Post-Petition 3119692      $             6.00    $                -      $           6.00        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:36      12/8/2019 0:00      Post-Petition 3119693      $             5.40    $                -      $           5.40        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:38      12/8/2019 0:00      Post-Petition 3119694      $             9.00    $                -      $           9.00        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:41      12/8/2019 0:00      Post-Petition 3119695      $            61.36    $                -      $          61.36        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:43      12/8/2019 0:00      Post-Petition 3119696      $            33.38    $                -      $          33.38        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:45      12/8/2019 0:00      Post-Petition 3119697      $            19.15    $                -      $          19.15        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/9/2019 7:48      12/8/2019 0:00      Post-Petition 3119698      $            37.32    $                -      $          37.32        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.      10/9/2019 13:02      12/8/2019 0:00      Post-Petition 3119729      $         4,931.32    $                -      $       4,931.32        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.      10/9/2019 13:05      12/8/2019 0:00      Post-Petition 3119730      $         1,434.22    $                -      $       1,434.22        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.      10/9/2019 13:18      12/8/2019 0:00      Post-Petition 3119737      $         5,631.93    $                -      $       5,631.93        10/31/2019      -38 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:04      12/7/2019 0:00      Post-Petition 3119515      $            31.20    $                -      $          31.20        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:06      12/7/2019 0:00      Post-Petition 3119516      $             9.43    $                -      $           9.43        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:08      12/7/2019 0:00      Post-Petition 3119517      $            60.43    $                -      $          60.43        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:11      12/7/2019 0:00      Post-Petition 3119518      $           579.99    $                -      $         579.99        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:13      12/7/2019 0:00      Post-Petition 3119519      $           113.00    $                -      $         113.00        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:16      12/7/2019 0:00      Post-Petition 3119520      $           189.23    $                -      $         189.23        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:19      12/7/2019 0:00      Post-Petition 3119521      $           539.97    $                -      $         539.97        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:21      12/7/2019 0:00      Post-Petition 3119522      $           245.00    $                -      $         245.00        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:24      12/7/2019 0:00      Post-Petition 3119523      $           102.00    $                -      $         102.00        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 7:26      12/7/2019 0:00      Post-Petition 3119524      $           384.98    $                -      $         384.98        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:11      12/7/2019 0:00      Post-Petition 3119529      $         2,922.16    $                -      $       2,922.16        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:21      12/7/2019 0:00      Post-Petition 3119533      $         1,399.96    $                -      $       1,399.96        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:28      12/7/2019 0:00      Post-Petition 3119536      $           884.00    $                -      $         884.00        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:34      12/7/2019 0:00      Post-Petition 3119538      $         6,659.98    $                -      $       6,659.98        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:46      12/7/2019 0:00      Post-Petition 3119542      $           636.31    $                -      $         636.31        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:47      12/7/2019 0:00      Post-Petition 3119543      $            18.86    $                -      $          18.86        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:49      12/7/2019 0:00      Post-Petition 3119545      $            18.86    $                -      $          18.86        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:51      12/7/2019 0:00      Post-Petition 3119547      $         4,981.26    $                -      $       4,981.26        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 8:56      12/7/2019 0:00      Post-Petition 3119549      $         2,641.64    $                -      $       2,641.64        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:00      12/7/2019 0:00      Post-Petition 3119551      $         5,094.09    $                -      $       5,094.09        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:04      12/7/2019 0:00      Post-Petition 3119552      $         1,445.26    $                -      $       1,445.26        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:08      12/7/2019 0:00      Post-Petition 3119557      $         2,007.90    $                -      $       2,007.90        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:12      12/7/2019 0:00      Post-Petition 3119558      $         2,521.87    $                -      $       2,521.87        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:16      12/7/2019 0:00      Post-Petition 3119560      $         1,541.76    $                -      $       1,541.76        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:19      12/7/2019 0:00      Post-Petition 3119562      $         3,334.26    $                -      $       3,334.26        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:22      12/7/2019 0:00      Post-Petition 3119564      $         1,301.37    $                -      $       1,301.37        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/8/2019 9:26      12/7/2019 0:00      Post-Petition 3119565      $           719.96    $                -      $         719.96        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.      10/8/2019 10:59      12/7/2019 0:00      Post-Petition 3119574      $         1,079.94    $                -      $       1,079.94        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.      10/8/2019 11:09      12/7/2019 0:00      Post-Petition 3119577      $         4,569.50    $                -      $       4,569.50        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.      10/8/2019 15:37      12/7/2019 0:00      Post-Petition 3119651      $         1,841.93    $                -      $       1,841.93        10/31/2019      -37 30 Days or Less
          111161   Amazon.com Services, Inc.       10/3/2019 8:21      12/2/2019 0:00      Post-Petition 3119101      $           557.48    $                -      $         557.48        10/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.      10/3/2019 11:01      12/2/2019 0:00      Post-Petition 3119144      $         3,485.78    $                -      $       3,485.78        10/31/2019      -32 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 7:55      12/1/2019 0:00      Post-Petition 3118931      $            33.99    $                -      $          33.99        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 7:59      12/1/2019 0:00      Post-Petition 3118932      $             6.00    $                -      $           6.00        10/31/2019      -31 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                         Entered:11/21/19 10:50:57 Page17 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                        invoice_date       net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111161   Amazon.com Services, Inc.       10/2/2019 8:01      12/1/2019 0:00      Post-Petition 3118933      $           194.31    $                  -   $         194.31        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:06      12/1/2019 0:00      Post-Petition 3118935      $           189.23    $                  -   $         189.23        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:08      12/1/2019 0:00      Post-Petition 3118936      $           378.46    $                  -   $         378.46        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:11      12/1/2019 0:00      Post-Petition 3118937      $           156.00    $                  -   $         156.00        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:13      12/1/2019 0:00      Post-Petition 3118938      $            65.09    $                  -   $          65.09        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:19      12/1/2019 0:00      Post-Petition 3118940      $            37.88    $                  -   $          37.88        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:23      12/1/2019 0:00      Post-Petition 3118941      $           135.64    $                  -   $         135.64        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:25      12/1/2019 0:00      Post-Petition 3118942      $           534.23    $                  -   $         534.23        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:26      12/1/2019 0:00      Post-Petition 3118943      $            20.55    $                  -   $          20.55        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:30      12/1/2019 0:00      Post-Petition 3118944      $            77.83    $                  -   $          77.83        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:33      12/1/2019 0:00      Post-Petition 3118945      $            30.58    $                  -   $          30.58        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:36      12/1/2019 0:00      Post-Petition 3118946      $           968.46    $                  -   $         968.46        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:39      12/1/2019 0:00      Post-Petition 3118947      $           323.95    $                  -   $         323.95        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:44      12/1/2019 0:00      Post-Petition 3118948      $           534.23    $                  -   $         534.23        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:54      12/1/2019 0:00      Post-Petition 3118949      $           522.94    $                  -   $         522.94        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 9:02      12/1/2019 0:00      Post-Petition 3118950      $            30.58    $                  -   $          30.58        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 9:07      12/1/2019 0:00      Post-Petition 3118951      $         1,445.72    $                  -   $       1,445.72        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.      10/2/2019 10:11      12/1/2019 0:00      Post-Petition 3118970      $            24.38    $                  -   $          24.38        10/31/2019      -31 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:21     11/30/2019 0:00      Post-Petition 3118790      $            72.80    $                  -   $          72.80        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:28     11/30/2019 0:00      Post-Petition 3118791      $           203.24    $                  -   $         203.24        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:30     11/30/2019 0:00      Post-Petition 3118792      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:32     11/30/2019 0:00      Post-Petition 3118793      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:35     11/30/2019 0:00      Post-Petition 3118795      $            12.00    $                  -   $          12.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:37     11/30/2019 0:00      Post-Petition 3118796      $             3.00    $                  -   $           3.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:42     11/30/2019 0:00      Post-Petition 3118797      $           245.00    $                  -   $         245.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:47     11/30/2019 0:00      Post-Petition 3118799      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:50     11/30/2019 0:00      Post-Petition 3118800      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:52     11/30/2019 0:00      Post-Petition 3118801      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:54     11/30/2019 0:00      Post-Petition 3118804      $           539.97    $                  -   $         539.97        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:57     11/30/2019 0:00      Post-Petition 3118805      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 10:59     11/30/2019 0:00      Post-Petition 3118806      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:01     11/30/2019 0:00      Post-Petition 3118808      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:05     11/30/2019 0:00      Post-Petition 3118815      $            33.89    $                  -   $          33.89        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:07     11/30/2019 0:00      Post-Petition 3118818      $           245.00    $                  -   $         245.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:10     11/30/2019 0:00      Post-Petition 3118820      $           245.00    $                  -   $         245.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:12     11/30/2019 0:00      Post-Petition 3118821      $            10.40    $                  -   $          10.40        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:15     11/30/2019 0:00      Post-Petition 3118822      $            10.40    $                  -   $          10.40        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:17     11/30/2019 0:00      Post-Petition 3118823      $            10.40    $                  -   $          10.40        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:19     11/30/2019 0:00      Post-Petition 3118824      $            44.90    $                  -   $          44.90        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:22     11/30/2019 0:00      Post-Petition 3118825      $            18.58    $                  -   $          18.58        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:24     11/30/2019 0:00      Post-Petition 3118826      $             9.43    $                  -   $           9.43        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:26     11/30/2019 0:00      Post-Petition 3118827      $            18.86    $                  -   $          18.86        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:29     11/30/2019 0:00      Post-Petition 3118828      $            18.58    $                  -   $          18.58        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:31     11/30/2019 0:00      Post-Petition 3118829      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:32     11/30/2019 0:00      Post-Petition 3118830      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:35     11/30/2019 0:00      Post-Petition 3118831      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:38     11/30/2019 0:00      Post-Petition 3118832      $             9.43    $                  -   $           9.43        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:40     11/30/2019 0:00      Post-Petition 3118833      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:42     11/30/2019 0:00      Post-Petition 3118834      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:44     11/30/2019 0:00      Post-Petition 3118835      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:46     11/30/2019 0:00      Post-Petition 3118836      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:48     11/30/2019 0:00      Post-Petition 3118839      $             4.49    $                  -   $           4.49        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:50     11/30/2019 0:00      Post-Petition 3118841      $            23.99    $                  -   $          23.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 11:58     11/30/2019 0:00      Post-Petition 3118844      $           245.00    $                  -   $         245.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:33     11/30/2019 0:00      Post-Petition 3118849      $             9.15    $                  -   $           9.15        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:34     11/30/2019 0:00      Post-Petition 3118851      $            80.82    $                  -   $          80.82        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:36     11/30/2019 0:00      Post-Petition 3118853      $            52.00    $                  -   $          52.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:38     11/30/2019 0:00      Post-Petition 3118855      $           104.00    $                  -   $         104.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:40     11/30/2019 0:00      Post-Petition 3118857      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:42     11/30/2019 0:00      Post-Petition 3118858      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:42     11/30/2019 0:00      Post-Petition 3118859      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:44     11/30/2019 0:00      Post-Petition 3118861      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:46     11/30/2019 0:00      Post-Petition 3118863      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:48     11/30/2019 0:00      Post-Petition 3118865      $           179.99    $                  -   $         179.99        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:50     11/30/2019 0:00      Post-Petition 3118867      $             6.57    $                  -   $           6.57        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:53     11/30/2019 0:00      Post-Petition 3118869      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:55     11/30/2019 0:00      Post-Petition 3118872      $            31.20    $                  -   $          31.20        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:57     11/30/2019 0:00      Post-Petition 3118873      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 12:59     11/30/2019 0:00      Post-Petition 3118874      $           359.98    $                  -   $         359.98        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 13:02     11/30/2019 0:00      Post-Petition 3118876      $            11.00    $                  -   $          11.00        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 13:05     11/30/2019 0:00      Post-Petition 3118878      $            81.18    $                  -   $          81.18        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 13:07     11/30/2019 0:00      Post-Petition 3118879      $            28.01    $                  -   $          28.01        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 13:59     11/30/2019 0:00      Post-Petition 3118897      $         2,701.29    $                  -   $       2,701.29        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 14:03     11/30/2019 0:00      Post-Petition 3118901      $         1,256.03    $                  -   $       1,256.03        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/1/2019 14:07     11/30/2019 0:00      Post-Petition 3118906      $         1,256.03    $                  -   $       1,256.03        10/31/2019      -30 30 Days or Less
          111161   Amazon.com Services, Inc.      10/29/2019 9:39     11/28/2019 0:00      Post-Petition 3121455      $           195.50    $                  -   $         195.50        10/31/2019      -28 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:31     11/26/2019 0:00       Pre-Petition 3118463      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:33     11/26/2019 0:00       Pre-Petition 3118464      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:35     11/26/2019 0:00       Pre-Petition 3118465      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:38     11/26/2019 0:00       Pre-Petition 3118467      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:39     11/26/2019 0:00       Pre-Petition 3118468      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 10:41     11/26/2019 0:00       Pre-Petition 3118470      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 12:12     11/26/2019 0:00       Pre-Petition 3118496      $           179.99    $                  -   $         179.99        10/31/2019      -26 30 Days or Less
          111161   Amazon.com Services, Inc.       9/26/2019 8:15     11/25/2019 0:00       Pre-Petition 3118247      $            90.93    $                  -   $          90.93        10/31/2019      -25 30 Days or Less
          111161   Amazon.com Services, Inc.      9/24/2019 14:10     11/23/2019 0:00       Pre-Petition 3117861      $            76.91    $                  -   $          76.91        10/31/2019      -23 30 Days or Less
          111161   Amazon.com Services, Inc.      10/24/2019 9:05     11/23/2019 0:00      Post-Petition 3121050      $           221.43    $                  -   $         221.43        10/31/2019      -23 30 Days or Less
          111161   Amazon.com Services, Inc.      10/22/2019 7:39     11/21/2019 0:00      Post-Petition 3120781      $            31.20    $                  -   $          31.20        10/31/2019      -21 30 Days or Less
          111161   Amazon.com Services, Inc.       9/18/2019 9:18     11/17/2019 0:00       Pre-Petition 3116741      $            31.34    $                  -   $          31.34        10/31/2019      -17 30 Days or Less
          111161   Amazon.com Services, Inc.      9/18/2019 11:22     11/17/2019 0:00       Pre-Petition 3116779      $         1,445.26    $                  -   $       1,445.26        10/31/2019      -17 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 8:01     11/14/2019 0:00      Post-Petition 3120175      $            54.20    $                  -   $          54.20        10/31/2019      -14 30 Days or Less
          111161   Amazon.com Services, Inc.      10/15/2019 9:10     11/14/2019 0:00      Post-Petition 3120234      $         1,314.66    $                  -   $       1,314.66        10/31/2019      -14 30 Days or Less
          111161   Amazon.com Services, Inc.      10/14/2019 7:32     11/13/2019 0:00      Post-Petition 3120014      $           316.86    $                  -   $         316.86        10/31/2019      -13 30 Days or Less
          111161   Amazon.com Services, Inc.      10/10/2019 8:02      11/9/2019 0:00      Post-Petition 3119824      $            26.00    $                  -   $          26.00        10/31/2019       -9 30 Days or Less
          111161   Amazon.com Services, Inc.      10/8/2019 11:03      11/7/2019 0:00      Post-Petition 3119575      $         1,215.38    $                  -   $       1,215.38        10/31/2019       -7 30 Days or Less
          111161   Amazon.com Services, Inc.        9/5/2019 9:49      11/4/2019 0:00       Pre-Petition 3114337      $           442.00    $                  -   $         442.00        10/31/2019       -4 30 Days or Less
          111161   Amazon.com Services, Inc.       9/5/2019 10:39      11/4/2019 0:00       Pre-Petition 3114368      $         1,097.00    $                  -   $       1,097.00        10/31/2019       -4 30 Days or Less
          111161   Amazon.com Services, Inc.       9/5/2019 10:54      11/4/2019 0:00       Pre-Petition 3114382      $            19.62    $                  -   $          19.62        10/31/2019       -4 30 Days or Less
          111161   Amazon.com Services, Inc.       9/5/2019 15:00      11/4/2019 0:00       Pre-Petition 3114507      $         8,233.23    $                  -   $       8,233.23        10/31/2019       -4 30 Days or Less
          111161   Amazon.com Services, Inc.       10/3/2019 7:41      11/2/2019 0:00      Post-Petition 3119095      $             3.40    $                  -   $           3.40        10/31/2019       -2 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:03      11/1/2019 0:00      Post-Petition 3118934      $           117.50    $                  -   $         117.50        10/31/2019       -1 30 Days or Less
          111161   Amazon.com Services, Inc.       10/2/2019 8:15      11/1/2019 0:00      Post-Petition 3118939      $            30.58    $                  -   $          30.58        10/31/2019       -1 30 Days or Less
          111161   Amazon.com Services, Inc.       8/28/2019 7:49     10/27/2019 0:00       Pre-Petition 3113095      $            52.65    $                  -   $          52.65        10/31/2019        4 30 Days or Less
          111161   Amazon.com Services, Inc.       8/28/2019 9:15     10/27/2019 0:00       Pre-Petition 3113138      $            22.50    $                  -   $          22.50        10/31/2019        4 30 Days or Less
          111161   Amazon.com Services, Inc.      8/28/2019 13:32     10/27/2019 0:00       Pre-Petition 3113261      $         7,080.40    $                  -   $       7,080.40        10/31/2019        4 30 Days or Less
          111161   Amazon.com Services, Inc.      9/27/2019 11:19     10/27/2019 0:00       Pre-Petition 3118483      $           719.96    $                  -   $         719.96        10/31/2019        4 30 Days or Less
          111161   Amazon.com Services, Inc.       8/20/2019 9:04     10/19/2019 0:00       Pre-Petition 3111621      $           170.08    $                  -   $         170.08        10/31/2019       12 30 Days or Less
          111161   Amazon.com Services, Inc.      8/20/2019 12:55     10/19/2019 0:00       Pre-Petition 3111722      $         4,000.41    $                  -   $       4,000.41        10/31/2019       12 30 Days or Less
          111161   Amazon.com Services, Inc.      8/20/2019 13:53     10/19/2019 0:00       Pre-Petition 3111759      $           355.93    $                  -   $         355.93        10/31/2019       12 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:33     10/12/2019 0:00       Pre-Petition 3110415      $            93.85    $                  -   $          93.85        10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:49     10/12/2019 0:00       Pre-Petition 3110426      $          (171.15)   $                  -   $        (171.15)       10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:57     10/12/2019 0:00       Pre-Petition 3110427      $          (334.80)   $                  -   $        (334.80)       10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:58     10/12/2019 0:00       Pre-Petition 3110429      $        (2,574.86)   $                  -   $      (2,574.86)       10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 12:59     10/12/2019 0:00       Pre-Petition 3110430      $          (175.17)   $                  -   $        (175.17)       10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      8/13/2019 13:00     10/12/2019 0:00       Pre-Petition 3110432      $          (100.80)   $                  -   $        (100.80)       10/31/2019       19 30 Days or Less
          111161   Amazon.com Services, Inc.      7/31/2019 15:04      9/29/2019 0:00       Pre-Petition 3108464      $           135.20    $                  -   $         135.20        10/31/2019       32 31 to 60 Days
          111161   Amazon.com Services, Inc.      7/31/2019 16:44      9/29/2019 0:00       Pre-Petition 3108524      $           576.80    $                  -   $         576.80        10/31/2019       32 31 to 60 Days
          111161   Amazon.com Services, Inc.       7/10/2019 8:31       9/8/2019 0:00       Pre-Petition 3104818      $           488.65    $                  -   $         488.65        10/31/2019       53 31 to 60 Days
          111161   Amazon.com Services, Inc.        7/9/2019 9:48       9/7/2019 0:00       Pre-Petition 3104689      $           255.95    $                  -   $         255.95        10/31/2019       54 31 to 60 Days
          111161   Amazon.com Services, Inc.        7/2/2019 7:47      8/31/2019 0:00       Pre-Petition 3103677      $            27.86    $                  -   $          27.86        10/31/2019       61 61 to 90 Days
          111161   Amazon.com Services, Inc.       6/26/2019 9:33      8/25/2019 0:00       Pre-Petition 3102733      $           296.80    $                  -   $         296.80        10/31/2019       67 61 to 90 Days
          111161   Amazon.com Services, Inc.       6/19/2019 8:42      8/18/2019 0:00       Pre-Petition 3101626      $           133.13    $                  -   $         133.13        10/31/2019       74 61 to 90 Days
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                               Entered:11/21/19 10:50:57 Page18 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                             invoice_date        net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          179974   ANDERSON INDUSTRIAL ENGINES         9/12/2019 10:54      12/11/2019 0:00       Pre-Petition 3121166      $       257,681.41    $                  -   $     257,681.41        10/31/2019      -41 30 Days or Less
          179974   ANDERSON INDUSTRIAL ENGINES          9/24/2019 9:55      10/24/2019 0:00       Pre-Petition 3117722      $        (6,204.32)   $                  -   $      (6,204.32)       10/31/2019        7 30 Days or Less
          111170   BOMGAARS                             8/14/2019 8:51      11/12/2019 0:00       Pre-Petition 3110649      $            47.84    $                  -   $          47.84        10/31/2019      -12 30 Days or Less
          111170   BOMGAARS                            7/23/2019 14:15      10/21/2019 0:00       Pre-Petition 3106968      $            94.99    $                  -   $          94.99        10/31/2019       10 30 Days or Less
          111170   BOMGAARS                            6/14/2019 13:12       9/12/2019 0:00       Pre-Petition 3101169      $            50.18    $                  -   $          50.18        10/31/2019       49 31 to 60 Days
          111170   BOMGAARS                            3/21/2019 15:24       6/19/2019 0:00       Pre-Petition 3088876      $            32.67    $                  -   $          32.67        10/31/2019      134 Over 90 Days
          137563   CABELA'S CANADA                     9/17/2019 15:15      11/16/2019 0:00       Pre-Petition 3116598      $          (387.00)   $                  -   $        (387.00)       10/31/2019      -16 30 Days or Less
          137563   CABELA'S CANADA                     8/20/2019 13:41      10/19/2019 0:00       Pre-Petition 3111751      $        85,553.60    $                  -   $      85,553.60        10/31/2019       12 30 Days or Less
          137563   CABELA'S CANADA                     8/20/2019 13:43      10/19/2019 0:00       Pre-Petition 3111753      $        78,826.80    $                  -   $      78,826.80        10/31/2019       12 30 Days or Less
          137563   CABELA'S CANADA                        6/6/2019 8:31       8/5/2019 0:00       Pre-Petition 3099815      $        (1,259.20)   $                  -   $      (1,259.20)       10/31/2019       87 61 to 90 Days
          137563   CABELA'S CANADA                     4/29/2019 13:10       6/28/2019 0:00       Pre-Petition 3094274      $        (9,043.10)   $                  -   $      (9,043.10)       10/31/2019      125 Over 90 Days
          137563   CABELA'S CANADA                     3/26/2019 12:08       5/25/2019 0:00       Pre-Petition 3089384      $       (12,785.70)   $                  -   $     (12,785.70)       10/31/2019      159 Over 90 Days
          137563   CABELA'S CANADA                     1/21/2019 15:20       3/22/2019 0:00       Pre-Petition 3082949      $          (385.00)   $                  -   $        (385.00)       10/31/2019      223 Over 90 Days
          137563   CABELA'S CANADA                      1/11/2019 9:40       3/12/2019 0:00       Pre-Petition 3081931      $        (2,044.00)   $                  -   $      (2,044.00)       10/31/2019      233 Over 90 Days
          161417   CANNON TACKLE SUPPLY                  8/7/2019 7:08        9/6/2019 0:00       Pre-Petition 3109399      $          (340.00)   $                  -   $        (340.00)       10/31/2019       55 31 to 60 Days
          161417   CANNON TACKLE SUPPLY                4/19/2019 11:28       5/19/2019 0:00       Pre-Petition 3092923      $          (295.00)   $                  -   $        (295.00)       10/31/2019      165 Over 90 Days
          161417   CANNON TACKLE SUPPLY                4/12/2019 10:53       5/12/2019 0:00       Pre-Petition 3091902      $          (590.00)   $                  -   $        (590.00)       10/31/2019      172 Over 90 Days
          161417   CANNON TACKLE SUPPLY                 4/9/2019 13:08        5/9/2019 0:00       Pre-Petition 3091368      $          (120.00)   $                  -   $        (120.00)       10/31/2019      175 Over 90 Days
          161417   CANNON TACKLE SUPPLY                3/26/2019 11:19       4/25/2019 0:00       Pre-Petition 3089374      $          (295.00)   $                  -   $        (295.00)       10/31/2019      189 Over 90 Days
          161417   CANNON TACKLE SUPPLY                 12/3/2018 0:00        1/2/2019 0:00       Pre-Petition 3078774      $           598.00    $                  -   $         598.00        10/31/2019      302 Over 90 Days
          120469   COSTCO                               9/18/2019 7:15      11/17/2019 0:00       Pre-Petition 3116651      $        (1,030.00)   $                  -   $      (1,030.00)       10/31/2019      -17 30 Days or Less
          120469   COSTCO                              8/22/2019 11:21      10/21/2019 0:00       Pre-Petition 3112273      $        (1,030.00)   $                  -   $      (1,030.00)       10/31/2019       10 30 Days or Less
          120469   COSTCO                               8/13/2019 7:03      10/12/2019 0:00       Pre-Petition 3110230      $          (760.00)   $                  -   $        (760.00)       10/31/2019       19 30 Days or Less
          182947   Delaneys Outdoors                  10/31/2019 14:16      11/30/2019 0:00      Post-Petition 3121672      $         3,591.00    $                  -   $       3,591.00        10/31/2019      -30 30 Days or Less
          153929   HIGH PLAINS CATTLE SUPPLY, LLC      9/10/2019 11:45       11/9/2019 0:00       Pre-Petition 3115209      $           260.42    $                  -   $         260.42        10/31/2019       -9 30 Days or Less
          153929   HIGH PLAINS CATTLE SUPPLY, LLC       8/9/2019 11:16       10/8/2019 0:00       Pre-Petition 3109994      $         1,224.49    $                  -   $       1,224.49        10/31/2019       23 30 Days or Less
          111152   HOME DEPOT                          10/31/2019 7:26      12/30/2019 0:00      Post-Petition 3121623      $           185.00    $                  -   $         185.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                          10/31/2019 9:16      12/30/2019 0:00      Post-Petition 3121643      $           315.00    $                  -   $         315.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                         10/31/2019 11:00      12/30/2019 0:00      Post-Petition 3121648      $           153.00    $                  -   $         153.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                         10/31/2019 12:45      12/30/2019 0:00      Post-Petition 3121658      $           315.00    $                  -   $         315.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                         10/31/2019 13:21      12/30/2019 0:00      Post-Petition 3121665      $           270.00    $                  -   $         270.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                         10/31/2019 14:20      12/30/2019 0:00      Post-Petition 3121673      $           185.00    $                  -   $         185.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                         10/31/2019 14:57      12/30/2019 0:00      Post-Petition 3121675      $           185.00    $                  -   $         185.00        10/31/2019      -60 30 Days or Less
          111152   HOME DEPOT                          10/30/2019 6:45      12/29/2019 0:00      Post-Petition 3121506      $          (260.00)   $                  -   $        (260.00)       10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                          10/30/2019 8:59      12/29/2019 0:00      Post-Petition 3121530      $            52.50    $                  -   $          52.50        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                          10/30/2019 9:07      12/29/2019 0:00      Post-Petition 3121533      $            52.50    $                  -   $          52.50        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                          10/30/2019 9:12      12/29/2019 0:00      Post-Petition 3121535      $           700.00    $                  -   $         700.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                          10/30/2019 9:50      12/29/2019 0:00      Post-Petition 3121545      $           700.00    $                  -   $         700.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 11:21      12/29/2019 0:00      Post-Petition 3121564      $           315.00    $                  -   $         315.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 11:25      12/29/2019 0:00      Post-Petition 3121566      $           315.00    $                  -   $         315.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 11:30      12/29/2019 0:00      Post-Petition 3121567      $           185.00    $                  -   $         185.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 13:52      12/29/2019 0:00      Post-Petition 3121585      $           315.00    $                  -   $         315.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 14:05      12/29/2019 0:00      Post-Petition 3121586      $           315.00    $                  -   $         315.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                         10/30/2019 16:04      12/29/2019 0:00      Post-Petition 3121615      $           845.00    $                  -   $         845.00        10/31/2019      -59 30 Days or Less
          111152   HOME DEPOT                          10/29/2019 9:17      12/28/2019 0:00      Post-Petition 3121440      $            52.50    $                  -   $          52.50        10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                          10/29/2019 9:40      12/28/2019 0:00      Post-Petition 3121456      $           425.25    $                  -   $         425.25        10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                          10/29/2019 9:43      12/28/2019 0:00      Post-Petition 3121460      $           425.25    $                  -   $         425.25        10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                         10/29/2019 10:35      12/28/2019 0:00      Post-Petition 3121492      $          (475.00)   $                  -   $        (475.00)       10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                         10/29/2019 11:05      12/28/2019 0:00      Post-Petition 3121502      $           475.00    $                  -   $         475.00        10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                         10/29/2019 11:09      12/28/2019 0:00      Post-Petition 3121503      $           254.80    $                  -   $         254.80        10/31/2019      -58 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 7:35      12/27/2019 0:00      Post-Petition 3121197      $            59.95    $                  -   $          59.95        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 8:16      12/27/2019 0:00      Post-Petition 3121230      $           270.00    $                  -   $         270.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 8:35      12/27/2019 0:00      Post-Petition 3121240      $           270.00    $                  -   $         270.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 8:39      12/27/2019 0:00      Post-Petition 3121242      $           467.00    $                  -   $         467.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 9:01      12/27/2019 0:00      Post-Petition 3121251      $           315.00    $                  -   $         315.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 9:04      12/27/2019 0:00      Post-Petition 3121252      $           315.00    $                  -   $         315.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/28/2019 9:11      12/27/2019 0:00      Post-Petition 3121254      $           315.00    $                  -   $         315.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                         10/28/2019 11:24      12/27/2019 0:00      Post-Petition 3121277      $           185.00    $                  -   $         185.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                         10/28/2019 11:30      12/27/2019 0:00      Post-Petition 3121279      $           260.00    $                  -   $         260.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                         10/28/2019 11:38      12/27/2019 0:00      Post-Petition 3121282      $           139.00    $                  -   $         139.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                         10/28/2019 11:45      12/27/2019 0:00      Post-Petition 3121287      $           260.00    $                  -   $         260.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                         10/28/2019 15:52      12/27/2019 0:00      Post-Petition 3121398      $           185.00    $                  -   $         185.00        10/31/2019      -57 30 Days or Less
          111152   HOME DEPOT                          10/24/2019 7:13      12/23/2019 0:00      Post-Petition 3121021      $          (207.51)   $                  -   $        (207.51)       10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                          10/24/2019 8:53      12/23/2019 0:00      Post-Petition 3121042      $           467.00    $                  -   $         467.00        10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                          10/24/2019 8:58      12/23/2019 0:00      Post-Petition 3121045      $           330.00    $                  -   $         330.00        10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                          10/24/2019 9:02      12/23/2019 0:00      Post-Petition 3121049      $           845.00    $                  -   $         845.00        10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                         10/24/2019 11:14      12/23/2019 0:00      Post-Petition 3121081      $           315.00    $                  -   $         315.00        10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                         10/24/2019 14:03      12/23/2019 0:00      Post-Petition 3121109      $           475.00    $                  -   $         475.00        10/31/2019      -53 30 Days or Less
          111152   HOME DEPOT                          10/23/2019 9:42      12/22/2019 0:00      Post-Petition 3120938      $           467.00    $                  -   $         467.00        10/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                         10/23/2019 14:35      12/22/2019 0:00      Post-Petition 3121008      $           175.00    $                  -   $         175.00        10/31/2019      -52 30 Days or Less
          111152   HOME DEPOT                          10/22/2019 7:25      12/21/2019 0:00      Post-Petition 3120780      $           475.00    $                  -   $         475.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 11:32      12/21/2019 0:00      Post-Petition 3120832      $          (254.80)   $                  -   $        (254.80)       10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 11:36      12/21/2019 0:00      Post-Petition 3120835      $          (164.02)   $                  -   $        (164.02)       10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 11:42      12/21/2019 0:00      Post-Petition 3120840      $          (167.39)   $                  -   $        (167.39)       10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 13:55      12/21/2019 0:00      Post-Petition 3120869      $           315.00    $                  -   $         315.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 13:59      12/21/2019 0:00      Post-Petition 3120871      $           315.00    $                  -   $         315.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 14:13      12/21/2019 0:00      Post-Petition 3120876      $           153.00    $                  -   $         153.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 14:18      12/21/2019 0:00      Post-Petition 3120879      $           139.00    $                  -   $         139.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 14:24      12/21/2019 0:00      Post-Petition 3120881      $           185.00    $                  -   $         185.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                         10/22/2019 15:28      12/21/2019 0:00      Post-Petition 3120896      $           185.00    $                  -   $         185.00        10/31/2019      -51 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 8:44      12/20/2019 0:00      Post-Petition 3120654      $           260.00    $                  -   $         260.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 8:55      12/20/2019 0:00      Post-Petition 3120655      $           260.00    $                  -   $         260.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:08      12/20/2019 0:00      Post-Petition 3120659      $           260.00    $                  -   $         260.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:12      12/20/2019 0:00      Post-Petition 3120661      $           175.00    $                  -   $         175.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:13      12/20/2019 0:00      Post-Petition 3120662      $           475.00    $                  -   $         475.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:16      12/20/2019 0:00      Post-Petition 3120663      $           467.00    $                  -   $         467.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:19      12/20/2019 0:00      Post-Petition 3120665      $           467.00    $                  -   $         467.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:37      12/20/2019 0:00      Post-Petition 3120673      $           845.00    $                  -   $         845.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:40      12/20/2019 0:00      Post-Petition 3120674      $           315.00    $                  -   $         315.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:42      12/20/2019 0:00      Post-Petition 3120675      $           700.00    $                  -   $         700.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:44      12/20/2019 0:00      Post-Petition 3120676      $           315.00    $                  -   $         315.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/21/2019 9:47      12/20/2019 0:00      Post-Petition 3120678      $           315.00    $                  -   $         315.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                         10/21/2019 10:31      12/20/2019 0:00      Post-Petition 3120684      $            92.00    $                  -   $          92.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                         10/21/2019 10:35      12/20/2019 0:00      Post-Petition 3120685      $            92.00    $                  -   $          92.00        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                         10/21/2019 10:57      12/20/2019 0:00      Post-Petition 3120690      $           425.25    $                  -   $         425.25        10/31/2019      -50 30 Days or Less
          111152   HOME DEPOT                          10/18/2019 9:25      12/17/2019 0:00      Post-Petition 3120585      $           467.00    $                  -   $         467.00        10/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                          10/18/2019 9:47      12/17/2019 0:00      Post-Petition 3120590      $           185.00    $                  -   $         185.00        10/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                         10/18/2019 10:36      12/17/2019 0:00      Post-Petition 3120598      $           475.00    $                  -   $         475.00        10/31/2019      -47 30 Days or Less
          111152   HOME DEPOT                          10/17/2019 6:55      12/16/2019 0:00      Post-Petition 3120445      $           475.00    $                  -   $         475.00        10/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                          10/17/2019 9:54      12/16/2019 0:00      Post-Petition 3120470      $           467.00    $                  -   $         467.00        10/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                         10/17/2019 15:09      12/16/2019 0:00      Post-Petition 3120538      $           700.00    $                  -   $         700.00        10/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                         10/17/2019 15:53      12/16/2019 0:00      Post-Petition 3120544      $           315.00    $                  -   $         315.00        10/31/2019      -46 30 Days or Less
          111152   HOME DEPOT                          10/16/2019 8:07      12/15/2019 0:00      Post-Petition 3120349      $          (365.00)   $                  -   $        (365.00)       10/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                          10/16/2019 9:32      12/15/2019 0:00      Post-Petition 3120365      $           700.00    $                  -   $         700.00        10/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                          10/16/2019 9:35      12/15/2019 0:00      Post-Petition 3120367      $           700.00    $                  -   $         700.00        10/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                         10/16/2019 13:42      12/15/2019 0:00      Post-Petition 3120405      $           315.00    $                  -   $         315.00        10/31/2019      -45 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 10:48      12/13/2019 0:00      Post-Petition 3120047      $           467.00    $                  -   $         467.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 10:51      12/13/2019 0:00      Post-Petition 3120049      $           467.00    $                  -   $         467.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 10:56      12/13/2019 0:00      Post-Petition 3120050      $           467.00    $                  -   $         467.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 10:59      12/13/2019 0:00      Post-Petition 3120051      $           467.00    $                  -   $         467.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:01      12/13/2019 0:00      Post-Petition 3120052      $           700.00    $                  -   $         700.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:06      12/13/2019 0:00      Post-Petition 3120053      $           845.00    $                  -   $         845.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:10      12/13/2019 0:00      Post-Petition 3120054      $           425.25    $                  -   $         425.25        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:13      12/13/2019 0:00      Post-Petition 3120055      $           475.00    $                  -   $         475.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:16      12/13/2019 0:00      Post-Petition 3120057      $           260.00    $                  -   $         260.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:17      12/13/2019 0:00      Post-Petition 3120058      $           260.00    $                  -   $         260.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:19      12/13/2019 0:00      Post-Petition 3120059      $           475.00    $                  -   $         475.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:26      12/13/2019 0:00      Post-Petition 3120060      $           315.00    $                  -   $         315.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:30      12/13/2019 0:00      Post-Petition 3120061      $           315.00    $                  -   $         315.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 11:32      12/13/2019 0:00      Post-Petition 3120062      $           315.00    $                  -   $         315.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                         10/14/2019 16:06      12/13/2019 0:00      Post-Petition 3120121      $           185.00    $                  -   $         185.00        10/31/2019      -43 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                     Entered:11/21/19 10:50:57 Page19 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date        Pre or Post        invoice_no   total_amount         Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                10/14/2019 16:11     12/13/2019 0:00      Post-Petition 3120126      $          175.00    $                  -   $         175.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                10/14/2019 16:52     12/13/2019 0:00      Post-Petition 3120150      $          467.00    $                  -   $         467.00        10/31/2019      -43 30 Days or Less
          111152   HOME DEPOT                 10/11/2019 7:49     12/10/2019 0:00      Post-Petition 3119915      $         (315.00)   $                  -   $        (315.00)       10/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 10/11/2019 8:29     12/10/2019 0:00      Post-Petition 3119919      $          425.25    $                  -   $         425.25        10/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 10/11/2019 8:32     12/10/2019 0:00      Post-Petition 3119921      $          157.00    $                  -   $         157.00        10/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 10/11/2019 8:34     12/10/2019 0:00      Post-Petition 3119923      $          157.00    $                  -   $         157.00        10/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 10/11/2019 9:31     12/10/2019 0:00      Post-Petition 3119941      $          315.00    $                  -   $         315.00        10/31/2019      -40 30 Days or Less
          111152   HOME DEPOT                 10/10/2019 9:04      12/9/2019 0:00      Post-Petition 3119834      $          260.00    $                  -   $         260.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 10/10/2019 9:07      12/9/2019 0:00      Post-Petition 3119835      $          185.00    $                  -   $         185.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 10/10/2019 9:09      12/9/2019 0:00      Post-Petition 3119836      $          315.00    $                  -   $         315.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 11:33      12/9/2019 0:00      Post-Petition 3119861      $         (169.79)   $                  -   $        (169.79)       10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:09      12/9/2019 0:00      Post-Petition 3119876      $          157.00    $                  -   $         157.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:12      12/9/2019 0:00      Post-Petition 3119877      $          157.00    $                  -   $         157.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:13      12/9/2019 0:00      Post-Petition 3119878      $          157.00    $                  -   $         157.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:15      12/9/2019 0:00      Post-Petition 3119880      $          157.00    $                  -   $         157.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:28      12/9/2019 0:00      Post-Petition 3119889      $         (286.00)   $                  -   $        (286.00)       10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 13:46      12/9/2019 0:00      Post-Petition 3119890      $          157.00    $                  -   $         157.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 14:42      12/9/2019 0:00      Post-Petition 3119900      $          850.50    $                  -   $         850.50        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 14:46      12/9/2019 0:00      Post-Petition 3119901      $          600.00    $                  -   $         600.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                10/10/2019 14:50      12/9/2019 0:00      Post-Petition 3119902      $          845.00    $                  -   $         845.00        10/31/2019      -39 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 11:39      12/8/2019 0:00      Post-Petition 3119724      $          467.00    $                  -   $         467.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 13:34      12/8/2019 0:00      Post-Petition 3119749      $          157.00    $                  -   $         157.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 13:36      12/8/2019 0:00      Post-Petition 3119751      $          157.00    $                  -   $         157.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 13:46      12/8/2019 0:00      Post-Petition 3119756      $          315.00    $                  -   $         315.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 13:46      12/8/2019 0:00      Post-Petition 3119757      $          467.00    $                  -   $         467.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 14:19      12/8/2019 0:00      Post-Petition 3119775      $          467.00    $                  -   $         467.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 15:36      12/8/2019 0:00      Post-Petition 3119811      $          175.00    $                  -   $         175.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/9/2019 16:48      12/8/2019 0:00      Post-Petition 3119822      $          475.00    $                  -   $         475.00        10/31/2019      -38 30 Days or Less
          111152   HOME DEPOT                 10/8/2019 10:57      12/7/2019 0:00      Post-Petition 3119572      $          157.00    $                  -   $         157.00        10/31/2019      -37 30 Days or Less
          111152   HOME DEPOT                 10/8/2019 11:09      12/7/2019 0:00      Post-Petition 3119578      $          153.00    $                  -   $         153.00        10/31/2019      -37 30 Days or Less
          111152   HOME DEPOT                 10/8/2019 17:01      12/7/2019 0:00      Post-Petition 3119677      $          438.00    $                  -   $         438.00        10/31/2019      -37 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 8:22      12/6/2019 0:00      Post-Petition 3119381      $         (166.53)   $                  -   $        (166.53)       10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 8:23      12/6/2019 0:00      Post-Petition 3119382      $         (157.00)   $                  -   $        (157.00)       10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:14      12/6/2019 0:00      Post-Petition 3119393      $          475.00    $                  -   $         475.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:20      12/6/2019 0:00      Post-Petition 3119394      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:22      12/6/2019 0:00      Post-Petition 3119395      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:23      12/6/2019 0:00      Post-Petition 3119396      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:25      12/6/2019 0:00      Post-Petition 3119397      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:27      12/6/2019 0:00      Post-Petition 3119398      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:32      12/6/2019 0:00      Post-Petition 3119399      $          185.00    $                  -   $         185.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:41      12/6/2019 0:00      Post-Petition 3119400      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:42      12/6/2019 0:00      Post-Petition 3119401      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:46      12/6/2019 0:00      Post-Petition 3119402      $          185.00    $                  -   $         185.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:50      12/6/2019 0:00      Post-Petition 3119404      $          175.00    $                  -   $         175.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/7/2019 9:53      12/6/2019 0:00      Post-Petition 3119406      $          153.00    $                  -   $         153.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 10:21      12/6/2019 0:00      Post-Petition 3119410      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 10:23      12/6/2019 0:00      Post-Petition 3119411      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 10:28      12/6/2019 0:00      Post-Petition 3119413      $          315.00    $                  -   $         315.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 10:31      12/6/2019 0:00      Post-Petition 3119415      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 10:33      12/6/2019 0:00      Post-Petition 3119416      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 11:41      12/6/2019 0:00      Post-Petition 3119441      $          292.00    $                  -   $         292.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 11:51      12/6/2019 0:00      Post-Petition 3119443      $          260.00    $                  -   $         260.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 11:53      12/6/2019 0:00      Post-Petition 3119444      $          260.00    $                  -   $         260.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 11:59      12/6/2019 0:00      Post-Petition 3119446      $          315.00    $                  -   $         315.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 12:32      12/6/2019 0:00      Post-Petition 3119448      $          315.00    $                  -   $         315.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 12:34      12/6/2019 0:00      Post-Petition 3119449      $          315.00    $                  -   $         315.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 15:05      12/6/2019 0:00      Post-Petition 3119472      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 15:16      12/6/2019 0:00      Post-Petition 3119479      $          139.00    $                  -   $         139.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                 10/7/2019 15:43      12/6/2019 0:00      Post-Petition 3119491      $          157.00    $                  -   $         157.00        10/31/2019      -36 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 7:24      12/3/2019 0:00      Post-Petition 3119250      $          260.00    $                  -   $         260.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 8:17      12/3/2019 0:00      Post-Petition 3119262      $            52.50   $                  -   $          52.50        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 8:43      12/3/2019 0:00      Post-Petition 3119270      $          270.00    $                  -   $         270.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 9:18      12/3/2019 0:00      Post-Petition 3119279      $          157.00    $                  -   $         157.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 9:20      12/3/2019 0:00      Post-Petition 3119281      $          157.00    $                  -   $         157.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/4/2019 9:21      12/3/2019 0:00      Post-Petition 3119283      $          157.00    $                  -   $         157.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 10/4/2019 11:47      12/3/2019 0:00      Post-Petition 3119342      $          157.00    $                  -   $         157.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 10/4/2019 11:53      12/3/2019 0:00      Post-Petition 3119347      $          135.45    $                  -   $         135.45        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                 10/4/2019 11:56      12/3/2019 0:00      Post-Petition 3119348      $          157.00    $                  -   $         157.00        10/31/2019      -33 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 7:56      12/2/2019 0:00      Post-Petition 3119097      $          157.00    $                  -   $         157.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 7:58      12/2/2019 0:00      Post-Petition 3119098      $          157.00    $                  -   $         157.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 8:11      12/2/2019 0:00      Post-Petition 3119099      $          175.00    $                  -   $         175.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 8:14      12/2/2019 0:00      Post-Petition 3119100      $            59.95   $                  -   $          59.95        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 8:49      12/2/2019 0:00      Post-Petition 3119103      $          270.00    $                  -   $         270.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 9:15      12/2/2019 0:00      Post-Petition 3119105      $          254.80    $                  -   $         254.80        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/3/2019 9:21      12/2/2019 0:00      Post-Petition 3119110      $          845.00    $                  -   $         845.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 10/3/2019 15:15      12/2/2019 0:00      Post-Petition 3119228      $          157.00    $                  -   $         157.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 10/3/2019 15:18      12/2/2019 0:00      Post-Petition 3119229      $          185.00    $                  -   $         185.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                 10/3/2019 15:52      12/2/2019 0:00      Post-Petition 3119241      $          157.00    $                  -   $         157.00        10/31/2019      -32 30 Days or Less
          111152   HOME DEPOT                  10/2/2019 9:18      12/1/2019 0:00      Post-Petition 3118955      $          260.00    $                  -   $         260.00        10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  10/2/2019 9:21      12/1/2019 0:00      Post-Petition 3118957      $          157.00    $                  -   $         157.00        10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  10/2/2019 9:23      12/1/2019 0:00      Post-Petition 3118958      $          260.00    $                  -   $         260.00        10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  10/2/2019 9:26      12/1/2019 0:00      Post-Petition 3118959      $          260.00    $                  -   $         260.00        10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 10/2/2019 11:46      12/1/2019 0:00      Post-Petition 3119024      $         (139.99)   $                  -   $        (139.99)       10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                 10/2/2019 13:54      12/1/2019 0:00      Post-Petition 3119071      $          157.00    $                  -   $         157.00        10/31/2019      -31 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 7:20     11/30/2019 0:00      Post-Petition 3118732      $          139.00    $                  -   $         139.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:20     11/30/2019 0:00      Post-Petition 3118764      $          845.00    $                  -   $         845.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:34     11/30/2019 0:00      Post-Petition 3118770      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:36     11/30/2019 0:00      Post-Petition 3118771      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:37     11/30/2019 0:00      Post-Petition 3118772      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:53     11/30/2019 0:00      Post-Petition 3118782      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:55     11/30/2019 0:00      Post-Petition 3118784      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  10/1/2019 9:59     11/30/2019 0:00      Post-Petition 3118786      $          315.00    $                  -   $         315.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                 10/1/2019 11:53     11/30/2019 0:00      Post-Petition 3118842      $          157.00    $                  -   $         157.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                 10/1/2019 12:40     11/30/2019 0:00      Post-Petition 3118856      $          467.00    $                  -   $         467.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                 10/1/2019 13:24     11/30/2019 0:00      Post-Petition 3118882      $          315.00    $                  -   $         315.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                 10/1/2019 13:55     11/30/2019 0:00      Post-Petition 3118893      $            92.00   $                  -   $          92.00        10/31/2019      -30 30 Days or Less
          111152   HOME DEPOT                  9/30/2019 8:08     11/29/2019 0:00      Post-Petition 3118538      $            52.50   $                  -   $          52.50        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                  9/30/2019 8:13     11/29/2019 0:00      Post-Petition 3118542      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                  9/30/2019 8:14     11/29/2019 0:00      Post-Petition 3118544      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                  9/30/2019 8:16     11/29/2019 0:00      Post-Petition 3118545      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                  9/30/2019 9:58     11/29/2019 0:00      Post-Petition 3118599      $          260.00    $                  -   $         260.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:19     11/29/2019 0:00      Post-Petition 3118605      $          467.00    $                  -   $         467.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:24     11/29/2019 0:00      Post-Petition 3118607      $          139.00    $                  -   $         139.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:27     11/29/2019 0:00      Post-Petition 3118609      $          139.99    $                  -   $         139.99        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:32     11/29/2019 0:00      Post-Petition 3118611      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:34     11/29/2019 0:00      Post-Petition 3118612      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:36     11/29/2019 0:00      Post-Petition 3118613      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 10:38     11/29/2019 0:00      Post-Petition 3118614      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 11:01     11/29/2019 0:00      Post-Petition 3118624      $          315.00    $                  -   $         315.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 13:58     11/29/2019 0:00      Post-Petition 3118670      $          315.00    $                  -   $         315.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 14:16     11/29/2019 0:00      Post-Petition 3118682      $          157.00    $                  -   $         157.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 14:54     11/29/2019 0:00      Post-Petition 3118693      $          315.00    $                  -   $         315.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 14:59     11/29/2019 0:00      Post-Petition 3118695      $            26.00   $                  -   $          26.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                 9/30/2019 16:12     11/29/2019 0:00      Post-Petition 3118717      $          139.00    $                  -   $         139.00        10/31/2019      -29 30 Days or Less
          111152   HOME DEPOT                  9/27/2019 8:22     11/26/2019 0:00       Pre-Petition 3118404      $          260.00    $                  -   $         260.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  9/27/2019 8:30     11/26/2019 0:00       Pre-Petition 3118409      $          157.00    $                  -   $         157.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  9/27/2019 8:32     11/26/2019 0:00       Pre-Petition 3118411      $          157.00    $                  -   $         157.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  9/27/2019 8:35     11/26/2019 0:00       Pre-Petition 3118415      $          157.00    $                  -   $         157.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  9/27/2019 8:37     11/26/2019 0:00       Pre-Petition 3118417      $          157.00    $                  -   $         157.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                 9/27/2019 10:55     11/26/2019 0:00       Pre-Petition 3118479      $          315.00    $                  -   $         315.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                 9/27/2019 11:23     11/26/2019 0:00       Pre-Petition 3118485      $            52.50   $                  -   $          52.50        10/31/2019      -26 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                      Entered:11/21/19 10:50:57 Page20 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date        Pre or Post         invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                 9/27/2019 12:52     11/26/2019 0:00      Pre-Petition   3118508      $           157.00    $                  -   $         157.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                 9/27/2019 13:16     11/26/2019 0:00      Pre-Petition   3118512      $           438.00    $                  -   $         438.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                 9/27/2019 13:22     11/26/2019 0:00      Pre-Petition   3118513      $           475.00    $                  -   $         475.00        10/31/2019      -26 30 Days or Less
          111152   HOME DEPOT                  9/26/2019 7:53     11/25/2019 0:00      Pre-Petition   3118245      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                  9/26/2019 8:53     11/25/2019 0:00      Pre-Petition   3118250      $           270.00    $                  -   $         270.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 10:47     11/25/2019 0:00      Pre-Petition   3118255      $           135.45    $                  -   $         135.45        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 10:50     11/25/2019 0:00      Pre-Petition   3118260      $            97.00    $                  -   $          97.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 12:58     11/25/2019 0:00      Pre-Petition   3118290      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 13:05     11/25/2019 0:00      Pre-Petition   3118298      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 13:07     11/25/2019 0:00      Pre-Petition   3118300      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 13:09     11/25/2019 0:00      Pre-Petition   3118302      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 13:43     11/25/2019 0:00      Pre-Petition   3118315      $           260.00    $                  -   $         260.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 14:09     11/25/2019 0:00      Pre-Petition   3118333      $           270.00    $                  -   $         270.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:07     11/25/2019 0:00      Pre-Petition   3118345      $            59.95    $                  -   $          59.95        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:09     11/25/2019 0:00      Pre-Petition   3118347      $            92.00    $                  -   $          92.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:12     11/25/2019 0:00      Pre-Petition   3118348      $           260.00    $                  -   $         260.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:16     11/25/2019 0:00      Pre-Petition   3118349      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:18     11/25/2019 0:00      Pre-Petition   3118350      $           157.00    $                  -   $         157.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:23     11/25/2019 0:00      Pre-Petition   3118351      $           139.00    $                  -   $         139.00        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                 9/26/2019 15:26     11/25/2019 0:00      Pre-Petition   3118352      $           139.99    $                  -   $         139.99        10/31/2019      -25 30 Days or Less
          111152   HOME DEPOT                  9/25/2019 9:34     11/24/2019 0:00      Pre-Petition   3118004      $           475.00    $                  -   $         475.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                  9/25/2019 9:44     11/24/2019 0:00      Pre-Petition   3118007      $           153.00    $                  -   $         153.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                  9/25/2019 9:46     11/24/2019 0:00      Pre-Petition   3118009      $           260.00    $                  -   $         260.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                  9/25/2019 9:49     11/24/2019 0:00      Pre-Petition   3118011      $           157.00    $                  -   $         157.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                  9/25/2019 9:51     11/24/2019 0:00      Pre-Petition   3118012      $           157.00    $                  -   $         157.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 9/25/2019 12:39     11/24/2019 0:00      Pre-Petition   3118121      $            59.95    $                  -   $          59.95        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 9/25/2019 12:42     11/24/2019 0:00      Pre-Petition   3118124      $           139.00    $                  -   $         139.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 9/25/2019 13:28     11/24/2019 0:00      Pre-Petition   3118167      $           270.00    $                  -   $         270.00        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 9/25/2019 14:53     11/24/2019 0:00      Pre-Petition   3118192      $           135.45    $                  -   $         135.45        10/31/2019      -24 30 Days or Less
          111152   HOME DEPOT                 9/24/2019 10:25     11/23/2019 0:00      Pre-Petition   3117726      $          (467.00)   $                  -   $        (467.00)       10/31/2019      -23 30 Days or Less
          111152   HOME DEPOT                 9/24/2019 11:11     11/23/2019 0:00      Pre-Petition   3117752      $          (108.38)   $                  -   $        (108.38)       10/31/2019      -23 30 Days or Less
          111152   HOME DEPOT                 9/24/2019 13:01     11/23/2019 0:00      Pre-Petition   3117819      $           157.00    $                  -   $         157.00        10/31/2019      -23 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:23     11/22/2019 0:00      Pre-Petition   3117416      $           135.45    $                  -   $         135.45        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:31     11/22/2019 0:00      Pre-Petition   3117421      $           175.00    $                  -   $         175.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:42     11/22/2019 0:00      Pre-Petition   3117426      $           157.00    $                  -   $         157.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:44     11/22/2019 0:00      Pre-Petition   3117428      $           139.00    $                  -   $         139.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:52     11/22/2019 0:00      Pre-Petition   3117434      $           153.00    $                  -   $         153.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/23/2019 8:55     11/22/2019 0:00      Pre-Petition   3117436      $           139.00    $                  -   $         139.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:02     11/22/2019 0:00      Pre-Petition   3117548      $           157.00    $                  -   $         157.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:04     11/22/2019 0:00      Pre-Petition   3117550      $           157.00    $                  -   $         157.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:06     11/22/2019 0:00      Pre-Petition   3117552      $           157.00    $                  -   $         157.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:09     11/22/2019 0:00      Pre-Petition   3117554      $           260.00    $                  -   $         260.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:19     11/22/2019 0:00      Pre-Petition   3117562      $           157.00    $                  -   $         157.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 13:21     11/22/2019 0:00      Pre-Petition   3117564      $            50.00    $                  -   $          50.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 14:09     11/22/2019 0:00      Pre-Petition   3117586      $            52.50    $                  -   $          52.50        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 15:19     11/22/2019 0:00      Pre-Petition   3117619      $           315.00    $                  -   $         315.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 15:21     11/22/2019 0:00      Pre-Petition   3117620      $           315.00    $                  -   $         315.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                 9/23/2019 16:08     11/22/2019 0:00      Pre-Petition   3117636      $           306.00    $                  -   $         306.00        10/31/2019      -22 30 Days or Less
          111152   HOME DEPOT                  9/20/2019 6:32     11/19/2019 0:00      Pre-Petition   3117185      $         1,400.00    $                  -   $       1,400.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                  9/20/2019 7:00     11/19/2019 0:00      Pre-Petition   3117198      $          (165.40)   $                  -   $        (165.40)       10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 11:51     11/19/2019 0:00      Pre-Petition   3117312      $           157.00    $                  -   $         157.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 11:57     11/19/2019 0:00      Pre-Petition   3117319      $           157.00    $                  -   $         157.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 12:06     11/19/2019 0:00      Pre-Petition   3117324      $           153.00    $                  -   $         153.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 12:14     11/19/2019 0:00      Pre-Petition   3117325      $           175.00    $                  -   $         175.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 13:00     11/19/2019 0:00      Pre-Petition   3117355      $            97.00    $                  -   $          97.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 13:19     11/19/2019 0:00      Pre-Petition   3117370      $           270.00    $                  -   $         270.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                 9/20/2019 13:22     11/19/2019 0:00      Pre-Petition   3117372      $           475.00    $                  -   $         475.00        10/31/2019      -19 30 Days or Less
          111152   HOME DEPOT                  9/19/2019 7:22     11/18/2019 0:00      Pre-Petition   3116893      $          (164.97)   $                  -   $        (164.97)       10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                  9/19/2019 8:01     11/18/2019 0:00      Pre-Petition   3116909      $          (365.00)   $                  -   $        (365.00)       10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                  9/19/2019 9:48     11/18/2019 0:00      Pre-Petition   3116957      $           320.00    $                  -   $         320.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                  9/19/2019 9:53     11/18/2019 0:00      Pre-Petition   3116959      $           270.00    $                  -   $         270.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 10:19     11/18/2019 0:00      Pre-Petition   3116978      $           330.00    $                  -   $         330.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 12:49     11/18/2019 0:00      Pre-Petition   3117047      $            59.95    $                  -   $          59.95        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 12:55     11/18/2019 0:00      Pre-Petition   3117053      $           139.00    $                  -   $         139.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 13:01     11/18/2019 0:00      Pre-Petition   3117058      $           157.00    $                  -   $         157.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 13:03     11/18/2019 0:00      Pre-Petition   3117062      $           157.00    $                  -   $         157.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 13:04     11/18/2019 0:00      Pre-Petition   3117064      $           157.00    $                  -   $         157.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 13:48     11/18/2019 0:00      Pre-Petition   3117098      $           385.00    $                  -   $         385.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                 9/19/2019 16:05     11/18/2019 0:00      Pre-Petition   3117155      $           260.00    $                  -   $         260.00        10/31/2019      -18 30 Days or Less
          111152   HOME DEPOT                  9/18/2019 8:25     11/17/2019 0:00      Pre-Petition   3116704      $           845.00    $                  -   $         845.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:32     11/17/2019 0:00      Pre-Petition   3116818      $            59.95    $                  -   $          59.95        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:50     11/17/2019 0:00      Pre-Petition   3116824      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:51     11/17/2019 0:00      Pre-Petition   3116825      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:55     11/17/2019 0:00      Pre-Petition   3116829      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:57     11/17/2019 0:00      Pre-Petition   3116830      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 13:59     11/17/2019 0:00      Pre-Petition   3116833      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 14:02     11/17/2019 0:00      Pre-Petition   3116836      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 14:03     11/17/2019 0:00      Pre-Petition   3116838      $           157.00    $                  -   $         157.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                 9/18/2019 15:28     11/17/2019 0:00      Pre-Petition   3116860      $           365.00    $                  -   $         365.00        10/31/2019      -17 30 Days or Less
          111152   HOME DEPOT                  9/17/2019 8:55     11/16/2019 0:00      Pre-Petition   3116376      $           135.45    $                  -   $         135.45        10/31/2019      -16 30 Days or Less
          111152   HOME DEPOT                  9/17/2019 9:30     11/16/2019 0:00      Pre-Petition   3116385      $           467.00    $                  -   $         467.00        10/31/2019      -16 30 Days or Less
          111152   HOME DEPOT                 9/17/2019 14:20     11/16/2019 0:00      Pre-Petition   3116556      $           157.00    $                  -   $         157.00        10/31/2019      -16 30 Days or Less
          111152   HOME DEPOT                 9/17/2019 16:03     11/16/2019 0:00      Pre-Petition   3116622      $           175.00    $                  -   $         175.00        10/31/2019      -16 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 14:31     11/15/2019 0:00      Pre-Petition   3116282      $           365.00    $                  -   $         365.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 14:49     11/15/2019 0:00      Pre-Petition   3116283      $           365.00    $                  -   $         365.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 14:53     11/15/2019 0:00      Pre-Petition   3116287      $           365.00    $                  -   $         365.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:01     11/15/2019 0:00      Pre-Petition   3116293      $           425.25    $                  -   $         425.25        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:22     11/15/2019 0:00      Pre-Petition   3116303      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:23     11/15/2019 0:00      Pre-Petition   3116304      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:25     11/15/2019 0:00      Pre-Petition   3116305      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:26     11/15/2019 0:00      Pre-Petition   3116306      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:28     11/15/2019 0:00      Pre-Petition   3116307      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:30     11/15/2019 0:00      Pre-Petition   3116308      $           157.00    $                  -   $         157.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:31     11/15/2019 0:00      Pre-Petition   3116309      $           438.00    $                  -   $         438.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:38     11/15/2019 0:00      Pre-Petition   3116313      $           175.00    $                  -   $         175.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:47     11/15/2019 0:00      Pre-Petition   3116316      $           260.00    $                  -   $         260.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:48     11/15/2019 0:00      Pre-Petition   3116318      $           700.00    $                  -   $         700.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 15:56     11/15/2019 0:00      Pre-Petition   3116322      $           179.00    $                  -   $         179.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                 9/16/2019 16:19     11/15/2019 0:00      Pre-Petition   3116340      $            92.00    $                  -   $          92.00        10/31/2019      -15 30 Days or Less
          111152   HOME DEPOT                  9/13/2019 9:40     11/12/2019 0:00      Pre-Petition   3116003      $            97.00    $                  -   $          97.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 10:29     11/12/2019 0:00      Pre-Petition   3116014      $           157.00    $                  -   $         157.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 10:31     11/12/2019 0:00      Pre-Petition   3116016      $           157.00    $                  -   $         157.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 11:15     11/12/2019 0:00      Pre-Petition   3116044      $           467.00    $                  -   $         467.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 11:20     11/12/2019 0:00      Pre-Petition   3116048      $           365.00    $                  -   $         365.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 11:23     11/12/2019 0:00      Pre-Petition   3116052      $           365.00    $                  -   $         365.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 11:59     11/12/2019 0:00      Pre-Petition   3116072      $           157.00    $                  -   $         157.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                 9/13/2019 12:01     11/12/2019 0:00      Pre-Petition   3116074      $           153.00    $                  -   $         153.00        10/31/2019      -12 30 Days or Less
          111152   HOME DEPOT                  9/12/2019 8:50     11/11/2019 0:00      Pre-Petition   3115653      $           467.00    $                  -   $         467.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                  9/12/2019 9:33     11/11/2019 0:00      Pre-Petition   3115689      $           475.00    $                  -   $         475.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:14     11/11/2019 0:00      Pre-Petition   3115792      $           195.40    $                  -   $         195.40        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:21     11/11/2019 0:00      Pre-Petition   3115795      $           270.00    $                  -   $         270.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:24     11/11/2019 0:00      Pre-Petition   3115798      $           157.00    $                  -   $         157.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:29     11/11/2019 0:00      Pre-Petition   3115801      $           157.00    $                  -   $         157.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:33     11/11/2019 0:00      Pre-Petition   3115805      $           157.00    $                  -   $         157.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:35     11/11/2019 0:00      Pre-Petition   3115806      $           157.00    $                  -   $         157.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 13:38     11/11/2019 0:00      Pre-Petition   3115807      $           157.00    $                  -   $         157.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 16:04     11/11/2019 0:00      Pre-Petition   3115894      $           612.00    $                  -   $         612.00        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                 9/12/2019 16:08     11/11/2019 0:00      Pre-Petition   3115897      $           139.99    $                  -   $         139.99        10/31/2019      -11 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 8:47     11/10/2019 0:00      Pre-Petition   3115364      $           260.00    $                  -   $         260.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 8:49     11/10/2019 0:00      Pre-Petition   3115365      $           157.00    $                  -   $         157.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 8:51     11/10/2019 0:00      Pre-Petition   3115366      $           157.00    $                  -   $         157.00        10/31/2019      -10 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                       Entered:11/21/19 10:50:57 Page21 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date        net_due_date        Pre or Post         invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                  9/11/2019 8:53      11/10/2019 0:00      Pre-Petition   3115368      $           157.00    $                  -   $         157.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 8:56      11/10/2019 0:00      Pre-Petition   3115369      $           185.00    $                  -   $         185.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 9:02      11/10/2019 0:00      Pre-Petition   3115373      $           153.00    $                  -   $         153.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 9:04      11/10/2019 0:00      Pre-Petition   3115374      $           157.00    $                  -   $         157.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 9:15      11/10/2019 0:00      Pre-Petition   3115383      $           315.00    $                  -   $         315.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/11/2019 9:17      11/10/2019 0:00      Pre-Petition   3115384      $           315.00    $                  -   $         315.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 14:27      11/10/2019 0:00      Pre-Petition   3115538      $           467.00    $                  -   $         467.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 14:32      11/10/2019 0:00      Pre-Petition   3115542      $           157.00    $                  -   $         157.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 14:32      11/10/2019 0:00      Pre-Petition   3115543      $           365.00    $                  -   $         365.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 14:56      11/10/2019 0:00      Pre-Petition   3115551      $           139.00    $                  -   $         139.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 14:58      11/10/2019 0:00      Pre-Petition   3115552      $           179.00    $                  -   $         179.00        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                 9/11/2019 15:13      11/10/2019 0:00      Pre-Petition   3115563      $           120.99    $                  -   $         120.99        10/31/2019      -10 30 Days or Less
          111152   HOME DEPOT                  9/10/2019 6:27       11/9/2019 0:00      Pre-Petition   3115076      $           225.00    $                  -   $         225.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 11:36       11/9/2019 0:00      Pre-Petition   3115201      $           139.99    $                  -   $         139.99        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 11:39       11/9/2019 0:00      Pre-Petition   3115204      $           157.00    $                  -   $         157.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 11:41       11/9/2019 0:00      Pre-Petition   3115206      $           157.00    $                  -   $         157.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 11:43       11/9/2019 0:00      Pre-Petition   3115208      $           157.00    $                  -   $         157.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 11:46       11/9/2019 0:00      Pre-Petition   3115210      $           157.00    $                  -   $         157.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 15:15       11/9/2019 0:00      Pre-Petition   3115307      $           185.00    $                  -   $         185.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 15:18       11/9/2019 0:00      Pre-Petition   3115309      $           139.00    $                  -   $         139.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 15:21       11/9/2019 0:00      Pre-Petition   3115310      $           157.00    $                  -   $         157.00        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                 9/10/2019 16:14       11/9/2019 0:00      Pre-Petition   3115329      $           425.25    $                  -   $         425.25        10/31/2019       -9 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 7:26      11/8/2019 0:00      Pre-Petition   3114837      $           467.00    $                  -   $         467.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 8:47      11/8/2019 0:00      Pre-Petition   3114871      $           270.00    $                  -   $         270.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 8:56      11/8/2019 0:00      Pre-Petition   3114875      $           365.00    $                  -   $         365.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 8:56      11/8/2019 0:00      Pre-Petition   3114876      $        (1,099.00)   $                  -   $      (1,099.00)       10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:30      11/8/2019 0:00      Pre-Petition   3114879      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:31      11/8/2019 0:00      Pre-Petition   3114880      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:36      11/8/2019 0:00      Pre-Petition   3114881      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:37      11/8/2019 0:00      Pre-Petition   3114883      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:40      11/8/2019 0:00      Pre-Petition   3114884      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:42      11/8/2019 0:00      Pre-Petition   3114886      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:44      11/8/2019 0:00      Pre-Petition   3114887      $           157.00    $                  -   $         157.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:48      11/8/2019 0:00      Pre-Petition   3114888      $            97.00    $                  -   $          97.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/9/2019 9:51      11/8/2019 0:00      Pre-Petition   3114889      $           205.00    $                  -   $         205.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                  9/9/2019 11:50       11/8/2019 0:00      Pre-Petition   3114907      $           139.99    $                  -   $         139.99        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                  9/9/2019 11:53       11/8/2019 0:00      Pre-Petition   3114908      $           260.00    $                  -   $         260.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                  9/9/2019 12:39       11/8/2019 0:00      Pre-Petition   3114927      $           153.00    $                  -   $         153.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                  9/9/2019 13:49       11/8/2019 0:00      Pre-Petition   3114987      $            97.00    $                  -   $          97.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                  9/9/2019 15:50       11/8/2019 0:00      Pre-Petition   3115047      $           467.00    $                  -   $         467.00        10/31/2019       -8 30 Days or Less
          111152   HOME DEPOT                    9/6/2019 8:59      11/5/2019 0:00      Pre-Petition   3114635      $          (220.00)   $                  -   $        (220.00)       10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 10:39       11/5/2019 0:00      Pre-Petition   3114710      $           254.80    $                  -   $         254.80        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 10:43       11/5/2019 0:00      Pre-Petition   3114713      $           270.00    $                  -   $         270.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 10:47       11/5/2019 0:00      Pre-Petition   3114717      $           365.00    $                  -   $         365.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 10:53       11/5/2019 0:00      Pre-Petition   3114721      $           365.00    $                  -   $         365.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 10:56       11/5/2019 0:00      Pre-Petition   3114723      $           700.00    $                  -   $         700.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:37       11/5/2019 0:00      Pre-Petition   3114741      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:39       11/5/2019 0:00      Pre-Petition   3114742      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:41       11/5/2019 0:00      Pre-Petition   3114744      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:43       11/5/2019 0:00      Pre-Petition   3114745      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:47       11/5/2019 0:00      Pre-Petition   3114747      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:54       11/5/2019 0:00      Pre-Petition   3114752      $           350.00    $                  -   $         350.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                  9/6/2019 11:57       11/5/2019 0:00      Pre-Petition   3114754      $           157.00    $                  -   $         157.00        10/31/2019       -5 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 7:13      11/4/2019 0:00      Pre-Petition   3114258      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:03      11/4/2019 0:00      Pre-Petition   3114280      $           700.00    $                  -   $         700.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:12      11/4/2019 0:00      Pre-Petition   3114284      $           934.00    $                  -   $         934.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:22      11/4/2019 0:00      Pre-Petition   3114289      $           467.00    $                  -   $         467.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:30      11/4/2019 0:00      Pre-Petition   3114293      $           467.00    $                  -   $         467.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:36      11/4/2019 0:00      Pre-Petition   3114299      $           254.80    $                  -   $         254.80        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 8:42      11/4/2019 0:00      Pre-Petition   3114303      $           438.00    $                  -   $         438.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 9:54      11/4/2019 0:00      Pre-Petition   3114341      $            97.00    $                  -   $          97.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/5/2019 9:56      11/4/2019 0:00      Pre-Petition   3114343      $           179.00    $                  -   $         179.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 12:43       11/4/2019 0:00      Pre-Petition   3114433      $            52.50    $                  -   $          52.50        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 13:16       11/4/2019 0:00      Pre-Petition   3114453      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 13:27       11/4/2019 0:00      Pre-Petition   3114456      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 13:30       11/4/2019 0:00      Pre-Petition   3114458      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 13:36       11/4/2019 0:00      Pre-Petition   3114461      $           260.00    $                  -   $         260.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 15:09       11/4/2019 0:00      Pre-Petition   3114511      $            92.00    $                  -   $          92.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 15:16       11/4/2019 0:00      Pre-Petition   3114516      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                  9/5/2019 15:18       11/4/2019 0:00      Pre-Petition   3114518      $           157.00    $                  -   $         157.00        10/31/2019       -4 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:28      11/3/2019 0:00      Pre-Petition   3114110      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:30      11/3/2019 0:00      Pre-Petition   3114111      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:31      11/3/2019 0:00      Pre-Petition   3114112      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:33      11/3/2019 0:00      Pre-Petition   3114113      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:35      11/3/2019 0:00      Pre-Petition   3114114      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:36      11/3/2019 0:00      Pre-Petition   3114116      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:49      11/3/2019 0:00      Pre-Petition   3114124      $            97.00    $                  -   $          97.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/4/2019 9:50      11/3/2019 0:00      Pre-Petition   3114125      $            97.00    $                  -   $          97.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 10:25       11/3/2019 0:00      Pre-Petition   3114132      $            97.00    $                  -   $          97.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 12:35       11/3/2019 0:00      Pre-Petition   3114158      $           254.00    $                  -   $         254.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 13:29       11/3/2019 0:00      Pre-Petition   3114173      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 13:34       11/3/2019 0:00      Pre-Petition   3114175      $           156.95    $                  -   $         156.95        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 13:41       11/3/2019 0:00      Pre-Petition   3114181      $           157.00    $                  -   $         157.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 13:58       11/3/2019 0:00      Pre-Petition   3114187      $           175.00    $                  -   $         175.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                  9/4/2019 15:14       11/3/2019 0:00      Pre-Petition   3114211      $           260.00    $                  -   $         260.00        10/31/2019       -3 30 Days or Less
          111152   HOME DEPOT                    9/3/2019 7:42      11/2/2019 0:00      Pre-Petition   3113772      $           120.99    $                  -   $         120.99        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                    9/3/2019 9:31      11/2/2019 0:00      Pre-Petition   3113829      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 10:56       11/2/2019 0:00      Pre-Petition   3113869      $           175.00    $                  -   $         175.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 10:59       11/2/2019 0:00      Pre-Petition   3113871      $           306.00    $                  -   $         306.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 11:01       11/2/2019 0:00      Pre-Petition   3113873      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 11:08       11/2/2019 0:00      Pre-Petition   3113876      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 11:17       11/2/2019 0:00      Pre-Petition   3113881      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 11:25       11/2/2019 0:00      Pre-Petition   3113887      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 11:33       11/2/2019 0:00      Pre-Petition   3113890      $            52.50    $                  -   $          52.50        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 13:14       11/2/2019 0:00      Pre-Petition   3113912      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 13:19       11/2/2019 0:00      Pre-Petition   3113915      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 13:36       11/2/2019 0:00      Pre-Petition   3113928      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 13:42       11/2/2019 0:00      Pre-Petition   3113938      $           365.00    $                  -   $         365.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 15:08       11/2/2019 0:00      Pre-Petition   3113964      $           245.00    $                  -   $         245.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 15:51       11/2/2019 0:00      Pre-Petition   3113986      $           292.00    $                  -   $         292.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:01       11/2/2019 0:00      Pre-Petition   3113993      $           153.00    $                  -   $         153.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:03       11/2/2019 0:00      Pre-Petition   3113995      $           260.00    $                  -   $         260.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:05       11/2/2019 0:00      Pre-Petition   3113996      $           260.00    $                  -   $         260.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:11       11/2/2019 0:00      Pre-Petition   3113999      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:13       11/2/2019 0:00      Pre-Petition   3114000      $           315.00    $                  -   $         315.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:13       11/2/2019 0:00      Pre-Petition   3114001      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:15       11/2/2019 0:00      Pre-Petition   3114002      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:15       11/2/2019 0:00      Pre-Petition   3114003      $           315.00    $                  -   $         315.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:17       11/2/2019 0:00      Pre-Petition   3114004      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:18       11/2/2019 0:00      Pre-Petition   3114006      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:20       11/2/2019 0:00      Pre-Petition   3114007      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:22       11/2/2019 0:00      Pre-Petition   3114008      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:23       11/2/2019 0:00      Pre-Petition   3114009      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:24       11/2/2019 0:00      Pre-Petition   3114010      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:26       11/2/2019 0:00      Pre-Petition   3114011      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:27       11/2/2019 0:00      Pre-Petition   3114012      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:29       11/2/2019 0:00      Pre-Petition   3114013      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:30       11/2/2019 0:00      Pre-Petition   3114014      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:31       11/2/2019 0:00      Pre-Petition   3114015      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:33       11/2/2019 0:00      Pre-Petition   3114016      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                  9/3/2019 16:34       11/2/2019 0:00      Pre-Petition   3114017      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                             Entered:11/21/19 10:50:57 Page22 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                           invoice_date        net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          111152   HOME DEPOT                                         9/3/2019 16:35       11/2/2019 0:00       Pre-Petition 3114018      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                                         9/3/2019 16:37       11/2/2019 0:00       Pre-Petition 3114019      $           157.00    $                  -   $         157.00        10/31/2019       -2 30 Days or Less
          111152   HOME DEPOT                                        8/28/2019 14:11      10/27/2019 0:00       Pre-Petition 3113283      $          (260.00)   $                  -   $        (260.00)       10/31/2019        4 30 Days or Less
          111152   HOME DEPOT                                         8/21/2019 0:00      10/20/2019 0:00       Pre-Petition 3112622      $          (549.99)   $                  -   $        (549.99)       10/31/2019       11 30 Days or Less
          111152   HOME DEPOT                                        7/31/2019 22:17       9/29/2019 0:00       Pre-Petition 3108546      $          (133.08)   $                  -   $        (133.08)       10/31/2019       32 31 to 60 Days
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC      10/29/2019 8:14      11/28/2019 0:00      Post-Petition 3121419      $         1,525.87    $                  -   $       1,525.87        10/31/2019      -28 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC      10/29/2019 8:19      11/28/2019 0:00      Post-Petition 3121424      $         1,527.93    $                  -   $       1,527.93        10/31/2019      -28 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC     10/28/2019 13:28      11/27/2019 0:00      Post-Petition 3121330      $         1,072.06    $                  -   $       1,072.06        10/31/2019      -27 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC      10/22/2019 7:19      11/21/2019 0:00      Post-Petition 3120779      $         1,866.91    $                  -   $       1,866.91        10/31/2019      -21 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC      10/21/2019 9:46      11/20/2019 0:00      Post-Petition 3120677      $         1,159.75    $                  -   $       1,159.75        10/31/2019      -20 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC     10/16/2019 12:50      11/15/2019 0:00      Post-Petition 3120388      $           380.46    $                  -   $         380.46        10/31/2019      -15 30 Days or Less
          165219   JACK'S SMALL ENGINE & GENERATOR SERVICE, LLC     10/16/2019 13:39      11/15/2019 0:00      Post-Petition 3120404      $            26.88    $                  -   $          26.88        10/31/2019      -15 30 Days or Less
          182315   Lake of the Woods Sports Headquarters            10/18/2019 12:23      11/17/2019 0:00      Post-Petition 3120623      $         3,535.15    $                  -   $       3,535.15        10/31/2019      -17 30 Days or Less
          111155   LOWES HOME CENTER LLC                            10/11/2019 14:03       1/19/2020 0:00      Post-Petition 3119986      $         5,232.00    $                  -   $       5,232.00        10/31/2019      -80 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/20/2019 9:45      12/29/2019 0:00       Pre-Petition 3117246      $           337.00    $                  -   $         337.00        10/31/2019      -59 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/19/2019 8:48      12/28/2019 0:00       Pre-Petition 3116926      $         4,087.50    $                  -   $       4,087.50        10/31/2019      -58 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/19/2019 9:27      12/28/2019 0:00       Pre-Petition 3116944      $        26,160.00    $                  -   $      26,160.00        10/31/2019      -58 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:14      12/26/2019 0:00       Pre-Petition 3116378      $         2,125.50    $                  -   $       2,125.50        10/31/2019      -56 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:21      12/26/2019 0:00       Pre-Petition 3116379      $         1,635.00    $                  -   $       1,635.00        10/31/2019      -56 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/17/2019 9:25      12/26/2019 0:00       Pre-Petition 3116381      $           654.00    $                  -   $         654.00        10/31/2019      -56 30 Days or Less
          111155   LOWES HOME CENTER LLC                             9/17/2019 15:35      12/26/2019 0:00       Pre-Petition 3116610      $         2,452.50    $                  -   $       2,452.50        10/31/2019      -56 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/4/2019 10:54      12/13/2019 0:00       Pre-Petition 3114148      $           981.00    $                  -   $         981.00        10/31/2019      -43 30 Days or Less
          111155   LOWES HOME CENTER LLC                              9/3/2019 10:59      12/12/2019 0:00       Pre-Petition 3113872      $           163.50    $                  -   $         163.50        10/31/2019      -42 30 Days or Less
          111155   LOWES HOME CENTER LLC                              8/29/2019 8:40       12/7/2019 0:00       Pre-Petition 3113387      $           981.00    $                  -   $         981.00        10/31/2019      -37 30 Days or Less
          111155   LOWES HOME CENTER LLC                              8/29/2019 9:15       12/7/2019 0:00       Pre-Petition 3113405      $         1,798.50    $                  -   $       1,798.50        10/31/2019      -37 30 Days or Less
          111155   LOWES HOME CENTER LLC                             8/26/2019 13:15       12/4/2019 0:00       Pre-Petition 3112701      $         2,779.50    $                  -   $       2,779.50        10/31/2019      -34 30 Days or Less
          111155   LOWES HOME CENTER LLC                             8/22/2019 11:24      11/30/2019 0:00       Pre-Petition 3112274      $           327.00    $                  -   $         327.00        10/31/2019      -30 30 Days or Less
          111155   LOWES HOME CENTER LLC                             8/21/2019 13:03      11/29/2019 0:00       Pre-Petition 3112007      $        12,099.00    $                  -   $      12,099.00        10/31/2019      -29 30 Days or Less
          111155   LOWES HOME CENTER LLC                             8/21/2019 13:14      11/29/2019 0:00       Pre-Petition 3112012      $         1,440.00    $                  -   $       1,440.00        10/31/2019      -29 30 Days or Less
          111155   LOWES HOME CENTER LLC                              8/19/2019 7:36      11/27/2019 0:00       Pre-Petition 3111259      $           654.00    $                  -   $         654.00        10/31/2019      -27 30 Days or Less
          111155   LOWES HOME CENTER LLC                             7/29/2019 12:53       11/6/2019 0:00       Pre-Petition 3107799      $           420.00    $                  -   $         420.00        10/31/2019       -6 30 Days or Less
          111155   LOWES HOME CENTER LLC                             7/29/2019 15:26       11/6/2019 0:00       Pre-Petition 3107864      $           210.00    $                  -   $         210.00        10/31/2019       -6 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/25/2019 8:36       11/2/2019 0:00       Pre-Petition 3107333      $        10,080.00    $                  -   $      10,080.00        10/31/2019       -2 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/18/2019 8:43      10/26/2019 0:00       Pre-Petition 3106222      $         1,308.00    $                  -   $       1,308.00        10/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                             7/18/2019 11:01      10/26/2019 0:00       Pre-Petition 3106258      $         2,707.50    $                  -   $       2,707.50        10/31/2019        5 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/12/2019 8:47      10/20/2019 0:00       Pre-Petition 3105353      $        14,677.50    $                  -   $      14,677.50        10/31/2019       11 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/12/2019 9:03      10/20/2019 0:00       Pre-Petition 3105358      $         9,406.50    $                  -   $       9,406.50        10/31/2019       11 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/12/2019 9:17      10/20/2019 0:00       Pre-Petition 3105379      $        21,000.00    $                  -   $      21,000.00        10/31/2019       11 30 Days or Less
          111155   LOWES HOME CENTER LLC                              7/12/2019 9:55      10/20/2019 0:00       Pre-Petition 3105411      $        14,187.00    $                  -   $      14,187.00        10/31/2019       11 30 Days or Less
          111155   LOWES HOME CENTER LLC                             7/12/2019 10:45      10/20/2019 0:00       Pre-Petition 3105428      $         6,675.00    $                  -   $       6,675.00        10/31/2019       11 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/21/2019 9:24       1/29/2020 0:00      Post-Petition 3120667      $           375.00    $                  -   $         375.00        10/31/2019      -90 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/16/2019 12:56       1/24/2020 0:00      Post-Petition 3120390      $           375.00    $                  -   $         375.00        10/31/2019      -85 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/16/2019 13:35       1/24/2020 0:00      Post-Petition 3120403      $           375.00    $                  -   $         375.00        10/31/2019      -85 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 11:46       1/22/2020 0:00      Post-Petition 3120067      $           375.00    $                  -   $         375.00        10/31/2019      -83 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 11:49       1/22/2020 0:00      Post-Petition 3120068      $           375.00    $                  -   $         375.00        10/31/2019      -83 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        10/14/2019 13:58       1/22/2020 0:00      Post-Petition 3120100      $           375.00    $                  -   $         375.00        10/31/2019      -83 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/11/2019 8:34       1/19/2020 0:00      Post-Petition 3119922      $           840.00    $                  -   $         840.00        10/31/2019      -80 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/11/2019 9:33       1/19/2020 0:00      Post-Petition 3119943      $           375.00    $                  -   $         375.00        10/31/2019      -80 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/8/2019 11:11       1/16/2020 0:00      Post-Petition 3119579      $           195.00    $                  -   $         195.00        10/31/2019      -77 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/8/2019 16:06       1/16/2020 0:00      Post-Petition 3119660      $           375.00    $                  -   $         375.00        10/31/2019      -77 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:26       1/15/2020 0:00      Post-Petition 3119412      $           375.00    $                  -   $         375.00        10/31/2019      -76 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:37       1/15/2020 0:00      Post-Petition 3119419      $           375.00    $                  -   $         375.00        10/31/2019      -76 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 10:38       1/15/2020 0:00      Post-Petition 3119421      $           375.00    $                  -   $         375.00        10/31/2019      -76 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 11:57       1/15/2020 0:00      Post-Petition 3119445      $           375.00    $                  -   $         375.00        10/31/2019      -76 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/7/2019 15:07       1/15/2020 0:00      Post-Petition 3119474      $           375.00    $                  -   $         375.00        10/31/2019      -76 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/4/2019 7:20       1/12/2020 0:00      Post-Petition 3119249      $           375.00    $                  -   $         375.00        10/31/2019      -73 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/4/2019 8:20       1/12/2020 0:00      Post-Petition 3119263      $           375.00    $                  -   $         375.00        10/31/2019      -73 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/3/2019 14:16       1/11/2020 0:00      Post-Petition 3119213      $            65.00    $                  -   $          65.00        10/31/2019      -72 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/2/2019 9:15       1/10/2020 0:00      Post-Petition 3118954      $           230.00    $                  -   $         230.00        10/31/2019      -71 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          10/2/2019 9:31       1/10/2020 0:00      Post-Petition 3118961      $           375.00    $                  -   $         375.00        10/31/2019      -71 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/2/2019 13:50       1/10/2020 0:00      Post-Petition 3119069      $           375.00    $                  -   $         375.00        10/31/2019      -71 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/1/2019 10:17        1/9/2020 0:00      Post-Petition 3118788      $           195.00    $                  -   $         195.00        10/31/2019      -70 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         10/1/2019 14:05        1/9/2020 0:00      Post-Petition 3118904      $            65.00    $                  -   $          65.00        10/31/2019      -70 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:40        1/8/2020 0:00      Post-Petition 3118518      $            65.00    $                  -   $          65.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:42        1/8/2020 0:00      Post-Petition 3118519      $            65.00    $                  -   $          65.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 7:44        1/8/2020 0:00      Post-Petition 3118520      $            65.00    $                  -   $          65.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/30/2019 8:00        1/8/2020 0:00      Post-Petition 3118534      $            69.00    $                  -   $          69.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:46        1/8/2020 0:00      Post-Petition 3118617      $            65.00    $                  -   $          65.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:53        1/8/2020 0:00      Post-Petition 3118620      $           510.00    $                  -   $         510.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 10:59        1/8/2020 0:00      Post-Petition 3118623      $           375.00    $                  -   $         375.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/30/2019 11:02        1/8/2020 0:00      Post-Petition 3118626      $           375.00    $                  -   $         375.00        10/31/2019      -69 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/27/2019 8:04        1/5/2020 0:00       Pre-Petition 3118399      $            65.00    $                  -   $          65.00        10/31/2019      -66 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/27/2019 8:19        1/5/2020 0:00       Pre-Petition 3118403      $           200.00    $                  -   $         200.00        10/31/2019      -66 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/27/2019 12:30        1/5/2020 0:00       Pre-Petition 3118501      $           510.00    $                  -   $         510.00        10/31/2019      -66 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/26/2019 7:49        1/4/2020 0:00       Pre-Petition 3118244      $           160.00    $                  -   $         160.00        10/31/2019      -65 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/25/2019 9:26        1/3/2020 0:00       Pre-Petition 3118000      $           510.00    $                  -   $         510.00        10/31/2019      -64 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/25/2019 9:57        1/3/2020 0:00       Pre-Petition 3118015      $           195.00    $                  -   $         195.00        10/31/2019      -64 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/25/2019 13:07        1/3/2020 0:00       Pre-Petition 3118151      $            69.00    $                  -   $          69.00        10/31/2019      -64 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/24/2019 7:25        1/2/2020 0:00       Pre-Petition 3117687      $           230.00    $                  -   $         230.00        10/31/2019      -63 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/24/2019 15:55        1/2/2020 0:00       Pre-Petition 3117885      $            65.00    $                  -   $          65.00        10/31/2019      -63 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 7:32        1/1/2020 0:00       Pre-Petition 3117405      $            65.00    $                  -   $          65.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 8:25        1/1/2020 0:00       Pre-Petition 3117418      $           195.00    $                  -   $         195.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/23/2019 8:39        1/1/2020 0:00       Pre-Petition 3117425      $           375.00    $                  -   $         375.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 14:54        1/1/2020 0:00       Pre-Petition 3117602      $           510.00    $                  -   $         510.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 15:30        1/1/2020 0:00       Pre-Petition 3117624      $           200.00    $                  -   $         200.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/23/2019 15:47        1/1/2020 0:00       Pre-Petition 3117633      $         1,010.00    $                  -   $       1,010.00        10/31/2019      -62 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/20/2019 9:08      12/29/2019 0:00       Pre-Petition 3117230      $         1,010.00    $                  -   $       1,010.00        10/31/2019      -59 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/19/2019 16:25      12/28/2019 0:00       Pre-Petition 3117165      $           230.00    $                  -   $         230.00        10/31/2019      -58 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/18/2019 14:19      12/27/2019 0:00       Pre-Petition 3116848      $            59.00    $                  -   $          59.00        10/31/2019      -57 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/17/2019 9:34      12/26/2019 0:00       Pre-Petition 3116391      $           510.00    $                  -   $         510.00        10/31/2019      -56 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/17/2019 15:00      12/26/2019 0:00       Pre-Petition 3116582      $            65.00    $                  -   $          65.00        10/31/2019      -56 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/16/2019 15:36      12/25/2019 0:00       Pre-Petition 3116311      $           200.00    $                  -   $         200.00        10/31/2019      -55 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/16/2019 15:40      12/25/2019 0:00       Pre-Petition 3116314      $           160.00    $                  -   $         160.00        10/31/2019      -55 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/16/2019 16:12      12/25/2019 0:00       Pre-Petition 3116331      $           375.00    $                  -   $         375.00        10/31/2019      -55 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/12/2019 10:26      12/21/2019 0:00       Pre-Petition 3115713      $           375.00    $                  -   $         375.00        10/31/2019      -51 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/12/2019 15:09      12/21/2019 0:00       Pre-Petition 3115862      $            59.00    $                  -   $          59.00        10/31/2019      -51 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/12/2019 15:13      12/21/2019 0:00       Pre-Petition 3115865      $            65.00    $                  -   $          65.00        10/31/2019      -51 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/11/2019 8:59      12/20/2019 0:00       Pre-Petition 3115371      $           160.00    $                  -   $         160.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/11/2019 9:14      12/20/2019 0:00       Pre-Petition 3115381      $           375.00    $                  -   $         375.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/11/2019 11:57      12/20/2019 0:00       Pre-Petition 3115456      $            65.00    $                  -   $          65.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/11/2019 12:46      12/20/2019 0:00       Pre-Petition 3115463      $            69.00    $                  -   $          69.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/11/2019 14:20      12/20/2019 0:00       Pre-Petition 3115534      $           375.00    $                  -   $         375.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/11/2019 15:26      12/20/2019 0:00       Pre-Petition 3115568      $            65.00    $                  -   $          65.00        10/31/2019      -50 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                         9/10/2019 15:17      12/19/2019 0:00       Pre-Petition 3115308      $           160.00    $                  -   $         160.00        10/31/2019      -49 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/9/2019 7:52     12/18/2019 0:00       Pre-Petition 3114843      $            65.00    $                  -   $          65.00        10/31/2019      -48 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/9/2019 7:55     12/18/2019 0:00       Pre-Petition 3114844      $            65.00    $                  -   $          65.00        10/31/2019      -48 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/9/2019 7:57     12/18/2019 0:00       Pre-Petition 3114845      $            65.00    $                  -   $          65.00        10/31/2019      -48 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/9/2019 11:59      12/18/2019 0:00       Pre-Petition 3114912      $           375.00    $                  -   $         375.00        10/31/2019      -48 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/9/2019 12:34      12/18/2019 0:00       Pre-Petition 3114923      $           160.00    $                  -   $         160.00        10/31/2019      -48 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/6/2019 8:24     12/15/2019 0:00       Pre-Petition 3114610      $            65.00    $                  -   $          65.00        10/31/2019      -45 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/6/2019 8:49     12/15/2019 0:00       Pre-Petition 3114623      $           195.00    $                  -   $         195.00        10/31/2019      -45 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/6/2019 9:44     12/15/2019 0:00       Pre-Petition 3114677      $            69.00    $                  -   $          69.00        10/31/2019      -45 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/6/2019 12:00      12/15/2019 0:00       Pre-Petition 3114755      $           230.00    $                  -   $         230.00        10/31/2019      -45 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/5/2019 11:29      12/14/2019 0:00       Pre-Petition 3114409      $            65.00    $                  -   $          65.00        10/31/2019      -44 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/5/2019 13:42      12/14/2019 0:00       Pre-Petition 3114466      $           200.00    $                  -   $         200.00        10/31/2019      -44 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/5/2019 16:01      12/14/2019 0:00       Pre-Petition 3114547      $           195.00    $                  -   $         195.00        10/31/2019      -44 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/4/2019 16:25      12/13/2019 0:00       Pre-Petition 3114252      $            65.00    $                  -   $          65.00        10/31/2019      -43 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/3/2019 7:23     12/12/2019 0:00       Pre-Petition 3113765      $          (840.00)   $                  -   $        (840.00)       10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/3/2019 7:42     12/12/2019 0:00       Pre-Petition 3113771      $            65.00    $                  -   $          65.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                            9/3/2019 9:35     12/12/2019 0:00       Pre-Petition 3113832      $            69.00    $                  -   $          69.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          9/3/2019 11:38      12/12/2019 0:00       Pre-Petition 3113893      $            65.00    $                  -   $          65.00        10/31/2019      -42 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                           Entered:11/21/19 10:50:57 Page23 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                         invoice_date        net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts       amount_due        period end       days     Bucket
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 13:35      12/12/2019 0:00       Pre-Petition 3113927      $           128.00    $                  -   $         128.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 13:45      12/12/2019 0:00       Pre-Petition 3113940      $           195.00    $                  -   $         195.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 13:56      12/12/2019 0:00       Pre-Petition 3113949      $           195.00    $                  -   $         195.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 15:22      12/12/2019 0:00       Pre-Petition 3113972      $            65.00    $                  -   $          65.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 15:24      12/12/2019 0:00       Pre-Petition 3113974      $            65.00    $                  -   $          65.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        9/3/2019 16:18      12/12/2019 0:00       Pre-Petition 3114005      $           375.00    $                  -   $         375.00        10/31/2019      -42 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/30/2019 9:35       12/8/2019 0:00       Pre-Petition 3113661      $           230.00    $                  -   $         230.00        10/31/2019      -38 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/30/2019 12:47       12/8/2019 0:00       Pre-Petition 3113733      $           375.00    $                  -   $         375.00        10/31/2019      -38 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/29/2019 9:14       12/7/2019 0:00       Pre-Petition 3113404      $            65.00    $                  -   $          65.00        10/31/2019      -37 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/29/2019 9:43       12/7/2019 0:00       Pre-Petition 3113425      $            69.00    $                  -   $          69.00        10/31/2019      -37 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/29/2019 15:34       12/7/2019 0:00       Pre-Petition 3113608      $           375.00    $                  -   $         375.00        10/31/2019      -37 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/28/2019 11:23       12/6/2019 0:00       Pre-Petition 3113207      $            65.00    $                  -   $          65.00        10/31/2019      -36 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/28/2019 11:33       12/6/2019 0:00       Pre-Petition 3113215      $           375.00    $                  -   $         375.00        10/31/2019      -36 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/28/2019 15:19       12/6/2019 0:00       Pre-Petition 3113311      $           510.00    $                  -   $         510.00        10/31/2019      -36 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/27/2019 7:53       12/5/2019 0:00       Pre-Petition 3112826      $           195.00    $                  -   $         195.00        10/31/2019      -35 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/27/2019 10:37       12/5/2019 0:00       Pre-Petition 3112939      $         1,010.00    $                  -   $       1,010.00        10/31/2019      -35 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/27/2019 13:56       12/5/2019 0:00       Pre-Petition 3113008      $           195.00    $                  -   $         195.00        10/31/2019      -35 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/26/2019 7:43       12/4/2019 0:00       Pre-Petition 3112531      $           195.00    $                  -   $         195.00        10/31/2019      -34 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/23/2019 8:03       12/1/2019 0:00       Pre-Petition 3112384      $           130.00    $                  -   $         130.00        10/31/2019      -31 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/22/2019 9:18      11/30/2019 0:00       Pre-Petition 3112204      $           200.00    $                  -   $         200.00        10/31/2019      -30 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/21/2019 15:16      11/29/2019 0:00       Pre-Petition 3112078      $           230.00    $                  -   $         230.00        10/31/2019      -29 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/21/2019 15:21      11/29/2019 0:00       Pre-Petition 3112083      $           195.00    $                  -   $         195.00        10/31/2019      -29 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/20/2019 8:47      11/28/2019 0:00       Pre-Petition 3111603      $         1,010.00    $                  -   $       1,010.00        10/31/2019      -28 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/20/2019 9:07      11/28/2019 0:00       Pre-Petition 3111624      $           840.00    $                  -   $         840.00        10/31/2019      -28 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/16/2019 8:17      11/24/2019 0:00       Pre-Petition 3111132      $            69.00    $                  -   $          69.00        10/31/2019      -24 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/14/2019 9:31      11/22/2019 0:00       Pre-Petition 3110705      $           160.00    $                  -   $         160.00        10/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/14/2019 10:51      11/22/2019 0:00       Pre-Petition 3110807      $            65.00    $                  -   $          65.00        10/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/14/2019 15:30      11/22/2019 0:00       Pre-Petition 3110880      $            59.00    $                  -   $          59.00        10/31/2019      -22 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       8/13/2019 11:38      11/21/2019 0:00       Pre-Petition 3110375      $           195.00    $                  -   $         195.00        10/31/2019      -21 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/8/2019 8:19     11/16/2019 0:00       Pre-Petition 3109753      $           160.00    $                  -   $         160.00        10/31/2019      -16 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/7/2019 11:31      11/15/2019 0:00       Pre-Petition 3109552      $           230.00    $                  -   $         230.00        10/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        8/7/2019 15:56      11/15/2019 0:00       Pre-Petition 3109682      $            65.00    $                  -   $          65.00        10/31/2019      -15 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/6/2019 9:35     11/14/2019 0:00       Pre-Petition 3109298      $           160.00    $                  -   $         160.00        10/31/2019      -14 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/5/2019 8:17     11/13/2019 0:00       Pre-Petition 3108908      $            65.00    $                  -   $          65.00        10/31/2019      -13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/5/2019 8:19     11/13/2019 0:00       Pre-Petition 3108909      $            65.00    $                  -   $          65.00        10/31/2019      -13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/5/2019 9:11     11/13/2019 0:00       Pre-Petition 3108930      $           160.00    $                  -   $         160.00        10/31/2019      -13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                          8/5/2019 9:14     11/13/2019 0:00       Pre-Petition 3108933      $           160.00    $                  -   $         160.00        10/31/2019      -13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/31/2019 9:48       11/8/2019 0:00       Pre-Petition 3108231      $           160.00    $                  -   $         160.00        10/31/2019       -8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/30/2019 11:00       11/7/2019 0:00       Pre-Petition 3108035      $           195.00    $                  -   $         195.00        10/31/2019       -7 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/30/2019 14:47       11/7/2019 0:00       Pre-Petition 3108139      $            59.00    $                  -   $          59.00        10/31/2019       -7 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/29/2019 8:13       11/6/2019 0:00       Pre-Petition 3107643      $            65.00    $                  -   $          65.00        10/31/2019       -6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/29/2019 9:01       11/6/2019 0:00       Pre-Petition 3107678      $            65.00    $                  -   $          65.00        10/31/2019       -6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/29/2019 9:03       11/6/2019 0:00       Pre-Petition 3107679      $            65.00    $                  -   $          65.00        10/31/2019       -6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/29/2019 9:05       11/6/2019 0:00       Pre-Petition 3107681      $            65.00    $                  -   $          65.00        10/31/2019       -6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/26/2019 8:26       11/3/2019 0:00       Pre-Petition 3107519      $            69.00    $                  -   $          69.00        10/31/2019       -3 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/25/2019 8:23       11/2/2019 0:00       Pre-Petition 3107328      $            65.00    $                  -   $          65.00        10/31/2019       -2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/25/2019 8:56       11/2/2019 0:00       Pre-Petition 3107343      $           510.00    $                  -   $         510.00        10/31/2019       -2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/25/2019 14:51       11/2/2019 0:00       Pre-Petition 3107452      $            65.00    $                  -   $          65.00        10/31/2019       -2 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/24/2019 9:15       11/1/2019 0:00       Pre-Petition 3107116      $            65.00    $                  -   $          65.00        10/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/24/2019 9:57       11/1/2019 0:00       Pre-Petition 3107157      $            65.00    $                  -   $          65.00        10/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/24/2019 11:34       11/1/2019 0:00       Pre-Petition 3107218      $            65.00    $                  -   $          65.00        10/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/24/2019 15:19       11/1/2019 0:00       Pre-Petition 3107291      $           200.00    $                  -   $         200.00        10/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/24/2019 15:40       11/1/2019 0:00       Pre-Petition 3107304      $           160.00    $                  -   $         160.00        10/31/2019       -1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/22/2019 11:02      10/30/2019 0:00       Pre-Petition 3106560      $           510.00    $                  -   $         510.00        10/31/2019        1 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/19/2019 8:21      10/27/2019 0:00       Pre-Petition 3106384      $            65.00    $                  -   $          65.00        10/31/2019        4 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/18/2019 11:36      10/26/2019 0:00       Pre-Petition 3106266      $           230.00    $                  -   $         230.00        10/31/2019        5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/18/2019 14:16      10/26/2019 0:00       Pre-Petition 3106325      $           130.00    $                  -   $         130.00        10/31/2019        5 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                        7/17/2019 8:10      10/25/2019 0:00       Pre-Petition 3105977      $            69.00    $                  -   $          69.00        10/31/2019        6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/17/2019 13:21      10/25/2019 0:00       Pre-Petition 3106116      $           130.00    $                  -   $         130.00        10/31/2019        6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/17/2019 15:21      10/25/2019 0:00       Pre-Petition 3106161      $            65.00    $                  -   $          65.00        10/31/2019        6 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/16/2019 10:26      10/24/2019 0:00       Pre-Petition 3105805      $            65.00    $                  -   $          65.00        10/31/2019        7 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/16/2019 10:28      10/24/2019 0:00       Pre-Petition 3105809      $            65.00    $                  -   $          65.00        10/31/2019        7 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/16/2019 10:58      10/24/2019 0:00       Pre-Petition 3105840      $           160.00    $                  -   $         160.00        10/31/2019        7 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/15/2019 10:47      10/23/2019 0:00       Pre-Petition 3105567      $           200.00    $                  -   $         200.00        10/31/2019        8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/15/2019 10:49      10/23/2019 0:00       Pre-Petition 3105569      $           230.00    $                  -   $         230.00        10/31/2019        8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/15/2019 15:51      10/23/2019 0:00       Pre-Petition 3105670      $            65.00    $                  -   $          65.00        10/31/2019        8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/15/2019 15:55      10/23/2019 0:00       Pre-Petition 3105672      $            65.00    $                  -   $          65.00        10/31/2019        8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/15/2019 16:12      10/23/2019 0:00       Pre-Petition 3105684      $           195.00    $                  -   $         195.00        10/31/2019        8 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/12/2019 10:36      10/20/2019 0:00       Pre-Petition 3105423      $           200.00    $                  -   $         200.00        10/31/2019       11 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/12/2019 10:45      10/20/2019 0:00       Pre-Petition 3105427      $           195.00    $                  -   $         195.00        10/31/2019       11 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/12/2019 11:13      10/20/2019 0:00       Pre-Petition 3105455      $           230.00    $                  -   $         230.00        10/31/2019       11 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/11/2019 15:42      10/19/2019 0:00       Pre-Petition 3105308      $            65.00    $                  -   $          65.00        10/31/2019       12 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 10:48      10/18/2019 0:00       Pre-Petition 3104890      $           230.00    $                  -   $         230.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 11:42      10/18/2019 0:00       Pre-Petition 3104924      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 11:44      10/18/2019 0:00       Pre-Petition 3104926      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 11:51      10/18/2019 0:00       Pre-Petition 3104930      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 13:51      10/18/2019 0:00       Pre-Petition 3104987      $            59.00    $                  -   $          59.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 14:45      10/18/2019 0:00       Pre-Petition 3105024      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 14:49      10/18/2019 0:00       Pre-Petition 3105028      $           130.00    $                  -   $         130.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 14:50      10/18/2019 0:00       Pre-Petition 3105029      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 15:31      10/18/2019 0:00       Pre-Petition 3105063      $           160.00    $                  -   $         160.00        10/31/2019       13 30 Days or Less
          128642   LOWES HOME CENTER LLC SOS                       7/10/2019 15:53      10/18/2019 0:00       Pre-Petition 3105080      $            65.00    $                  -   $          65.00        10/31/2019       13 30 Days or Less
          182296   Marine General                                  10/17/2019 7:43      11/16/2019 0:00      Post-Petition 3120447      $         3,701.00    $                  -   $       3,701.00        10/31/2019      -16 30 Days or Less
          127437   MFA INCORPORATED                                 10/9/2019 8:48       12/8/2019 0:00      Post-Petition 3119719      $           266.29    $                  -   $         266.29        10/31/2019      -38 30 Days or Less
          117291   MIDSTATES DISTRIBUTING COMPANY-V22090          10/28/2019 15:04      11/27/2019 0:00      Post-Petition 3121377      $            37.24    $                  -   $          37.24        10/31/2019      -27 30 Days or Less
          117291   MIDSTATES DISTRIBUTING COMPANY-V22090           9/19/2019 16:15      10/19/2019 0:00       Pre-Petition 3117163      $           138.90    $                  -   $         138.90        10/31/2019       12 30 Days or Less
          117291   MIDSTATES DISTRIBUTING COMPANY-V22090           9/12/2019 13:54      10/12/2019 0:00       Pre-Petition 3115816      $         4,005.24    $                  -   $       4,005.24        10/31/2019       19 30 Days or Less
          117291   MIDSTATES DISTRIBUTING COMPANY-V22090           8/26/2019 10:41       9/25/2019 0:00       Pre-Petition 3112608      $         4,778.20    $                  -   $       4,778.20        10/31/2019       36 31 to 60 Days
          154031   MID-STATES DISTRIBUTING, LLC                   10/21/2019 11:11       1/19/2020 0:00      Post-Petition 3120692      $        11,900.00    $                  -   $      11,900.00        10/31/2019      -80 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                   10/16/2019 14:47       1/14/2020 0:00      Post-Petition 3120421      $        10,710.00    $                  -   $      10,710.00        10/31/2019      -75 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     10/4/2019 9:47        1/2/2020 0:00      Post-Petition 3119304      $          (395.00)   $                  -   $        (395.00)       10/31/2019      -63 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                    10/2/2019 16:05      12/31/2019 0:00      Post-Petition 3119092      $        11,305.00    $                  -   $      11,305.00        10/31/2019      -61 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                    9/24/2019 13:14      12/23/2019 0:00       Pre-Petition 3117827      $        28,063.00    $                  -   $      28,063.00        10/31/2019      -53 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                      7/9/2019 9:51       10/7/2019 0:00       Pre-Petition 3104690      $        26,232.00    $                  -   $      26,232.00        10/31/2019       24 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     7/9/2019 12:42       10/7/2019 0:00       Pre-Petition 3104731      $        42,351.00    $                  -   $      42,351.00        10/31/2019       24 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     7/9/2019 13:58       10/7/2019 0:00       Pre-Petition 3104761      $        47,005.00    $                  -   $      47,005.00        10/31/2019       24 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     7/9/2019 15:13       10/7/2019 0:00       Pre-Petition 3104776      $        18,535.00    $                  -   $      18,535.00        10/31/2019       24 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     7/8/2019 11:39       10/6/2019 0:00       Pre-Petition 3104475      $        41,704.00    $                  -   $      41,704.00        10/31/2019       25 30 Days or Less
          154031   MID-STATES DISTRIBUTING, LLC                     7/8/2019 12:43       10/6/2019 0:00       Pre-Petition 3104491      $        51,975.00    $                  -   $      51,975.00        10/31/2019       25 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT     10/17/2019 10:52       1/15/2020 0:00      Post-Petition 3120477      $       (18,000.00)   $                  -   $     (18,000.00)       10/31/2019      -76 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       10/4/2019 9:26        1/2/2020 0:00      Post-Petition 3119287      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -63 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:14      12/22/2019 0:00       Pre-Petition 3117637      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:17      12/22/2019 0:00       Pre-Petition 3117640      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:20      12/22/2019 0:00       Pre-Petition 3117642      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:24      12/22/2019 0:00       Pre-Petition 3117644      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:25      12/22/2019 0:00       Pre-Petition 3117648      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT      9/23/2019 16:27      12/22/2019 0:00       Pre-Petition 3117650      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -52 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       9/17/2019 8:04      12/16/2019 0:00       Pre-Petition 3116360      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -46 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       9/17/2019 8:06      12/16/2019 0:00       Pre-Petition 3116361      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -46 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 8:38      12/5/2019 0:00       Pre-Petition 3114618      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 8:42      12/5/2019 0:00       Pre-Petition 3114620      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 8:53      12/5/2019 0:00       Pre-Petition 3114626      $        17,745.00    $                  -   $      17,745.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 8:56      12/5/2019 0:00       Pre-Petition 3114629      $        22,308.00    $                  -   $      22,308.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 8:59      12/5/2019 0:00       Pre-Petition 3114634      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 9:03      12/5/2019 0:00       Pre-Petition 3114638      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT         9/6/2019 9:05      12/5/2019 0:00       Pre-Petition 3114640      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -35 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:50      11/21/2019 0:00       Pre-Petition 3112423      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -21 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:50      11/21/2019 0:00       Pre-Petition 3112424      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -21 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:50      11/21/2019 0:00       Pre-Petition 3112425      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -21 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:51      11/21/2019 0:00       Pre-Petition 3112426      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -21 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:51      11/21/2019 0:00       Pre-Petition 3112427      $        40,053.00    $                  -   $      40,053.00        10/31/2019      -21 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                           Entered:11/21/19 10:50:57 Page24 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                         invoice_date        net_due_date        Pre or Post        invoice_no   total_amount          Partial Receipts        amount_due        period end       days     Bucket
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       8/23/2019 9:51      11/21/2019 0:00       Pre-Petition 3112428      $        40,053.00    $                -      $      40,053.00        10/31/2019      -21 30 Days or Less
          148172   MID-STATES DISTRIBUTING, LLC DIRECT IMPORT       7/25/2019 0:00      10/23/2019 0:00       Pre-Petition 3108742      $      (379,800.44)   $        (198,900.19)   $    (180,900.25)       10/31/2019        8 30 Days or Less
          123278   MILLS FLEET FARM                                9/30/2019 10:39      11/29/2019 0:00      Post-Petition 3119233      $        42,845.00    $                -      $      42,845.00        10/31/2019      -29 30 Days or Less
          123278   MILLS FLEET FARM                                9/26/2019 10:47      11/25/2019 0:00       Pre-Petition 3118257      $        37,703.60    $                -      $      37,703.60        10/31/2019      -25 30 Days or Less
          123278   MILLS FLEET FARM                                9/24/2019 10:26      11/23/2019 0:00       Pre-Petition 3117727      $        90,831.40    $                -      $      90,831.40        10/31/2019      -23 30 Days or Less
          123278   MILLS FLEET FARM                                 9/18/2019 9:02      11/17/2019 0:00       Pre-Petition 3116734      $        42,845.00    $                -      $      42,845.00        10/31/2019      -17 30 Days or Less
          123278   MILLS FLEET FARM                                 9/18/2019 9:04      11/17/2019 0:00       Pre-Petition 3116732      $        (1,591.25)   $                -      $      (1,591.25)       10/31/2019      -17 30 Days or Less
          123278   MILLS FLEET FARM                                 3/6/2019 13:57        5/5/2019 0:00       Pre-Petition 3087227      $            59.94    $                -      $          59.94        10/31/2019      179 Over 90 Days
          123278   MILLS FLEET FARM                                   2/7/2019 7:43       4/8/2019 0:00       Pre-Petition 3084629      $        (6,768.75)   $                -      $      (6,768.75)       10/31/2019      206 Over 90 Days
          136296   Murdoch's Ranch & Home Supply                  10/30/2019 11:50      11/29/2019 0:00      Post-Petition 3121569      $            97.58    $                -      $          97.58        10/31/2019      -29 30 Days or Less
          136296   Murdoch's Ranch & Home Supply                   10/17/2019 8:47      11/16/2019 0:00      Post-Petition 3120456      $            45.22    $                -      $          45.22        10/31/2019      -16 30 Days or Less
          136296   Murdoch's Ranch & Home Supply                    10/3/2019 8:47       11/2/2019 0:00      Post-Petition 3119102      $           (89.00)   $                -      $         (89.00)       10/31/2019       -2 30 Days or Less
          136296   Murdoch's Ranch & Home Supply                    10/2/2019 9:32       11/1/2019 0:00      Post-Petition 3118962      $            48.39    $                -      $          48.39        10/31/2019       -1 30 Days or Less
          122235   NINGBO NGP INDUSTRY CO., LTD.                  10/17/2019 12:02      10/17/2019 0:00      Post-Petition 3120503      $        51,432.85    $                -      $      51,432.85        10/31/2019       14 30 Days or Less
          162894   PEAVEY INDUSTRIES                              10/28/2019 15:36      12/27/2019 0:00      Post-Petition 3121388      $        (1,350.00)   $                -      $      (1,350.00)       10/31/2019      -57 30 Days or Less
          162894   PEAVEY INDUSTRIES                                  9/4/2019 9:37      11/3/2019 0:00       Pre-Petition 3114117      $        (1,775.00)   $                -      $      (1,775.00)       10/31/2019       -3 30 Days or Less
          162894   PEAVEY INDUSTRIES                                  9/3/2019 8:59      11/2/2019 0:00       Pre-Petition 3113802      $        (1,350.00)   $                -      $      (1,350.00)       10/31/2019       -2 30 Days or Less
          162894   PEAVEY INDUSTRIES                                8/19/2019 0:00      10/18/2019 0:00       Pre-Petition 3111369      $        (1,350.00)   $                -      $      (1,350.00)       10/31/2019       13 30 Days or Less
          111158   POWER EQUIPMENT DIRECT                           9/12/2019 8:22      11/11/2019 0:00       Pre-Petition 3115645      $           440.00    $                -      $         440.00        10/31/2019      -11 30 Days or Less
          182691   Reed’s Family Outfitters                        10/29/2019 9:58      10/29/2019 0:00      Post-Petition 3121470      $         4,575.91    $                -      $       4,575.91        10/31/2019        2 30 Days or Less
          162329   RGS                                              9/10/2019 8:48       11/9/2019 0:00       Pre-Petition 3115152      $         2,472.53    $                -      $       2,472.53        10/31/2019       -9 30 Days or Less
          111162   RURAL KING                                      10/25/2019 8:47      11/24/2019 0:00      Post-Petition 3121152      $            37.12    $                -      $          37.12        10/31/2019      -24 30 Days or Less
          111162   RURAL KING                                      10/3/2019 16:10       11/2/2019 0:00      Post-Petition 3119244      $         1,089.99    $                -      $       1,089.99        10/31/2019       -2 30 Days or Less
          111162   RURAL KING                                      7/11/2019 11:47       8/10/2019 0:00       Pre-Petition 3105221      $         5,814.99    $                -      $       5,814.99        10/31/2019       82 61 to 90 Days
          166846   SCHEELS SPORTING GOODS                          10/7/2019 11:43       12/6/2019 0:00      Post-Petition 3119442      $           270.00    $                -      $         270.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 16:55       12/6/2019 0:00      Post-Petition 3119509      $         1,460.00    $                -      $       1,460.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 17:03       12/6/2019 0:00      Post-Petition 3119510      $         1,730.00    $                -      $       1,730.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 17:10       12/6/2019 0:00      Post-Petition 3119511      $         1,365.00    $                -      $       1,365.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 17:15       12/6/2019 0:00      Post-Petition 3119512      $         1,730.00    $                -      $       1,730.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 17:19       12/6/2019 0:00      Post-Petition 3119513      $         1,000.00    $                -      $       1,000.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          10/7/2019 17:24       12/6/2019 0:00      Post-Petition 3119514      $         1,730.00    $                -      $       1,730.00        10/31/2019      -36 30 Days or Less
          166846   SCHEELS SPORTING GOODS                          9/30/2019 15:47      11/29/2019 0:00      Post-Petition 3118713      $         1,700.00    $                -      $       1,700.00        10/31/2019      -29 30 Days or Less
          111164   SHIPTONS BIG R                                   10/2/2019 9:21       12/1/2019 0:00      Post-Petition 3118956      $         4,750.00    $                -      $       4,750.00        10/31/2019      -31 30 Days or Less
          111164   SHIPTONS BIG R                                  10/2/2019 13:40       12/1/2019 0:00      Post-Petition 3119068      $        (4,750.00)   $                -      $      (4,750.00)       10/31/2019      -31 30 Days or Less
          111164   SHIPTONS BIG R                                  10/2/2019 14:05       12/1/2019 0:00      Post-Petition 3119076      $         4,750.00    $                -      $       4,750.00        10/31/2019      -31 30 Days or Less
          137772   SMA, INC                                       10/25/2019 11:31      12/24/2019 0:00      Post-Petition 3121184      $        (5,091.85)   $                -      $      (5,091.85)       10/31/2019      -54 30 Days or Less
          137772   SMA, INC                                        10/22/2019 9:41      12/21/2019 0:00      Post-Petition 3120800      $           (33.90)   $                -      $         (33.90)       10/31/2019      -51 30 Days or Less
          137772   SMA, INC                                       10/22/2019 14:23      12/21/2019 0:00      Post-Petition 3120880      $         1,062.96    $                -      $       1,062.96        10/31/2019      -51 30 Days or Less
          137772   SMA, INC                                        10/9/2019 11:33       12/8/2019 0:00      Post-Petition 3119723      $         2,324.63    $                -      $       2,324.63        10/31/2019      -38 30 Days or Less
          137772   SMA, INC                                         9/9/2019 14:48       11/8/2019 0:00       Pre-Petition 3115021      $         2,750.67    $                -      $       2,750.67        10/31/2019       -8 30 Days or Less
          137772   SMA, INC                                        5/29/2019 12:20       7/28/2019 0:00       Pre-Petition 3098487      $         1,511.80    $                -      $       1,511.80        10/31/2019       95 Over 90 Days
          182201   SPORTS SPECIALISTS OF MILW INC                 10/18/2019 12:12      10/18/2019 0:00      Post-Petition 3120622      $        19,895.00    $                -      $      19,895.00        10/31/2019       13 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                    10/10/2019 14:58       12/9/2019 0:00      Post-Petition 3119903      $         1,694.19    $                -      $       1,694.19        10/31/2019      -39 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                     9/27/2019 11:36      11/26/2019 0:00       Pre-Petition 3118487      $           886.40    $                -      $         886.40        10/31/2019      -26 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                      9/9/2019 14:20       11/8/2019 0:00       Pre-Petition 3115012      $         1,116.58    $                -      $       1,116.58        10/31/2019       -8 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                      8/23/2019 7:58      10/22/2019 0:00       Pre-Petition 3112381      $           (33.34)   $                -      $         (33.34)       10/31/2019        9 30 Days or Less
          126066   THE FAMILY CENTER WAREHOUSE                     7/16/2019 11:12       9/14/2019 0:00       Pre-Petition 3105846      $           (25.20)   $                -      $         (25.20)       10/31/2019       47 31 to 60 Days
          126066   THE FAMILY CENTER WAREHOUSE                     6/13/2019 14:34       8/12/2019 0:00       Pre-Petition 3100998      $          (143.36)   $                -      $        (143.36)       10/31/2019       80 61 to 90 Days
          126066   THE FAMILY CENTER WAREHOUSE                      6/4/2019 15:40        8/3/2019 0:00       Pre-Petition 3099505      $         1,231.20    $                -      $       1,231.20        10/31/2019       89 61 to 90 Days
          111165   TIMPTE INC.                                    10/28/2019 14:57      11/27/2019 0:00      Post-Petition 3121372      $         1,412.50    $                -      $       1,412.50        10/31/2019      -27 30 Days or Less
          111165   TIMPTE INC.                                    10/28/2019 14:57      11/27/2019 0:00      Post-Petition 3121373      $         1,130.00    $                -      $       1,130.00        10/31/2019      -27 30 Days or Less
          111165   TIMPTE INC.                                    10/22/2019 14:31      11/21/2019 0:00      Post-Petition 3120887      $           285.90    $                -      $         285.90        10/31/2019      -21 30 Days or Less
          111165   TIMPTE INC.                                    10/21/2019 14:46      11/20/2019 0:00      Post-Petition 3120760      $         3,786.00    $                -      $       3,786.00        10/31/2019      -20 30 Days or Less
          111165   TIMPTE INC.                                     10/17/2019 9:49      11/16/2019 0:00      Post-Petition 3120469      $           486.00    $                -      $         486.00        10/31/2019      -16 30 Days or Less
          111165   TIMPTE INC.                                    10/16/2019 13:56      11/15/2019 0:00      Post-Petition 3120408      $         2,825.00    $                -      $       2,825.00        10/31/2019      -15 30 Days or Less
          111165   TIMPTE INC.                                     10/8/2019 15:50       11/7/2019 0:00      Post-Petition 3119652      $         3,786.00    $                -      $       3,786.00        10/31/2019       -7 30 Days or Less
          111165   TIMPTE INC.                                     10/8/2019 15:51       11/7/2019 0:00      Post-Petition 3119653      $         1,130.00    $                -      $       1,130.00        10/31/2019       -7 30 Days or Less
          111165   TIMPTE INC.                                     10/8/2019 15:52       11/7/2019 0:00      Post-Petition 3119654      $           388.80    $                -      $         388.80        10/31/2019       -7 30 Days or Less
          127098   TRACTOR SUPPLY COMPANY - DIRECT IMPORT          9/25/2019 10:08      11/24/2019 0:00       Pre-Petition 3118018      $        (2,023.19)   $                -      $      (2,023.19)       10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC              10/17/2019 14:01      12/16/2019 0:00      Post-Petition 3120523      $          (345.00)   $                -      $        (345.00)       10/31/2019      -46 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC              10/16/2019 16:58      12/15/2019 0:00      Post-Petition 3120443      $        22,080.00    $                -      $      22,080.00        10/31/2019      -45 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/10/2019 6:53       12/9/2019 0:00      Post-Petition 3119823      $        19,320.00    $                -      $      19,320.00        10/31/2019      -39 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/9/2019 15:30       12/8/2019 0:00      Post-Petition 3119807      $          (345.00)   $                -      $        (345.00)       10/31/2019      -38 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                10/8/2019 9:48       12/7/2019 0:00      Post-Petition 3119569      $        13,800.00    $                -      $      13,800.00        10/31/2019      -37 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/8/2019 13:41       12/7/2019 0:00      Post-Petition 3119601      $        33,120.00    $                -      $      33,120.00        10/31/2019      -37 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/8/2019 15:13       12/7/2019 0:00      Post-Petition 3119641      $          (345.00)   $                -      $        (345.00)       10/31/2019      -37 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/7/2019 12:38       12/6/2019 0:00      Post-Petition 3119450      $         8,280.00    $                -      $       8,280.00        10/31/2019      -36 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/7/2019 12:45       12/6/2019 0:00      Post-Petition 3119452      $        22,080.00    $                -      $      22,080.00        10/31/2019      -36 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/3/2019 10:53       12/2/2019 0:00      Post-Petition 3119138      $        24,840.00    $                -      $      24,840.00        10/31/2019      -32 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC               10/3/2019 12:50       12/2/2019 0:00      Post-Petition 3119171      $        16,560.00    $                -      $      16,560.00        10/31/2019      -32 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 6:36      11/26/2019 0:00       Pre-Petition 3118362      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 6:42      11/26/2019 0:00       Pre-Petition 3118363      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 6:45      11/26/2019 0:00       Pre-Petition 3118364      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 6:49      11/26/2019 0:00       Pre-Petition 3118365      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:02      11/26/2019 0:00       Pre-Petition 3118368      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:07      11/26/2019 0:00       Pre-Petition 3118370      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:11      11/26/2019 0:00       Pre-Petition 3118373      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:15      11/26/2019 0:00       Pre-Petition 3118376      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:19      11/26/2019 0:00       Pre-Petition 3118378      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:23      11/26/2019 0:00       Pre-Petition 3118381      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:26      11/26/2019 0:00       Pre-Petition 3118383      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:31      11/26/2019 0:00       Pre-Petition 3118386      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:35      11/26/2019 0:00       Pre-Petition 3118388      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:40      11/26/2019 0:00       Pre-Petition 3118391      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:45      11/26/2019 0:00       Pre-Petition 3118392      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:49      11/26/2019 0:00       Pre-Petition 3118393      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:52      11/26/2019 0:00       Pre-Petition 3118394      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:55      11/26/2019 0:00       Pre-Petition 3118395      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 7:58      11/26/2019 0:00       Pre-Petition 3118396      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/27/2019 8:01      11/26/2019 0:00       Pre-Petition 3118397      $           345.00    $                -      $         345.00        10/31/2019      -26 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:15      11/24/2019 0:00       Pre-Petition 3117935      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:17      11/24/2019 0:00       Pre-Petition 3117936      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:20      11/24/2019 0:00       Pre-Petition 3117937      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:24      11/24/2019 0:00       Pre-Petition 3117938      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:27      11/24/2019 0:00       Pre-Petition 3117939      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:30      11/24/2019 0:00       Pre-Petition 3117940      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:33      11/24/2019 0:00       Pre-Petition 3117941      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:36      11/24/2019 0:00       Pre-Petition 3117942      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:39      11/24/2019 0:00       Pre-Petition 3117943      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:42      11/24/2019 0:00       Pre-Petition 3117944      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 6:58      11/24/2019 0:00       Pre-Petition 3117946      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:07      11/24/2019 0:00       Pre-Petition 3117948      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:11      11/24/2019 0:00       Pre-Petition 3117951      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:18      11/24/2019 0:00       Pre-Petition 3117956      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:22      11/24/2019 0:00       Pre-Petition 3117959      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:32      11/24/2019 0:00       Pre-Petition 3117965      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:35      11/24/2019 0:00       Pre-Petition 3117966      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:38      11/24/2019 0:00       Pre-Petition 3117967      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:40      11/24/2019 0:00       Pre-Petition 3117968      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:42      11/24/2019 0:00       Pre-Petition 3117969      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:43      11/24/2019 0:00       Pre-Petition 3117970      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:46      11/24/2019 0:00       Pre-Petition 3117973      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:50      11/24/2019 0:00       Pre-Petition 3117974      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:52      11/24/2019 0:00       Pre-Petition 3117975      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:53      11/24/2019 0:00       Pre-Petition 3117976      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:55      11/24/2019 0:00       Pre-Petition 3117977      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 7:59      11/24/2019 0:00       Pre-Petition 3117978      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 8:06      11/24/2019 0:00       Pre-Petition 3117979      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 8:10      11/24/2019 0:00       Pre-Petition 3117980      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 8:21      11/24/2019 0:00       Pre-Petition 3117983      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC                9/25/2019 8:24      11/24/2019 0:00       Pre-Petition 3117985      $           345.00    $                -      $         345.00        10/31/2019      -24 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                  Entered:11/21/19 10:50:57 Page25 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                invoice_date       net_due_date        Pre or Post         invoice_no   total_amount        Partial Receipts       amount_due        period end       days     Bucket
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 8:46     11/24/2019 0:00      Pre-Petition   3117991      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 8:49     11/24/2019 0:00      Pre-Petition   3117992      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 8:52     11/24/2019 0:00      Pre-Petition   3117993      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 8:55     11/24/2019 0:00      Pre-Petition   3117994      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 8:58     11/24/2019 0:00      Pre-Petition   3117995      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:01     11/24/2019 0:00      Pre-Petition   3117996      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:15     11/24/2019 0:00      Pre-Petition   3117997      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:20     11/24/2019 0:00      Pre-Petition   3117998      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:23     11/24/2019 0:00      Pre-Petition   3117999      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:26     11/24/2019 0:00      Pre-Petition   3118001      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:33     11/24/2019 0:00      Pre-Petition   3118003      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:39     11/24/2019 0:00      Pre-Petition   3118005      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:44     11/24/2019 0:00      Pre-Petition   3118006      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:46     11/24/2019 0:00      Pre-Petition   3118008      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:49     11/24/2019 0:00      Pre-Petition   3118010      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/25/2019 9:53     11/24/2019 0:00      Pre-Petition   3118013      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:19     11/24/2019 0:00      Pre-Petition   3118023      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:22     11/24/2019 0:00      Pre-Petition   3118025      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:26     11/24/2019 0:00      Pre-Petition   3118027      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:27     11/24/2019 0:00      Pre-Petition   3118029      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:29     11/24/2019 0:00      Pre-Petition   3118032      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:29     11/24/2019 0:00      Pre-Petition   3118033      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:32     11/24/2019 0:00      Pre-Petition   3118036      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:33     11/24/2019 0:00      Pre-Petition   3118038      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:34     11/24/2019 0:00      Pre-Petition   3118040      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:36     11/24/2019 0:00      Pre-Petition   3118042      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:37     11/24/2019 0:00      Pre-Petition   3118044      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:38     11/24/2019 0:00      Pre-Petition   3118046      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:40     11/24/2019 0:00      Pre-Petition   3118048      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:41     11/24/2019 0:00      Pre-Petition   3118050      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:43     11/24/2019 0:00      Pre-Petition   3118052      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:45     11/24/2019 0:00      Pre-Petition   3118053      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:46     11/24/2019 0:00      Pre-Petition   3118055      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:48     11/24/2019 0:00      Pre-Petition   3118056      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:49     11/24/2019 0:00      Pre-Petition   3118058      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:53     11/24/2019 0:00      Pre-Petition   3118062      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:56     11/24/2019 0:00      Pre-Petition   3118066      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 10:59     11/24/2019 0:00      Pre-Petition   3118070      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:03     11/24/2019 0:00      Pre-Petition   3118074      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:10     11/24/2019 0:00      Pre-Petition   3118076      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:12     11/24/2019 0:00      Pre-Petition   3118077      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:15     11/24/2019 0:00      Pre-Petition   3118078      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:18     11/24/2019 0:00      Pre-Petition   3118079      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:20     11/24/2019 0:00      Pre-Petition   3118081      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:29     11/24/2019 0:00      Pre-Petition   3118087      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:34     11/24/2019 0:00      Pre-Petition   3118091      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:37     11/24/2019 0:00      Pre-Petition   3118096      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:41     11/24/2019 0:00      Pre-Petition   3118099      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:45     11/24/2019 0:00      Pre-Petition   3118101      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:47     11/24/2019 0:00      Pre-Petition   3118104      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 11:50     11/24/2019 0:00      Pre-Petition   3118106      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 12:46     11/24/2019 0:00      Pre-Petition   3118126      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 12:51     11/24/2019 0:00      Pre-Petition   3118128      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 12:54     11/24/2019 0:00      Pre-Petition   3118132      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 13:59     11/24/2019 0:00      Pre-Petition   3118185      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 14:05     11/24/2019 0:00      Pre-Petition   3118188      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 14:19     11/24/2019 0:00      Pre-Petition   3118198      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:20     11/24/2019 0:00      Pre-Petition   3118201      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:23     11/24/2019 0:00      Pre-Petition   3118205      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:26     11/24/2019 0:00      Pre-Petition   3118207      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:31     11/24/2019 0:00      Pre-Petition   3118211      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:36     11/24/2019 0:00      Pre-Petition   3118216      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:38     11/24/2019 0:00      Pre-Petition   3118218      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:42     11/24/2019 0:00      Pre-Petition   3118219      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:49     11/24/2019 0:00      Pre-Petition   3118222      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:52     11/24/2019 0:00      Pre-Petition   3118224      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:55     11/24/2019 0:00      Pre-Petition   3118226      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 15:59     11/24/2019 0:00      Pre-Petition   3118227      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:02     11/24/2019 0:00      Pre-Petition   3118229      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:06     11/24/2019 0:00      Pre-Petition   3118230      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:08     11/24/2019 0:00      Pre-Petition   3118231      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:09     11/24/2019 0:00      Pre-Petition   3118232      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:11     11/24/2019 0:00      Pre-Petition   3118233      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:13     11/24/2019 0:00      Pre-Petition   3118234      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:13     11/24/2019 0:00      Pre-Petition   3118235      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:15     11/24/2019 0:00      Pre-Petition   3118236      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:16     11/24/2019 0:00      Pre-Petition   3118237      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:18     11/24/2019 0:00      Pre-Petition   3118238      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:18     11/24/2019 0:00      Pre-Petition   3118239      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:20     11/24/2019 0:00      Pre-Petition   3118240      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:21     11/24/2019 0:00      Pre-Petition   3118241      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/25/2019 16:24     11/24/2019 0:00      Pre-Petition   3118242      $          345.00   $                  -   $        345.00         10/31/2019      -24 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:13     11/23/2019 0:00      Pre-Petition   3117659      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:16     11/23/2019 0:00      Pre-Petition   3117660      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:19     11/23/2019 0:00      Pre-Petition   3117661      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:22     11/23/2019 0:00      Pre-Petition   3117662      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:25     11/23/2019 0:00      Pre-Petition   3117663      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:27     11/23/2019 0:00      Pre-Petition   3117664      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:31     11/23/2019 0:00      Pre-Petition   3117665      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:33     11/23/2019 0:00      Pre-Petition   3117667      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:37     11/23/2019 0:00      Pre-Petition   3117668      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:39     11/23/2019 0:00      Pre-Petition   3117669      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:42     11/23/2019 0:00      Pre-Petition   3117671      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:43     11/23/2019 0:00      Pre-Petition   3117672      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:45     11/23/2019 0:00      Pre-Petition   3117673      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:46     11/23/2019 0:00      Pre-Petition   3117674      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:47     11/23/2019 0:00      Pre-Petition   3117675      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:50     11/23/2019 0:00      Pre-Petition   3117676      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:53     11/23/2019 0:00      Pre-Petition   3117677      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 6:57     11/23/2019 0:00      Pre-Petition   3117678      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:03     11/23/2019 0:00      Pre-Petition   3117679      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:14     11/23/2019 0:00      Pre-Petition   3117681      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:17     11/23/2019 0:00      Pre-Petition   3117682      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:19     11/23/2019 0:00      Pre-Petition   3117684      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:20     11/23/2019 0:00      Pre-Petition   3117683      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:23     11/23/2019 0:00      Pre-Petition   3117686      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:24     11/23/2019 0:00      Pre-Petition   3117688      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:25     11/23/2019 0:00      Pre-Petition   3117689      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:28     11/23/2019 0:00      Pre-Petition   3117690      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:28     11/23/2019 0:00      Pre-Petition   3117691      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:31     11/23/2019 0:00      Pre-Petition   3117693      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:32     11/23/2019 0:00      Pre-Petition   3117694      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:35     11/23/2019 0:00      Pre-Petition   3117695      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:39     11/23/2019 0:00      Pre-Petition   3117697      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 7:58     11/23/2019 0:00      Pre-Petition   3117698      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:02     11/23/2019 0:00      Pre-Petition   3117699      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:30     11/23/2019 0:00      Pre-Petition   3117703      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:34     11/23/2019 0:00      Pre-Petition   3117704      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:37     11/23/2019 0:00      Pre-Petition   3117705      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:39     11/23/2019 0:00      Pre-Petition   3117706      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:47     11/23/2019 0:00      Pre-Petition   3117707      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                  Entered:11/21/19 10:50:57 Page26 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                invoice_date       net_due_date        Pre or Post         invoice_no   total_amount        Partial Receipts       amount_due        period end       days     Bucket
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:53     11/23/2019 0:00      Pre-Petition   3117708      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 8:59     11/23/2019 0:00      Pre-Petition   3117709      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:01     11/23/2019 0:00      Pre-Petition   3117710      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:09     11/23/2019 0:00      Pre-Petition   3117711      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:16     11/23/2019 0:00      Pre-Petition   3117712      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:21     11/23/2019 0:00      Pre-Petition   3117713      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:23     11/23/2019 0:00      Pre-Petition   3117714      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:24     11/23/2019 0:00      Pre-Petition   3117715      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:28     11/23/2019 0:00      Pre-Petition   3117716      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:29     11/23/2019 0:00      Pre-Petition   3117717      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/24/2019 9:31     11/23/2019 0:00      Pre-Petition   3117718      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 10:40     11/23/2019 0:00      Pre-Petition   3117732      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 10:46     11/23/2019 0:00      Pre-Petition   3117737      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 10:49     11/23/2019 0:00      Pre-Petition   3117738      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 10:52     11/23/2019 0:00      Pre-Petition   3117740      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 11:01     11/23/2019 0:00      Pre-Petition   3117744      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 11:04     11/23/2019 0:00      Pre-Petition   3117746      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/24/2019 11:13     11/23/2019 0:00      Pre-Petition   3117753      $          345.00   $                  -   $        345.00         10/31/2019      -23 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:27     11/22/2019 0:00      Pre-Petition   3117391      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:30     11/22/2019 0:00      Pre-Petition   3117392      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:36     11/22/2019 0:00      Pre-Petition   3117393      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:39     11/22/2019 0:00      Pre-Petition   3117394      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:42     11/22/2019 0:00      Pre-Petition   3117395      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:48     11/22/2019 0:00      Pre-Petition   3117396      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:51     11/22/2019 0:00      Pre-Petition   3117397      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:54     11/22/2019 0:00      Pre-Petition   3117398      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 6:57     11/22/2019 0:00      Pre-Petition   3117399      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 7:10     11/22/2019 0:00      Pre-Petition   3117400      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 7:25     11/22/2019 0:00      Pre-Petition   3117403      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 7:53     11/22/2019 0:00      Pre-Petition   3117406      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 7:58     11/22/2019 0:00      Pre-Petition   3117407      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 8:09     11/22/2019 0:00      Pre-Petition   3117409      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 8:47     11/22/2019 0:00      Pre-Petition   3117429      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 8:51     11/22/2019 0:00      Pre-Petition   3117432      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 8:57     11/22/2019 0:00      Pre-Petition   3117437      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 9:04     11/22/2019 0:00      Pre-Petition   3117439      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 9:10     11/22/2019 0:00      Pre-Petition   3117440      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 9:15     11/22/2019 0:00      Pre-Petition   3117444      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 9:27     11/22/2019 0:00      Pre-Petition   3117455      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/23/2019 9:31     11/22/2019 0:00      Pre-Petition   3117460      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:25     11/22/2019 0:00      Pre-Petition   3117646      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:29     11/22/2019 0:00      Pre-Petition   3117652      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:33     11/22/2019 0:00      Pre-Petition   3117653      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:36     11/22/2019 0:00      Pre-Petition   3117655      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:36     11/22/2019 0:00      Pre-Petition   3117654      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:40     11/22/2019 0:00      Pre-Petition   3117656      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:44     11/22/2019 0:00      Pre-Petition   3117657      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/23/2019 16:47     11/22/2019 0:00      Pre-Petition   3117658      $          345.00   $                  -   $        345.00         10/31/2019      -22 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:07     11/19/2019 0:00      Pre-Petition   3117175      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:10     11/19/2019 0:00      Pre-Petition   3117176      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:13     11/19/2019 0:00      Pre-Petition   3117177      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:18     11/19/2019 0:00      Pre-Petition   3117178      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:21     11/19/2019 0:00      Pre-Petition   3117180      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:25     11/19/2019 0:00      Pre-Petition   3117181      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:28     11/19/2019 0:00      Pre-Petition   3117183      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:32     11/19/2019 0:00      Pre-Petition   3117184      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:34     11/19/2019 0:00      Pre-Petition   3117186      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:36     11/19/2019 0:00      Pre-Petition   3117187      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:38     11/19/2019 0:00      Pre-Petition   3117188      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:40     11/19/2019 0:00      Pre-Petition   3117189      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:40     11/19/2019 0:00      Pre-Petition   3117190      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:43     11/19/2019 0:00      Pre-Petition   3117191      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:47     11/19/2019 0:00      Pre-Petition   3117192      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:51     11/19/2019 0:00      Pre-Petition   3117193      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:53     11/19/2019 0:00      Pre-Petition   3117194      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:55     11/19/2019 0:00      Pre-Petition   3117195      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 6:56     11/19/2019 0:00      Pre-Petition   3117196      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:00     11/19/2019 0:00      Pre-Petition   3117197      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:01     11/19/2019 0:00      Pre-Petition   3117199      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:03     11/19/2019 0:00      Pre-Petition   3117200      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:06     11/19/2019 0:00      Pre-Petition   3117201      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:09     11/19/2019 0:00      Pre-Petition   3117203      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:09     11/19/2019 0:00      Pre-Petition   3117202      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:12     11/19/2019 0:00      Pre-Petition   3117204      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:13     11/19/2019 0:00      Pre-Petition   3117205      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:24     11/19/2019 0:00      Pre-Petition   3117206      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:38     11/19/2019 0:00      Pre-Petition   3117208      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:41     11/19/2019 0:00      Pre-Petition   3117209      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:45     11/19/2019 0:00      Pre-Petition   3117210      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:49     11/19/2019 0:00      Pre-Petition   3117211      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:52     11/19/2019 0:00      Pre-Petition   3117212      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 7:59     11/19/2019 0:00      Pre-Petition   3117213      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:04     11/19/2019 0:00      Pre-Petition   3117214      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:11     11/19/2019 0:00      Pre-Petition   3117215      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:14     11/19/2019 0:00      Pre-Petition   3117216      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:23     11/19/2019 0:00      Pre-Petition   3117217      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:27     11/19/2019 0:00      Pre-Petition   3117218      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:34     11/19/2019 0:00      Pre-Petition   3117221      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:38     11/19/2019 0:00      Pre-Petition   3117223      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:47     11/19/2019 0:00      Pre-Petition   3117224      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:51     11/19/2019 0:00      Pre-Petition   3117225      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:54     11/19/2019 0:00      Pre-Petition   3117226      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 8:57     11/19/2019 0:00      Pre-Petition   3117227      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/20/2019 9:02     11/19/2019 0:00      Pre-Petition   3117228      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/20/2019 15:12     11/19/2019 0:00      Pre-Petition   3117390      $          345.00   $                  -   $        345.00         10/31/2019      -19 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:07     11/18/2019 0:00      Pre-Petition   3116868      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:13     11/18/2019 0:00      Pre-Petition   3116869      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:17     11/18/2019 0:00      Pre-Petition   3116870      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:22     11/18/2019 0:00      Pre-Petition   3116871      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:27     11/18/2019 0:00      Pre-Petition   3116872      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:31     11/18/2019 0:00      Pre-Petition   3116873      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:32     11/18/2019 0:00      Pre-Petition   3116874      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:35     11/18/2019 0:00      Pre-Petition   3116875      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:35     11/18/2019 0:00      Pre-Petition   3116876      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:38     11/18/2019 0:00      Pre-Petition   3116877      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:39     11/18/2019 0:00      Pre-Petition   3116878      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:41     11/18/2019 0:00      Pre-Petition   3116879      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:44     11/18/2019 0:00      Pre-Petition   3116880      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:46     11/18/2019 0:00      Pre-Petition   3116881      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:47     11/18/2019 0:00      Pre-Petition   3116882      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:50     11/18/2019 0:00      Pre-Petition   3116883      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:50     11/18/2019 0:00      Pre-Petition   3116884      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:53     11/18/2019 0:00      Pre-Petition   3116885      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:56     11/18/2019 0:00      Pre-Petition   3116886      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 6:59     11/18/2019 0:00      Pre-Petition   3116887      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:01     11/18/2019 0:00      Pre-Petition   3116888      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:05     11/18/2019 0:00      Pre-Petition   3116889      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:16     11/18/2019 0:00      Pre-Petition   3116890      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:16     11/18/2019 0:00      Pre-Petition   3116891      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:20     11/18/2019 0:00      Pre-Petition   3116892      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:25     11/18/2019 0:00      Pre-Petition   3116894      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                                   Entered:11/21/19 10:50:57 Page27 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                                invoice_date       net_due_date        Pre or Post          invoice_no   total_amount        Partial Receipts       amount_due        period end       days     Bucket
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:28     11/18/2019 0:00       Pre-Petition   3116896      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:31     11/18/2019 0:00       Pre-Petition   3116897      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:35     11/18/2019 0:00       Pre-Petition   3116899      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:38     11/18/2019 0:00       Pre-Petition   3116902      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:41     11/18/2019 0:00       Pre-Petition   3116903      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:46     11/18/2019 0:00       Pre-Petition   3116904      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:50     11/18/2019 0:00       Pre-Petition   3116905      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 7:53     11/18/2019 0:00       Pre-Petition   3116906      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:02     11/18/2019 0:00       Pre-Petition   3116908      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:04     11/18/2019 0:00       Pre-Petition   3116910      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:08     11/18/2019 0:00       Pre-Petition   3116911      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:11     11/18/2019 0:00       Pre-Petition   3116912      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:14     11/18/2019 0:00       Pre-Petition   3116913      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:17     11/18/2019 0:00       Pre-Petition   3116915      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 8:38     11/18/2019 0:00       Pre-Petition   3116924      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:10     11/18/2019 0:00       Pre-Petition   3116935      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:14     11/18/2019 0:00       Pre-Petition   3116937      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:18     11/18/2019 0:00       Pre-Petition   3116939      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:29     11/18/2019 0:00       Pre-Petition   3116946      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:32     11/18/2019 0:00       Pre-Petition   3116949      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:36     11/18/2019 0:00       Pre-Petition   3116952      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:47     11/18/2019 0:00       Pre-Petition   3116956      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:50     11/18/2019 0:00       Pre-Petition   3116958      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:54     11/18/2019 0:00       Pre-Petition   3116961      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/19/2019 9:58     11/18/2019 0:00       Pre-Petition   3116965      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:13     11/18/2019 0:00       Pre-Petition   3116975      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:20     11/18/2019 0:00       Pre-Petition   3116979      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:40     11/18/2019 0:00       Pre-Petition   3116987      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:41     11/18/2019 0:00       Pre-Petition   3116988      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:44     11/18/2019 0:00       Pre-Petition   3116991      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:48     11/18/2019 0:00       Pre-Petition   3116993      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:51     11/18/2019 0:00       Pre-Petition   3116994      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 10:54     11/18/2019 0:00       Pre-Petition   3116995      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:17     11/18/2019 0:00       Pre-Petition   3117006      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:21     11/18/2019 0:00       Pre-Petition   3117007      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:29     11/18/2019 0:00       Pre-Petition   3117009      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:35     11/18/2019 0:00       Pre-Petition   3117011      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:39     11/18/2019 0:00       Pre-Petition   3117012      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:44     11/18/2019 0:00       Pre-Petition   3117015      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:47     11/18/2019 0:00       Pre-Petition   3117018      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:50     11/18/2019 0:00       Pre-Petition   3117020      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 11:56     11/18/2019 0:00       Pre-Petition   3117023      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 12:39     11/18/2019 0:00       Pre-Petition   3117039      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 12:56     11/18/2019 0:00       Pre-Petition   3117054      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 12:59     11/18/2019 0:00       Pre-Petition   3117057      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:03     11/18/2019 0:00       Pre-Petition   3117060      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:07     11/18/2019 0:00       Pre-Petition   3117066      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:43     11/18/2019 0:00       Pre-Petition   3117094      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:51     11/18/2019 0:00       Pre-Petition   3117101      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:55     11/18/2019 0:00       Pre-Petition   3117105      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 13:59     11/18/2019 0:00       Pre-Petition   3117107      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 14:57     11/18/2019 0:00       Pre-Petition   3117119      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:01     11/18/2019 0:00       Pre-Petition   3117120      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:10     11/18/2019 0:00       Pre-Petition   3117123      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:14     11/18/2019 0:00       Pre-Petition   3117126      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:17     11/18/2019 0:00       Pre-Petition   3117129      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:21     11/18/2019 0:00       Pre-Petition   3117135      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:24     11/18/2019 0:00       Pre-Petition   3117137      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:32     11/18/2019 0:00       Pre-Petition   3117138      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:40     11/18/2019 0:00       Pre-Petition   3117141      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:44     11/18/2019 0:00       Pre-Petition   3117144      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:55     11/18/2019 0:00       Pre-Petition   3117147      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 15:59     11/18/2019 0:00       Pre-Petition   3117149      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:03     11/18/2019 0:00       Pre-Petition   3117154      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:06     11/18/2019 0:00       Pre-Petition   3117157      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:09     11/18/2019 0:00       Pre-Petition   3117159      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:12     11/18/2019 0:00       Pre-Petition   3117162      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:34     11/18/2019 0:00       Pre-Petition   3117168      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:37     11/18/2019 0:00       Pre-Petition   3117169      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:41     11/18/2019 0:00       Pre-Petition   3117170      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:45     11/18/2019 0:00       Pre-Petition   3117171      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:51     11/18/2019 0:00       Pre-Petition   3117172      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/19/2019 16:54     11/18/2019 0:00       Pre-Petition   3117174      $          345.00   $                  -   $        345.00         10/31/2019      -18 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/18/2019 8:40     11/17/2019 0:00       Pre-Petition   3116721      $          345.00   $                  -   $        345.00         10/31/2019      -17 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 14:23     11/16/2019 0:00       Pre-Petition   3116558      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 14:29     11/16/2019 0:00       Pre-Petition   3116561      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 14:49     11/16/2019 0:00       Pre-Petition   3116570      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 14:54     11/16/2019 0:00       Pre-Petition   3116576      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 14:58     11/16/2019 0:00       Pre-Petition   3116579      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:03     11/16/2019 0:00       Pre-Petition   3116586      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:07     11/16/2019 0:00       Pre-Petition   3116589      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:12     11/16/2019 0:00       Pre-Petition   3116593      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:16     11/16/2019 0:00       Pre-Petition   3116597      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:29     11/16/2019 0:00       Pre-Petition   3116609      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:42     11/16/2019 0:00       Pre-Petition   3116611      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:46     11/16/2019 0:00       Pre-Petition   3116613      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 15:57     11/16/2019 0:00       Pre-Petition   3116616      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 16:01     11/16/2019 0:00       Pre-Petition   3116620      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 16:05     11/16/2019 0:00       Pre-Petition   3116623      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/17/2019 16:30     11/16/2019 0:00       Pre-Petition   3116635      $          345.00   $                  -   $        345.00         10/31/2019      -16 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 7:46     11/15/2019 0:00       Pre-Petition   3116150      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 7:49     11/15/2019 0:00       Pre-Petition   3116152      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 7:53     11/15/2019 0:00       Pre-Petition   3116153      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 7:57     11/15/2019 0:00       Pre-Petition   3116154      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 8:00     11/15/2019 0:00       Pre-Petition   3116156      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 8:03     11/15/2019 0:00       Pre-Petition   3116158      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:25     11/15/2019 0:00       Pre-Petition   3116180      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:32     11/15/2019 0:00       Pre-Petition   3116184      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:38     11/15/2019 0:00       Pre-Petition   3116187      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:44     11/15/2019 0:00       Pre-Petition   3116188      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:49     11/15/2019 0:00       Pre-Petition   3116189      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:54     11/15/2019 0:00       Pre-Petition   3116190      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/16/2019 9:58     11/15/2019 0:00       Pre-Petition   3116192      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:21     11/15/2019 0:00       Pre-Petition   3116193      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:28     11/15/2019 0:00       Pre-Petition   3116194      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:35     11/15/2019 0:00       Pre-Petition   3116195      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:40     11/15/2019 0:00       Pre-Petition   3116198      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:47     11/15/2019 0:00       Pre-Petition   3116202      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 10:58     11/15/2019 0:00       Pre-Petition   3116203      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 11:05     11/15/2019 0:00       Pre-Petition   3116205      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 11:23     11/15/2019 0:00       Pre-Petition   3116207      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 11:27     11/15/2019 0:00       Pre-Petition   3116210      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 12:39     11/15/2019 0:00       Pre-Petition   3116235      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 12:44     11/15/2019 0:00       Pre-Petition   3116239      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 12:48     11/15/2019 0:00       Pre-Petition   3116242      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 12:51     11/15/2019 0:00       Pre-Petition   3116245      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/16/2019 12:57     11/15/2019 0:00       Pre-Petition   3116248      $          345.00   $                  -   $        345.00         10/31/2019      -15 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC      9/13/2019 12:13     11/12/2019 0:00       Pre-Petition   3116080      $          345.00   $                  -   $        345.00         10/31/2019      -12 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/12/2019 9:38     11/11/2019 0:00       Pre-Petition   3115692      $          345.00   $                  -   $        345.00         10/31/2019      -11 30 Days or Less
          125839   TRACTOR SUPPLY COMPANY - STORE/DC       9/11/2019 8:18     11/10/2019 0:00       Pre-Petition   3115354      $          345.00   $                  -   $        345.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM            10/30/2019 9:01     12/29/2019 0:00      Post-Petition   3121531      $          330.00   $                  -   $        330.00         10/31/2019      -59 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                            Entered:11/21/19 10:50:57 Page28 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                          invoice_date        net_due_date        Pre or Post        invoice_no   total_amount         Partial Receipts       amount_due         period end       days     Bucket
          116735   TRACTOR SUPPLY COMPANY .COM      10/30/2019 9:55      12/29/2019 0:00      Post-Petition 3121546      $           354.00   $                  -   $         354.00         10/31/2019      -59 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/30/2019 11:33      12/29/2019 0:00      Post-Petition 3121568      $           142.00   $                  -   $         142.00         10/31/2019      -59 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/30/2019 15:51      12/29/2019 0:00      Post-Petition 3121614      $           354.00   $                  -   $         354.00         10/31/2019      -59 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/29/2019 10:56      12/28/2019 0:00      Post-Petition 3121500      $           572.00   $                  -   $         572.00         10/31/2019      -58 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/29/2019 11:00      12/28/2019 0:00      Post-Petition 3121501      $           329.00   $                  -   $         329.00         10/31/2019      -58 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/28/2019 7:25      12/27/2019 0:00      Post-Petition 3121192      $            55.00   $                  -   $          55.00         10/31/2019      -57 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/28/2019 7:30      12/27/2019 0:00      Post-Petition 3121194      $            55.00   $                  -   $          55.00         10/31/2019      -57 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/28/2019 11:40      12/27/2019 0:00      Post-Petition 3121284      $           145.00   $                  -   $         145.00         10/31/2019      -57 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/23/2019 8:04      12/22/2019 0:00      Post-Petition 3120919      $           161.00   $                  -   $         161.00         10/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/23/2019 9:36      12/22/2019 0:00      Post-Petition 3120936      $           329.00   $                  -   $         329.00         10/31/2019      -52 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/22/2019 14:18      12/21/2019 0:00      Post-Petition 3120877      $           329.00   $                  -   $         329.00         10/31/2019      -51 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/21/2019 9:15      12/20/2019 0:00      Post-Petition 3120664      $           145.00   $                  -   $         145.00         10/31/2019      -50 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/21/2019 9:50      12/20/2019 0:00      Post-Petition 3120679      $           572.00   $                  -   $         572.00         10/31/2019      -50 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/21/2019 13:42      12/20/2019 0:00      Post-Petition 3120738      $           142.00   $                  -   $         142.00         10/31/2019      -50 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/16/2019 9:44      12/15/2019 0:00      Post-Petition 3120370      $           329.00   $                  -   $         329.00         10/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/16/2019 9:48      12/15/2019 0:00      Post-Petition 3120372      $           572.00   $                  -   $         572.00         10/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/16/2019 13:50      12/15/2019 0:00      Post-Petition 3120406      $           145.00   $                  -   $         145.00         10/31/2019      -45 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 10:31      12/13/2019 0:00      Post-Petition 3120040      $           572.00   $                  -   $         572.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 10:41      12/13/2019 0:00      Post-Petition 3120043      $           572.00   $                  -   $         572.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 11:34      12/13/2019 0:00      Post-Petition 3120064      $           329.00   $                  -   $         329.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 11:41      12/13/2019 0:00      Post-Petition 3120066      $           329.00   $                  -   $         329.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 12:00      12/13/2019 0:00      Post-Petition 3120071      $           107.00   $                  -   $         107.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM     10/14/2019 12:32      12/13/2019 0:00      Post-Petition 3120072      $           107.00   $                  -   $         107.00         10/31/2019      -43 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       10/9/2019 7:49       12/8/2019 0:00      Post-Petition 3119699      $           329.00   $                  -   $         329.00         10/31/2019      -38 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/8/2019 16:03       12/7/2019 0:00      Post-Petition 3119658      $           145.00   $                  -   $         145.00         10/31/2019      -37 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       10/7/2019 7:42       12/6/2019 0:00      Post-Petition 3119359      $            55.00   $                  -   $          55.00         10/31/2019      -36 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       10/7/2019 8:18       12/6/2019 0:00      Post-Petition 3119378      $            54.60   $                  -   $          54.60         10/31/2019      -36 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       10/4/2019 9:23       12/3/2019 0:00      Post-Petition 3119285      $           330.00   $                  -   $         330.00         10/31/2019      -33 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       10/4/2019 9:27       12/3/2019 0:00      Post-Petition 3119288      $           354.00   $                  -   $         354.00         10/31/2019      -33 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      10/3/2019 15:49       12/2/2019 0:00      Post-Petition 3119240      $            55.00   $                  -   $          55.00         10/31/2019      -32 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/30/2019 9:38      11/29/2019 0:00      Post-Petition 3118585      $           142.00   $                  -   $         142.00         10/31/2019      -29 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/30/2019 13:56      11/29/2019 0:00      Post-Petition 3118669      $           142.00   $                  -   $         142.00         10/31/2019      -29 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/27/2019 8:57      11/26/2019 0:00       Pre-Petition 3118428      $           572.00   $                  -   $         572.00         10/31/2019      -26 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/26/2019 14:11      11/25/2019 0:00       Pre-Petition 3118335      $           142.00   $                  -   $         142.00         10/31/2019      -25 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/26/2019 14:45      11/25/2019 0:00       Pre-Petition 3118339      $           901.00   $                  -   $         901.00         10/31/2019      -25 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/26/2019 14:49      11/25/2019 0:00       Pre-Petition 3118340      $           901.00   $                  -   $         901.00         10/31/2019      -25 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/25/2019 9:55      11/24/2019 0:00       Pre-Petition 3118014      $           107.00   $                  -   $         107.00         10/31/2019      -24 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/23/2019 7:30      11/22/2019 0:00       Pre-Petition 3117404      $            55.00   $                  -   $          55.00         10/31/2019      -22 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/23/2019 8:33      11/22/2019 0:00       Pre-Petition 3117423      $           205.00   $                  -   $         205.00         10/31/2019      -22 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/23/2019 8:49      11/22/2019 0:00       Pre-Petition 3117431      $           145.00   $                  -   $         145.00         10/31/2019      -22 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/23/2019 9:39      11/22/2019 0:00       Pre-Petition 3117470      $           572.00   $                  -   $         572.00         10/31/2019      -22 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/23/2019 15:39      11/22/2019 0:00       Pre-Petition 3117628      $           329.00   $                  -   $         329.00         10/31/2019      -22 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/20/2019 13:31      11/19/2019 0:00       Pre-Petition 3117377      $           354.00   $                  -   $         354.00         10/31/2019      -19 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/18/2019 13:15      11/17/2019 0:00       Pre-Petition 3116807      $           107.00   $                  -   $         107.00         10/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/18/2019 15:18      11/17/2019 0:00       Pre-Petition 3116859      $            55.00   $                  -   $          55.00         10/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/18/2019 16:07      11/17/2019 0:00       Pre-Petition 3116865      $           329.00   $                  -   $         329.00         10/31/2019      -17 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/17/2019 14:58      11/16/2019 0:00       Pre-Petition 3116580      $            38.50   $                  -   $          38.50         10/31/2019      -16 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/16/2019 7:45      11/15/2019 0:00       Pre-Petition 3116149      $            38.50   $                  -   $          38.50         10/31/2019      -15 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/16/2019 15:43      11/15/2019 0:00       Pre-Petition 3116315      $           145.00   $                  -   $         145.00         10/31/2019      -15 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/16/2019 15:53      11/15/2019 0:00       Pre-Petition 3116320      $           205.00   $                  -   $         205.00         10/31/2019      -15 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/16/2019 16:07      11/15/2019 0:00       Pre-Petition 3116327      $           205.00   $                  -   $         205.00         10/31/2019      -15 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/16/2019 16:17      11/15/2019 0:00       Pre-Petition 3116335      $           330.00   $                  -   $         330.00         10/31/2019      -15 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 10:00      11/12/2019 0:00       Pre-Petition 3116006      $           142.00   $                  -   $         142.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 10:37      11/12/2019 0:00       Pre-Petition 3116020      $           145.00   $                  -   $         145.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 10:43      11/12/2019 0:00       Pre-Petition 3116023      $           205.00   $                  -   $         205.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 10:45      11/12/2019 0:00       Pre-Petition 3116024      $           205.00   $                  -   $         205.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 10:46      11/12/2019 0:00       Pre-Petition 3116025      $           205.00   $                  -   $         205.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/13/2019 11:31      11/12/2019 0:00       Pre-Petition 3116057      $           354.00   $                  -   $         354.00         10/31/2019      -12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/12/2019 8:40      11/11/2019 0:00       Pre-Petition 3115651      $           901.00   $                  -   $         901.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 13:20      11/11/2019 0:00       Pre-Petition 3115794      $           142.00   $                  -   $         142.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 13:30      11/11/2019 0:00       Pre-Petition 3115803      $           572.00   $                  -   $         572.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 14:28      11/11/2019 0:00       Pre-Petition 3115843      $           330.00   $                  -   $         330.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 14:32      11/11/2019 0:00       Pre-Petition 3115846      $           330.00   $                  -   $         330.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 15:37      11/11/2019 0:00       Pre-Petition 3115881      $           735.00   $                  -   $         735.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 16:04      11/11/2019 0:00       Pre-Petition 3115893      $           240.00   $                  -   $         240.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/12/2019 16:06      11/11/2019 0:00       Pre-Petition 3115895      $           200.00   $                  -   $         200.00         10/31/2019      -11 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 13:38      11/10/2019 0:00       Pre-Petition 3115500      $           205.00   $                  -   $         205.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 14:23      11/10/2019 0:00       Pre-Petition 3115535      $           205.00   $                  -   $         205.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 15:00      11/10/2019 0:00       Pre-Petition 3115554      $           205.00   $                  -   $         205.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 15:03      11/10/2019 0:00       Pre-Petition 3115556      $           107.00   $                  -   $         107.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 16:03      11/10/2019 0:00       Pre-Petition 3115598      $           329.00   $                  -   $         329.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/11/2019 16:10      11/10/2019 0:00       Pre-Petition 3115603      $           735.00   $                  -   $         735.00         10/31/2019      -10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      9/10/2019 11:31       11/9/2019 0:00       Pre-Petition 3115197      $           205.00   $                  -   $         205.00         10/31/2019       -9 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM         9/9/2019 7:29      11/8/2019 0:00       Pre-Petition 3114838      $           330.00   $                  -   $         330.00         10/31/2019       -8 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM         9/9/2019 7:33      11/8/2019 0:00       Pre-Petition 3114839      $           354.00   $                  -   $         354.00         10/31/2019       -8 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM         9/9/2019 7:37      11/8/2019 0:00       Pre-Petition 3114840      $           880.00   $                  -   $         880.00         10/31/2019       -8 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/5/2019 15:59       11/4/2019 0:00       Pre-Petition 3114545      $           205.00   $                  -   $         205.00         10/31/2019       -4 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/4/2019 12:45       11/3/2019 0:00       Pre-Petition 3114168      $           240.00   $                  -   $         240.00         10/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/4/2019 14:00       11/3/2019 0:00       Pre-Petition 3114188      $           107.00   $                  -   $         107.00         10/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/4/2019 15:04       11/3/2019 0:00       Pre-Petition 3114206      $           205.00   $                  -   $         205.00         10/31/2019       -3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM         9/3/2019 9:44      11/2/2019 0:00       Pre-Petition 3113837      $           115.50   $                  -   $         115.50         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 10:50       11/2/2019 0:00       Pre-Petition 3113865      $           205.00   $                  -   $         205.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 10:54       11/2/2019 0:00       Pre-Petition 3113867      $           330.00   $                  -   $         330.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 11:09       11/2/2019 0:00       Pre-Petition 3113877      $           240.00   $                  -   $         240.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 13:47       11/2/2019 0:00       Pre-Petition 3113942      $           205.00   $                  -   $         205.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 14:00       11/2/2019 0:00       Pre-Petition 3113950      $           205.00   $                  -   $         205.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       9/3/2019 15:56       11/2/2019 0:00       Pre-Petition 3113989      $           205.00   $                  -   $         205.00         10/31/2019       -2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/30/2019 12:38      10/29/2019 0:00       Pre-Petition 3113729      $           205.00   $                  -   $         205.00         10/31/2019        2 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/29/2019 8:22      10/28/2019 0:00       Pre-Petition 3113378      $            55.00   $                  -   $          55.00         10/31/2019        3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/29/2019 8:52      10/28/2019 0:00       Pre-Petition 3113394      $           572.00   $                  -   $         572.00         10/31/2019        3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/29/2019 8:59      10/28/2019 0:00       Pre-Petition 3113397      $           354.00   $                  -   $         354.00         10/31/2019        3 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/28/2019 11:40      10/27/2019 0:00       Pre-Petition 3113219      $            55.00   $                  -   $          55.00         10/31/2019        4 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/27/2019 7:55      10/26/2019 0:00       Pre-Petition 3112827      $           205.00   $                  -   $         205.00         10/31/2019        5 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/26/2019 7:08      10/25/2019 0:00       Pre-Petition 3112523      $            55.00   $                  -   $          55.00         10/31/2019        6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/26/2019 7:55      10/25/2019 0:00       Pre-Petition 3112535      $            55.00   $                  -   $          55.00         10/31/2019        6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/26/2019 8:45      10/25/2019 0:00       Pre-Petition 3112547      $           735.00   $                  -   $         735.00         10/31/2019        6 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/23/2019 9:57      10/22/2019 0:00       Pre-Petition 3112429      $         1,188.00   $                  -   $       1,188.00         10/31/2019        9 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/23/2019 11:31      10/22/2019 0:00       Pre-Petition 3112472      $           205.00   $                  -   $         205.00         10/31/2019        9 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/22/2019 9:35      10/21/2019 0:00       Pre-Petition 3112222      $         1,188.00   $                  -   $       1,188.00         10/31/2019       10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/22/2019 10:28      10/21/2019 0:00       Pre-Petition 3112252      $           572.00   $                  -   $         572.00         10/31/2019       10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/22/2019 10:43      10/21/2019 0:00       Pre-Petition 3112257      $           329.00   $                  -   $         329.00         10/31/2019       10 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/20/2019 9:30      10/19/2019 0:00       Pre-Petition 3111632      $           330.00   $                  -   $         330.00         10/31/2019       12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/20/2019 14:01      10/19/2019 0:00       Pre-Petition 3111763      $           205.00   $                  -   $         205.00         10/31/2019       12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/20/2019 14:03      10/19/2019 0:00       Pre-Petition 3111764      $           205.00   $                  -   $         205.00         10/31/2019       12 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM       8/19/2019 9:33      10/18/2019 0:00       Pre-Petition 3111322      $            38.50   $                  -   $          38.50         10/31/2019       13 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/19/2019 11:13      10/18/2019 0:00       Pre-Petition 3111387      $            55.00   $                  -   $          55.00         10/31/2019       13 30 Days or Less
          116735   TRACTOR SUPPLY COMPANY .COM      8/19/2019 11:27      10/18/2019 0:00       Pre-Petition 3111391      $            55.00   $                  -   $          55.00         10/31/2019       13 30 Days or Less
          159578   TSC STORES - PEAVEY              9/27/2019 10:35      11/26/2019 0:00       Pre-Petition 3118466      $           285.00   $                  -   $         285.00         10/31/2019      -26 30 Days or Less
          159578   TSC STORES - PEAVEY               9/25/2019 8:14      11/24/2019 0:00       Pre-Petition 3117981      $           735.00   $                  -   $         735.00         10/31/2019      -24 30 Days or Less
          156065   VM EXPRESS                      10/15/2019 14:08      11/14/2019 0:00      Post-Petition 3120305      $           246.02   $                  -   $         246.02         10/31/2019      -14 30 Days or Less
          156065   VM EXPRESS                      10/15/2019 15:43      11/14/2019 0:00      Post-Petition 3120325      $         3,268.19   $                  -   $       3,268.19         10/31/2019      -14 30 Days or Less
          156065   VM EXPRESS                      10/14/2019 13:51      11/13/2019 0:00      Post-Petition 3120097      $           210.68   $                  -   $         210.68         10/31/2019      -13 30 Days or Less
          156065   VM EXPRESS                      10/14/2019 16:25      11/13/2019 0:00      Post-Petition 3120135      $         4,894.18   $                  -   $       4,894.18         10/31/2019      -13 30 Days or Less
          156065   VM EXPRESS                      10/11/2019 14:20      11/10/2019 0:00      Post-Petition 3119990      $         5,089.32   $                  -   $       5,089.32         10/31/2019      -10 30 Days or Less
          156065   VM EXPRESS                      10/11/2019 14:50      11/10/2019 0:00      Post-Petition 3119991      $         5,021.27   $                  -   $       5,021.27         10/31/2019      -10 30 Days or Less
          128689   WALMART STORE/DC                 3/28/2019 12:48       7/26/2019 0:00       Pre-Petition 3089763      $           543.04   $                  -   $         543.04         10/31/2019       97 Over 90 Days
          128689   WALMART STORE/DC                  2/4/2019 14:13        6/4/2019 0:00       Pre-Petition 3084360      $         4,498.80   $                  -   $       4,498.80         10/31/2019      149 Over 90 Days
          128689   WALMART STORE/DC                 1/22/2019 11:36       5/22/2019 0:00       Pre-Petition 3083031      $         2,277.52   $                  -   $       2,277.52         10/31/2019      162 Over 90 Days
          116733   WOODSPLITTERS DIRECT             10/7/2019 15:37       11/6/2019 0:00      Post-Petition 3119488      $            47.25   $                  -   $          47.25         10/31/2019       -6 30 Days or Less
          116733   WOODSPLITTERS DIRECT             9/30/2019 13:43      10/30/2019 0:00      Post-Petition 3118663      $            47.25   $                  -   $          47.25         10/31/2019        1 30 Days or Less
          116733   WOODSPLITTERS DIRECT             9/30/2019 13:45      10/30/2019 0:00      Post-Petition 3118664      $            47.25   $                  -   $          47.25         10/31/2019        1 30 Days or Less
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                                      Entered:11/21/19 10:50:57 Page29 of 109



Frictionless World, LLC
A/R Aging Detail - Pre and Post Petition

customer_id        name                    invoice_date       net_due_date        Pre or Post         invoice_no   total_amount          Partial Receipts       amount_due        period end       days        Bucket
          116733   WOODSPLITTERS DIRECT       9/26/2019 11:02     10/26/2019 0:00      Pre-Petition   3118265      $            47.25    $                  -   $          47.25        10/31/2019         5   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/26/2019 15:01     10/26/2019 0:00      Pre-Petition   3118343      $            47.25    $                  -   $          47.25        10/31/2019         5   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/24/2019 16:16     10/24/2019 0:00      Pre-Petition   3117909      $            47.25    $                  -   $          47.25        10/31/2019         7   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/24/2019 16:18     10/24/2019 0:00      Pre-Petition   3117910      $            47.25    $                  -   $          47.25        10/31/2019         7   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/24/2019 16:19     10/24/2019 0:00      Pre-Petition   3117911      $            47.25    $                  -   $          47.25        10/31/2019         7   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/24/2019 16:20     10/24/2019 0:00      Pre-Petition   3117913      $            47.25    $                  -   $          47.25        10/31/2019         7   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/18/2019 14:09     10/18/2019 0:00      Pre-Petition   3116840      $            47.25    $                  -   $          47.25        10/31/2019        13   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/18/2019 14:11     10/18/2019 0:00      Pre-Petition   3116841      $            47.25    $                  -   $          47.25        10/31/2019        13   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/18/2019 14:12     10/18/2019 0:00      Pre-Petition   3116844      $            47.25    $                  -   $          47.25        10/31/2019        13   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/18/2019 14:18     10/18/2019 0:00      Pre-Petition   3116847      $            47.25    $                  -   $          47.25        10/31/2019        13   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/13/2019 11:36     10/13/2019 0:00      Pre-Petition   3116062      $            47.25    $                  -   $          47.25        10/31/2019        18   30 Days or Less
          116733   WOODSPLITTERS DIRECT        9/12/2019 7:21     10/12/2019 0:00      Pre-Petition   3115623      $           (47.25)   $                  -   $         (47.25)       10/31/2019        19   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/12/2019 12:49     10/12/2019 0:00      Pre-Petition   3115774      $            47.25    $                  -   $          47.25        10/31/2019        19   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/11/2019 13:49     10/11/2019 0:00      Pre-Petition   3115509      $            47.25    $                  -   $          47.25        10/31/2019        20   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/11/2019 13:52     10/11/2019 0:00      Pre-Petition   3115514      $            47.25    $                  -   $          47.25        10/31/2019        20   30 Days or Less
          116733   WOODSPLITTERS DIRECT       9/11/2019 13:54     10/11/2019 0:00      Pre-Petition   3115515      $            47.25    $                  -   $          47.25        10/31/2019        20   30 Days or Less
          116733   WOODSPLITTERS DIRECT        9/5/2019 13:44      10/5/2019 0:00      Pre-Petition   3114468      $            47.25    $                  -   $          47.25        10/31/2019        26   30 Days or Less
          116733   WOODSPLITTERS DIRECT        9/5/2019 14:13      10/5/2019 0:00      Pre-Petition   3114486      $            47.25    $                  -   $          47.25        10/31/2019        26   30 Days or Less
          116733   WOODSPLITTERS DIRECT         9/3/2019 8:41      10/3/2019 0:00      Pre-Petition   3113786      $            79.00    $                  -   $          79.00        10/31/2019        28   30 Days or Less
          116733   WOODSPLITTERS DIRECT         9/3/2019 8:53      10/3/2019 0:00      Pre-Petition   3113796      $            47.25    $                  -   $          47.25        10/31/2019        28   30 Days or Less
          116733   WOODSPLITTERS DIRECT         9/3/2019 8:55      10/3/2019 0:00      Pre-Petition   3113797      $            47.25    $                  -   $          47.25        10/31/2019        28   30 Days or Less
          116733   WOODSPLITTERS DIRECT        9/3/2019 11:35      10/3/2019 0:00      Pre-Petition   3113891      $            47.25    $                  -   $          47.25        10/31/2019        28   30 Days or Less
          116733   WOODSPLITTERS DIRECT        9/3/2019 15:39      10/3/2019 0:00      Pre-Petition   3113979      $            47.25    $                  -   $          47.25        10/31/2019        28   30 Days or Less
          116733   WOODSPLITTERS DIRECT       8/27/2019 15:53      9/26/2019 0:00      Pre-Petition   3113057      $            47.25    $                  -   $          47.25        10/31/2019        35   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/27/2019 15:55      9/26/2019 0:00      Pre-Petition   3113058      $            47.25    $                  -   $          47.25        10/31/2019        35   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/22/2019 14:27      9/21/2019 0:00      Pre-Petition   3112321      $            47.25    $                  -   $          47.25        10/31/2019        40   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/22/2019 14:29      9/21/2019 0:00      Pre-Petition   3112322      $            47.25    $                  -   $          47.25        10/31/2019        40   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/22/2019 14:49      9/21/2019 0:00      Pre-Petition   3112324      $            47.25    $                  -   $          47.25        10/31/2019        40   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/15/2019 15:27      9/14/2019 0:00      Pre-Petition   3111048      $            47.25    $                  -   $          47.25        10/31/2019        47   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/13/2019 13:19      9/12/2019 0:00      Pre-Petition   3110443      $           451.56    $                  -   $         451.56        10/31/2019        49   31 to 60 Days
          116733   WOODSPLITTERS DIRECT       8/13/2019 13:22      9/12/2019 0:00      Pre-Petition   3110444      $           718.01    $                  -   $         718.01        10/31/2019        49   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/7/2019 10:57       9/6/2019 0:00      Pre-Petition   3109534      $           195.00    $                  -   $         195.00        10/31/2019        55   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/7/2019 14:57       9/6/2019 0:00      Pre-Petition   3109636      $         1,551.15    $                  -   $       1,551.15        10/31/2019        55   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/7/2019 15:40       9/6/2019 0:00      Pre-Petition   3109673      $         1,938.00    $                  -   $       1,938.00        10/31/2019        55   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/7/2019 15:48       9/6/2019 0:00      Pre-Petition   3109675      $            47.25    $                  -   $          47.25        10/31/2019        55   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/7/2019 15:50       9/6/2019 0:00      Pre-Petition   3109677      $            47.25    $                  -   $          47.25        10/31/2019        55   31 to 60 Days
          116733   WOODSPLITTERS DIRECT         8/6/2019 7:13       9/5/2019 0:00      Pre-Petition   3109766      $        (1,134.54)   $                  -   $      (1,134.54)       10/31/2019        56   31 to 60 Days
          116733   WOODSPLITTERS DIRECT        8/1/2019 13:35      8/31/2019 0:00      Pre-Petition   3108695      $         1,954.24    $                  -   $       1,954.24        10/31/2019        61   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/31/2019 8:35      8/30/2019 0:00      Pre-Petition   3108207      $           550.56    $                  -   $         550.56        10/31/2019        62   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/30/2019 11:25      8/29/2019 0:00      Pre-Petition   3108055      $            47.25    $                  -   $          47.25        10/31/2019        63   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/29/2019 7:00      8/28/2019 0:00      Pre-Petition   3107618      $            47.25    $                  -   $          47.25        10/31/2019        64   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/29/2019 7:02      8/28/2019 0:00      Pre-Petition   3107619      $            47.25    $                  -   $          47.25        10/31/2019        64   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/29/2019 16:12      8/28/2019 0:00      Pre-Petition   3107880      $         1,956.58    $                  -   $       1,956.58        10/31/2019        64   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/23/2019 10:58      8/22/2019 0:00      Pre-Petition   3106865      $            47.25    $                  -   $          47.25        10/31/2019        70   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/23/2019 11:01      8/22/2019 0:00      Pre-Petition   3106869      $            47.25    $                  -   $          47.25        10/31/2019        70   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/23/2019 15:17      8/22/2019 0:00      Pre-Petition   3106997      $            47.25    $                  -   $          47.25        10/31/2019        70   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/19/2019 9:39      8/18/2019 0:00      Pre-Petition   3106414      $         1,614.70    $                  -   $       1,614.70        10/31/2019        74   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/18/2019 9:05      8/17/2019 0:00      Pre-Petition   3106228      $         1,983.62    $                  -   $       1,983.62        10/31/2019        75   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/16/2019 15:22      8/15/2019 0:00      Pre-Petition   3105941      $            47.25    $                  -   $          47.25        10/31/2019        77   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/16/2019 15:49      8/15/2019 0:00      Pre-Petition   3105950      $        (1,123.34)   $                  -   $      (1,123.34)       10/31/2019        77   61 to 90 Days
          116733   WOODSPLITTERS DIRECT        7/15/2019 8:37      8/14/2019 0:00      Pre-Petition   3105516      $         1,924.56    $                  -   $       1,924.56        10/31/2019        78   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/15/2019 14:56      8/14/2019 0:00      Pre-Petition   3105636      $            47.25    $                  -   $          47.25        10/31/2019        78   61 to 90 Days
          116733   WOODSPLITTERS DIRECT       7/15/2019 15:45      8/14/2019 0:00      Pre-Petition   3105667      $            47.25    $                  -   $          47.25        10/31/2019        78   61 to 90 Days
                                                                                                                                                                $   2,504,783.44
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                            Entered:11/21/19 10:50:57 Page30 of 109



Frictionless World, LLC
Post-Petition A/P Aging Detail

vendor_id      invoice_no        name                               invoice_date       net_due_date       terms_due_date        invoice_amount       Period           Days   Bucket
      110018   499613            ALTAQUIP LLC                         10/10/2019 0:00      11/9/2019 0:00        11/9/2019 0:00 $              66.39  10/31/2019 0:00      -9 30 Days or Less
      110018   099331            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              85.14  10/31/2019 0:00      -8 30 Days or Less
      110018   099333            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              84.44  10/31/2019 0:00      -8 30 Days or Less
      110018   099335            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              84.44  10/31/2019 0:00      -8 30 Days or Less
      110018   099337            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              84.44  10/31/2019 0:00      -8 30 Days or Less
      110018   099340            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              84.44  10/31/2019 0:00      -8 30 Days or Less
      110018   099344            ALTAQUIP LLC                           10/9/2019 0:00     11/8/2019 0:00        11/8/2019 0:00 $              84.44  10/31/2019 0:00      -8 30 Days or Less
      110018   099199            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              84.44  10/31/2019 0:00      -7 30 Days or Less
      110018   099201            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              84.44  10/31/2019 0:00      -7 30 Days or Less
      110018   099254            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              85.14  10/31/2019 0:00      -7 30 Days or Less
      110018   171798            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              75.00  10/31/2019 0:00      -7 30 Days or Less
      110018   204724            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              87.12  10/31/2019 0:00      -7 30 Days or Less
      110018   204825            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              84.44  10/31/2019 0:00      -7 30 Days or Less
      110018   264083            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              98.63  10/31/2019 0:00      -7 30 Days or Less
      110018   264111            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              78.38  10/31/2019 0:00      -7 30 Days or Less
      110018   323774            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $             150.60  10/31/2019 0:00      -7 30 Days or Less
      110018   346240            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              75.00  10/31/2019 0:00      -7 30 Days or Less
      110018   376310            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              84.44  10/31/2019 0:00      -7 30 Days or Less
      110018   483841            ALTAQUIP LLC                           10/8/2019 0:00     11/7/2019 0:00        11/7/2019 0:00 $              79.05  10/31/2019 0:00      -7 30 Days or Less
      126995   316920            ANTON COLLINS MITCHELL LLP           10/24/2019 0:00     11/23/2019 0:00       11/23/2019 0:00 $           2,400.00  10/31/2019 0:00    -23 30 Days or Less
      182566   1032951           DAY & ROSS                            10/22/2019 0:00    10/22/2019 0:00       10/22/2019 0:00 $             371.46  10/31/2019 0:00       9 30 Days or Less
      145269   0183081           LENERTZ INDUSTRIAL SUPPLY CO INC     10/31/2019 0:00     10/31/2019 0:00      10/31/2019 0:00 $            2,320.00  10/31/2019 0:00       0 30 Days or Less
      145269   0265377-IN        LENERTZ INDUSTRIAL SUPPLY CO INC     10/30/2019 0:00     10/30/2019 0:00      10/30/2019 0:00 $            4,770.90  10/31/2019 0:00       1 30 Days or Less
      110120   21807             NEXT STRATEGIC TECHNOLOGIES INC      10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $           5,925.37  10/31/2019 0:00    -14 30 Days or Less
      116856   8713782004        OLD DOMINION FREIGHT LINE, INC         10/1/2019 0:00    10/16/2019 0:00       10/16/2019 0:00 $             175.02  10/31/2019 0:00     15 30 Days or Less
      116812   147622698         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             190.29  10/31/2019 0:00    -14 30 Days or Less
      116812   147622716         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   147622752         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             267.50  10/31/2019 0:00    -14 30 Days or Less
      116812   147622806         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             257.50  10/31/2019 0:00    -14 30 Days or Less
      116812   147622833         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   147622887         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   147622896         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   147622905         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   147622941         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             357.50  10/31/2019 0:00    -14 30 Days or Less
      116812   147622959         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   59026923          R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   795353031         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353067         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             267.50  10/31/2019 0:00    -14 30 Days or Less
      116812   795353094         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             257.50  10/31/2019 0:00    -14 30 Days or Less
      116812   795353112         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353121         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   795353166         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353184         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353193         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             267.50  10/31/2019 0:00    -14 30 Days or Less
      116812   795353292         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             257.50  10/31/2019 0:00    -14 30 Days or Less
      116812   795353355         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             272.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353427         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   795353454         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             136.18  10/31/2019 0:00    -14 30 Days or Less
      116812   795353463         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             257.50  10/31/2019 0:00    -14 30 Days or Less
      116812   795353472         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353481         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             122.56  10/31/2019 0:00    -14 30 Days or Less
      116812   795353508         R+L CARRIERS                         10/15/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             131.56  10/31/2019 0:00    -14 30 Days or Less
      110435   5956689389        REDDAWAY INC.                        10/30/2019 0:00     11/14/2019 0:00       11/14/2019 0:00 $             152.30  10/31/2019 0:00    -14 30 Days or Less
      110435   5956689388        REDDAWAY INC.                        10/29/2019 0:00     11/13/2019 0:00       11/13/2019 0:00 $             147.30  10/31/2019 0:00    -13 30 Days or Less
      110435   5956689386        REDDAWAY INC.                        10/27/2019 0:00     11/11/2019 0:00       11/11/2019 0:00 $             116.76  10/31/2019 0:00    -11 30 Days or Less
      110435   5956689385        REDDAWAY INC.                        10/25/2019 0:00      11/9/2019 0:00        11/9/2019 0:00 $             174.29  10/31/2019 0:00      -9 30 Days or Less
      110435   5956689382C       REDDAWAY INC.                        10/23/2019 0:00      11/7/2019 0:00        11/7/2019 0:00 $             168.14  10/31/2019 0:00      -7 30 Days or Less
      165920   10341211880C      SAIA MOTOR FREIGHT LINE, LLC           10/1/2019 0:00    10/16/2019 0:00       10/16/2019 0:00 $             260.00  10/31/2019 0:00     15 30 Days or Less
                                                                                                                                $          23,462.66
        Case:19-18459-MER Doc#:123 Filed:11/21/19                             Entered:11/21/19 10:50:57 Page31 of 109

        DEBTOR(S): Frictionless World LLC                                            CASE NO: 19-18459 MER


                                                            Form 2-F
                                                  QUARTERLY FEE SUMMARY *
                                             For the Month Ended:    10/31/2019

                                                      Cash                         Quarterly                                      Date
Month                 Year                       Disbursements **                  Fee Due           Check No.                    Paid

January                          $                                       0
February                                                                 0
March                                                                    0

   TOTAL 1st Quarter             $                                       0$                 0.00

April                            $                                       0
May                                                                      0
June                                                                     0

   TOTAL 2nd Quarter             $                                       0$

July                             $                                       0
August                                                                   0
September           2019                                                 0

   TOTAL 3rd Quarter             $                                       0$              325.00              21408                 10/24/2019

October             2019         $                            874,658.02
November                                                               0
December                                                               0

   TOTAL 4th Quarter             $                            874,658.02 $             8,746.58


                                             FEE SCHEDULE (as of JANUARY 1, 2018)
                                     Subject to changes that may occur to 28 U.S.C. §1930(a)(6)
Quarterly Disbursements              Fee                                    Quarterly Disbursements                             Fee
$0 to $14,999.....................     $325                                 $225,000 to $299,999..................                $1,950
$15,000 to $74,999.............        $650                                 $300,000 to $999,999.........................         $4,875
$75,000 to $149,999.............       $975                                 $1,000,000 or more***.................      1% of quarterly
$150,000 to $224,999.........        $1,625                                                                           disbursements or
                                                                                                                   $250,000, whichever is
                                                                                                                  less (subject to change
                                                                                                                      after 9/30/2018)***

* This summary is to reflect the current calendar year's information cumulative to the end of the reporting period

** Should agree with line 3, Form 2-B. Disbursements are net of transfers to other debtor in possession bank accounts

*** For disbursements in excess of $1,000,000, this amount is subject to annual adjustment. Please refer to
     https://www.justice.gov/ust/chapter-11-quarterly-fees

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
In addition, unpaid fees are considered a debt owed to the United States and will be assessed interest under 31 U.S.C. §3717
                                                                                                                             Rev. 01/01/2018
      Case:19-18459-MER Doc#:123 Filed:11/21/19                       Entered:11/21/19 10:50:57 Page32 of 109



DEBTOR(S):Frictionless World LLC                                            CASE NO: 19-18459 MER

                                                 Form 2-G
                                              NARRATIVE
                        For Period Ending: 10/31/2019

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
susequent to the report date.

During the month of October, FW commenced an adversary proceeding against CIU, Frictionless, LLC and
others.

The Company does not prepare bank reconciliations for the General 6981 Chase bank account and the Savings
3005 Chase account. The reason is that they are a sweep account and savings account, respectively, and do
not have any reconciling items.

Negative receipts on Form 2B-2 are due to the credit card receipt reconciliation process on the final day of the
month.

The Company is current with sales tax liabilities. For state and county filings, the Company makes monthly
payments within 20 days of the following month. For city filings, the Company makes an annual payment within
20 days following year end.




                                                                                                     Rev. 01/01/2018
                                Case:19-18459-MER Doc#:123 Filed:11/21/19                       Entered:11/21/19 10:50:57 Page33 of 109

                                                                                                          October 01, 2019through October 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                      7389

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00005965 DRE 501 211 30519 NNNNNNNNNNN   1 000000000 60 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                FRICTIONLESS WORLD LLC                                                 Para Espanol:             1-888-622-4273
                                1100 W 120TH AVE STE 600                                               International Calls:      1-713-262-1679
                                WESTMINSTER CO 80234-2736




                                                                                                                                                         00059650301000000023
       *start*summary




                                                                    Chase Analysis Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $540,516.21
                    Deposits and Additions                                       158            1,110,915.35
                    ATM & Debit Card Withdrawals                                   1               -4,543.13
                    Electronic Withdrawals                                        22           -1,485,045.80
                    Fees                                                           1                 -476.11
                    Ending Balance                                               182             $161,366.52
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            10/01                      Home Depot 0537 EDI Paymnt 2001779634       CCD ID: 1043720503                                        $5,298.58
            10/01                      Shopify       Transfer St-D0A7D8I6F6M8 CCD ID: 1800948598                                                870.65
            10/01                      Paymentech       Deposit 6332808      CCD ID: 1020401225                                                 559.93
            10/01                      Paymentech       Deposit 6332753      CCD ID: 1020401225                                                 414.96
            10/01                      Paymentech       Deposit 6293377      CCD ID: 1020401225                                                  98.99
            10/02                      Deposit                                                                                               39,859.00
            10/02                      Amzng30Afzcy Marketplac 7Fic6782Q1Yt42Q CCD ID: 3215240102                                            27,833.82
            10/02                      Amazon.CO1364867 EDI Pymnts Fcs000273863142 CCD ID: 6820544687                                         7,613.40
            10/02                      Amznpk14Zzgt Marketplac 46Txaa2C1Bhzgjv CCD ID: 3215240102                                             3,442.37
            10/02                      Paymentech       Deposit 6332808      CCD ID: 1020401225                                                 850.20
            10/02                      5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                              419.94
            10/02                      Peavey Industrie Invoice Pm 001901     CCD ID: 7522890000                                                328.64
            10/02                      Shopify       Transfer St-Q6G4K6K9K0T9 CCD ID: 1800948598                                                222.42
            10/02                      Paymentech       Deposit 6293377      CCD ID: 1020401225                                                  43.98
            10/02                      Paymentech       Deposit 6332753      CCD ID: 1020401225                                                  24.09
            10/03                      Wal-Mart Stores Trade Pymt 726351      CCD ID: 9991000065                                             15,253.85
            10/03                      Timpte        ACH Items 5460       CCD ID: 2221696742                                                  4,615.00
            10/03                      Paymentech       Deposit 6332808      CCD ID: 1020401225                                                 811.96
            10/03                      5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                              358.45
            10/03                      Paymentech       Deposit 6293377      CCD ID: 1020401225                                                  64.95
            10/03                      Shopify       Transfer St-F1J8N0T1Y4R2 CCD ID: 1800948598                                                 42.40
            10/04                      Great Plains Man Vendor Pmt 005873      CCD ID: 3480837521                                            14,625.00
            10/04
*end*deposits and additions
                                       Spreetail, LLC O Payables 1473       CCD ID: 9220953001                                                7,966.42




                                                                                                                                    Page 1 of 6
                                Case:19-18459-MER Doc#:123 Filed:11/21/19                   Entered:11/21/19 10:50:57 Page34 of 109

                                                                                                    October 01, 2019 through October 31, 2019
                                                                                                    Account Number:                     7389



*start*deposits and additions




                                                                     (continued)
           DEPOSITS AND ADDITIONS

            10/04                   Amazon.CO1366273 EDI Pymnts Fcs000254229182 CCD ID: 6820544687                                       1,280.45
            10/04                   Shopify      Transfer St-F4V9B3D2H7P8 CCD ID: 1800948598                                               558.00
            10/04                   Paymentech       Deposit 6332808        CCD ID: 1020401225                                             451.97
            10/04                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            369.97
            10/04                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             214.97
            10/04                   Paymentech       Deposit 6332753        CCD ID: 1020401225                                              49.99
            10/07                   Amazon.CO1367291 EDI Pymnts Fcs000234972872 CCD ID: 6820544687                                      45,362.76
            10/07                   Lowes         Trade Pmt 2947818        CTX ID: 9991000010                                           17,431.18
            10/07                   Home Depot 0537 EDI Paymnt 2001969584          CCD ID: 1043720503                                    8,105.37
            10/07                   Amazon.CO1368665 EDI Pymnts Fcs000195544582 CCD ID: 6820544687                                       2,116.99
            10/07                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          1,872.91
            10/07                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             578.99
            10/07                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             565.96
            10/07                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             463.97
            10/07                   Paymentech       Deposit 6332808        CCD ID: 1020401225                                             255.98
            10/07                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            244.95
            10/07                   Shopify      Transfer St-R9U3J3Q8W6U7 CCD ID: 1800948598                                               180.96
            10/07                   Paymentech       Deposit 6332808        CCD ID: 1020401225                                             159.98
            10/07                   Paymentech       Deposit 6332753        CCD ID: 1020401225                                              49.99
            10/07                   Paymentech       Deposit 6332753        CCD ID: 1020401225                                              39.98
            10/08                   Wal-Mart Stores Trade Pymt 726351         CCD ID: 9991000065                                         4,459.28
            10/08                   Home Depot 0537 EDI Paymnt 2001930996          CCD ID: 1043720503                                    3,173.25
            10/08                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                           1,699.99
            10/08                   Paymentech       Deposit 6332753        CCD ID: 1020401225                                             740.84
            10/08                   Shopify      Transfer St-V1A5D5Y0G7B1 CCD ID: 1800948598                                               711.13
            10/09                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            367.76
            10/09                   Shopify      Transfer St-U2V5E1H1U6H5 CCD ID: 1800948598                                               330.24
            10/09                   Paymentech       Deposit 6332753        CCD ID: 1020401225                                             147.56
            10/09                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             129.98
            10/10                   Timpte       ACH Items 5460          CCD ID: 2221696742                                              6,611.00
            10/10                   Shopify      Transfer St-N4D5Y0W7K2U8 CCD ID: 1800948598                                               593.38
            10/10                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             306.96
            10/11                   Deposit                                                                                             22,705.39
            10/11                   Deposit    1064815792                                                                                8,010.00
            10/11                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             569.98
            10/11                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            375.95
            10/11                   Great Plains Man Vendor Pmt 005873         CCD ID: 3480837521                                           90.00
            10/11                   Shopify      Transfer St-D5E5I4S0Q3Q4 CCD ID: 1800948598                                                89.38
            10/15                   Fedwire Credit Via: Minnwest Bank/091915845 B/O: Mid-States Distributing, LLC Mendota               28,506.75
                                    Heights MN 55120 Ref: Chase Nyc/Ctr/Bnf=Frictionless World LLC Westminster CO 80234-
                                    US/Ac-0 00000004734 Rfb=F7S3A Obi=Vendor PA Yment Imad: 1015Qmgft012000942
                                    Trn: 5954509288Ff
            10/15                   Book Transfer Credit B/O: Bank of China Limited Head Office Beijing China 100818 Cn                      990.00
                                    Org:/113053935303 1/Chongqing Hwasdan Power Technolo Ogb: Bank of China
                                    Chongqing 218 Zhong Shan Yi Road, Yu Zhong Ref:/Chgs/USD10,00/Acc/2950 Pearl St
                                    Boulder CO80301 Trn: 4930547288Fs
            10/15                   Lowes         Trade Pmt 2961787        CTX ID: 9991000010                                           83,876.77
            10/15                   Home Depot 0537 EDI Paymnt 2002002591          CCD ID: 1043720503                                    6,706.51
            10/15                   Home Depot 0537 EDI Paymnt 2001841171          CCD ID: 1043720503                                    4,160.34
            10/15                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                           1,536.94
            10/15                   Paymentech       Deposit 6293377        CCD ID: 1020401225                                             812.27
            10/15
*end*deposits and additions
                                    5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            304.95

                                                                                                                               Page 2 of 6
                                Case:19-18459-MER Doc#:123 Filed:11/21/19                  Entered:11/21/19 10:50:57 Page35 of 109

                                                                                                   October 01, 2019 through October 31, 2019
                                                                                                  Account Number:                      7389



*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            10/15                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                           239.99
            10/15                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                           199.96
            10/15                   Shopify      Transfer St-C1T6G0C8Q9D3 CCD ID: 1800948598                                              195.85
            10/15                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                           170.39
            10/15                   Paymentech       Deposit 6332753         CCD ID: 1020401225                                            72.01




                                                                                                                                                   10059650302000000063
            10/15                   Paymentech       Deposit 6332753         CCD ID: 1020401225                                            26.94
            10/15                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                            21.99
            10/15                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                            21.99
            10/16                   Amznl4Kpyqn6 Marketplac 2Qt9Yp2Kpeabbg6 CCD ID: 3215240102                                         39,554.61
            10/16                   Amznjawgkdne Marketplac 3Vb1Fzq4Clfrobx CCD ID: 3215240102                                          3,481.50
            10/16                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                         2,473.96
            10/16                   Shopify      Transfer St-B5J5G1L4A0G4 CCD ID: 1800948598                                            1,606.77
            10/16                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            31.98
            10/16                   Paymentech       Deposit 6332753         CCD ID: 1020401225                                            18.98
            10/17                   Online Transfer From Chk ...1291 Transaction#: 8760045820                                          20,000.00
            10/17                   Amazon.CO1377048 EDI Pymnts Fcs000195982272 CCD ID: 6820544687                                        222.44
            10/17                   Shopify      Transfer St-T4O3E0P4K1K2 CCD ID: 1800948598                                              130.51
            10/17                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                           119.99
            10/17                   Paymentech       Deposit 6332753         CCD ID: 1020401225                                            28.96
            10/17                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                            21.99
            10/17                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                            21.99
            10/18                   Book Transfer Credit B/O: Industrial And Commercial Bank of Beijing China Prc Cn                    2,480.00
                                    Org:/3100020409200187388 Loncin Motor CO Ltd Ogb: Industrial And Commercial Bank of
                                    China Ref: Service Charge September/Chgs/USD20,00/Ocmt/USD2500,00/ Trn:
                                    1042628291Fs
            10/18                   Amazon.CO1378155 EDI Pymnts Fcs000390483402 CCD ID: 6820544687                                    26,489.05
            10/18                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                        1,575.91
            10/18                   Shopify      Transfer St-S8V7C0R7Y5D8 CCD ID: 1800948598                                             465.15
            10/18                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                          319.98
            10/18                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                           89.99
            10/21                   Lowes        Trade Pmt 2983045          CTX ID: 9991000010                                       180,838.72
            10/21                   Home Depot 0537 EDI Paymnt 2002005659           CCD ID: 1043720503                                 3,690.57
            10/21                   Amazon.CO1379204 EDI Pymnts Fcs000235644842 CCD ID: 6820544687                                     1,201.23
            10/21                   Amazon.CO1380390 EDI Pymnts Fcs000274877282 CCD ID: 6820544687                                       634.76
            10/21                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                          560.96
            10/21                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          445.89
            10/21                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                          369.94
            10/21                   Shopify      Transfer St-V8I9C8K4N3N9 CCD ID: 1800948598                                             357.75
            10/21                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                          329.99
            10/21                   Paymentech       Deposit 6332808         CCD ID: 1020401225                                          159.99
            10/21                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          128.94
            10/22                   Deposit                                                                                           92,927.68
            10/22                   Home Depot 0537 EDI Paymnt 2000419582           CCD ID: 1043720503                                 3,561.41
            10/22                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                          949.99
            10/22                   Shopify      Transfer St-I8P9D3J1N6O4 CCD ID: 1800948598                                             786.72
            10/23                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                        1,159.91
            10/23                   Shopify      Transfer St-A1U6A4U9Q3X6 CCD ID: 1800948598                                             448.51
            10/23                   Paymentech       Deposit 6293377         CCD ID: 1020401225                                           85.96
            10/24                   Online Transfer From Chk ...6981 Transaction#: 8783090078                                        100,000.00
            10/24                   Amazon.CO1382825 EDI Pymnts Fcs000196982082 CCD ID: 6820544687                                    33,928.60
            10/24
*end*deposits and additions
                                    Timpte       ACH Items 5460            CCD ID: 2221696742                                          5,797.75


                                                                                                                              Page 3 of 6
                                Case:19-18459-MER Doc#:123 Filed:11/21/19                 Entered:11/21/19 10:50:57 Page36 of 109

                                                                                                  October 01, 2019 through October 31, 2019
                                                                                                 Account Number:                      7389



*start*deposits and additions




                                                                   (continued)
           DEPOSITS AND ADDITIONS

            10/24                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       3,740.06
            10/24                   Amazon.CO1383488 EDI Pymnts Fcs000275749532 CCD ID: 6820544687                                    1,724.79
            10/24                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                           395.96
            10/24                   Paymentech       Deposit 6332753       CCD ID: 1020401225                                            61.96
            10/24                   Shopify       Transfer St-Y8N6U8S4S2G5 CCD ID: 1800948598                                            55.70
            10/25                   Deposit                                                                                         110,057.69
            10/25                   Amazon.CO1383984 EDI Pymnts Fcs000216367122 CCD ID: 6820544687                                    5,379.72
            10/25                   Spreetail, LLC O Payables 1473         CCD ID: 9220953001                                         3,825.93
            10/25                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                         3,125.93
            10/25                   Amazon.CO1384602 EDI Pymnts Fcs000236680332 CCD ID: 6820544687                                      460.10
            10/25                   Paymentech       Deposit 6332808       CCD ID: 1020401225                                           359.99
            10/25                   Shopify       Transfer St-K6V4H1E8T9S7 CCD ID: 1800948598                                           161.23
            10/25                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          76.95
            10/28                   Home Depot 0537 EDI Paymnt 2002075162          CCD ID: 1043720503                                 6,523.77
            10/28                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       2,004.93
            10/28                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                         707.89
            10/28                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                           499.99
            10/28                   Shopify       Transfer St-G8Y2D3A6H7W6 CCD ID: 1800948598                                           452.98
            10/28                   Paymentech       Deposit 6332808       CCD ID: 1020401225                                           246.95
            10/28                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                           165.94
            10/28                   Amazon.CO1385146 EDI Pymnts Fcs000256047752 CCD ID: 6820544687                                      146.32
            10/28                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                            43.98
            10/28                   Amazon.CO1386588 EDI Pymnts Fcs000315272302 CCD ID: 6820544687                                       21.12
            10/29                   Home Depot 0537 EDI Paymnt 2001921466          CCD ID: 1043720503                                 6,912.00
            10/29                   Shopify       Transfer St-M0D1Q6T5G9H7 CCD ID: 1800948598                                         1,319.13
            10/29                   Paymentech       Deposit 6332808       CCD ID: 1020401225                                           909.97
            10/29                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                           133.97
            10/29                   Paymentech       Deposit 6332753       CCD ID: 1020401225                                            94.96
            10/30                   Amzna7Gb2Yu0 Marketplac 6Ry2D6290Q6Sq3H CCD ID: 3215240102                                       32,183.41
            10/30                   Online Transfer From Chk ...1291 Transaction#: 8802833853                                         2,685.79
            10/30                   Amznlfha7X4A Marketplac 3Mp40Lud8Jw0Fle CCD ID: 3215240102                                        2,337.99
            10/30                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                       1,882.51
            10/30                   Tsc Sores Lp Corp Pay 40010            CCD ID: 3333314171                                           709.98
            10/30                   Paymentech       Deposit 6332753       CCD ID: 1020401225                                            51.08
            10/30                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                            43.98
            10/30                   Amzn5Nyi1Ykw Marketplac 4Aagx78M6N162G6 CCD ID: 3215240102                                           23.97
            10/31                   Paymentech       Deposit 6293377       CCD ID: 1020401225                                         1,649.98
            10/31                   Timpte        ACH Items 5460         CCD ID: 2221696742                                             676.50
            10/31                   Paymentech       Deposit 6332808       CCD ID: 1020401225                                           399.98
            10/31                   Shopify       Transfer St-R0K2O7K8H7H9 CCD ID: 1800948598                                           149.25
            10/31                   5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                          81.95
            Total Deposits and Additions                                                                                       $1,110,915.35
*end*deposits and additions



 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              10/01               Card Purchase     10/01 R And L Carriers 937-382-1494 OH Card 1598                                  $4,543.13
              Total ATM & Debit Card Withdrawals                                                                                      $4,543.13
 *end*atm debit withdrawal




                                                                                                                             Page 4 of 6
                                                   Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page37 of 109

                                                                                                                         October 01, 2019 through October 31, 2019
                                                                                                                         Account Number:                     7389



       *start*atm and debit card summary




                             ATM & DEBIT CARD SUMMARY
                Rob Jay Germundson Card 1598
                                                                   Total ATM Withdrawals & Debits                                                               $0.00
                                                                   Total Card Purchases                                                                     $4,543.13
                                                                   Total Card Deposits & Credits                                                                $0.00




                                                                                                                                                                            10059650303000000063
                ATM & Debit Card Totals
                                                                   Total ATM Withdrawals & Debits                                                               $0.00
                                                                   Total Card Purchases                                                                     $4,543.13
       *end*atm and debit card summary
                                                                   Total Card Deposits & Credits                                                                $0.00
       *start*electronic withdrawal




               ELECTRONIC WITHDRAWALS

                   10/02                             Paymentech       Fee     6332753       CCD ID: 1020401225                                                $102.42
                   10/02                             Paymentech       Fee     6340813       CCD ID: 1020401225                                                  25.13
                   10/07                             10/05 Online Transfer To Chk ...6981 Transaction#: 8719929923                                         600,000.00
                   10/07                             Paymentech       Chargeback 6293377       CCD ID: 1020401225                                              514.49
                   10/07                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                                 99.99
                   10/09                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                                199.98
                   10/10                             Paymentech       Chargeback 6293377       CCD ID: 1020401225                                              499.99
                   10/11                             10/11 Online Transfer To Chk ...7005 Transaction#: 8741459038                                          20,000.00
                   10/11                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                           4,138.72
                   10/11                             Paymentech       Deposit 6332753        CCD ID: 1020401225                                                 49.99
                   10/15                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                                639.96
                   10/17                             10/17 Online Transfer To Mma ...3005 Transaction#: 8760028521                                         250,000.00
                   10/17                             10/17 Online Transfer To Mma ...3005 Transaction#: 8760137259                                          67,000.00
                   10/17                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                           3,007.93
                   10/21                             10/21 Online Transfer To Mma ...3005 Transaction#: 8773753543                                         193,000.00
                   10/22                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                                219.99
                   10/23                             10/23 Online Transfer To Chk ...6981 Transaction#: 8779450560                                         100,000.00
                   10/24                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                         124,763.53
                   10/28                             Paymentech       Deposit 6332808        CCD ID: 1020401225                                                263.66
                   10/30                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                           7,712.99
                   10/30                             Shopify       Transfer St-C6G1J5F1Q2Q6 CCD ID: 1800948598                                                  16.41
                   10/31                             Frictionless Wor Payment 9417389002        CCD ID: 9417389002                                         112,790.62
                   Total Electronic Withdrawals                                                                                                        $1,485,045.80
       *end*electronic withdrawal


       *start*fees section




                             FEES

                   10/15                             Account Analysis Settlement Charge                                                                           $476.11
                   Total Fees                                                                                                                                     $476.11
       *end*fees section




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2



   *start*daily ending balance2




                    DAILY ENDING BALANCE

        10/01                                                    $543,216.19          10/04                 670,389.88            10/09                      158,765.42
        10/02                                                     623,726.50          10/07                 147,205.37            10/10                      165,776.77
        10/03
   *end*daily ending balance2
                                                                  644,873.11          10/08                 157,989.86            10/11                      173,428.76

                                                                                                                                                    Page 5 of 6
                                              Case:19-18459-MER Doc#:123 Filed:11/21/19                Entered:11/21/19 10:50:57 Page38 of 109

                                                                                                                 October 01, 2019 through October 31, 2019
                                                                                                                 Account Number:                         7389



*start*daily ending balance2




                                                                        (continued)
                DAILY ENDING BALANCE

     10/15                                               300,156.34    10/22                      173,006.72                10/28                        229,640.14
     10/16                                               347,324.14    10/23                        74,701.10               10/29                        239,010.17
     10/17                                                47,862.09    10/24                        95,642.39               10/30                        271,199.48
     10/18                                                79,282.17    10/25                      219,089.93                10/31                        161,366.52
     10/21
*end*daily ending balance2
                                                          75,000.91
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 6 of 6
 Case:19-18459-MER Doc#:123 Filed:11/21/19                        Entered:11/21/19 10:50:57 Page39 of 109




Merchant Account ID:         JF7G      PayPal ID: rgermundson@frictionlessworld.com          10/1/2019 - 10/31/2019



Statement for October 2019
FRICTIONLESS WORLD LLC
1100 W 120th Ave, Ste 600
80234 WESTMINSTER
Balance Summary (10/1/2019 - 10/31/2019)

                Available beginning         Available ending         Withheld beginning       Withheld ending
 USD                        3,687.32                  3,393.05                        0.00                   0.00




                                                                                                          Page 1
 Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page40 of 109




Merchant Account ID:        JF7G   PayPal ID: rgermundson@frictionlessworld.com        10/1/2019 - 10/31/2019



Activity Summary (10/1/2019 - 10/31/2019)
                                                                                                      USD
 Beginning Available Balance                                                                     3,687.32
 Payments received                                                                                59,313.12

 Payments sent                                                                                         0.00

 Withdrawals and Debits                                                                          -58,084.82

 Deposits and Credits                                                                                  0.00

 Fees                                                                                             -1,522.57

 Ending Available Balance                                                                        3,393.05




                                                                                                    Page 2
 Case:19-18459-MER Doc#:123 Filed:11/21/19                 Entered:11/21/19 10:50:57 Page41 of 109




Merchant Account ID:     JF7G   PayPal ID: rgermundson@frictionlessworld.com        10/1/2019 - 10/31/2019



Payments received
 Description                                                                                       USD
 eBay Auction Payment                                                                          59,313.12

 Total                                                                                      59,313.12

Withdrawals and Debits
 Description                                                                                       USD
 Payment Refund                                                                               -10,530.61

 Transfer Withdrawal                                                                          -47,554.21

 Total                                                                                     -58,084.82

Fees
 Description                                                                                       USD
 Fee Credits                                                                                      298.20

 Payment Fee                                                                                   -1,820.77

 Total                                                                                       -1,522.57




                                                                                                 Page 3
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page42 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Kurt Melvin
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 5L961217RD453125J
                                              your Order details on MyeBay

                                              Travis Levi
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   219.99      -6.68       213.31
              ID: 1B145579UM4004626
                                              your Order details on MyeBay

                                              Lois Becker
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   329.99      -9.87       320.12
              ID: 53743546TN7069123
                                              your Order details on MyeBay

                                              alfredo parra
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   219.99      -6.68       213.31
              ID: 9ED94561TV994894X
                                              your Order details on MyeBay

                                              Edward Vincent
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   219.99      -6.68       213.31
              ID: 74C58223PH0669830
                                              your Order details on MyeBay

                                              Diana Campbell
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    11.99      -0.65        11.34
              ID: 8TA468580E0138604
                                              your Order details on MyeBay

                                              claude Brookshire
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   349.99     -10.45       339.54
              ID: 2P398134RA5543848
                                              your Order details on MyeBay

                                              David Vandenburg
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   410.00     -12.19       397.81
              ID: 4CE93064U21081052
                                              your Order details on MyeBay

              Payment Refund                  Greg LeBlanc
 10/1/2019                                                                           -219.99      6.38      -213.61
              ID: 6MG130794P5382208           smthride1958@gmail.com

              Payment Refund                  Greg LeBlanc
 10/1/2019                                                                            -99.99      2.90       -97.09
              ID: 66V57682LC764360W           smthride1958@gmail.com

              Payment Refund                  JERRY HATFIELD
 10/1/2019                                                                           -399.99    11.60       -388.39
              ID: 8NW7335199042622R           jeraboajed@aol.com

              Payment Refund                  Timothy Frappier
 10/1/2019                                                                           -399.99    11.60       -388.39
              ID: 98C33427782044827           Frappy25@gmail.com

                                              Richard Hammond
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    11.99      -0.65        11.34
              ID: 840819474W2567012
                                              your Order details on MyeBay

                                              james meraviglia
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    79.99      -2.62        77.37
              ID: 52X85223PY2510238
                                              your Order details on MyeBay

                                              Carl Brandon Lay
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    14.99      -0.73        14.26
              ID: 3LL429108D389753B
                                              your Order details on MyeBay




                                                                                                            Page 4
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page43 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Everett Lee
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    19.98     -0.88        19.10
              ID: 7BC53571KU688324E
                                              your Order details on MyeBay

                                              mario Valencia
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit   199.99     -6.10       193.89
              ID: 7HP70173D02425825
                                              your Order details on MyeBay

                                              Sherwin Corder
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    19.99     -0.88        19.11
              ID: 52K94444XG610993X
                                              your Order details on MyeBay

                                              The Myers Collection
              eBay Auction Payment
 10/1/2019                                    To get contact details, please visit    99.99     -3.20        96.79
              ID: 8HF26368GA180254J
                                              your Order details on MyeBay

                                              Edward O'Daniel
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    99.99     -3.20        96.79
              ID: 4X884408ES474463K
                                              your Order details on MyeBay

                                              Tristan Sosa
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    99.99     -3.20        96.79
              ID: 1R7420275E8139415
                                              your Order details on MyeBay

                                              kenneth demeo
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    19.99     -0.88        19.11
              ID: 2TH40388YV347334L
                                              your Order details on MyeBay

                                              Michael Leiterman
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    17.99     -0.82        17.17
              ID: 2WE743106G1433438
                                              your Order details on MyeBay

                                              Bradley Lehmann
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    25.98     -1.05        24.93
              ID: 8L056084B19161632
                                              your Order details on MyeBay

                                              don thomas
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    19.99     -0.88        19.11
              ID: 84351945DX980521F
                                              your Order details on MyeBay

                                              Richard Meadows
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    99.99     -3.20        96.79
              ID: 7B168565V0404202V
                                              your Order details on MyeBay

                                              Mitchell Samuels sr
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit   219.99     -6.68       213.31
              ID: 7U632010154330607
                                              your Order details on MyeBay

                                              Werner Buttweiler
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    40.00     -1.46        38.54
              ID: 8UB156604T095410D
                                              your Order details on MyeBay




                                                                                                           Page 5
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page44 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Kirk Sikora
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    21.98      -0.94        21.04
              ID: 8XE174383X0352531
                                              your Order details on MyeBay

                                              Michael Jenkins
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    20.63      -0.90        19.73
              ID: 5R743023M0973720K
                                              your Order details on MyeBay

              Payment Refund                  Robert Ouellette
 10/2/2019                                                                           -219.99      6.38      -213.61
              ID: 0S478197G4490232H           bobo1933@comcast.net

                                              Carl Trewhitt
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    34.99      -1.31        33.68
              ID: 78H463952W149854T
                                              your Order details on MyeBay

                                              David smith
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    11.99      -0.65        11.34
              ID: 1BA40411VC3042133
                                              your Order details on MyeBay

                                              Hector Casas
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    70.50      -2.34        68.16
              ID: 2UJ578806P363431H
                                              your Order details on MyeBay

                                              DANIEL HENKEL
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit   199.99      -6.10       193.89
              ID: 6146275909883431T
                                              your Order details on MyeBay

                                              Samuel Bleasdale
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    19.98      -0.88        19.10
              ID: 2FN24328X4901230F
                                              your Order details on MyeBay

                                              Walter Richardson
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 29V31773G3889223S
                                              your Order details on MyeBay

                                              Jeremy Wiilliams
              eBay Auction Payment
 10/2/2019                                    To get contact details, please visit    12.99      -0.68        12.31
              ID: 36G548624R153705B
                                              your Order details on MyeBay

                                              Ivan Anfilofieff
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit   634.99     -18.71       616.28
              ID: 8WA85102N5765922C
                                              your Order details on MyeBay

                                              Serge samaha
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit   949.99     -27.85       922.14
              ID: 24S95268J6389764G
                                              your Order details on MyeBay

                                              Gordon Sheeder
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    19.99      -0.88        19.11
              ID: 6TN696743Y541802S
                                              your Order details on MyeBay

                                              Pavlo Shokur
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    64.99      -2.18        62.81
              ID: 31T074235D080744G
                                              your Order details on MyeBay




                                                                                                            Page 6
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page45 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com              10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                             Gross       Fee           Net

                                              derek rankin
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit     99.99      -3.20        96.79
              ID: 14W3580208195103M
                                              your Order details on MyeBay

                                              Ji Chen
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    219.99      -6.68       213.31
              ID: 8DF95354J0086723Y
                                              your Order details on MyeBay

              Payment Refund                  xiong lor
 10/3/2019                                                                            -219.99      6.38      -213.61
              ID: 0XS62579A58940512           xionglor79@yahoo.com

                                              jim clarke
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    900.00     -26.40       873.60
              ID: 9CM94952R8500425K
                                              your Order details on MyeBay

              Payment Refund                  Todd Turner
 10/3/2019                                                                             -48.00      0.00       -48.00
              ID: 0WA93373C2374170K           ctturner@bellsouth.net

                                              JING ZHANG
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    199.99      -6.10       193.89
              ID: 3UP60310R4752561B
                                              your Order details on MyeBay

                                              Brandon Trauger
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit   1,599.00    -46.67     1,552.33
              ID: 7A7004349D170322D
                                              your Order details on MyeBay

                                              Cynthia bartow
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit     99.99      -3.20        96.79
              ID: 9JA835742X652484H
                                              your Order details on MyeBay

                                              mendoza soko
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    399.99     -11.90       388.09
              ID: 3EM6576369733164M
                                              your Order details on MyeBay

                                              Richard nash
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit    199.99      -6.10       193.89
              ID: 3GX66565UN607430E
                                              your Order details on MyeBay

                                              Christopher Corwith
              eBay Auction Payment
 10/3/2019                                    To get contact details, please visit     19.99      -0.88        19.11
              ID: 7RR93524KL060205D
                                              your Order details on MyeBay

                                              Divine Destination
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit     99.99      -3.20        96.79
              ID: 9PR37806PA615892Y
                                              your Order details on MyeBay

                                              Kimberly Collins
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    199.99      -6.10       193.89
              ID: 27A223360T7079618
                                              your Order details on MyeBay

                                              Kimberly Collins
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit     99.99      -3.20        96.79
              ID: 5W042166SF673320T
                                              your Order details on MyeBay




                                                                                                             Page 7
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page46 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              carlos osornio
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit   399.99     -11.90       388.09
              ID: 7Y274564CV509511S
                                              your Order details on MyeBay

                                              Sherman Luedke
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 18022255UC894174J
                                              your Order details on MyeBay

                                              Carol Bruno
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    36.99      -1.37        35.62
              ID: 3DX15251JC119540B
                                              your Order details on MyeBay

                                              Otto Shorey
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 3NR95271VG258960U
                                              your Order details on MyeBay

                                              Maximilion Edwards
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit   199.99      -6.10       193.89
              ID: 3DP02117V1302321P
                                              your Order details on MyeBay

                                              Robert Valdeman
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 4FB57852TM049754B
                                              your Order details on MyeBay

                                              Arjay Lansang
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit   129.99      -4.07       125.92
              ID: 6BF47833XJ275921Y
                                              your Order details on MyeBay

                                              Pat Matthews
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    31.99      -1.71        30.28
              ID: 12047823JH317772M
                                              your Order details on MyeBay

              Payment Refund                  Michael Canoe
 10/4/2019                                                                           -199.99      5.80      -194.19
              ID: 0LN23284J2337704R           miketudorinc@outlook.com

              Payment Refund                  Shannon Thrasher
 10/4/2019                                                                           -129.99      3.77      -126.22
              ID: 08Y7851782838600S           paypal@shanimal.com

              Payment Refund                  Peter Tadrous
 10/4/2019                                                                            -99.99      2.90       -97.09
              ID: 23X09818M5154952M           peterAtadrous@gmail.com

              Payment Refund                  Lisa shafto
 10/4/2019                                                                           -199.99      5.80      -194.19
              ID: 99V65953UP193223S           spyderelcd@hotmail.com

                                              Michael Duran
              eBay Auction Payment
 10/4/2019                                    To get contact details, please visit    64.99      -2.18        62.81
              ID: 4E0203345N098512K
                                              your Order details on MyeBay

                                              diana cumming
              eBay Auction Payment
 10/5/2019                                    To get contact details, please visit   379.99     -11.32       368.67
              ID: 98N64776TM7548718
                                              your Order details on MyeBay

                                              Barry Smith
              eBay Auction Payment
 10/5/2019                                    To get contact details, please visit   369.99     -11.03       358.96
              ID: 5AX16964KL399834Y
                                              your Order details on MyeBay




                                                                                                            Page 8
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page47 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              claudette williams
              eBay Auction Payment
 10/5/2019                                    To get contact details, please visit    64.99      -2.18        62.81
              ID: 67H98329JT4305549
                                              your Order details on MyeBay

                                              G Jackson
              eBay Auction Payment
 10/5/2019                                    To get contact details, please visit    64.99      -2.18        62.81
              ID: 21L03716YM826902R
                                              your Order details on MyeBay

                                              Drew Helt
              eBay Auction Payment
 10/5/2019                                    To get contact details, please visit   199.99      -6.10       193.89
              ID: 6BF835367T935093M
                                              your Order details on MyeBay

              Payment Refund                  Adela Prieto
 10/6/2019                                                                           -199.99      0.00      -199.99
              ID: 8TF11783JB7430253           padelaprieto1@yahoo.com

                                              Eric Massengill
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   129.99      -4.07       125.92
              ID: 4P36178375322842R
                                              your Order details on MyeBay

                                              phuoc ngo
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   299.99      -9.00       290.99
              ID: 27679451MA208970B
                                              your Order details on MyeBay

                                              Michelle Guidry
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   199.99      -6.10       193.89
              ID: 8EE82535ND2902824
                                              your Order details on MyeBay

                                              Stacy L Stewart
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit    13.99      -0.71        13.28
              ID: 1W606277WA9787949
                                              your Order details on MyeBay

                                              Auto Pro's
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   349.99     -10.45       339.54
              ID: 5P628526RU698634D
                                              your Order details on MyeBay

                                              mykola vaida
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   329.99      -9.87       320.12
              ID: 4W172580C14235748
                                              your Order details on MyeBay

                                              Gregory Mercier
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit    46.99      -1.66        45.33
              ID: 7HS01131NJ175804T
                                              your Order details on MyeBay

                                              Steven Jacobs
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit   199.99      -6.10       193.89
              ID: 816963185S1389447
                                              your Order details on MyeBay

                                              Curt Padia
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit    12.99      -0.68        12.31
              ID: 0RR13461YC274745X
                                              your Order details on MyeBay

                                              charles samons
              eBay Auction Payment
 10/6/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 8EM200423B712930P
                                              your Order details on MyeBay




                                                                                                            Page 9
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page48 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              John Zaborac
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    21.98      -0.94        21.04
              ID: 17M05689920900420
                                              your Order details on MyeBay

              Payment Refund                  Christopher Lieber
 10/7/2019                                                                            -20.00      0.58       -19.42
              ID: 75933013EH968302E           crlieber@yahoo.com

              Payment Refund                  Aneesah Jones
 10/7/2019                                                                           -219.99      6.38      -213.61
              ID: 3VW60674S7237730V           jdupree87@gmail.com

                                              Ken Wampler
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    48.00      -1.69        46.31
              ID: 841210319R430601X
                                              your Order details on MyeBay

                                              Allan Macho
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    68.99      -2.30        66.69
              ID: 5FH13630N8833540Y
                                              your Order details on MyeBay

                                              Larry D Jones
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit   375.00     -11.18       363.82
              ID: 81N03146464558513
                                              your Order details on MyeBay

                                              Daniel Valdez
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit   425.99     -12.65       413.34
              ID: 50P56994YD0674638
                                              your Order details on MyeBay

                                              Robin Rodabaugh
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    64.00      -2.16        61.84
              ID: 58819211WT6956611
                                              your Order details on MyeBay

                                              Dave DeRum
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    11.99      -0.65        11.34
              ID: 129741263P014610X
                                              your Order details on MyeBay

                                              Yonghyun Kim
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit   299.99      -9.00       290.99
              ID: 05340330LU6936030
                                              your Order details on MyeBay

                                              Mark Eveleth
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit   329.99      -9.87       320.12
              ID: 7GG7331598571323D
                                              your Order details on MyeBay

                                              Marshall T Wilt
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit    12.99      -0.68        12.31
              ID: 3G911717SM633132M
                                              your Order details on MyeBay

                                              Jason Kraling
              eBay Auction Payment
 10/7/2019                                    To get contact details, please visit   399.99     -11.90       388.09
              ID: 0X0736385V859493E
                                              your Order details on MyeBay

                                              Karen Raub
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 6WN15504F3465094V
                                              your Order details on MyeBay




                                                                                                           Page 10
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page49 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

              Payment Refund                  Daniel Valdez
 10/8/2019                                                                           -425.99    12.35       -413.64
              ID: 25D16276H1970314D           iv184132@gmail.com

                                              Esteve Aubry
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit   499.99     -14.80       485.19
              ID: 5YX95894AL1318414
                                              your Order details on MyeBay

              Payment Refund                  Esteve Aubry
 10/8/2019                                                                           -499.99    14.50       -485.49
              ID: 0CM42907W93500227           aubryesteve07@gmail.com

                                              Esteve Aubry
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit   499.99     -14.80       485.19
              ID: 7JW92481NB7118917
                                              your Order details on MyeBay

              Payment Refund                  bagher mehrjou
 10/8/2019                                                                           -139.99      4.06      -135.93
              ID: 4H079742V02154309           b.merjou.ee@gmail.com

                                              LENG CHORN
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 60A5663865139702G
                                              your Order details on MyeBay

                                              Cory Williams
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit   399.99     -11.90       388.09
              ID: 8TJ611470X7392809
                                              your Order details on MyeBay

                                              Dennis Studenski
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    11.99      -0.65        11.34
              ID: 5KB97084UA677263E
                                              your Order details on MyeBay

                                              Nora Pineda
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    40.00      -1.46        38.54
              ID: 86F5223927491811Y
                                              your Order details on MyeBay

                                              Tanya Powell
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit   329.99      -9.87       320.12
              ID: 4U6981371M494660K
                                              your Order details on MyeBay

                                              Jacqui Martin
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 046723516C103680L
                                              your Order details on MyeBay

                                              jon harbour
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 1K093562793090017
                                              your Order details on MyeBay

                                              dustin huggins
              eBay Auction Payment
 10/8/2019                                    To get contact details, please visit    31.99      -1.23        30.76
              ID: 59V25208RT654841G
                                              your Order details on MyeBay

                                              Richard Miller
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    44.73      -1.60        43.13
              ID: 0N71225664201205F
                                              your Order details on MyeBay

              Payment Refund                  Shaun Donahue
 10/9/2019                                                                            -99.99      2.90       -97.09
              ID: 6PG9990198793103X           shaunandkim@comcast.net




                                                                                                           Page 11
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page50 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Thomas Crabtree
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    31.98      -1.23        30.75
              ID: 9R6764596M982500P
                                              your Order details on MyeBay

                                              Chase Hilgendorf
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    25.98      -1.05        24.93
              ID: 7BF46280AK8385038
                                              your Order details on MyeBay

                                              Eldon Ellis
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    60.00      -2.04        57.96
              ID: 7X034933PC399894F
                                              your Order details on MyeBay

                                              Renee Rasor
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit   399.99     -11.90       388.09
              ID: 7R220967CB921191K
                                              your Order details on MyeBay

                                              paul hendrickson
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit   299.99      -9.00       290.99
              ID: 6XC030330L666660R
                                              your Order details on MyeBay

                                              David Minor
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    31.99      -1.23        30.76
              ID: 3EH8836140372623K
                                              your Order details on MyeBay

              Payment Refund                  paul hendrickson
 10/9/2019                                                                           -299.99      8.70      -291.29
              ID: 0KJ22016RN668120M           cadmanone@msn.com

              Payment Refund                  Travis Levi
 10/9/2019                                                                           -219.99      6.38      -213.61
              ID: 5XX18930C4289015E           travislevi@gmail.com

                                              Barry Smith
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit   349.99     -10.45       339.54
              ID: 5W357702Y1351202R
                                              your Order details on MyeBay

                                              Howard Nelson
              eBay Auction Payment
 10/9/2019                                    To get contact details, please visit    99.99      -3.20        96.79
              ID: 90K69167GR8842720
                                              your Order details on MyeBay

                                              John Oden
              eBay Auction Payment
 10/10/2019                                   To get contact details, please visit    53.50      -1.85        51.65
              ID: 8US008662R567005E
                                              your Order details on MyeBay

                                              David Beck
              eBay Auction Payment
 10/10/2019                                   To get contact details, please visit    11.99      -0.65        11.34
              ID: 54F47166WU653970L
                                              your Order details on MyeBay

              Payment Refund                  rakesh kalia
 10/10/2019                                                                           -99.99      2.90       -97.09
              ID: 7K022958XU2937054           rakesh_kalia57106@yahoo.com

                                              James Nelson
              eBay Auction Payment
 10/10/2019                                   To get contact details, please visit   329.99      -9.87       320.12
              ID: 3T690994US033314F
                                              your Order details on MyeBay




                                                                                                           Page 12
 Case:19-18459-MER Doc#:123 Filed:11/21/19                               Entered:11/21/19 10:50:57 Page51 of 109




Merchant Account ID:            JF7G        PayPal ID: rgermundson@frictionlessworld.com                10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                               Gross       Fee           Net

                                                    Jesse Rodriguez
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       11.99      -0.65        11.34
              ID: 4AB46718P6642442T
                                                    your Order details on MyeBay

              Payment Refund                        James Nelson
 10/10/2019                                                                                  -329.99       9.57      -320.42
              ID: 5CR61589GR245142W                 nelson9family@gmail.com

                                                    Jim Feagins
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       13.99      -0.71        13.28
              ID: 6EA539193U319250J
                                                    your Order details on MyeBay

                                                    Russell Robin
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       79.99      -2.62        77.37
              ID: 49985774KC314111H
                                                    your Order details on MyeBay

                                                    Ivan Slaybaugh
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       21.98      -0.94        21.04
              ID: 8CR07474BS914105Y
                                                    your Order details on MyeBay

                                                    vincent galanek
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       21.98      -0.94        21.04
              ID: 7AM41117BP5587404
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 10/10/2019                                                                                -15,000.00      0.00   -15,000.00
              ID: 3RK9424774720164G

                                                    gary kritzman
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       60.00      -2.04        57.96
              ID: 9R277797CK497904K
                                                    your Order details on MyeBay

                                                    gary kritzman
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       72.00      -2.39        69.61
              ID: 0UE56762CU693483K
                                                    your Order details on MyeBay

                                                    Marceau Milord
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit      399.99     -11.90       388.09
              ID: 2K536724EF610422J
                                                    your Order details on MyeBay

                                                    Rick McDowell
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       36.99      -1.37        35.62
              ID: 29370865GH539911T
                                                    your Order details on MyeBay

                                                    Lance Rogers
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       11.99      -0.65        11.34
              ID: 73R373806U049694T
                                                    your Order details on MyeBay

                                                    Jeffrey H. Pelz
              eBay Auction Payment
 10/10/2019                                         To get contact details, please visit       31.99      -1.23        30.76
              ID: 9TX216583W840862J
                                                    your Order details on MyeBay

                                                    Thomas Sepaniak
              eBay Auction Payment
 10/11/2019                                         To get contact details, please visit       25.98      -1.05        24.93
              ID: 7KN44899C6486431D
                                                    your Order details on MyeBay




                                                                                                                    Page 13
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page52 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Thomas Sepaniak
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit    25.98      -1.05        24.93
              ID: 1VL1250944708642F
                                              your Order details on MyeBay

                                              Jacqui Martin
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit   899.97     -26.40       873.57
              ID: 6LD63673RG9626738
                                              your Order details on MyeBay

                                              Stevens Adams
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit   329.99      -9.87       320.12
              ID: 07H05946JL594492C
                                              your Order details on MyeBay

                                              Evan Mark O Day-Senior
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit   199.99      -6.10       193.89
              ID: 5NP62234KV2793502
                                              your Order details on MyeBay

                                              James Pawelski
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit    27.99      -1.11        26.88
              ID: 6C9320375W082910N
                                              your Order details on MyeBay

                                              Andrew Tolliver
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit    66.98      -2.24        64.74
              ID: 4FG47883BL5097942
                                              your Order details on MyeBay

              Payment Refund                  Jacqui Martin
 10/11/2019                                                                          -899.97    26.10       -873.87
              ID: 4BP81798KY8643746           legaleasevss@rocketmail.com

                                              Travis Rich
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit    21.98      -0.94        21.04
              ID: 80G06451KP0840352
                                              your Order details on MyeBay

                                              Triple P Access, LLC
              eBay Auction Payment
 10/11/2019                                   To get contact details, please visit    15.99      -0.76        15.23
              ID: 6Y6447370U877592A
                                              your Order details on MyeBay

                                              mike lamphere
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit    99.99      -3.20        96.79
              ID: 02028515BH8574814
                                              your Order details on MyeBay

                                              JOHN T FISH III
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit    79.99      -2.62        77.37
              ID: 7U884968A6894141K
                                              your Order details on MyeBay

                                              Craig Pooler
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit   349.99     -10.45       339.54
              ID: 64875212F52433316
                                              your Order details on MyeBay

                                              Joshua Boyd
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit   329.99      -9.87       320.12
              ID: 8HX545255W063272T
                                              your Order details on MyeBay

                                              Troy Jessee
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit   949.99     -27.85       922.14
              ID: 2HJ014246K522582K
                                              your Order details on MyeBay




                                                                                                           Page 14
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page53 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Body Oasis Aesthetics
              eBay Auction Payment
 10/12/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 0FA03335KB020145J
                                              your Order details on MyeBay

                                              COLT INDUSTRIAL
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    64.99     -2.18        62.81
              ID: 2RK25488BF683254X
                                              your Order details on MyeBay

                                              Faye Degen
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    18.99     -0.85        18.14
              ID: 7YR30940JP6685947
                                              your Order details on MyeBay

                                              christopher krapf
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    11.99     -0.65        11.34
              ID: 5JC1824870327502Y
                                              your Order details on MyeBay

                                              robert bryans
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   129.99     -4.07       125.92
              ID: 3TJ39917KU865264K
                                              your Order details on MyeBay

                                              Brian G Holloway
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   219.99     -6.68       213.31
              ID: 4NN21302F7219245J
                                              your Order details on MyeBay

                                              Connie Nonneman
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    25.98     -1.05        24.93
              ID: 0F616639TD2642333
                                              your Order details on MyeBay

                                              William Wilcox
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   199.98     -6.10       193.88
              ID: 60008194MV042004E
                                              your Order details on MyeBay

                                              Carl Thomas
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   499.99    -14.80       485.19
              ID: 0PD34491SE101721R
                                              your Order details on MyeBay

                                              Robert lYONS
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    40.00     -1.46        38.54
              ID: 7WV39367BM2970702
                                              your Order details on MyeBay

                                              ricardo marrero
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   137.98     -4.30       133.68
              ID: 842072613P820035J
                                              your Order details on MyeBay

                                              wendon p moore
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    14.99     -0.73        14.26
              ID: 35772216WT482012M
                                              your Order details on MyeBay

                                              Jim Keltz
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    42.00     -1.52        40.48
              ID: 8C328404AR420181M
                                              your Order details on MyeBay




                                                                                                          Page 15
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page54 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Joe Prather
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    31.98     -1.23        30.75
              ID: 5N260199UM779234N
                                              your Order details on MyeBay

                                              raul castilleja
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    34.99     -1.31        33.68
              ID: 6E7639868E3408133
                                              your Order details on MyeBay

                                              Bernardino Rojas
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    34.99     -1.31        33.68
              ID: 7BW721443S458950R
                                              your Order details on MyeBay

                                              morgan marcotte
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit    30.97     -1.20        29.77
              ID: 7FP56744CJ086332H
                                              your Order details on MyeBay

                                              Timothy OBrien
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   199.99     -6.10       193.89
              ID: 8VD49056K6820414X
                                              your Order details on MyeBay

                                              nomer gamet
              eBay Auction Payment
 10/13/2019                                   To get contact details, please visit   329.99     -9.87       320.12
              ID: 8GM68611EX196611C
                                              your Order details on MyeBay

              Payment Refund                  Bernardino Rojas
 10/14/2019                                                                          -34.99      1.01       -33.98
              ID: 3RN28188A4628504A           nino.1@netzero.com

                                              Gary Ferrell
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    48.00     -1.69        46.31
              ID: 9RX066382W229814P
                                              your Order details on MyeBay

                                              Ben Olsen
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    64.99     -2.18        62.81
              ID: 0FL813156K2515323
                                              your Order details on MyeBay

                                              Brian Bos
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    13.99     -0.71        13.28
              ID: 25P70659YU115821E
                                              your Order details on MyeBay

                                              Eric Phillips
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    11.99     -0.65        11.34
              ID: 02M79570HE817500A
                                              your Order details on MyeBay

                                              steven Reimer
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit   159.99     -4.94       155.05
              ID: 48R83930KG541994K
                                              your Order details on MyeBay

                                              shirley tramel
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 5CM55358S7961990L
                                              your Order details on MyeBay

                                              George Phillip
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 8YY89203YR271805K
                                              your Order details on MyeBay




                                                                                                          Page 16
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page55 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Gerald Zemer
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit   549.99    -16.25       533.74
              ID: 39J19158B2844902N
                                              your Order details on MyeBay

              Payment Refund                  Arjay Lansang
 10/14/2019                                                                          -25.00      0.73       -24.27
              ID: 5DM112759D2679219           justjahy@gmail.com

                                              Michael Loehr
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    40.00     -1.46        38.54
              ID: 18E937668K116200G
                                              your Order details on MyeBay

                                              xtreme kreations
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    12.99     -0.68        12.31
              ID: 98287880U9179371N
                                              your Order details on MyeBay

                                              Vickey West
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 7DT12208FK683032A
                                              your Order details on MyeBay

                                              Jolanda Koezen
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    48.00     -1.69        46.31
              ID: 3E112567X25156829
                                              your Order details on MyeBay

                                              David Lance
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit    36.99     -1.37        35.62
              ID: 4ED03065S85529802
                                              your Order details on MyeBay

                                              Kenny Ferguson
              eBay Auction Payment
 10/14/2019                                   To get contact details, please visit   369.99    -11.03       358.96
              ID: 8FG21356GB425443G
                                              your Order details on MyeBay

                                              Liling tao
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 5U885460RA392080D
                                              your Order details on MyeBay

                                              Kyle Cory
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    35.96     -1.34        34.62
              ID: 1W924778V06736523
                                              your Order details on MyeBay

                                              john berger
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 98C548493M7225927
                                              your Order details on MyeBay

                                              Adam Gunderson
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    13.99     -0.71        13.28
              ID: 7FR79308WV229072A
                                              your Order details on MyeBay

                                              patricia miller
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    79.00     -2.59        76.41
              ID: 4XS9270743174190X
                                              your Order details on MyeBay

                                              ROGER BELEW
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit   129.99     -4.07       125.92
              ID: 1AK8207159308391X
                                              your Order details on MyeBay




                                                                                                          Page 17
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page56 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Patrick Chaplin
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    27.98      -1.11        26.87
              ID: 3W51283702061443N
                                              your Order details on MyeBay

                                              freddy garcia
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    13.99      -0.71        13.28
              ID: 8T816544HB674442W
                                              your Order details on MyeBay

                                              ari ortega
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    36.99      -1.37        35.62
              ID: 3GS30106BE707053H
                                              your Order details on MyeBay

                                              Graydon Morgan
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    79.00      -2.59        76.41
              ID: 7HM435083N9062416
                                              your Order details on MyeBay

              Payment Refund                  Robert L Tilley
 10/15/2019                                                                          -219.99      6.38      -213.61
              ID: 8DV04312TX075254L           robtop642003@yahoo.com

                                              Shannon Smith
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit   299.99      -9.00       290.99
              ID: 8LB13146WX5610310
                                              your Order details on MyeBay

                                              WorldFast Traders, Inc.
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit   499.99     -14.80       485.19
              ID: 8MG43151CU3288245
                                              your Order details on MyeBay

                                              thomas herbig
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit   329.99      -9.87       320.12
              ID: 2N382505UW054211M
                                              your Order details on MyeBay

                                              amanda McRae
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    60.00      -2.04        57.96
              ID: 6NX08187JY341651R
                                              your Order details on MyeBay

                                              Phil Pomeroy
              eBay Auction Payment
 10/15/2019                                   To get contact details, please visit    38.99      -1.43        37.56
              ID: 4TU59235XH2226545
                                              your Order details on MyeBay

                                              Jordan kelsey
              eBay Auction Payment
 10/16/2019                                   To get contact details, please visit    79.00      -2.59        76.41
              ID: 8K8933975F272043H
                                              your Order details on MyeBay

                                              Freddy Cook
              eBay Auction Payment
 10/16/2019                                   To get contact details, please visit    23.98      -1.00        22.98
              ID: 9EU771410B126074F
                                              your Order details on MyeBay

                                              Gary Arthur
              eBay Auction Payment
 10/16/2019                                   To get contact details, please visit    35.99      -1.34        34.65
              ID: 77G71603LH476600P
                                              your Order details on MyeBay

              Payment Refund                  Allan Macho
 10/16/2019                                                                           -68.99      2.00       -66.99
              ID: 8PD37079DN476045G           Baja750@snowcrest.net




                                                                                                           Page 18
 Case:19-18459-MER Doc#:123 Filed:11/21/19                               Entered:11/21/19 10:50:57 Page57 of 109




Merchant Account ID:            JF7G        PayPal ID: rgermundson@frictionlessworld.com                10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                               Gross       Fee           Net

                                                    James Kincheloe
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       15.99      -0.76        15.23
              ID: 10876730VR4254734
                                                    your Order details on MyeBay

                                                    Edward Lloyd
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       49.99      -1.75        48.24
              ID: 3BV78342KR813681X
                                                    your Order details on MyeBay

              Payment Refund                        Sherman Luedke
 10/16/2019                                                                                    -99.99      2.90       -97.09
              ID: 8J2128572E240541T                 luedke.bill@gmail.com

              Payment Refund                        fances hartley
 10/16/2019                                                                                    -99.99      2.90       -97.09
              ID: 4SY91801NR174612A                 fhartley2010@hotmail.com

                                                    David I. Steiner
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit      499.99     -14.80       485.19
              ID: 2C038330S0049020S
                                                    your Order details on MyeBay

                                                    Alan Watts
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       79.00      -2.59        76.41
              ID: 08Y30661MM861691L
                                                    your Order details on MyeBay

                                                    roy evenson
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit      999.99     -29.30       970.69
              ID: 3D691244A5886443F
                                                    your Order details on MyeBay

                                                    Marilyn Stiller
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       99.99      -3.20        96.79
              ID: 9UT084971R564331G
                                                    your Order details on MyeBay

                                                    laura martin
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       27.97      -1.11        26.86
              ID: 18459650270208834
                                                    your Order details on MyeBay

                                                    Joshua Poole
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       14.99      -0.73        14.26
              ID: 00P70610EG745505P
                                                    your Order details on MyeBay

                                                    Allan Macho
              eBay Auction Payment
 10/16/2019                                         To get contact details, please visit       68.99      -2.30        66.69
              ID: 42W62133HA7906733
                                                    your Order details on MyeBay

                                                    Shawn Cripps
              eBay Auction Payment
 10/17/2019                                         To get contact details, please visit       79.00      -2.59        76.41
              ID: 7EE57727UD8920707
                                                    your Order details on MyeBay

                                                    Assemblies of Yahweh
              eBay Auction Payment
 10/17/2019                                         To get contact details, please visit       79.00      -2.59        76.41
              ID: 6JT66569GJ9143047
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 10/17/2019                                                                                -10,000.00      0.00   -10,000.00
              ID: 8FF53352UV3724243




                                                                                                                    Page 19
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page58 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com              10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                             Gross       Fee           Net

                                              paul insinga
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit     21.98      -0.94        21.04
              ID: 3AT79755G3058753S
                                              your Order details on MyeBay

                                              Tammy Torres
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit    499.99     -14.80       485.19
              ID: 5BA19534H9978421J
                                              your Order details on MyeBay

                                              Body Oasis Aesthetics
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit     99.99      -3.20        96.79
              ID: 37R15994LW2569117
                                              your Order details on MyeBay

                                              scott newberry
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit    349.99     -10.45       339.54
              ID: 0YH13029HV1518350
                                              your Order details on MyeBay

                                              Richard Clyde Hill
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit   1,199.99    -35.10     1,164.89
              ID: 60P63438V08876813
                                              your Order details on MyeBay

                                              Jim Keltz
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit     42.00      -1.52        40.48
              ID: 8WA93720DX734425Y
                                              your Order details on MyeBay

                                              Randy Hunter
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit     99.99      -3.20        96.79
              ID: 8C475030WV386951D
                                              your Order details on MyeBay

                                              Daniel Salazar
              eBay Auction Payment
 10/17/2019                                   To get contact details, please visit     12.99      -0.68        12.31
              ID: 9VJ585043X5032533
                                              your Order details on MyeBay

              Payment Refund                  ad
 10/18/2019                                                                           -349.99    10.15       -339.84
              ID: 59S22659134480817           bond2829@aol.com

                                              Clifton Switzer III
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit    219.99      -6.68       213.31
              ID: 0H179580MY1804540
                                              your Order details on MyeBay

                                              Kipp Van Orsdel
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit     27.99      -1.11        26.88
              ID: 16A98142JC502133T
                                              your Order details on MyeBay

                                              Gary Killgore
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit   1,599.00    -46.67     1,552.33
              ID: 9AV20285XJ389441H
                                              your Order details on MyeBay

                                              Andy Lady
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit     42.00      -1.52        40.48
              ID: 00H99245AK3969308
                                              your Order details on MyeBay

                                              B. W. Boyd
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit     13.99      -0.71        13.28
              ID: 4BJ48184E3717410G
                                              your Order details on MyeBay




                                                                                                            Page 20
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page59 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Jeremy Karch
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit    12.99     -0.68        12.31
              ID: 3NF98295BK2219213
                                              your Order details on MyeBay

                                              Robert Prewitt
              eBay Auction Payment
 10/18/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 5JA19834AA204642P
                                              your Order details on MyeBay

                                              charlie rubenstein
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit    19.98     -0.88        19.10
              ID: 57U43862MM283414D
                                              your Order details on MyeBay

                                              Kathleen T Siena
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 4FR3427098424174S
                                              your Order details on MyeBay

                                              Carl Thomas
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit   699.99    -20.60       679.39
              ID: 1AS25662NA6682835
                                              your Order details on MyeBay

                                              PAUL CLARK
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit    31.99     -1.23        30.76
              ID: 6TU35402UR947040F
                                              your Order details on MyeBay

                                              Cole Jernigan
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit    11.99     -0.65        11.34
              ID: 1P504667YS206780Y
                                              your Order details on MyeBay

                                              Phyllis Rensch
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit   499.99    -14.80       485.19
              ID: 8M950756UL7868913
                                              your Order details on MyeBay

                                              Alfred Mucollari
              eBay Auction Payment
 10/19/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 1YY29136PT507282B
                                              your Order details on MyeBay

                                              Jennifer Hamann
              eBay Auction Payment
 10/20/2019                                   To get contact details, please visit   112.00     -3.55       108.45
              ID: 61Y55306D1480832F
                                              your Order details on MyeBay

                                              Don R Hill Jr
              eBay Auction Payment
 10/20/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 4F968166ND541472G
                                              your Order details on MyeBay

                                              Richard Drabik
              eBay Auction Payment
 10/20/2019                                   To get contact details, please visit    11.99     -0.65        11.34
              ID: 2DC10080VS462805S
                                              your Order details on MyeBay

                                              Jimmy Canaan
              eBay Auction Payment
 10/20/2019                                   To get contact details, please visit   399.99    -11.90       388.09
              ID: 2VL74564KV938710V
                                              your Order details on MyeBay




                                                                                                          Page 21
 Case:19-18459-MER Doc#:123 Filed:11/21/19                               Entered:11/21/19 10:50:57 Page60 of 109




Merchant Account ID:            JF7G        PayPal ID: rgermundson@frictionlessworld.com               10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    george kabezian
              eBay Auction Payment
 10/20/2019                                         To get contact details, please visit     399.99     -11.90       388.09
              ID: 5HW81814N0323893V
                                                    your Order details on MyeBay

              Payment Refund                        Timothy Ahrens
 10/21/2019                                                                                 -129.99       3.77      -126.22
              ID: 0N719681CT449773P                 ahrenz12@gmail.com

                                                    Robert Schultz
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      36.97      -1.37        35.60
              ID: 4D9750277L1336014
                                                    your Order details on MyeBay

                                                    Gary Bland
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      99.99      -3.20        96.79
              ID: 1V272314GY0766431
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 10/21/2019                                                                                -8,708.57      0.00    -8,708.57
              ID: 23K22986F78289331

                                                    Murat Terzi
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      21.98      -0.94        21.04
              ID: 0WL32513S5276133N
                                                    your Order details on MyeBay

                                                    neil ritter
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      26.99      -1.08        25.91
              ID: 4EG75438TT4912629
                                                    your Order details on MyeBay

                                                    wayne lowry
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      99.99      -3.20        96.79
              ID: 68T17506A2298763C
                                                    your Order details on MyeBay

                                                    Steve Forristall
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      19.98      -0.88        19.10
              ID: 9RP12754KR661270D
                                                    your Order details on MyeBay

                                                    andy kurth
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      40.00      -1.46        38.54
              ID: 4S84976006618541D
                                                    your Order details on MyeBay

                                                    Charles Cannon
              eBay Auction Payment
 10/21/2019                                         To get contact details, please visit      99.99      -3.20        96.79
              ID: 9YU1105097998713U
                                                    your Order details on MyeBay

                                                    Janet Kowalski
              eBay Auction Payment
 10/22/2019                                         To get contact details, please visit     299.99      -9.00       290.99
              ID: 8P704818WP351593N
                                                    your Order details on MyeBay

                                                    Jeff west
              eBay Auction Payment
 10/22/2019                                         To get contact details, please visit      25.98      -1.05        24.93
              ID: 57L97539G6716950T
                                                    your Order details on MyeBay

                                                    Kenny Fuller
              eBay Auction Payment
 10/22/2019                                         To get contact details, please visit     199.99      -6.10       193.89
              ID: 46K78710EC413934W
                                                    your Order details on MyeBay




                                                                                                                   Page 22
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page61 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Sheldon Litwiller
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit    39.96     -1.46        38.50
              ID: 88J275804Y3223942
                                              your Order details on MyeBay

                                              William Parks
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit    19.98     -0.88        19.10
              ID: 5NX65179G1194921B
                                              your Order details on MyeBay

                                              antonio garcia
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit   999.99    -29.30       970.69
              ID: 75015182NJ2474903
                                              your Order details on MyeBay

                                              Gary Murphy
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 11N43911YM050242G
                                              your Order details on MyeBay

                                              Mason Hanson
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit    11.99     -0.65        11.34
              ID: 2NK10553W57925602
                                              your Order details on MyeBay

                                              GLADYS Padgett
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit    21.98     -0.94        21.04
              ID: 3GS15473KY451793C
                                              your Order details on MyeBay

                                              Robin Rodabaugh
              eBay Auction Payment
 10/22/2019                                   To get contact details, please visit    80.00     -2.62        77.38
              ID: 8NC81134CP9576704
                                              your Order details on MyeBay

                                              gregory reis
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 6XB7518230114530L
                                              your Order details on MyeBay

                                              Ryan Emmrich
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 7G3470851L131240B
                                              your Order details on MyeBay

                                              James Blevins
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit   119.99     -3.78       116.21
              ID: 9JG17370XN8069503
                                              your Order details on MyeBay

                                              carlos cruz
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit    79.00     -2.59        76.41
              ID: 5EX24419RE3732647
                                              your Order details on MyeBay

                                              Richard Rigert
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit    19.98     -0.88        19.10
              ID: 50906502WF357864G
                                              your Order details on MyeBay

                                              Connie Johnson
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit    21.98     -0.94        21.04
              ID: 1D720626EF729403Y
                                              your Order details on MyeBay




                                                                                                          Page 23
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page62 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com              10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                             Gross       Fee           Net

                                              Jere Eshleman
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit   1,599.00    -46.67     1,552.33
              ID: 8P81208647715000M
                                              your Order details on MyeBay

                                              Todd Hudson
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit     41.00      -1.49        39.51
              ID: 713248996P3381842
                                              your Order details on MyeBay

                                              Jennifer Raichle
              eBay Auction Payment
 10/23/2019                                   To get contact details, please visit    349.99     -10.45       339.54
              ID: 6NB87345C1544161W
                                              your Order details on MyeBay

                                              Gordon tronson
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     43.97      -1.58        42.39
              ID: 6M528966434637242
                                              your Order details on MyeBay

                                              Ivan Anfilofieff
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit    119.99      -3.78       116.21
              ID: 1254848129140833S
                                              your Order details on MyeBay

                                              Michael Capps
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     79.00      -2.59        76.41
              ID: 4PW54594B50455634
                                              your Order details on MyeBay

                                              Hubert Schrier
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     79.00      -2.59        76.41
              ID: 39N93201S2366211Y
                                              your Order details on MyeBay

                                              Darrell Turney
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     21.98      -0.94        21.04
              ID: 85D66989P89458941
                                              your Order details on MyeBay

                                              Justin Nickelson
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     37.26      -1.38        35.88
              ID: 8WF32752L16149829
                                              your Order details on MyeBay

                                              stephen A hebda
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     12.99      -0.68        12.31
              ID: 21A40745VY652461R
                                              your Order details on MyeBay

                                              Roland Coleman
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     47.96      -1.69        46.27
              ID: 8GW3638745477050V
                                              your Order details on MyeBay

                                              Wildcat Vending & Amusement LLC
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit     96.92      -3.11        93.81
              ID: 2TD71676XY976921C
                                              your Order details on MyeBay

                                              Catalin Tudosie
              eBay Auction Payment
 10/24/2019                                   To get contact details, please visit    199.99      -6.10       193.89
              ID: 21568384SM4229117
                                              your Order details on MyeBay




                                                                                                            Page 24
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page63 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Dewey Adams
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit    33.99      -1.29        32.70
              ID: 4FF81727RS070172M
                                              your Order details on MyeBay

                                              Carrie White
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit    48.00      -1.69        46.31
              ID: 23U33775A4657992N
                                              your Order details on MyeBay

                                              james hearns
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit   399.99     -11.90       388.09
              ID: 76A490985N926044A
                                              your Order details on MyeBay

              Payment Refund                  Khalil Rmhen
 10/25/2019                                                                          -139.99      4.06      -135.93
              ID: 6PP554059M1196455           khalilrmhen@gmail.com

                                              mcdonald wolfe
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit   349.99     -10.45       339.54
              ID: 4UV47586G5655934E
                                              your Order details on MyeBay

                                              Carrie White
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit    48.00      -1.69        46.31
              ID: 4LF29453A18880925
                                              your Order details on MyeBay

                                              Michael Loehr
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit    40.00      -1.46        38.54
              ID: 8K556094CU884663L
                                              your Order details on MyeBay

                                              Daniel Johnson
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit    99.99      -3.20        96.79
              ID: 4JE605627P104980L
                                              your Order details on MyeBay

                                              Rosemary Tangen
              eBay Auction Payment
 10/25/2019                                   To get contact details, please visit   499.99     -14.80       485.19
              ID: 6E6991175B132450H
                                              your Order details on MyeBay

                                              Fred Crecelius Jr
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit    79.00      -2.59        76.41
              ID: 6TE39358RD783323M
                                              your Order details on MyeBay

              Payment Refund                  Raymond Hanzevack
 10/26/2019                                                                          -399.99    11.60       -388.39
              ID: 8RR36231NL5101334           rayhanzevack@outlook.com

                                              Jose Sanchez
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit   110.00      -3.49       106.51
              ID: 4W513970S14677236
                                              your Order details on MyeBay

                                              Christopher Graham
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit   129.99      -4.07       125.92
              ID: 8KG74996LM2202212
                                              your Order details on MyeBay

                                              Danny Curtis
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit    64.99      -2.18        62.81
              ID: 9J13588680329573H
                                              your Order details on MyeBay




                                                                                                           Page 25
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page64 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Richard Gary
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit    35.99     -1.34        34.65
              ID: 0P152772UE7912913
                                              your Order details on MyeBay

                                              Gary Grabowski
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit   499.99    -14.80       485.19
              ID: 70L93620D2451354M
                                              your Order details on MyeBay

                                              Todd Potter
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit    36.99     -1.37        35.62
              ID: 68X493383H0028024
                                              your Order details on MyeBay

                                              Linda Swindell
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit    89.99     -2.91        87.08
              ID: 9YV1553552195981J
                                              your Order details on MyeBay

                                              phillip j lobsinger
              eBay Auction Payment
 10/26/2019                                   To get contact details, please visit   399.99    -11.90       388.09
              ID: 708018403U078382A
                                              your Order details on MyeBay

                                              James Doe
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit   199.99     -6.10       193.89
              ID: 3CV54231LX019021D
                                              your Order details on MyeBay

                                              young ok Chang
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 6DE54049NP641050R
                                              your Order details on MyeBay

                                              Leo Vaulin
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 3J184596N93487101
                                              your Order details on MyeBay

                                              James Culbreath
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit    14.99     -0.73        14.26
              ID: 011330644A0117025
                                              your Order details on MyeBay

                                              Richard Moulton
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit   349.99    -10.45       339.54
              ID: 82U80804BF276821P
                                              your Order details on MyeBay

                                              Gary Mackey
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit    89.99     -2.91        87.08
              ID: 4BB10472D4449604H
                                              your Order details on MyeBay

                                              Ralph Howell
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 9VW658748W040631B
                                              your Order details on MyeBay

                                              Daniel Schmidt
              eBay Auction Payment
 10/27/2019                                   To get contact details, please visit   499.99    -14.80       485.19
              ID: 7R42872003768963S
                                              your Order details on MyeBay




                                                                                                          Page 26
 Case:19-18459-MER Doc#:123 Filed:11/21/19                               Entered:11/21/19 10:50:57 Page65 of 109




Merchant Account ID:            JF7G        PayPal ID: rgermundson@frictionlessworld.com                10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                               Gross       Fee           Net

                                                    Laymon Cato
              eBay Auction Payment
 10/27/2019                                         To get contact details, please visit      199.99      -6.10       193.89
              ID: 81E15093DB321243H
                                                    your Order details on MyeBay

                                                    Kris White
              eBay Auction Payment
 10/27/2019                                         To get contact details, please visit       96.00      -3.08        92.92
              ID: 66S45488VR2760528
                                                    your Order details on MyeBay

                                                    Tracy Smith
              eBay Auction Payment
 10/27/2019                                         To get contact details, please visit       89.99      -2.91        87.08
              ID: 0RC06937B79051023
                                                    your Order details on MyeBay

                                                    Kevin Heckethorn
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit       39.96      -1.46        38.50
              ID: 2S490745TC709153Y
                                                    your Order details on MyeBay

                                                    Dan Lipson
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit       21.98      -0.94        21.04
              ID: 4CR90931XC900382D
                                                    your Order details on MyeBay

                                                    William Sekola
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit       21.98      -0.94        21.04
              ID: 093378969T031573W
                                                    your Order details on MyeBay

              Payment Refund                        Lois Becker
 10/28/2019                                                                                  -329.99       9.57      -320.42
              ID: 37U4315707797070G                 loisjbecker@gmail.com

                                                    Clouser Farm Enterprises
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit       35.99      -1.34        34.65
              ID: 4MR22793311958614
                                                    your Order details on MyeBay

                                                    mark hayes
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit      399.99     -11.90       388.09
              ID: 44393485EB981315R
                                                    your Order details on MyeBay

              General Withdrawal - Bank Account
 10/28/2019                                                                                -10,000.00      0.00   -10,000.00
              ID: 07D69893YY9584714

                                                    eric mckenney
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit      349.99     -10.45       339.54
              ID: 4TV91036YC872704M
                                                    your Order details on MyeBay

                                                    ramuel maramara
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit       26.99      -1.08        25.91
              ID: 19964617RX170863R
                                                    your Order details on MyeBay

                                                    Michelle Rose-Eaton
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit      399.99     -11.90       388.09
              ID: 7RT58472MJ991950V
                                                    your Order details on MyeBay

                                                    Greg Hudson
              eBay Auction Payment
 10/28/2019                                         To get contact details, please visit      349.99     -10.45       339.54
              ID: 8XU283787U195072D
                                                    your Order details on MyeBay




                                                                                                                    Page 27
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page66 of 109




Merchant Account ID:           JF7G   PayPal ID: rgermundson@frictionlessworld.com            10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                           Gross       Fee           Net

                                              Roger Ricker
              eBay Auction Payment
 10/28/2019                                   To get contact details, please visit   119.99     -3.78       116.21
              ID: 6G69452199877524N
                                              your Order details on MyeBay

                                              Roger L Elder
              eBay Auction Payment
 10/28/2019                                   To get contact details, please visit   299.99     -9.00       290.99
              ID: 2WB8467240363970C
                                              your Order details on MyeBay

                                              james haynes
              eBay Auction Payment
 10/28/2019                                   To get contact details, please visit   179.98     -5.52       174.46
              ID: 370703045D825724P
                                              your Order details on MyeBay

                                              Ronald Croteau
              eBay Auction Payment
 10/28/2019                                   To get contact details, please visit    49.99     -1.75        48.24
              ID: 9CY50852CF467552K
                                              your Order details on MyeBay

                                              SERGI VALACHI
              eBay Auction Payment
 10/28/2019                                   To get contact details, please visit   399.99    -11.90       388.09
              ID: 4S31481298399382H
                                              your Order details on MyeBay

                                              Teresa Hansen
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit    64.99     -2.18        62.81
              ID: 3U7099513J8372313
                                              your Order details on MyeBay

                                              salomon perez
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit   199.99     -6.10       193.89
              ID: 09571177S3571563X
                                              your Order details on MyeBay

                                              Dennis Terrell
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit   375.00    -11.18       363.82
              ID: 75154558C2381884Y
                                              your Order details on MyeBay

                                              Livestock P Prod
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit    42.00     -1.52        40.48
              ID: 7S552120W3939405P
                                              your Order details on MyeBay

                                              kevin kruckeberg
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit    21.98     -0.94        21.04
              ID: 0HT640254J865343R
                                              your Order details on MyeBay

                                              kyle meadows
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit   399.99    -11.90       388.09
              ID: 8FL37391WF660615A
                                              your Order details on MyeBay

                                              Pete Wilson
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit   119.99     -3.78       116.21
              ID: 18J294246F825634S
                                              your Order details on MyeBay

                                              Osyve Rodgers Jr
              eBay Auction Payment
 10/29/2019                                   To get contact details, please visit    99.99     -3.20        96.79
              ID: 7T453188KE597331Y
                                              your Order details on MyeBay




                                                                                                          Page 28
 Case:19-18459-MER Doc#:123 Filed:11/21/19                               Entered:11/21/19 10:50:57 Page67 of 109




Merchant Account ID:            JF7G        PayPal ID: rgermundson@frictionlessworld.com               10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                           Name \ Email                              Gross       Fee           Net

                                                    Perry Price
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit      89.99      -2.91        87.08
              ID: 2UU171039J164654D
                                                    your Order details on MyeBay

                                                    robert swider
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit     119.99      -3.78       116.21
              ID: 0R005087EG178072C
                                                    your Order details on MyeBay

                                                    Jana W Lawrence
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit     499.99     -14.80       485.19
              ID: 3EN8254584910383G
                                                    your Order details on MyeBay

                                                    Ronald Haakenson
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit      15.99      -0.76        15.23
              ID: 1AR41668HD7692843
                                                    your Order details on MyeBay

                                                    Dana Moss
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit      43.96      -1.57        42.39
              ID: 4U81095290795914X
                                                    your Order details on MyeBay

                                                    Barbara Adams
              eBay Auction Payment
 10/29/2019                                         To get contact details, please visit     219.99      -6.68       213.31
              ID: 94832068B2315711F
                                                    your Order details on MyeBay

                                                    Michael Akutah
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit     499.99     -14.80       485.19
              ID: 7D031390K0760853J
                                                    your Order details on MyeBay

                                                    Travis Eilertson
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit      80.00      -2.62        77.38
              ID: 10N988459M237773K
                                                    your Order details on MyeBay

                                                    robert singleton
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit     180.00      -5.52       174.48
              ID: 1GJ510469A0116044
                                                    your Order details on MyeBay

              Payment Refund                        Jere Eshleman
 10/30/2019                                                                                -1,599.00    46.37     -1,552.63
              ID: 2V114883FK0944841                 meshl57492@yahoo.com

              General Withdrawal - Bank Account
 10/30/2019                                                                                -3,845.64      0.00    -3,845.64
              ID: 1JU9547458435703P

                                                    william smith
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit     349.99     -10.45       339.54
              ID: 75135992UU531933G
                                                    your Order details on MyeBay

                                                    John Norvell
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit      56.00      -1.92        54.08
              ID: 8B9577072W1392416
                                                    your Order details on MyeBay

                                                    Jjesus Guillen
              eBay Auction Payment
 10/30/2019                                         To get contact details, please visit      34.99      -1.31        33.68
              ID: 7FC99507HF387420C
                                                    your Order details on MyeBay




                                                                                                                   Page 29
 Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page68 of 109




Merchant Account ID:          JF7G    PayPal ID: rgermundson@frictionlessworld.com             10/1/2019 - 10/31/2019




Transaction History - USD
 Date         Description                     Name \ Email                            Gross       Fee           Net

                                              Curtis Chapmon
              eBay Auction Payment
 10/30/2019                                   To get contact details, please visit    38.99      -1.43        37.56
              ID: 2VB88976CN481083Y
                                              your Order details on MyeBay

                                              Jeffrey Getz
              eBay Auction Payment
 10/30/2019                                   To get contact details, please visit    54.00      -1.87        52.13
              ID: 86H61155M2332752Y
                                              your Order details on MyeBay

                                              Aleksandar Ninic
              eBay Auction Payment
 10/30/2019                                   To get contact details, please visit   349.99     -10.45       339.54
              ID: 2K7368325C870720R
                                              your Order details on MyeBay

                                              Zebedee Hyman
              eBay Auction Payment
 10/30/2019                                   To get contact details, please visit    99.99      -3.20        96.79
              ID: 17U71545BN974010F
                                              your Order details on MyeBay

              Payment Refund                  Curtis Chapmon
 10/30/2019                                                                           -38.99      1.13       -37.86
              ID: 11972231JG858591H           curtizmo54@gmail.com

              Payment Refund                  Carl Thomas
 10/30/2019                                                                          -499.99    14.50       -485.49
              ID: 0XX58480KU898525X           thomacat@windstream.net

              Payment Refund                  bogdan andriishyn
 10/30/2019                                                                          -199.99      5.80      -194.19
              ID: 30R56283BW339441G           bogdan.andriishyn@gmail.com

              Payment Refund                  Paul Hennis
 10/30/2019                                                                          -399.99    11.60       -388.39
              ID: 9D820182NN105532A           mohebo@yahoo.com

                                              Finfrock Farms
              eBay Auction Payment
 10/30/2019                                   To get contact details, please visit   349.99     -10.45       339.54
              ID: 3VJ54309A1898512G
                                              your Order details on MyeBay

                                              Brittany Stone
              eBay Auction Payment
 10/31/2019                                   To get contact details, please visit    43.96      -1.57        42.39
              ID: 7DJ000971K693031G
                                              your Order details on MyeBay

              Payment Refund                  john berger
 10/31/2019                                                                           -99.99      2.90       -97.09
              ID: 31G0065775857491A           bergerjn46@yahoo.com

              Payment Refund                  Marilyn Stiller
 10/31/2019                                                                           -99.99      2.90       -97.09
              ID: 406156197G936534D           gomer062007@yahoo.com

                                              john berger
              eBay Auction Payment
 10/31/2019                                   To get contact details, please visit    99.99      -3.20        96.79
              ID: 84973207ED436600K
                                              your Order details on MyeBay

                                              Jeffrey Getz
              eBay Auction Payment
 10/31/2019                                   To get contact details, please visit    40.00      -1.46        38.54
              ID: 3TR04151V3926333V
                                              your Order details on MyeBay

                                              George Hollidge
              eBay Auction Payment
 10/31/2019                                   To get contact details, please visit   399.99     -11.90       388.09
              ID: 1X933280YD041102T
                                              your Order details on MyeBay




                                                                                                           Page 30
 Case:19-18459-MER Doc#:123 Filed:11/21/19                                    Entered:11/21/19 10:50:57 Page69 of 109




Merchant Account ID:               JF7G        PayPal ID: rgermundson@frictionlessworld.com                             10/1/2019 - 10/31/2019




Transaction History - USD
 Date          Description                               Name \ Email                                    Gross             Fee            Net

                                                         Andrea Pagan
               eBay Auction Payment
 10/31/2019                                              To get contact details, please visit           399.99           -11.90       388.09
               ID: 6FN48947CV2800643
                                                         your Order details on MyeBay

                                                         James Lewis
               eBay Auction Payment
 10/31/2019                                              To get contact details, please visit            79.99            -2.62         77.37
               ID: 59H97169652324745
                                                         your Order details on MyeBay

                                                         Thomas Sepaniak
               eBay Auction Payment
 10/31/2019                                              To get contact details, please visit            15.99            -0.76         15.23
               ID: 53746285EE0732343
                                                         your Order details on MyeBay

                                                         Thomas Sepaniak
               eBay Auction Payment
 10/31/2019                                              To get contact details, please visit            14.99            -0.73         14.26
               ID: 1P8259277C998284L
                                                         your Order details on MyeBay

                                                         chris ballard
               eBay Auction Payment
 10/31/2019                                              To get contact details, please visit           349.99           -10.45       339.54
               ID: 8HW2078213669070K
                                                         your Order details on MyeBay




To report an unauthorized transaction or other error NOT involving your debit card: call (402-938-3614) or write to us (Attn: Error Resolution
Department, P.O. Box 45950, Omaha, NE 68145-0950).

To report an unauthorized transaction or other error concerning your debit card: call (402-938-3614), fax (303-395-2855) or write to us (PayPal
Debit Card Department, P.O. Box 45950, Omaha, NE 68145-0950).

To cancel a pre-authorized or recurring payment or determine whether a pre-authorized or recurring transfer has been made: call us at 1-877-
896-6383 (please note that only calls pertaining to pre-authorized or recurring payments will be accepted at this number).

                                                                                                                                     Page 31
                                      Case:19-18459-MER Doc#:123 Filed:11/21/19                              Entered:11/21/19 10:50:57 Page70 of 109

                                                                                                                       October 01, 2019through October 31, 2019
                                      JPMorgan Chase Bank, N.A.
                                      P O Box 182051                                                                  Account Number:                      6981

                                      Columbus, OH 43218- 2051

                                                                                                                   CUSTOMER SERVICE INFORMATION

                                                                                                                   Web site:                www.Chase.com
                                                                                                                   Service Center:           1-877-425-8100
                                      00103216 DRE 501 141 30519 NNNNNNNNNNN T 1 000000000 64 0000                 Deaf and Hard of Hearing: 1-800-242-7383
                                      FRICTIONLESS WORLD LLC                                                       Para Espanol:             1-888-622-4273
                                      1100 W 120TH AVE STE 600                                                     International Calls:      1-713-262-1679
                                      WESTMINSTER CO 80234-2736




                                                                                                                                                                      01032160201000000022
 *start*after address message area1




 We want to remind you of the terms that apply to your sweep account
 We want to remind you of some of the terms that apply to your sweep account(s). These are not new terms, but the Federal
 Deposit Insurance Corporation (FDIC) asks that we remind you of them every year. If you need help identifying your sweep
 service, please refer to your Demand Deposit Account (DDA) statement.

 Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds:

                                          In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day
                                          ledger balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial
                                          owner’s swept funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution,
                                          the swept funds would be returned back into the beneficial owner’s deposit account on the business day following
                                          the failure of the Bank; or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other
                                          payment from the FDIC to reacquire the beneficial owner’s allotted interest in the money market fund in accordance
                                          with the FDIC’s normal procedures.

 End-of-Day Loan Sweep & Fed Funds Borrowed Sweep:

                                          In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component
                                          of the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                                          Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would
                                          reduce the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the
                                          Bank.

 Cash Concentration Sweep:

                                          In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                                          deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the
                                          FDIC after completion of all transactions related to the cash concentration product and will be insured by the FDIC
                                          under its applicable insurance rules and limits.

 If you have any questions, please call us anytime at the number listed in this statement.
 *end*after address message area1




*start*summary




                                                                            Chase Analysis Business Checking
              CHECKING SUMMARY
            Beginning Balance                                                                                $114,462.73
            Deposits and Additions                                                       9                    801,821.80
            Electronic Withdrawals                                                       2                   -120,000.00
            Other Withdrawals                                                           21                   -419,484.17
            Ending Balance                                                              32                   $376,800.36
*end*summary




                                                                                                                                                 Page 1 of 4
                                                   Case:19-18459-MER Doc#:123 Filed:11/21/19                     Entered:11/21/19 10:50:57 Page71 of 109

                                                                                                                       October 01, 2019 through October 31, 2019
                                                                                                                      Account Number:                      6981



     *start*post summary message1




             Your account ending in 3005 is linked to this account for overdraft protection.
     *end*post summary message1




     *start*deposits and additions




                DEPOSITS AND ADDITIONS

                 10/01                                  Paypal       Transfer 1006746228247 PPD ID: Paypalsd11                                           $25,000.00
                 10/07                                  Online Transfer From Chk ...7389 Transaction#: 8719929923                                        600,000.00
                 10/11                                  Cash Concentration Transfer Credit From Account 000000235877005 Trn: 0002600450Xf                 29,267.59
                 10/11                                  Paypal       Transfer 1006836506793 PPD ID: Paypalsd11                                            15,000.00
                 10/18                                  Paypal       Transfer 1006894668054 PPD ID: Paypalsd11                                            10,000.00
                 10/22                                  Paypal       Transfer 1006931087575 PPD ID: Paypalsd11                                             8,708.57
                 10/23                                  Online Transfer From Chk ...7389 Transaction#: 8779450560                                        100,000.00
                 10/29                                  Paypal       Transfer 1006989801910 PPD ID: Paypalsd11                                            10,000.00
                 10/31                                  Paypal       Transfer 1007008449887 PPD ID: Paypalsd11                                             3,845.64
                 Total Deposits and Additions                                                                                                          $801,821.80
     *end*deposits and additions



       *start*electronic withdrawal




               ELECTRONIC WITHDRAWALS

                   10/11                             10/11 Online Transfer To Chk ...7005 Transaction#: 8741474870                                       $20,000.00
                   10/24                             10/24 Online Transfer To Chk ...7389 Transaction#: 8783090078                                       100,000.00
                   Total Electronic Withdrawals                                                                                                        $120,000.00
       *end*electronic withdrawal


       *start*other withdrawals




                 OTHER WITHDRAWALS

                   10/01                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002710450Xf                      $73,274.38
                   10/02                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002570450Xf                       38,647.97
                   10/03                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002590450Xf                        4,097.57
                   10/04                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002610450Xf                       16,868.93
                   10/07                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002690450Xf                        1,999.85
                   10/08                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002710450Xf                        4,065.10
                   10/09                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002550450Xf                        3,915.68
                   10/10                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                       21,304.09
                   10/15                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002730450Xf                       85,565.53
                   10/16                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002690450Xf                        8,223.90
                   10/17                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                        7,346.07
                   10/18                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002710450Xf                        6,488.19
                   10/21                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002730450Xf                       46,134.85
                   10/22                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002590450Xf                        4,660.51
                   10/23                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                       19,514.23
                   10/24                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002390450Xf                        3,773.68
                   10/25                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002390450Xf                        2,536.91
                   10/28                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002510450Xf                        2,093.58
                   10/29                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002490450Xf                       42,892.46
                   10/30                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002430450Xf                        7,605.40
                   10/31                             Cash Concentration Transfer Debit To Account 000000235877005 Trn: 0002570450Xf                       18,475.29
                   Total Other Withdrawals                                                                                                             $419,484.17
       *end*other withdrawals


*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2




                                                                                                                                                  Page 2 of 4
                                              Case:19-18459-MER Doc#:123 Filed:11/21/19                Entered:11/21/19 10:50:57 Page72 of 109

                                                                                                                 October 01, 2019 through October 31, 2019
                                                                                                                 Account Number:                          6981



*start*daily ending balance2




                DAILY ENDING BALANCE

     10/01                                               $66,188.35    10/11                      599,556.75                10/23                        540,332.04
     10/02                                                27,540.38    10/15                      513,991.22                10/24                        436,558.36
     10/03                                                23,442.81    10/16                      505,767.32                10/25                        434,021.45




                                                                                                                                                                           11032160202000000062
     10/04                                                 6,573.88    10/17                      498,421.25                10/28                        431,927.87
     10/07                                               604,574.03    10/18                      501,933.06                10/29                        399,035.41
     10/08                                               600,508.93    10/21                      455,798.21                10/30                        391,430.01
     10/09                                               596,593.25    10/22                      459,846.27                10/31                        376,800.36
     10/10
*end*daily ending balance2
                                                         575,289.16
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 3 of 4
Case:19-18459-MER Doc#:123 Filed:11/21/19           Entered:11/21/19 10:50:57 Page73 of 109

                                                               October 01, 2019through October 31, 2019
                                                               Account Number:                     6981




                          This Page Intentionally Left Blank




                                                                                         Page 4 of 4
                                     Case:19-18459-MER Doc#:123 Filed:11/21/19                              Entered:11/21/19 10:50:57 Page74 of 109

                                                                                                                      October 01, 2019through October 31, 2019
                                     JPMorgan Chase Bank, N.A.
                                     P O Box 182051                                                                  Account Number:                      7005

                                     Columbus, OH 43218- 2051

                                                                                                                  CUSTOMER SERVICE INFORMATION

                                                                                                                  Web site:                www.Chase.com
                                                                                                                  Service Center:           1-877-425-8100
                                     00103217 DRE 501 141 30519 NNNNNNNNNNN T 1 000000000 64 0000                 Deaf and Hard of Hearing: 1-800-242-7383
                                     FRICTIONLESS WORLD LLC                                                       Para Espanol:             1-888-622-4273
                                     1100 W 120TH AVE STE 600                                                     International Calls:      1-713-262-1679
                                     WESTMINSTER CO 80234-2736




                                                                                                                                                                     01032170401000000024
*start*after address message area1




We want to remind you of the terms that apply to your sweep account
We want to remind you of some of the terms that apply to your sweep account(s). These are not new terms, but the Federal
Deposit Insurance Corporation (FDIC) asks that we remind you of them every year. If you need help identifying your sweep
service, please refer to your Demand Deposit Account (DDA) statement.

Intra-day & End-of-Day Investment Sweep – JPMorgan Money Market Funds:

                                         In the event of a failure of the Bank, funds swept to a money market fund, as reflected on the Bank’s end-of-day
                                         ledger balance, would not be considered deposits by the FDIC. However, the FDIC would treat the beneficial
                                         owner’s swept funds in one of two ways: (a) if the failed Bank’s assets were transferred to an acquiring institution,
                                         the swept funds would be returned back into the beneficial owner’s deposit account on the business day following
                                         the failure of the Bank; or (b) if the failed Bank will be dissolved, the beneficial owner would receive a check or other
                                         payment from the FDIC to reacquire the beneficial owner’s allotted interest in the money market fund in accordance
                                         with the FDIC’s normal procedures.

End-of-Day Loan Sweep & Fed Funds Borrowed Sweep:

                                         In the event of a failure of the Bank, funds swept as part of the Loan Payment Option, or the pay down component
                                         of the Loan Borrowing and Payment Option or the payment component of Fed Funds Borrowed, as reflected on the
                                         Bank’s end-of-day ledger balance, would not be considered deposits by the FDIC, but such swept funds would
                                         reduce the loan balance or Fed Funds Borrowed balance owed by the customer to the receivership estate of the
                                         Bank.

Cash Concentration Sweep:

                                         In the event of a failure of the Bank, funds transferred as part of a cash concentration product will be considered
                                         deposits of the account in which the funds are held, as reflected on the Bank’s end-of-day ledger balance, by the
                                         FDIC after completion of all transactions related to the cash concentration product and will be insured by the FDIC
                                         under its applicable insurance rules and limits.

If you have any questions, please call us anytime at the number listed in this statement.
*end*after address message area1




                                                                                                                                                Page 1 of 8
                                Case:19-18459-MER Doc#:123 Filed:11/21/19                  Entered:11/21/19 10:50:57 Page75 of 109

                                                                                                   October 01, 2019 through October 31, 2019
                                                                                                  Account Number:                      7005



       *start*summary




                                                              Chase Analysis Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                            $0.00
                    Deposits and Additions                              23                 459,484.17
                    Checks Paid                                         84                 -76,021.30
                    ATM & Debit Card Withdrawals                        72                 -36,751.53
                    Electronic Withdrawals                              40                -317,435.22
                    Other Withdrawals                                    1                 -29,267.59
                    Fees                                                 1                      -8.53
                    Ending Balance                                     221                      $0.00
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            10/01                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002720450Xf                $73,274.38
            10/02                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002580450Xf                 38,647.97
            10/03                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002600450Xf                  4,097.57
            10/04                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002620450Xf                 16,868.93
            10/07                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002700450Xf                  1,999.85
            10/08                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002720450Xf                  4,065.10
            10/09                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002560450Xf                  3,915.68
            10/10                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                 21,304.09
            10/11                   Online Transfer From Chk ...7389 Transaction#: 8741459038                                         20,000.00
            10/11                   Online Transfer From Chk ...6981 Transaction#: 8741474870                                         20,000.00
            10/15                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002740450Xf                 85,565.53
            10/16                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002700450Xf                  8,223.90
            10/17                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                  7,346.07
            10/18                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002720450Xf                  6,488.19
            10/21                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002740450Xf                 46,134.85
            10/22                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002600450Xf                  4,660.51
            10/23                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                 19,514.23
            10/24                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002400450Xf                  3,773.68
            10/25                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002400450Xf                  2,536.91
            10/28                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002520450Xf                  2,093.58
            10/29                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002500450Xf                 42,892.46
            10/30                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002440450Xf                  7,605.40
            10/31                   Cash Concentration Transfer Credit From Account 000000235876981 Trn: 0002580450Xf                 18,475.29
            Total Deposits and Additions                                                                                           $459,484.17
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       6050                     ^                                                                                   10/10                   $366.93
       6051                     ^                                                                                   10/10                    599.96
       6052                     ^                                                                                   10/11                    474.95
       6053                     ^                                                                                   10/10                    130.40
       6054                     ^         10/10                                                                     10/10                    473.13
       6055                     ^                                                                                   10/15                    351.92
       6056                     ^                                                                                   10/15                    584.22
       6057                     ^                                                                                   10/11                    395.32
       6058
*end*checks paid section3
                                ^                                                                                   10/11                    255.30

                                                                                                                              Page 2 of 8
                              Case:19-18459-MER Doc#:123 Filed:11/21/19   Entered:11/21/19 10:50:57 Page76 of 109

                                                                               October 01, 2019 through October 31, 2019
                                                                               Account Number:                     7005



*start*checks paid section3




                                               (continued)
            CHECKS PAID

       6059 ^                                                                                    10/11                491.62
       6080 * ^                                                                                  10/10                388.75
       6081 ^                          10/10                                                     10/10                191.13
       6082 ^                                                                                    10/10                292.92




                                                                                                                               11032170402000000064
       6083 ^                                                                                    10/11                426.84
       6084 ^                                                                                    10/15                496.29
       6085 ^                                                                                    10/28                313.80
       6086 ^                          10/10                                                     10/10                171.80
       6087 ^                                                                                    10/11                181.07
       6088 ^                                                                                    10/16              4,152.06
       6089 ^                                                                                    10/15                939.07
       6090 ^                                                                                    10/16              1,503.49
       6091 ^                                                                                    10/15              1,837.79
       6093 * ^                                                                                  10/22              2,121.40
       6094 ^                                                                                    10/16              1,001.89
       6095 ^                                                                                    10/15              1,463.87
       6097 * ^                                                                                  10/16                989.38
       6098 ^                                                                                    10/17              3,119.67
       6099 ^                                                                                    10/15              1,458.59
       6100 ^                                                                                    10/17              2,078.19
       6101 ^                                                                                    10/31              1,585.06
       6102 ^                                                                                    10/18                604.52
       6103 ^                                                                                    10/21              1,257.66
       6140 * ^                                                                                  10/28                429.73
       6141 ^                                                                                    10/24              1,966.75
       6142 ^                                                                                    10/28                328.69
       21335 * ^                                                                                 10/16                 65.00
       21348 * ^                                                                                 10/07                100.83
       21349 ^                                                                                   10/01                111.04
       21353 * ^                                                                                 10/04                279.53
       21354 ^                                                                                   10/04              9,000.00
       21355 ^                                                                                   10/15                549.99
       21357 * ^                                                                                 10/08                 92.73
       21359 * ^                                                                                 10/03                100.00
       21361 * ^                                                                                 10/03              3,734.79
       21362 ^                                                                                   10/01                283.66
       21365 * ^                                                                                 10/09              1,175.81
       21366 ^                                                                                   10/04                 60.00
       21367 ^                                                                                   10/07                 41.62
       21368 ^                                                                                   10/03                 95.00
       21369 ^                                                                                   10/07              1,045.98
       21370 ^                                                                                   10/01                689.79
       21371 ^                                                                                   10/04                 85.00
       21372 ^                                                                                   10/04                916.69
       21373 ^                                                                                   10/04                474.13
       21374 ^                                                                                   10/07                162.17
       21375 ^                                                                                   10/08                 17.43
       21376 ^                                                                                   10/02                820.00
       21377 ^                                                                                   10/04                774.02
       21378 ^
*end*checks paid section3
                                                                                                 10/02                159.64

                                                                                                          Page 3 of 8
                               Case:19-18459-MER Doc#:123 Filed:11/21/19                 Entered:11/21/19 10:50:57 Page77 of 109

                                                                                                October 01, 2019 through October 31, 2019
                                                                                                Account Number:                     7005



*start*checks paid section3




                                                (continued)
            CHECKS PAID

       21379                    ^                                                                                 10/03                132.83
       21380                    ^                                                                                 10/07                120.00
       21381                    ^                                                                                 10/04              2,131.36
       21382                    ^                                                                                 10/04                373.58
       21383                    ^                                                                                 10/04              1,838.24
       21384                    ^                                                                                 10/09              1,012.19
       21385                    ^                                                                                 10/11              7,963.90
       21386                    ^                                                                                 10/17                176.03
       21387                    ^                                                                                 10/16                 68.00
       21388                    ^                                                                                 10/17                603.63
       21390                    *^                                                                                10/16                102.15
       21391                    ^                                                                                 10/16                141.93
       21392                    ^                                                                                 10/24                133.88
       21393                    ^                                                                                 10/22                549.00
       21395                    *^                                                                                10/25                199.48
       21396                    ^                                                                                 10/29                130.00
       21397                    ^                                                                                 10/18              4,252.75
       21398                    ^                                                                                 10/23                 55.00
       21399                    ^                                                                                 10/22                 17.04
       21400                    ^                                                                                 10/22                107.25
       21401                    ^                                                                                 10/25                262.50
       21402                    ^                                                                                 10/31                490.00
       21403                    ^                                                                                 10/31                 75.00
       21404                    ^                                                                                 10/30                526.55
       21406                    *^                                                                                10/28                300.00
            Total Checks Paid                                                                                                     $76,021.30
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              10/01              Card Purchase       10/01 R And L Carriers 937-382-1494 OH Card 9519                               $9,919.20
              10/03              Card Purchase       10/03 Endicia Fees 650-321-2640 CA Card 9519                                       34.95
              10/04              Card Purchase       10/02 Authorize.Net 877-4473938 CA Card 9519                                       10.00
              10/04              Card Purchase       10/02 Authorize.Net 877-4473938 CA Card 9519                                       10.00
              10/04              Card Purchase       10/02 Authorize.Net 877-4473938 CA Card 9519                                       10.00
              10/04              Card Purchase       10/03 Intermedia.Net Inc 800-379-7729 WA Card 9519                                801.91
              10/04              Recurring Card Purchase 10/03 Fedex 000927340483 Memphis TN Card 9519                                  29.00
              10/04              Recurring Card Purchase 10/03 Fedex 787979783531 Memphis TN Card 9519                                  26.71
              10/04              Recurring Card Purchase 10/03 Fedex 787954286853 Memphis TN Card 9519                                  24.38
              10/04              Recurring Card Purchase 10/03 Fedex 787954245717 Memphis TN Card 9519                                  24.38
              10/07              Card Purchase       10/04 Shopify.Com/C Httpsshopify. IL Card 9519                                     29.00
              10/07              Card Purchase       10/04 Sps Commerce 866-999-8729 MN Card 9519                                      355.70
              10/07              Card Purchase       10/05 Fedex 99321069 180-0463333 TN Card 9519                                      75.06
              10/07              Card Purchase       10/06 Conoco - Cf United Apr Boulder CO Card 9519                                  69.49
              10/08
 *end*atm debit withdrawal
                                 Card Purchase       10/08 Stamps.Com *Uspostag 855-608-2677 CA Card 9519                              200.00

                                                                                                                           Page 4 of 8
                              Case:19-18459-MER Doc#:123 Filed:11/21/19                 Entered:11/21/19 10:50:57 Page78 of 109

                                                                                              October 01, 2019 through October 31, 2019
                                                                                              Account Number:                     7005



*start*atm debit withdrawal




                                                                              (continued)
          ATM & DEBIT CARD WITHDRAWALS

            10/08               Card Purchase       10/07 Ted S Montana Grill - Westminster CO Card 9519                             109.19
            10/09               Card Purchase       10/08 Dencol Supply Company Denver CO Card 9519                                  727.68
            10/09               Card Purchase       10/08 Intuiship Services 801-6133933 UT Card 9519                              1,000.00
            10/10               Card Purchase       10/10 City of Boulder Crt 303-441-1910 CO Card 9519                               15.00
            10/10               Card Purchase       10/09 Shipsource Midvale UT Card 9519                                            145.00




                                                                                                                                              11032170403000000064
            10/11               Recurring Card Purchase 10/10 Fedex 780154675688 Memphis TN Card 9519                                 70.58
            10/11               Recurring Card Purchase 10/10 Fedex 000928040438 Memphis TN Card 9519                                 14.50
            10/15               Card Purchase       10/11 Ebay Inc. 866-779-3229 CA Card 9519                                     12,485.58
            10/15               Card Purchase       10/11 Northwest Parkway LLC 303-5331212 CO Card 9519                              26.15
            10/15               Card Purchase       10/12 Boulder Parking-Cagid Boulder CO Card 9895                                   2.00
            10/15               Card Purchase       10/13 Coyote Car Wash Bouler CO Card 9895                                          3.00
            10/15               Card Purchase       10/14 Colorado Garage Door S 303-2923667 CO Card 9895                          4,280.13
            10/15               Card Purchase       10/14 Amazon Seller Repay Amzn.Com/Bill WA Card 9519                              41.01
            10/16               Card Purchase       10/15 Usps Postage Stamps. 310-482-5800 CA Card 9519                             200.00
            10/17               Card Purchase       10/16 51117 - 1632 Welton (Su Denver CO Card 9895                                 23.00
            10/17               Card Purchase       10/16 Intuiship Services 801-6133933 UT Card 9519                              1,000.00
            10/17               Card Purchase       10/17 Amzn Mktp US*3C1Dn5V Amzn.Com/Bill WA Card 9519                             46.46
            10/17               Card Purchase       10/16 Precision Roller 623-5813330 AZ Card 9519                                  113.68
            10/17               Card Purchase With Pin 10/17 Murphy7491Atwal Broomfield CO Card 9895                                  63.89
            10/17               Card Purchase With Pin 10/17 Wholefds Prl 100 2905 Boulder CO Card 9895                               96.57
            10/18               Card Purchase       10/17 Staples     00114496 Westminster CO Card 9519                              130.30
            10/18               Recurring Card Purchase 10/17 Fedex 776603346179 Memphis TN Card 9519                                 26.52
            10/18               Recurring Card Purchase 10/17 Fedex 000928740200 Memphis TN Card 9519                                 14.50
            10/21               Card Purchase       10/18 Amzn Mktp US*Ot5US0A Amzn.Com/Bill WA Card 9519                             29.23
            10/21               Card Purchase       10/18 Amzn Mktp US*Sf0Nt20 Amzn.Com/Bill WA Card 9519                            224.64
            10/21               Card Purchase       10/17 Buckeye Welding Supply Henderson CO Card 9519                               63.60
            10/21               Card Purchase       10/18 Stapls7301321990000001 877-8267755 TX Card 9519                            236.57
            10/21               Card Purchase       10/18 Avp Energy #104 Byers CO Card 9895                                          41.31
            10/21               Card Purchase       10/18 Stapls7301321990000002 877-8267755 TX Card 9519                             13.66
            10/21               Card Purchase       10/19 Boulder Parking-Cagid Boulder CO Card 9895                                   1.50
            10/21               Card Purchase       10/20 Conoco - Cf United Apr Boulder CO Card 9895                                 59.62
            10/21               Recurring Card Purchase 10/19 Adobe Stock 800-443-8158 CA Card 9519                                  431.36
            10/23               Card Purchase       10/22 J2 Efax Services 323-817-3205 CA Card 9519                                  43.80
            10/24               Card Purchase       10/23 Day And Ross 800-561-1415 Nb Card 9519                                     284.35
                                CA Dollar
                                371.46 X 0.7654929 (Exchg Rte)
            10/24               Card Purchase       10/22 Avery Brewing Company Boulder CO Card 9895                                  26.82
            10/24               Card Purchase       10/23 Intuiship Services 801-6133933 UT Card 9519                              1,000.00
            10/24               Card Purchase       10/23 Panera Bread #202453 P Northglenn CO Card 9895                              31.88
            10/25               Card Purchase       10/23 Bad Daddy's Burger Bar Northglenn CO Card 9519                              44.59
            10/25               Card Purchase       10/24 Bts*Estesexpresscc 804-353-1900 VA Card 9519                               388.67
            10/25               Recurring Card Purchase 10/24 Fedex 788210654504 Memphis TN Card 9519                                 73.97
            10/25               Recurring Card Purchase 10/24 Fedex 780291715281 Memphis TN Card 9519                                 37.59
            10/25               Recurring Card Purchase 10/24 Fedex 780291003109 Memphis TN Card 9519                                 21.57
            10/25               Recurring Card Purchase 10/24 Fedex 780303009435 Memphis TN Card 9519                                 19.44
            10/25               Recurring Card Purchase 10/24 Fedex 780278660457 Memphis TN Card 9519                                 19.13
            10/25               Recurring Card Purchase 10/24 Fedex 780298452076 Memphis TN Card 9519                                 17.23
            10/25               Recurring Card Purchase 10/24 Fedex 000929440207 Memphis TN Card 9519                                 14.50
            10/25               Recurring Card Purchase 10/24 Fedex 780296806421 Memphis TN Card 9519                                 13.49
            10/25               Recurring Card Purchase 10/24 Fedex 780291710371 Memphis TN Card 9519                                 12.70
            10/28
*end*atm debit withdrawal
                                Card Purchase       10/25 Usps Postage Stamps. 310-482-5800 CA Card 9519                             200.00

                                                                                                                         Page 5 of 8
                                    Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page79 of 109

                                                                                                      October 01, 2019 through October 31, 2019
                                                                                                      Account Number:                     7005



*start*atm debit withdrawal




                                                                                       (continued)
          ATM & DEBIT CARD WITHDRAWALS

            10/28                     Card Purchase        10/25 Boulder Parking-Cagid Boulder CO Card 9895                                    1.75
            10/28                     Card Purchase        10/27 Amzn Mktp US*Be0370C Amzn.Com/Bill WA Card 9895                              29.92
            10/28                     Card Purchase        10/28 Amzn Mktp US*Qw0H97W Amzn.Com/Bill WA Card 9895                              14.69
            10/29                     Card Purchase        10/28 Amzn Mktp US*Fa91W57 Amzn.Com/Bill WA Card 9895                              24.09
            10/30                     Card Purchase        10/30 Amzn Mktp US*3Z55V6V Amzn.Com/Bill WA Card 9895                              35.15
            10/30                     Card Purchase        10/29 Boulder Parking-Cagid Boulder CO Card 9895                                    1.25
            10/31                     Card Purchase        10/30 King Soopers 0086 Broomfield CO Card 9519                                    38.94
            10/31                     Card Purchase        10/30 Intuiship Services 801-6133933 UT Card 9519                               1,000.00
            Total ATM & Debit Card Withdrawals                                                                                          $36,751.53
*end*atm debit withdrawal


*start*atm and debit card summary




                     ATM & DEBIT CARD SUMMARY
        Rob Jay Germundson Card 9519
                                                      Total ATM Withdrawals & Debits                                                        $0.00
                                                      Total Card Purchases                                                             $32,023.49
                                                      Total Card Deposits & Credits                                                         $0.00
        Daniel Banjo Card 9895
                                                      Total ATM Withdrawals & Debits                                                         $0.00
                                                      Total Card Purchases                                                               $4,736.57
                                                      Total Card Deposits & Credits                                                          $0.00
        ATM & Debit Card Totals
                                                      Total ATM Withdrawals & Debits                                                        $0.00
                                                      Total Card Purchases                                                             $36,760.06
*end*atm and debit card summary
                                                      Total Card Deposits & Credits                                                         $0.00
*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS

            10/01                     Saia, Inc.    Payment Sltpay000056512 CCD ID: 9115351001                                          $26,096.29
            10/01                     US Cbp          Payment 0000        CCD ID: 7005009701                                             18,529.07
            10/01                     The Hartford Nwtbclscic 14534927       CCD ID: 9942902727                                           9,996.00
            10/01                     Quickfee        Vendor Pmt 000000291787 CCD ID: 1004795024                                          7,400.00
            10/01                     Paychex Eib      Invoice X83826800055580 CCD ID: 1161124166                                           249.33
            10/02                     The Hartford Ntclbiivrc 14534927      CCD ID: 9942902727                                           27,144.00
            10/02                     Kaiser Permanent Internet 043000099318562 Web ID: 9049040030                                        8,519.91
            10/02                     Plic-Sbd       Insur Clm Pact#160381957 PPD ID: 9Gpsbd0000                                          1,352.96
            10/02                     Paymentech        Fee     6293377     CCD ID: 1020401225                                              396.68
            10/02                     Waste Connection Web_Pay 40343737100119 Web ID: 9051001301                                            254.78
            10/08                     Robert Half, Inc Internet 043000091916974 CCD ID: 9044040182                                        3,028.68
            10/08                     Vantiv_Intg_Pymt Billng 529000081264 CCD ID: 7300604847                                               617.07
            10/10                     US Cbp          Payment 0000        CCD ID: 7005009701                                             18,529.07
            10/11                     Paychex-Hrs       Hrs Pmt 32256980     CCD ID: 2555124166                                             458.33
            10/15                     10/13 Payment To Chase Card Ending IN 3675                                                            273.21
            10/15                     US Cbp          Payment 0000        CCD ID: 7005009701                                             51,432.85
            10/15                     US Cbp          Payment 0000        CCD ID: 7005009701                                              9,339.86
            10/17                     10/17 Payment To Chase Card Ending IN 3675                                                             24.95
            10/18                     Robert Half, Inc Internet 043000098568422 CCD ID: 9044040182                                        1,459.60
            10/21                     U. P. S.      UPS Bill 1926400008582Vv CCD ID: 2193070436                                          17,613.78
            10/21
*end*electronic withdrawal
                                      U. P. S.      UPS Bill 1927100008582Vv CCD ID: 2193070436                                          15,506.94


                                                                                                                                 Page 6 of 8
                                                   Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page80 of 109

                                                                                                                          October 01, 2019 through October 31, 2019
                                                                                                                          Account Number:                     7005



       *start*electronic withdrawal




                                                                                              (continued)
               ELECTRONIC WITHDRAWALS

                   10/21                             U. P. S.      UPS Bill 1927800008582Vv CCD ID: 2193070436                                                10,654.98
                   10/22                             Evolve Network S 3036454200 M61977764914 CCD ID: 1911718107                                               1,865.82
                   10/23                             10/23 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                       16,746.89
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 3308400296Es
                   10/23                             US Cbp         Payment 0000          CCD ID: 7005009701                                                   2,101.40




                                                                                                                                                                             11032170404000000064
                   10/23                             Aflac        Insurance J3P98527593 CCD ID: 2580663085                                                       298.50
                   10/23                             Paychex Cgs       Garnish Col0088305723 CCD ID: 1161124166                                                  268.64
                   10/24                             Paychex-Hrs       401(K) 0000030817418 CCD ID: 9540920001                                                   321.47
                   10/25                             Robert Half, Inc Internet 043000099868166 CCD ID: 9044040182                                              1,149.44
                   10/25                             Lease Services ACH Pymts 100-3647138-001 PPD ID: S510269559                                                 262.61
                   10/28                             5/3 Bankcard Sys Net Setlmt 529000081264 CCD ID: 7300604847                                                 475.00
                   10/29                             10/29 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                       41,658.69
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 3108600302Es
                   10/29                             Dept. of Revenue Taxpaymnt Coltax007928648 CCD ID: T846000537                                             1,079.68
                   10/30                             10/30 Payment To Chase Card Ending IN 3675                                                                   29.00
                   10/30                             U. P. S.      UPS Bill 1928500008582Vv CCD ID: 2193070436                                                 6,903.89
                   10/30                             Paychex Cgs       Garnish Col0088428089 CCD ID: 1161124166                                                  109.56
                   10/31                             10/31 Online Domestic Wire Transfer A/C: Paychex of New York LLC West Henrietta NY                        8,821.80
                                                     14586- US Ref: Account 0065-13051652/Bnf/Payroll Payment To Paychex Trn: 5746300304Es
                   10/31                             10/31 Chips Debit Via: The Bank of New York Mellon/0001 A/C: Ping An Bank CO Ltd Rd East                      426.00
                                                     Shenzhen China Ben: Hongkong Chinabase Int'l Group Limihangzhou, Zhejiang 310015 Cn
                                                     Ref: 100% Prepay PO 4004468/Reg/Gds/Acc/Hongkong Chinabase Int'l Grouplimit Ed Ssn:
                                                     0591790 Trn: 5296600304Jo
                   10/31                             Paychex-Hrs       401(K) 0000030853591 CCD ID: 9540920001                                                 4,943.79
                   10/31                             Robert Half, Inc Internet 043000098902218 CCD ID: 9044040182                                              1,094.70
                   Total Electronic Withdrawals                                                                                                           $317,435.22
       *end*electronic withdrawal


       *start*other withdrawals




                  OTHER WITHDRAWALS

                   10/11                             Cash Concentration Transfer Debit To Account 000000235876981 Trn: 0002590450Xf                         $29,267.59
                   Total Other Withdrawals                                                                                                                  $29,267.59
       *end*other withdrawals


       *start*fees section




                             FEES

                   10/24                             Foreign Exch Rt ADJ Fee 10/23 Day And Ross 800-561-1415 Nb Card 9519                                           $8.53
                   Total Fees                                                                                                                                       $8.53
       *end*fees section




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2



   *start*daily ending balance2




                    DAILY ENDING BALANCE

        10/01                                                          $0.00          10/08                        0.00            10/16                              0.00
        10/02                                                           0.00          10/09                        0.00            10/17                              0.00
        10/03                                                           0.00          10/10                        0.00            10/18                              0.00
        10/04                                                           0.00          10/11                        0.00            10/21                              0.00
        10/07
   *end*daily ending balance2
                                                                        0.00          10/15                        0.00            10/22                              0.00



                                                                                                                                                     Page 7 of 8
                                              Case:19-18459-MER Doc#:123 Filed:11/21/19                Entered:11/21/19 10:50:57 Page81 of 109

                                                                                                                 October 01, 2019 through October 31, 2019
                                                                                                                 Account Number:                          7005



*start*daily ending balance2




                                                                        (continued)
                DAILY ENDING BALANCE

     10/23                                                   0.00      10/28                              0.00              10/30                                0.00
     10/24                                                   0.00      10/29                              0.00              10/31                                0.00
     10/25
*end*daily ending balance2
                                                             0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 8 of 8
                                                   Case:19-18459-MER Doc#:123 Filed:11/21/19                         Entered:11/21/19 10:50:57 Page82 of 109

                                                                                                                             October 01, 2019through October 31, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:                      3005

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00110877 DRE 501 141 30519 NNNNNNNNNNN T 1 000000000 64 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   FRICTIONLESS WORLD LLC                                                 Para Espanol:             1-888-622-4273
                                                   1100 W 120TH AVE STE 600                                               International Calls:      1-713-262-1679
                                                   WESTMINSTER CO 80234-2736




                                                                                                                                                                          01108770101000000021
         *start*summary




                                                                                         Chase Business Premier Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                           $3,466,059.02
                      Deposits and Additions                                                          4              510,344.12
                      Ending Balance                                                                  4           $3,976,403.14

                      Annual Percentage Yield Earned This Period                                                         0.11%
                      Interest Paid This Period                                                                        $344.12
                      Interest Paid Year-to-Date                                                                      $1,652.82
         *end*summary



 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $25,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                           Beginning Balance                                                                              $3,466,059.02
              10/17                                      Online Transfer From Chk ...7389 Transaction#: 8760028521                        250,000.00       3,716,059.02
              10/17                                      Online Transfer From Chk ...7389 Transaction#: 8760137259                         67,000.00       3,783,059.02
              10/21                                      Online Transfer From Chk ...7389 Transaction#: 8773753543                        193,000.00       3,976,059.02
              10/31                                      Interest Payment                                                                     344.12       3,976,403.14
                                                           Ending Balance                                                                                 $3,976,403.14
 *end*transaction detail



*start*post overdraft and returned item message1




        30 deposited items are provided with your account each month. There is a $0.40 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                                                                                                                       Page 1 of 2
                                              Case:19-18459-MER Doc#:123 Filed:11/21/19                Entered:11/21/19 10:50:57 Page83 of 109

                                                                                                                 October 01, 2019 through October 31, 2019
                                                                                                                 Account Number:                         3005



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                Page 2 of 2
   Case:19-18459-MER Doc#:123 Filed:11/21/19            Entered:11/21/19 10:50:57 Page84 of 109




                    THE HARTFORD
                    BUSINESS SERVICE CENTER
                    3600 WISEMAN BLVD
                    SAN ANTONIO TX 78251                                         September 30, 2019




    CONSTRUCTION CASUALTY INS LLC / 21212311
    3637 4TH STREET N STE 310
    ST PETERSBURG FL 33704




Policy Information:
                                                                        Contact Us
Policy Holder Details                                            Business Service Center
FRICTIONLESS WORLD LLC                                           Business Hours: Monday - Friday
                                                                 (7AM - 7PM Central Standard Time)
Policy Number                 Policy Term
                                                                 Phone: (877) 853-2582
21 WE ID4031                  10/01/19 to 12/31/19               Fax: (888) 443-6112
                                                                 Email: agency.services@thehartford.com
Additional Information:                                          Website: www.thehartford.com

Producer's Name:     CONSTRUCTION CASUALTY INS LLC
Producer's Code:     21212311



                                      Producer's Fact Sheet
Account Details:
Account Number:                     14534927
Payor:                              Insured
Bill Frequency:                     Ten Pay (25%Down+9@8.33%)
Transaction Type:                   Renewal
Total Estimated Annual Premium:     $4,546




WCP00040                                                                                          Page 1
   Case:19-18459-MER Doc#:123 Filed:11/21/19              Entered:11/21/19 10:50:57 Page85 of 109


Commission Breakdown:

Line of Business                                Estimated Annual Premium      Commission Percentage
Workers Compensation - Premium subject to
                                                                  $4,391.00                          9.0
Commission
Terrorism & DTEC                                                    $98.00
Expense Constant                                                    $50.00
CA Labor Enforcement & Compliance Fund                               $1.00
CA Subsequent Injuries Benefit Trust Fund
                                                                     $1.00
Assessments
CA Fraud                                                             $1.00
CA User Fund                                                         $3.00
CA Occupational Safety & Health Fund                                 $1.00
Total                                                             $4,546.00

                   **The Commission Rate is Tentative and Subject to Adjustment**



Forms Details:

Form Number           Form Description
100722                INSURANCE POLICY BILLING INFORMATION
97485                 AN IMPORTANT MESSAGE TO WORKERS COMPENSATION POLICYHOLDERS
98456                 MAINTAINING YOUR PAYROLL RECORDS FOR AUDIT PURPOSES
G-3058-1              POLICY ADJUSTMENT NOTICE
G-3418-0              PRODUCER COMPENSATION NOTICE
PN049901G             POLICY NOTICE YOUR RIGHT TO RATING AND DIVIDEND INFORMATION
PN049902B             POLICYHOLDER NOTICE
                      Payroll Record and Audit Requirements for Dual Wage Construction or Erection
PN049906C
                      Classifications
                      JANUARY 1, 2014 AUDIT REQUIREMENTS FOR POLICIES WITH FINAL PREMIUM OF
PN049907A             LESS THAN $10,000 THAT DEVELOP PAYROLL IN HIGH WAGE DUAL WAGE
                      CONSTRUCTION OR ERECTION CLASSIFICATIONS
WC000000C             WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY
WC000001A.1           INFORMATION PAGE
WC000001A.2           INFORMATION PAGE
                      90-DAY REPORTING REQUIREMENT- NOTIFICATION OF CHANGE IN OWNERSHIP
WC000414A
                      ENDORSEMENT
WC000419              PREMIUM DUE DATE ENDORSEMENT
                      CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORISM) PREMIUM
WC000421D
                      ENDORSEMENT
                      TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT DISCLOSURE
WC000422B
                      ENDORSEMENT
WC000424              AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT
WC000425              EXPERIENCE RATING MODIFICATION FACTOR REVISION ENDORSEMENT



WCP00040                                                                                              Page 2
   Case:19-18459-MER Doc#:123 Filed:11/21/19             Entered:11/21/19 10:50:57 Page86 of 109

Form Number     Form Description
WC040301BB      POLICY AMENDATORY ENDORSEMENT - CALIFORNIA
WC040360B       EMPLOYERS LIABILITY COVERAGE AMENDATORY ENDORSEMENT - CALIFORNIA
WC040421        OPTIONAL PREMIUM INCREASE ENDORSEMENT - CALIFORNIA
WC040422        CALIFORNIA SHORT-RATE CANCELLATION ENDORSEMENT
WC040601A       CALIFORNIA CANCELLATION ENDORSEMENT
WC050402        COLORADO CLASSIFICATION ENDORSEMENT
                COLORADO PREMIUM CREDIT FOR CERTIFIED RISK MANAGEMENT PROGRAMS
WC050403
                ENDORSEMENT
WC150401A       KANSAS FINAL PREMIUM ENDORSEMENT
WC150601A       KANSAS CANCELLATION AND NONRENEWAL ENDORSEMENT
WC550011D       Employees Claim for Workers compensation Benefits
WC660015A       CALIFORNIA - STUFFER
WC660089B       IMPORTANT NOTICE TO POLICYHOLDER
WC660120        COLORADO - NOTICE TO POLICYHOLDER
                COLORADO WORKERS COMPENSATION INSURANCE MEDICAL AND INDEMNITY
WC660149G
                DEDUCTIBLE ELECTION FORM
                WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY QUICK
WC660156B
                REFERENCE
                NOTICE TO POLICYHOLDER - CALIFORNIA WORKERS' COMPENSATION INSURANCE
WC660205A
                RATING LAWS
WC660271E       NOTIFICATION OF ACCIDENT PREVENTION SERVICES
                COLORADO SELECTION OF DESIGNATED MEDICAL PROVIDER DISCLOSURE
WC660281C
                STATEMENT
                WORKERS COMPENSATION COST CONTAINMENT CERTIFICATION DISCLOSURE
WC660306
                STATEMENT
WC660330K       CUSTOMER PRIVACY NOTICE
WC660337H       IMPORTANT NOTICE TO POLICYHOLDERS - TERRORISM RISK INSURANCE ACT
WC660384        HARTFORD LOSSCONNECT STUFFER
WC660440        POLICY INSURER LIST BY JURISDICTION
WC880400I       Notice to Employees - Injuries Caused By Work (TITLE IN SPANISH)
WC880401I       Notice to Employees - Injuries Caused By Work
WC880405D       WORKERS' COMPENSATION - WRITTEN NOTICE TO NEW EMPLOYEES
                WORKERS' COMPENSATION - WRITTEN NOTICE TO NEW EMPLOYEES (TITLE IN
WC880406D
                SPANISH)
WC880407D       Complete Written Employee Notification Re: Medical Provider Network
WC880500J       COLORADO WORKERS' COMPENSATION INFORMATION
WC880505A       NOTICE TO EMPLOYER OF INJURY(WC50)
WC880508        WORKERS' COMPENSATION IN MARYLAND
WC881506H       Workers Compensation Information for Kansas Employers Employees
WC881507G       Workers Comp Info for KS employers and employees(Spanish)
WC881515B       INFORMATION FOR INJURED EMPLOYEES K-WC 27-A (Rev. 4-13)
WC881516B       INFORMACION PARA TRABAJADORES LESIONADOS
WC881517A       Workers Compensation rights and responsibilities
WC990001I       Signature/ Copyright
                WORKERS' COMPENSATION AND EMPLOYERS' LIABILITY BUSINESS INSURANCE
WC990002
                POLICY


WCP00040                                                                                     Page 3
  Case:19-18459-MER Doc#:123 Filed:11/21/19              Entered:11/21/19 10:50:57 Page87 of 109

Form Number    Form Description
WC990005       SCHEDULE OF OPERATIONS
WC990069       AMENDATORY ENDORSEMENT - COLORADO
WC990300B      WORKERS COMPENSATION BROAD FORM ENDORSEMENT
WC990302B      WORKERS COMPENSATION BROAD FORM ENDORSEMENT
               AMENDMENT TO WORKERS COMPENSATION BROAD FORM ENDORSEMENT -
WC990358B
               EMPLOYERS LIABILITY STOP GAP COVERAGE
               AMENDMENT TO WORKERS COMPENSATION BROAD FORM ENDORSEMENT -
WC990359B
               EMPLOYERS LIABILITY STOP GAP COVERAGE
WC990366       EXTENSION OF THE INFORMATION PAGE - ITEM 1 - OTHER WORKPLACES
WC990367       EXTENSION OF THE INFORMATION PAGE - ITEM 3.A - STATES COVERED
WC990368       EXTENSION OF THE INFORMATION PAGE - ITEM 3.D. - ENDORSEMENTS
WC990375       CALIFORNIA INSTALLMENT FEE DISCLOSURE ENDORSEMENT
WLTR004        Welcome Letter as Mailing Slip to Agent (generic)




WCP00040                                                                                     Page 4
Case:19-18459-MER Doc#:123 Filed:11/21/19               Entered:11/21/19 10:50:57 Page88 of 109




  SAN ANTONIO MIDDLE MARKET SALES/SERVICE OFFICE
  3600 WISEMAN BLVD
  SAN ANTONIO, TX 78251



   10/11/2018


  James Pruett
  ONE INC.                                   345369
  1600 EMERSON STREET
  DENVER, CO 80218




       FRICTIONLESS WORLD, LLC
  Re:
  Policy Number: 34 CES OF6452


  Dear James,

  Enclosed please find the following for the captioned account. If you have any questions, please
  contact your underwriter Louis Sanchez             at 830-224-7208             .

        x      A copy and an original of the policy above.

               A copy and an original of endt(s) #.



  Sincerely,



  Laura M. Sanchez,
  Specialty GL, Account Manager
Case:19-18459-MER Doc#:123 Filed:11/21/19                                                 Entered:11/21/19 10:50:57 Page89 of 109



                                                                                                                                                       ABCDEFGHIJ



                  QUICK REFERENCE
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                   OCCURRENCE
                                                   READ YOUR POLICY CAREFULLY
DECLARATIONS PAGES
     Named Insured and Mailing Address
     Policy Period
     Description of Business and Location
     Coverages and Limits of Insurance
                                                                                                                                      Beginning on Page
SECTION I - COVERAGES
     Coverage A -                                   Insuring Agreement .........................................                                       1
        Bodily Injury
        and Property                                Exclusions ......................................................                                  2
        Damage Liability
     Coverage B -                                   Insuring Agreement ........................................                                        5
        Personal and
        Advertising                                 Exclusions ......................................................                                  6
        Injury Liability
     Coverage C -                                   Insuring Agreement ........................................                                        7
        Medical Payments                            Exclusions ......................................................                                  8
     Supplementary Payments Coverages A And B ..............................................................................                           8
SECTION II - WHO IS AN INSURED ................................................................................................... 9
SECTION III - LIMITS OF INSURANCE .............................................................................................                        12
SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS .................................................                                                 13
   Bankruptcy ......................................................................................................................................   13
   Duties in The Event Of Occurrence, Offense, Claim or Suit .........................................................                                 13
   Legal Action Against Us ..................................................................................................................          13
   Other Insurance ..............................................................................................................................      14
   Premium Audit ..............................................................................................................................        15
   Representations ............................................................................................................................        15
   Separation of Insureds ..................................................................................................................           15
   Transfer of Rights of Recovery Against Others To Us ...................................................................                             15
   When We Do Not Renew .............................................................................................................                  15
SECTION V - DEFINITIONS ..............................................................................................................                 15
COMMON POLICY CONDITIONS
  Cancellation
  Changes
  Examination of Your Books and Records
  Inspections and Surveys
  Premiums
  Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS
     These form numbers are shown on the Coverage Part - Declarations Page or on the Common Policy
     Declarations Page.



Form HC 70 01 06 05
                                                    © 2005, The Hartford
                    (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
   Case:19-18459-MER Doc#:123 Filed:11/21/19                        Entered:11/21/19 10:50:57 Page90 of 109

  This SPECIAL MULTI-FLEX POLICY is provided by the stock insurance company(s) of The Hartford Insurance Group,
  shown below.

  COMMON POLICY DECLARATIONS
       POLICY NUMBER: 34 CES OF6452
         RENEWAL OF: 34 CES OF6452


  Named Insured and Mailing Address: FRICTIONLESS WORLD, LLC
  (No.,Street,Town,State,Zip Code)   1100 W 120TH AVE, SUITE 600
                                     WESTMINSTER, CO 80234



  Policy Period:                         From 10/01/2018                    To    12/31/2019
                                         12:01 a.m. Standard Time at your mailing address shown above.


  In return for the payment of the premium, and subject to all of the terms of this policy, we agree with you to
  provide insurance as stated in this policy. The Coverage Parts that are of this policy are listed below. The
  Advance Premium shown may be subject to adjustment.

                                                           Total Advance Premium:        $106,757


  Coverage Part and Insurance Company Summary                                                             Advance Premium


COMMERCIAL GENERAL LIABILITY                     TWIN CITY FIRE INSURANCE COMPANY                          INCLUDED
                                                 HARTFORD, CT 06155




  Form Numbers of Coverage Parts, Forms and Endorsements that are a part of this policy and that are not
  listed in the Coverage Parts.

  HS00020605



  Agent/Broker Name:                                   Agency Code:

  ONE INC.                                               345369
  1600 EMERSON STREET
  DENVER, CO 80218



                                    Countersigned by                                                               10/01/2018
                                    (Where required by law)               Authorized Representative                  Date

  10/11/2018
  Form HM 00 10 01 07
 Case:19-18459-MER Doc#:123 Filed:11/21/19                        Entered:11/21/19 10:50:57 Page91 of 109

COMMERCIAL GENERAL LIABILITY
COVERAGE PART - DECLARATIONS
 DECLARATIONS                                                          POLICY NO. 34 CES OF6452
                       Previous Policy No.
                       34 CES OF6452

This COMMERCIAL GENERAL LIABILITY COVERAGE PART consists of:
   A. This Declarations;
   B. Commercial Liability Schedule, if applicable;
   C. Commercial General Liability Coverage Form; and
   D. Any Endorsements issued to be part of this Coverage Part and listed below.

1. Audit Period is the Policy Period unless otherwise herein stated:            Semi-Annual         Quarterly      Monthly
                                                                            X   Annual              Not subject to Audit


2. Advance Premium          $106,757                ,which is          A Flat Charge Per Each Policy Period
                                                                   X   Adjustable at the end of each Audit Period, Per
                                                                       Premium Computation Endorsement
   Minimum Retained Audit Premium              $96,082
   Minimum Retained Premium            $26,689              , not subject to adjustment in the event of cancellation by you.
   Applicable State Surcharges:       REFER TO SCHEDULE HC1210
   Note: charges, if any, are included in item 2. above

3. Limits of Insurance
   The Limits of Insurance, subject to all the terms of this policy that apply, are:
   Each Occurrence                                                                               $1,000,000
   Personal and Advertising Injury Limit                                                         $1,000,000
   Damage to Premises Rented To You Limit - Any One Premises                                       $300,000
   Medical Payments Coverage Limit - Any One Person                                                 $10,000
   General Aggregate Limit (Other than Products-Completed Operations)                            $2,000,000
   Products-Completed Operations Aggregate Limit
                                                                                                 $2,000,000

4. Classifications, if any:
    REFER TO EXTENSION SCHEDULE.

5. Business Description
   MFG CUSTOM INDUSTRIAL EQUIP PRODUCTS

6. Form Numbers of Coverage Forms and Endorsements forming a part of this policy:
   SEE LISTING OF POLICY PROVISIONS AND ENDORSEMENTS FORMING A PART OF THE POLICY AT ISSUE.




 10/11/2018

Form HS 00 02 06 05
                                                   (c) 2005, The Hartford
Case:19-18459-MER Doc#:123 Filed:11/21/19               Entered:11/21/19 10:50:57 Page92 of 109




  SAN ANTONIO MIDDLE MARKET SALES/SERVICE OFFICE
  3600 WISEMAN BLVD
  SAN ANTONIO, TX 78251



   10/11/2018


  James Pruett
  ONE INC.                                   345369
  1600 EMERSON STREET
  DENVER, CO 80218




       FRICTIONLESS WORLD, LLC
  Re:
  Policy Number: 34 XS ON0806


  Dear James,

  Enclosed please find the following for the captioned account. If you have any questions, please
  contact your underwriter Louis Sanchez             at 830-224-7208             .

        X      A copy and an original of the policy above.

               A copy and an original of endt(s) #.



  Sincerely,



  Laura M. Sanchez,
  Specialty GL, Account Manager
Case:19-18459-MER Doc#:123 Filed:11/21/19                  Entered:11/21/19 10:50:57 Page93 of 109



EXCESS LIABILITY
INSURANCE POLICY


  READ YOUR POLICY, DECLARATIONS PAGE, AND ENDORSEMENTS CAREFULLY



The Quick Reference on the next page has been designed to help you easily find the information you are
looking for regarding the location of the Declarations Page, the policy and its various provisions, and any
endorsements forming a part of the policy at issue.




Form XN 00 06 15 (ED. 06/05)                                                                     Page i of ii

                                            (c) 2005, The Hartford
Case:19-18459-MER Doc#:123 Filed:11/21/19                      Entered:11/21/19 10:50:57 Page94 of 109
                                          QUICK REFERENCE


DECLARATIONS PAGE

  Your Name and Mailing Address
  Policy Period
  Description of Business and Location              See Adjacent Page
  Coverages and Limits of Liability
  Premium
  Agent or Broker Representing Hartford

                                                                                       Beginning on Page

INTRODUCTION
                                                                                                1
SECTION I - COVERAGES                                                                           1
   Insuring Agreement                                                                           1
   Exclusions                                                                                   2
   Supplementary      Payments                                                                  5
SECTION II - WHO IS AN INSURED                                                                  6
SECTION III - LIMITS OF LIABILITY                                                               6
SECTION IV - CONDITIONS                                                                         7
   Appeals                                                                                      7
   Bankruptcy                                                                                   7
   Cancellation                                                                                 7
   Changes                                                                                      8
   Duties in the Event of Occurrence, Offense, Claim or Suit                                    8
   Examination of Your Books and Records                                                        9
   Inspections and Surveys                                                                      9
   Legal Action Against Us                                                                      9
   Maintenance of Underlying Insurance                                                          9
   Other   Insurance                                                                            10
   Premiums                                                                                     10
   Representations                                                                              10
   Transfer of Rights of Recovery Against Others To Us                                          10
   Transfer of Your Rights and Duties Under This Policy                                         11
   When We Do Not Renew                                                                         11

SECTION V - DEFINITIONS                                                                         11
SECTION VI - NUCLEAR ENERGY LIABILITY EXCLUSION (BROAD FORM)                                    13
ENDORSEMENTS These form numbers and titles are found in the Declarations Page or the
                 LISTING OF POLICY PROVISIONS AND ENDORSEMENTS FORMING A
                 PART OF THE POLICY AT ISSUE.




Form XN 00 06 15 (ED. 06/05)                                                               Page ii of ii

                                             (c) 2005, The Hartford
Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page95 of 109


                                                                                                           ABCDEFGHIJ
                     IMPORTANT STATE INFORMATION
                                      FRAUD STATEMENT
          (Applicable in all jurisdictions, except for separate jurisdiction statements below)
ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR
ANOTHER PERSON FILES AN APPLICATION FOR INSURANCE CONTAINING ANY MATERIALLY FALSE
INFORMATION, OR CONCEALS FOR THE PURPOSE OF MISLEADING INFORMATION CONCERNING
ANY FACT MATERIAL THERETO, COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME
AND SUBJECT THE PERSON TO CRIMINAL AND (NEW YORK: SUBSTANTIAL) CIVIL PENALTIES. IN
THE DISTRICT OF COLUMBIA, LOUISIANA, MAINE AND VIRGINIA, INSURANCE BENEFITS MAY ALSO
BE DENIED.

                 ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM FOR
ALABAMA
                 PAYMENT OF A LOSS OR BENEFIT OR WHO KNOWINGLY PRESENTS FALSE
                 INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND
                 MAY BE SUBJECT TO RESTITUTION, FINES OR CONFINEMENT IN PRISON, OR ANY
                 COMBINATION THEREOF.
COLORADO         IT IS UNLAWFUL TO KNOWINGLY PROVIDE FALSE, INCOMPLETE, OR MISLEADING
                 FACTS OR INFORMATION TO AN INSURANCE COMPANY FOR THE PURPOSE OF
                 DEFRAUDING OR ATTEMPTING TO DEFRAUD THE COMPANY. PENALTIES MAY
                 INCLUDE IMPRISONMENT, FINES, DENIAL OF INSURANCE, AND CIVIL DAMAGES.
                 ANY INSURANCE COMPANY OR AGENT OF AN INSURANCE COMPANY WHO
                 KNOWINGLY PROVIDES FALSE, INCOMPLETE, OR MISLEADING FACTS OR
                 INFORMATION TO A POLICY HOLDER OR CLAIMANT FOR THE PURPOSE OF
                 DEFRAUDING OR ATTEMPTING TO DEFRAUD THE POLICY HOLDER OR CLAIMANT
                 WITH REGARD TO A SETTLEMENT OR AWARD PAYABLE FROM INSURANCE
                 PROCEEDS SHALL BE REPORTED TO THE COLORADO DIVISION OF INSURANCE
                 WITHIN THE DEPARTMENT OF REGULATORY AGENCIES.
HAWAII           FOR YOUR PROTECTION, HAWAII LAW REQUIRES YOU TO BE INFORMED THAT
                 PRESENTING A FRAUDULENT CLAIM FOR PAYMENT OF A LOSS OR BENEFIT IS A
                 CRIME PUNISHABLE BY FINES OR IMPRISONMENT, OR BOTH.
                 ANY PERSON WHO COMMITS A FRAUDULENT INSURANCE ACT IS GUILTY OF A
KANSAS
                 CRIME AND MAY BE SUBJECT TO RESTITUTION, FINES AND CONFINEMENT IN
                 PRISON. A FRAUDULENT INSURANCE ACT MEANS AN ACT COMMITTED BY ANY
                 PERSON WHO, KNOWINGLY AND WITH INTENT TO DEFRAUD, PRESENTS, CAUSES
                 TO BE PRESENTED OR PREPARES WITH KNOWLEDGE OR BELIEF THAT IT WILL
                 BE PRESENTED TO OR BY AN INSURER, PURPORTED INSURER OR INSURANCE
                 AGENT OR BROKER, ANY WRITTEN STATEMENT AS PART OF, OR IN SUPPORT OF,
                 AN APPLICATION FOR INSURANCE, OF THE RATING OF AN INSURANCE POLICY,
                 OR A CLAIM FOR PAYMENT OR OTHER BENEFIT UNDER AN INSURANCE POLICY,
                 WHICH SUCH PERSON KNOWS TO CONTAIN MATERIALLY FALSE INFORMATION
                 CONCERNING ANY MATERIAL FACT THERETO; OR CONCEALS, FOR THE
                 PURPOSE OF MISLEADING, INFORMATION CONCERNING ANY FACT MATERIAL
                 THERETO.
MAINE            WE DO NOT PROVIDE COVERAGE TO ONE OR MORE INSUREDS ("INSUREDS")
                 WHO, AT ANY TIME:
                 1. INTENTIONALLY CONCEALED OR MISREPRESENTED A MATERIAL FACT;
                 2. ENGAGED IN FRAUDULENT CONDUCT; OR
                 3. MADE A FALSE STATEMENT;
                 RELATING TO THIS INSURANCE.


Form GN 99 48 17 (Ed. 2/13)                                                                            Page 1 of 2
                                            © 2013, The Hartford
            (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case:19-18459-MER Doc#:123 Filed:11/21/19       Entered:11/21/19 10:50:57 Page96 of 109



OHIO             ANY PERSON WHO, WITH INTENT TO DEFRAUD OR KNOWING THAT HE/SHE IS
                 FACILITATING A FRAUD AGAINST AN INSURER, SUBMITS AND APPLICATION OR
                 FILES A CLAIM CONTAINING A FALSE OR DECEPTIVE STATEMENT IS GUILTY OF
                 INSURANCE FRAUD.
OKLAHOMA         ANY PERSON WHO KNOWINGLY, AND WITH INTENT TO INJURE, DEFRAUD OR
                 DECEIVE ANY INSURER, MAKES ANY CLAIM FOR THE PROCEEDS OF AN
                 INSURANCE POLICY CONTAINING ANY FALSE, INCOMPLETE OR MISLEADING
                 INFORMATION IS GUILTY OF A FELONY.




Form GN 99 48 17 (Ed. 2/13)                                                  Page 2 of 2
 Case:19-18459-MER Doc#:123 Filed:11/21/19                            Entered:11/21/19 10:50:57 Page97 of 109
EXCESS LIABILITY INSURANCE POLICY
Insurer: Twin City Fire Insurance Company
          One Hartford Plaza, Hartford, CT. 06155
DECLARATIONS                                                            POLICY NO.        34 XS ON0806
                        Previous Policy No.
                        34 XS ON0806
Items

1. Named Insured and Mailing Address                          FRICTIONLESS WORLD, LLC
   The Named Insured is:            Individual                1100 W 120TH AVE, SUITE 600
                                                              WESTMINSTER, CO 80234
          Partnership               Joint Venture
          Corporation           X Organization (Other than a
                                  Partnership or Joint Venture)
2. Policy Period                                          10/01/2018                             12/31/2019
   12:01 a.m. Standard Time at the address of                  Inception Date                        Expiration Date
    the "first named insured" as stated herein.
Producer’s Name and Address                          Producer’s Code No.
ONE INC.                                                345369
1600 EMERSON STREET
DENVER, CO 80218


3. Audit Period is the Policy Period unless otherwise herein stated:                    Semi-Annual       Quarterly       Monthly
                                                                                        Annual        X   Not subject to Audit
4. Deposit Premium          $106,050                     , which is              A Flat Charge Per Each Policy Period
                                                                             X
                                                                                 Adjustable at the end of each Audit Period, Per
    Minimum Retained Audit Premium                N/A                            Premium Computation Endorsement

    Minimum Retained Premium $26,513                             , not subject to adjustment in the event of cancellation by you.
    Applicable State Surcharges:         N/A


5. Limits of Liability
    The Limits of Liability, subject to all the terms of this policy that apply, are:
    EACH OCCURRENCE                                                                                $20,000,000
    PERSONAL AND ADVERTISING INJURY                                                                $20,000,000
    AGGREGATE                                                                                      $20,000,000


6. Total Limits of Liability - All Underlying Insurance Policies                                      $1,000,000
    See EXTENSION SCHEDULE forming a part of this policy for details.

7. Controlling Underlying Insurance Policy XN9921
    See EXTENSION SCHEDULE forming a part of this policy for details.

8. Business Description: MFG CUSTOM              INDUSTRIAL EQUIP PRODUCTS

9. Form Numbers of Policy Provisions and Endorsements forming a part of this policy:
   SEE LISTING OF POLICY PROVISIONS AND ENDORSEMENTS FORMING A PART OF THE POLICY AT ISSUE.
  This policy will not be valid unless countersigned by our duly authorized representative.
                                                       Countersigned by
10/11/2018                                             (Where required by law)        Authorized Representative

Form XN 00 03 15 (ED. 01/07)                                                                                     Page 1 of 1
                                                    (c) 2006, The Hartford
 Case:19-18459-MER Doc#:123 Filed:11/21/19                           Entered:11/21/19 10:50:57 Page98 of 109

Policy Number: 34 XS ON0806                                  Effective Date: 10/01/2018

Named Insured and Address:         FRICTIONLESS WORLD, LLC
                                   1100 W 120TH AVE, SUITE 600
                                   WESTMINSTER, CO 80234



                    EXTENSION SCHEDULE OF UNDERLYING
                            INSURANCE POLICIES
                         (EXCESS LIABILITY POLICY)
 Insurer, Policy Number & Period            Type of Coverage            Underlying Limits - Controlling Underlying Ins.
                                   CONTROLLING UNDER-
Twin City Fire Insurance           LYING INSURANCE                      $2,000,000       AGGREGATE
Company                            POLICY *                             $1,000,000       EACH OCCURRENCE
34 CES OF6452
10/01/2018 - 10/01/2019             General Liability

                                   1) Expenses:

                                         X      Are in Addition to
                                                Limit

                                                Reduce Limit

                                                Are Self-Insured and
                                                In Addition to Limit

                                   2) Duty to defend all covered
                                     claims or suits, either in
                                     the "controlling underlying
                                     insurance policy," or in all
                                     other "underlying
                                     insurance?"

                                            X    Yes        No

                                    3) Form:

                                        X       OCCURRENCE
                                                                        See Item 6. of Declarations for Total Limits of
                                                CLAIMS-MADE;            Liability - All Underlying Insurance Policies,
                                                Retro Date:             and any additional Extension Schedule pages
                                                                        showing Underlying Layers Excess of Cont-
                                                                        rolling Underlying Insurance Policy.

 PLEASE REFER TO THE "MAINTENANCE OF UNDERLYING INSURANCE" CONDITION, AND DEFINITION
 OF "UNDERLYING INSURANCE" IN THIS POLICY.
 As used in this Schedule, "Expenses" refers to all reasonable expenses and costs (other than the amount of any
 settlement) incurred with respect to investigation, settlement or defense of claims or suits.
 *Except as otherwise provided by this policy, the insurance afforded herein shall follow all the terms, conditions,
  definitions and exclusions of the "controlling underlying insurance policy."


 Form XN 99 21 13 (ED. 01/95) Printed in U.S.A. (NS)                                                Page 1      of   4
                                           (c) 1995, The Hartford
 Case:19-18459-MER Doc#:123 Filed:11/21/19                           Entered:11/21/19 10:50:57 Page99 of 109

Policy Number: 34 XS ON0806                                  Effective Date: 10/01/2018

Named Insured and Address:         FRICTIONLESS WORLD, LLC
                                   1100 W 120TH AVE, SUITE 600
                                   WESTMINSTER, CO 80234



                    EXTENSION SCHEDULE OF UNDERLYING
                            INSURANCE POLICIES
                         (EXCESS LIABILITY POLICY)
 Insurer, Policy Number & Period            Type of Coverage            Underlying Limits - Controlling Underlying Ins.
                                   CONTROLLING UNDER-
Twin City Fire Insurance           LYING INSURANCE                      $2,000,000       AGGREGATE
Company                            POLICY *                             $1,000,000       EACH OCCURRENCE
34 CES OF6452
10/01/2018 - 10/01/2019             Products Liability

                                   1) Expenses:

                                         X      Are in Addition to
                                                Limit

                                                Reduce Limit

                                                Are Self-Insured and
                                                In Addition to Limit

                                   2) Duty to defend all covered
                                     claims or suits, either in
                                     the "controlling underlying
                                     insurance policy," or in all
                                     other "underlying
                                     insurance?"

                                            X    Yes        No

                                    3) Form:

                                        X       OCCURRENCE
                                                                        See Item 6. of Declarations for Total Limits of
                                                CLAIMS-MADE;            Liability - All Underlying Insurance Policies,
                                                Retro Date:             and any additional Extension Schedule pages
                                                                        showing Underlying Layers Excess of Cont-
                                                                        rolling Underlying Insurance Policy.

 PLEASE REFER TO THE "MAINTENANCE OF UNDERLYING INSURANCE" CONDITION, AND DEFINITION
 OF "UNDERLYING INSURANCE" IN THIS POLICY.
 As used in this Schedule, "Expenses" refers to all reasonable expenses and costs (other than the amount of any
 settlement) incurred with respect to investigation, settlement or defense of claims or suits.
 *Except as otherwise provided by this policy, the insurance afforded herein shall follow all the terms, conditions,
  definitions and exclusions of the "controlling underlying insurance policy."


 Form XN 99 21 13 (ED. 01/95) Printed in U.S.A. (NS)                                                Page 2      of   4
                                           (c) 1995, The Hartford
 Case:19-18459-MER Doc#:123 Filed:11/21/19                     Entered:11/21/19 10:50:57 Page100 of
                                     109




IMPORTANT NOTICE TO OUR POLICYHOLDERS
COMMERCIAL AUTOMOBILE - ACCIDENT FORGIVENESS

We know that sometimes accidents happen, even to businesses with strong driver safety programs and good
drivers that have had years of loss free experience. We now offer an Accident Forgiveness benefit for just those
situations.
How It Works:
    1. If you are a customer of The Hartford with a policy issued by Trumbull Insurance Company or Hartford
       Accident & Indemnity Insurance Company for three consecutive years, and
    2. You have no chargeable* incidents during those three consecutive years,
We will forgive the first incident that occurs that would otherwise be chargeable. This means that we will not use
that first incident in any subsequent renewal premium evaluation process.
All subsequent chargeable incidents will be considered as part of the renewal premium evaluation process.
Once the Accident Forgiveness benefit is applied, you will not re-qualify for the benefit until you again meet the
eligibility criteria described above.
If you have any questions or desire additional information regarding Accident Forgiveness, please contact your
Hartford agent or broker.


* A chargeable incident is any incident except those determined to be not at fault, uninsured or underinsured
motorists, or comprehensive only. Total payout must be greater than $1,000 (higher in some states). A single
incident may comprise multiple claims with the same accident date.




Form CAF-4478-0
  Case:19-18459-MER Doc#:123 Filed:11/21/19                        Entered:11/21/19 10:50:57 Page101 of
                                      109




            IMPORTANT NOTICE TO POLICYHOLDERS
        THE HARTFORD CYBER CENTER WEBSITE ACCESS

Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a general liability or property policy from The Hartford, which
includes access to The Hartford Cyber Center. This portal was created because we recognize that businesses
face a variety of cyber-related exposures and need help managing the related risks. These exposures include
data breaches, computer virus attacks and cyber extortion threats.

Through the Hartford Cyber Center, you have access to:
    o    A panel of third party incident response service providers
    o    Third party cybersecurity pre-incident service providers and a list of approved services to help protect your
         business before a cyber-threat occurs
    o    Risk management tools, including self-assessments, best practice guides, templates, sample incident
         response plans, and data breach cost calculators
    o    White papers, blogs and webinars from leading privacy and security practitioners
    o    Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
    1.   Visit www.thehartford.com/cybercenter
    2.   Enter policyholder information
    3.   Access code: 952689
    4.   Login to The Hartford Cyber Center
Please be aware that:
    o   The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
        Please do not share the access code with anyone outside your organization.
    o   Registration is required to access the Cyber Center. You may register as many users as necessary.
    o   Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
        as required under your insurance policy. Read your insurance policy and discuss any questions with your
        agent or broker.
    o   The Hartford Cyber Center provides third party service provider references and materials for educational
        purposes only. The Hartford does not specifically endorse any such service provider within The Hartford
        Cyber Center and hereby disclaims all liability with respect to use of or reliance on such service providers.
        All service providers are independent contractors and not agents of The Hartford. The Hartford does not
        warrant the performance of the service providers, even if such services are covered under your policy.
        We strongly encourage you to conduct your own assessments of the service providers' services and the
        fitness or adequacy of such services for your particular needs. This Notice does not amend or otherwise
        affect the provisions of your policy.
The Hartford offers a variety of endorsements to your policy that can help protect your business from a broad
range of cyber-related threats. Please review your coverage with your insurance agent or broker to determine the
most appropriate cyber coverages and limits for your business.
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.



Form G-4033-1 (07/16 ED.)                                                                                   Page 1 of 1
                                                 © 2016, The Hartford
    Case:19-18459-MER Doc#:123 Filed:11/21/19                      Entered:11/21/19 10:50:57 Page102 of
                                        109
                          Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs.

Shortly, you will receive your first bill from us. You are receiving this Notice so you know
what to expect as a valued customer of The Hartford. Should you have any questions after
reviewing this information, please contact us at 866-467-8730, and we will be happy to
assist you.

o   Your total policy premium will appear on your policy’s Declarations Page. You will be billed based on the payment
    plan you selected.

o   You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o   An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
    received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o   If you selected installment billing, any credit or additional premium due as the result of a change made to your
    policy, will be spread over the remaining billing installments. Additional premium due as a result of an audit will be
    billed in full on your next bill date following the completion of the audit.

o   If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
    withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
    amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days
    prior to the scheduled withdrawal date at the telephone number shown below.

o   If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account
    may qualify for our "Equal Installment" feature. This means that the percentage due for each installment, including
    the initial renewal installment, will be the same throughout the policy term – helping you better manage cash flow.
    Equal installments will continue as long as you pay your premiums on time and no cancellation notices are issued
    for any policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based
    on the payment plan you selected, which includes a higher initial installment amount.

o   If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
    prior to your policy’s renewal date. If your insurance needs change, please contact us at least 60 days prior to your
    renewal date so we can properly address any adjustments needed.

o   One bill convenience -- you have the option of combining all eligible Hartford policies on one single bill allowing
    you to make one payment for all policies on your account as payments are due.

You’re In Control

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your
payments are made …

o   Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
    account. This option saves you money by reducing the amount of the installment service fee.
o   Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure!
o   Pay by Check: Send a check with your remittance stub in the envelope provided with your bill.
o   Pay by Phone: Call toll-free 1-866-467-8730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1-866-467-8730 - 7AM – 7PM CST. We look forward to being of service to you.




Form 100722 11th Rev. Printed in U.S.A.
Case:19-18459-MER Doc#:123 Filed:11/21/19   Entered:11/21/19 10:50:57 Page103 of
                                    109




 Business Insurance Policy




 Form HM 00 01 03 14                                              Page 1 of 1
  Case:19-18459-MER Doc#:123 Filed:11/21/19                       Entered:11/21/19 10:50:57 Page104 of
                                      109
This SPECIAL MULTI-FLEX POLICY is provided by the stock insurance company(s) of The Hartford Insurance
Group, shown below.

COMMON POLICY DECLARATIONS

        POLICY NUMBER: 34 UUN ZG2607                  DE
        RENEWAL OF: 34 UUN ZG2607

Named Insured and Mailing Address:                         FRICTIONLESS WORLD LLC
(No., Street, Town, State, Zip Code)                       SEE IH1204
                                                           1100 W 120TH AVE STE 600
                                                           DENVER              , CO 80234
                                                           (ADAMS COUNTY)

Policy Period:                            From 10/01/18      To 10/01/19
                                          12:01 A.M., Standard time at your mailing address shown above.

In return for the payment of the premium, and subject to all of the terms of this policy, we agree with you to provide
insurance as stated in this policy. The Coverage Parts that are a part of this policy are listed below. The Advance
Premium shown may be subject to adjustment.
                                                        Total Advance Premium:                    $21,128.00

Coverage Part and Insurance Company Summary                                               Advance Premium


PROPERTY CHOICE
HARTFORD FIRE INSURANCE COMPANY
ONE HARTFORD PLAZA
HARTFORD, CONNECTICUT 06155                                                                  $16,574.00

COMMERCIAL AUTO
TRUMBULL INSURANCE COMPANY
ONE HARTFORD PLAZA
HARTFORD, CT 06155                                                                           $ 4,554.00




Form Numbers of Coverage Parts, Forms and Endorsements that are a part of this policy and that are not
listed in the Coverage Parts.

HM0001 IL00171198 IH09850115 IH12040312 IH99400409 IH99410409 IL00210908
IL01251113 IL01690907 IL02280907 PC00010109 HA00250615




Agent/Broker Name: ONE INC




                        Countersigned by                                                            10/04/18
                   (Where required by law)                   Authorized Representative                     Date

Form HM 00 10 01 07
  Case:19-18459-MER Doc#:123 Filed:11/21/19                       Entered:11/21/19 10:50:57 Page105 of
                                      109




                           COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.




A. Cancellation                                                 C. Examination Of Your Books And Records
   1. The first Named Insured shown in the                         We may examine and audit your books and
      Declarations may cancel this policy by mailing               records as they relate to this policy at any time
      or delivering to us advance written notice of                during the policy period and up to three years
      cancellation.                                                afterward.
   2. We may cancel this policy by mailing or                   D. Inspections And Surveys
      delivering to the first Named Insured written                1. We have the right to:
      notice of cancellation at least:
                                                                      a. Make inspections and surveys at any time;
      a. 10 days before the effective date of
         cancellation if we cancel for nonpayment of                  b. Give you reports on the conditions we find;
         premium; or                                                     and
      b. 30 days before the effective date of                         c. Recommend changes.
         cancellation if we cancel for any other                   2. We are not obligated to make any inspections,
         reason.                                                      surveys, reports or recommendations and any
   3. We will mail or deliver our notice to the first                 such actions we do undertake relate only to
      Named Insured's last mailing address known                      insurability and the premiums to be charged.
      to us.                                                          We do not make safety inspections. We do
                                                                      not undertake to perform the duty of any
   4. Notice of cancellation will state the effective                 person or organization to provide for the health
      date of cancellation. The policy period will end                or safety of workers or the public. And we do
      on that date.                                                   not warrant that conditions:
   5. If this policy is cancelled, we will send the first             a. Are safe or healthful; or
      Named Insured any premium refund due. If
      we cancel, the refund will be pro rata. If the                  b. Comply with laws, regulations, codes or
      first Named Insured cancels, the refund may                        standards.
      be less than pro rata. The cancellation will be              3. Paragraphs 1. and 2. of this condition apply
      effective even if we have not made or offered                   not only to us, but also to any rating, advisory,
      a refund.                                                       rate service or similar organization which
   6. If notice is mailed, proof of mailing will be                   makes insurance inspections, surveys, reports
      sufficient proof of notice.                                     or recommendations.
B. Changes                                                         4. Paragraph 2. of this condition does not apply
                                                                      to any inspections, surveys, reports or
   This policy contains all the agreements between                    recommendations we may make relative to
   you and us concerning the insurance afforded.                      certification, under state or municipal statutes,
   The first Named Insured shown in the                               ordinances or regulations, of boilers, pressure
   Declarations is authorized to make changes in the                  vessels or elevators.
   terms of this policy with our consent. This policy's
   terms can be amended or waived only by
   endorsement issued by us and made a part of
   this policy.


IL 00 17 11 98                       Copyright, Insurance Services Office, Inc., 1998                   Page 1 of 2
  Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page106 of
                                      109
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                          POLICY CHANGES
                                                                                                         ABCDEFGHIJ

This endorsement forms a part of the Policy numbered below:
Policy Number 34      UUN ZG2607         Named Insured
                                                             FRICTIONLESS WORLD LLC
                                                             SEE FORM IH1204
Policy Change Effective Date             Change No.       Agent or Broker
         10/01/19                        004 EX          ONE INC          345369

                                                 CHANGE(S)
IN CONSIDERATION OF THE CHANGE IN PREMIUM SHOWN BELOW, IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE POLICY EXPIRATION DATE HAS BEEN EXTENDED TO 12/31/19.




ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING STATEMENT.
IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR BANK ACCOUNT, CHANGE IN
PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                           THIS IS NOT A BILL.

PRO RATA FACTOR: .249
*INCLUDES TERRORISM PREMIUM

                                                                          Additional         Return
Due at Policy Change effective date:                                      $ 6,343.00         $

Installment Premium Schedule
       Due Dates                Prior to this change                Result of Change                *Revised
                                                             Additional            Return          Installment
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $
                            $                            $                   $                 $

Revised installments, if not shown on this endorsement, will be shown in the Declarations or on Form HM 99 01.
*If Future Annual Installments, this excludes Automobile Premium.
This endorsement does not change the policy except as shown.



Policy Expiration Date
 12/31/19                                     Countersigned by
                                        (Where required by law)              Authorized Representative        Date

Form HM 12 01 01 07
Case:19-18459-MER Doc#:123 Filed:11/21/19   Entered:11/21/19 10:50:57 Page107 of
                                    109




 OCEAN MARINE
 Business Insurance Policy




 Form MO 17 01 05 16                                              Page 1 of 1
       Case:19-18459-MER Doc#:123 Filed:11/21/19                    Entered:11/21/19 10:50:57 Page108 of
                                           109


                                                                                                                 ABCDEFGHIJ
Ocean Cargo Choice: Declarations & Schedule of Coverages
This schedule provides supplementary information to Ocean Cargo Choice Coverage policy indicated below.
This OCEAN CARGO CHOICE POLICY consists of:
  A.    This Declarations page;
  B.    OCEAN CARGO CHOICE COVERAGE FORM; and
  C.    Any Forms, Schedules and Endorsements issued to be part of this policy and listed below.
Insurance Provided: In return for the payment of premiums at the agreed rates shown, and subject to all the terms of this
policy, the company indicated above (hereinafter "the Company") agrees with the Assured named above (hereinafter "the
Assured") to provide insurance as stated in this policy.

 Policy Number: 21 CTP ZG1431
 Named Assured:                                            Named Assured Mailing Address:
FRICTIONLESS WORLD LLC                                    510 S PIERCE AVE
IRVA, LLC

                                                          LOUISVILLE                                 CO 80027
 Loss Payee:




 Company Name                                              Company Code
HARTFORD FIRE INSURANCE COMPANY                           1

 Producer Name:                                            Producer Code:
CONSTRUCTION CASUALTY INS LLC                              212311

 Attachment Date: 10/01/2019                              And continuous with an Anniversary Date Of: 10/01/2020
 __________________________________                       ___________________________________
 12:01 a.m., standard time at the mailing address         Or until cancelled per Clause 70. of the Ocean Cargo Choice
 shown above.                                             Coverage Form.

 Form numbers of Forms, Schedules, and Endorsements that are a part of this Ocean Cargo Choice Policy:
MO17010516 MO00100516 MO14140516 MO20140516 MO20170516 MO20410516 MO14160516
MO14150516 IL00171198 IH09850115 IH99400409 IH99410409 IH09580115 MO00020316




Form MO 19 01 10 17                                                                                          Page 1 of 5
                                                    © 2017, The Hartford
        Case:19-18459-MER Doc#:123 Filed:11/21/19                          Entered:11/21/19 10:50:57 Page109 of
                                            109
        Type of Coverage           Rate     Computed On        Premium Base              Premium      Reporting      Adjustment
                                                                                        Developed      Period          Period
  X     International Transit     0.0459      $20,000,000             GROSS SALES            $9,180         ANNUAL         ANNUAL
        Contingent
        International Transit
  X     War/SRCC                  0.0031      $20,000,000             GROSS SALES              $620         ANNUAL         ANNUAL
        Domestic Overland                         $100,000              INCLUDED               INCL         ANNUAL         ANNUAL
  X                                  INCL
        Transit
        Contingent Domestic
        Transit
        Foreign Overland
        Transit
        Warehouse/
        Processing
        (Scheduled)
        Warehouse/
        Processing
        (Unscheduled
        Foreign)
        Warehouse/                   INCL          $50,000              INCLUDED               INCL         ANNUAL         ANNUAL
        Processing
  X
        (Unscheduled
        Domestic)
  X     Installation                                                    INCLUDED               INCL         ANNUAL         ANNUAL
                                     INCL          $50,000
  X     Exhibition                   INCL          $50,000               INCLUDED              INCL         ANNUAL         ANNUAL

        Other:




                                                               Premium
 Each Premium stated below is subject to adjustment for the term unless otherwise noted or endorsed hereon:
        Deposit Premium
 i.                                                                                 $9,800
        Not including TRIA and/or surcharge/taxes where applicable.
        Terrorism Premium
 ii.                                                                                $    196
        Additional and separate premium.
        State Surcharges/Taxes
 iii.
        Additional and separate premium, if applicable.
        Minimum Annual Premium (Including TRIA and/or surcharges/taxes
        if applicable)                                                 $2,500
 iv.
        Return premium (if any) after final adjustment is subject to this minimum
        annual premium as stated.
        Total Coverage Premium Due at Inception
 v.                                                                                 $9,996
        Deposit Premium + TRIA + Surcharges/Taxes, if applicable.
 This policy is subject to premium adjustment. We will compare the total computed premium under this policy to the
 amount listed in v. Total Coverage Premium Due at Inception. If the total computed premium is more, you will pay us
 the difference. If the total computed premium is less, we will return premium to you subject to the amount listed in iv.
 Minimum Annual Premium.


 Minimum Earned and Retained Premium (non-
 refundable)                                              $2,500
 Applicable in the event of mid-term cancellation for any
 reason or by any party to this contract



Page 2 of 5                                                                                                 Form MO 19 01 10 17
